Exhibit 10.27.3
EXECUTION VERSION






INDENTURE
DITECH PLS ADVANCE TRUST II,
as Issuer
and
WELLS FARGO BANK, N.A.,
as Indenture Trustee, Calculation Agent, Paying Agent and Securities
Intermediary
and
DITECH FINANCIAL LLC,
as Servicer and as Administrator,
and
CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC,
as Administrative Agent
Dated as of February 9, 2018, and effective as of February 12, 2018
____________________
DITECH PLS ADVANCE TRUST II
ADVANCE RECEIVABLES BACKED NOTES, ISSUABLE IN SERIES









--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
Article I
Definitions and Other Provisions of General Application.........................
4
Section 1.1.
Definitions...........................................................................................
4

Section 1.2.
Interpretation......................................................................................
41

Section 1.3.
Compliance Certificates and Opinions.
..............................................41

Section 1.4.
Form of Documents Delivered to Indenture Trustee...........................42

Section 1.5.
Acts of
Noteholders.............................................................................42

Section 1.6.
Notices, etc., to Indenture Trustee, Issuer, Administrator and the

Administrative
Agent..........................................................................43
Section 1.7.
Notices to Noteholders;
Waiver..........................................................44

Section 1.8.
Administrative
Agent..........................................................................44

Section 1.9.
Effect of Headings and Table of
Contents..........................................46

Section 1.10.
Successors and
Assigns.......................................................................46

Section 1.11.
Severability of
Provisions...................................................................46

Section 1.12.
Benefits of
Indenture..........................................................................46

Section 1.13.
Governing
Law...................................................................................46

Section 1.14.
Counterparts.......................................................................................46

Section 1.15.
Submission to Jurisdiction;
Waivers..................................................47

Section 1.16.
[Reserved]..........................................................................................47

Section 1.17.
Notices to
S&P...................................................................................47



Article II
The Trust
Estate.......................................................................................47
Section 2.1.
Contents of Trust
Estate.....................................................................47

Section 2.2.
Receivable
Files.................................................................................49

Section 2.3.
Indemnity Payments for Receivables Upon Breach..........................50

Section 2.4.
Duties of Custodian with Respect to the Receivables Files..............51

Section 2.5.
Application of Trust
Money..............................................................51



Article III

Administration of Receivables; Reporting to Investors.........................52
Section 3.1.
Duties of the Calculation
Agent.......................................................52

Section 3.2.
Reports by Administrator and Indenture Trustee.............................56

Section 3.3.
Annual Statement as to Compliance; Verification Agent Procedures

Reports.........................................60
Section 3.4.
Access to Certain Documentation and Information.........................61



i



--------------------------------------------------------------------------------





Section 3.5.
Indenture Trustee to Make Reports Available................................63



Article IV

The Trust Accounts;
Payments............................................................63
Section 4.1.
Trust
Accounts...............................................................................63

Section 4.2.
Collections and Disbursements of Advances by Servicer.............66

Section 4.3.
Funding of
Receivables.................................................................66

Section 4.4.
Interim Payment
Dates..................................................................70

Section 4.4.
Interim Payment
Dates..................................................................70

Section 4.5.
Payment
Dates...............................................................................71

Section 4.6.
Series Reserve
Account.................................................................76

Section 4.7.
Collection and Funding Account, Interest Accumulation Account, Fee

Accumulation Account, Target Amortization Principal Accumulation
Account and Sinking Fund Accounts ............................................78
Section 4.8.
Note Payment
Account..................................................................79

Section 4.9.
Securities
Accounts.......................................................................79

Section 4.10.
Notice of Adverse
Claims.............................................................81

Section 4.11.
No Gross
Up..................................................................................82

Section 4.12.
Full Amortization Period; Target Amortization Events................82



Article V

Note
Forms........................................................................................83
Section 5.1.
Forms
Generally..........................................................................83

Section 5.2.
Forms of
Notes............................................................................83

Section 5.3.
Form of Indenture Trustee’s Certificate of Authentication.........84

Section 5.4.
Book-Entry
Notes........................................................................84

Section 5.5.
Beneficial Ownership of Global Notes........................................86

Section 5.6.
Notices to
Depository..................................................................86



Article VI

The
Notes...........................................................................................87
Section 6.1.
General Provisions; Notes Issuable in Series; Terms of a Series or

Class Specified in an Indenture Supplement...............................87
Section 6.2.
Denominations.............................................................................89

Section 6.3.
Execution, Authentication and Delivery and Dating...................89

Section 6.4.
Temporary
Notes.........................................................................90

Section 6.5.
Registration, Transfer and Exchange...........................................90

Section 6.6.
Mutilated, Destroyed, Lost and Stolen Notes..............................97

Section 6.7.
Payment of Interest; Interest Rights Preserved; Withholding



ii



--------------------------------------------------------------------------------





Taxes...........................................................................................98
Section 6.8.
Persons Deemed
Owners............................................................98

Section 6.9.
Cancellation................................................................................98

Section 6.10
New Issuances of
Notes..............................................................99



Article VII

Satisfaction and Discharge; Cancellation of Notes Held by the Issuer or
Depositor or Receivables
Seller.....................................................101
Section 7.1.
Satisfaction and Discharge of Indenture..................................101

Section 7.2.
Application of Trust
Money.....................................................102

Section 7.3.
Cancellation of Notes Held by the Issuer, the Depositor or the

Receivables
Seller...................................................................102


Article VIII

Events of Default and
Remedies...................................................102
Section 8.1.
Events of
Default.....................................................................102

Section 8.2.
Acceleration of Maturity; Rescission and Annulment.............105

Section 8.3.
Collection of Indebtedness and Suits for Enforcement by Indenture

Trustee.....................................................................................106
Section 8.4.
Indenture Trustee May File Proofs of Claim...........................106

Section 8.5.
Indenture Trustee May Enforce Claims Without Possession of

Notes.......................................................................................107
Section 8.6.
Application of Money Collected.............................................107

Section 8.7.
Sale of Collateral Requires Consent of Series Required

Noteholders.............................................................................107
Section 8.8.
Noteholders Have the Right to Direct the Time, Method and Place of

Conducting Any Proceeding for Any Remedy Available to the
Indenture
Trustee....................................................................107
Section 8.9.
Limitation on
Suits..................................................................108

Section 8.10.
Unconditional Right of Noteholders to Receive Amounts Due with

Respect to the Notes; Limited Recourse................................108
Section 8.11.
Restoration of Rights and Remedies.......................................109

Section 8.12.
Rights and Remedies Cumulative...........................................109

Section 8.13.
Delay or Omission Not Waiver...............................................109

Section 8.14.
Control by
Noteholders...........................................................109

Section 8.15.
Waiver of Past
Defaults...........................................................109

Section 8.16.
Sale of Trust
Estate..................................................................110

Section 8.17.
Undertaking for
Costs..............................................................111

Section 8.18.
Waiver of Stay or Extension Laws..........................................111

Section 8.19.
Notice of
Waivers....................................................................111





iii



--------------------------------------------------------------------------------





Article IX

The
Issuer......................................................................................111
Section 9.1.
Representations and Warranties of Issuer................................111

Section 9.2.
Liability of Issuer;
Indemnities................................................115

Section 9.3.
Merger or Consolidation, or Assumption of the Obligations, of the

Issuer........................................................................................116
Section 9.4.
Issuer May Not Own
Notes......................................................117

Section 9.5.
Covenants of
Issuer..................................................................117



Article X

The Administrator and
Servicer......................................................121
Section 10.1.    Representations and Warranties of Administrator and
Servicer.....................................................................................121
Section 10.2.    Covenants of Administrator and
Servicer................................122
Section 10.3.    Liability of the Administrator and Servicer;
Indemnities........124
Section 10.4.    Merger or Consolidation, or Assumption of the Obligations, of
the
Administrator or the
Servicer............................................................................126


Article XI

The Indenture
Trustee......................................................................127
Section 11.1.
Certain Duties and
Responsibilities...........................................127

Section 11.2.
Notice of
Defaults......................................................................128

Section 11.3.
Certain Rights of Indenture
Trustee...........................................128

Section 11.4.
Not Responsible for Recitals or Issuance of Notes....................130

Section 11.5.
[Reserved]...................................................................................131

Section 11.6.
Money Held in
Trust...................................................................131

Section 11.7.
Compensation and Reimbursement, Limit on Compensation,

Reimbursement and Indemnity..................................................131
Section 11.8.
Corporate Indenture Trustee Required; Eligibility.....................132

Section 11.9.
Resignation and Removal; Appointment of Successor..............133

Section 11.10.
Acceptance of Appointment by Successor.................................134

Section 11.11.
Merger, Conversion, Consolidation or Succession to

Business.....................................................................................134
Section 11.12.
Appointment of Authenticating Agent.......................................135

Section 11.13.
Separate Indenture Trustees and Co-Trustees............................136

Section 11.14.
Representations and Covenants of the Indenture Trustee..........137

Section 11.15.
Indenture Trustee’s Application for Instructions from the

Issuer...........................................................................................138




iv



--------------------------------------------------------------------------------





Article XII

Amendments and Indenture Supplements.........................................138
Section 12.1.
Supplemental Indentures and Amendments Without Consent of

Noteholders...............................................................................138
Section 12.2.
Supplemental Indentures and Amendments with Consent of

Noteholders................................................................................140
Section 12.3.
Execution of
Amendments.........................................................141

Section 12.4.
Effect of
Amendments................................................................141

Section 12.5.
Reference in Notes to Indenture Supplements...........................141



Article XIII

Early Redemption of
Notes..............................................................142
Section 13.1.
Optional
Redemption.................................................................142

Section 13.2.
Notice.........................................................................................143



Article XIV

Miscellaneous..................................................................................143
Section 14.1.
No
Petition.................................................................................143

Section 14.2.
No
Recourse...............................................................................143

Section 14.3.
Tax
Treatment............................................................................144

Section 14.4.
Alternate Payment
Provisions....................................................144

Section 14.5.
Termination of
Obligations.........................................................144

Section 14.6.
Final
Payment.............................................................................144

Section 14.7.
Derivative Counterparty, Supplemental Credit Enhancement

Provider and Liquidity Provider as Third-Party
Beneficiaries..............................................................................145
Section 14.8.
Owner Trustee Limitation of Liability......................................145

Section 14.9.
Communications with Note Rating Agencies............................146

Section 14.10.
Acknowledgement and Consent to Bail-In of EEA Financial

Institutions.................................................................................146


v



--------------------------------------------------------------------------------





SCHEDULES AND EXHIBITS
Schedule 1-A
Designated Servicing Agreement Schedule

Schedule 1-B
Securitization Trust Schedule

Schedule 1-C
List of Securitization Trusts with Calendar Month Collection Periods

Schedule 1-D
List of Securitization Trusts with Non-Calendar Month Collection Periods

Schedule 2
Wire Instructions

Exhibit A-1
Form of Global Rule 144A Note

Exhibit A-2
Form of Definitive Rule 144A Note

Exhibit A-3
Form of Global Regulation S Note

Exhibit A-4
Form of Definitive Regulation S Note

Exhibit B-1
Form of Transferee Certificate for Transfers of Notes pursuant to Rule 144A

Exhibit B-2
Form of Transferee Certificate for Transfer of Notes pursuant to Regulation S

Exhibit C
Verification Agent Procedures

Exhibit D
Form of additional transferee certification required under Section 6.5(l) and
(m) of the Indenture

Exhibit E
Form of additional transferee certification required under Sections 6.5(l) and
(n) of the Indenture

Exhibit F-1
Authorized Representatives of the Indenture Trustee, Calculation Agent, Paying
Agent and Securities Intermediary

Exhibit F-2
Authorized Representatives of the Administrator and the Servicer

Exhibit F-3
Authorized Representatives of the Administrative Agent

Exhibit F-4
Authorized Representatives of the Issuer





vi



--------------------------------------------------------------------------------






This INDENTURE (as amended, supplemented, restated, or otherwise modified from
time to time, the “Indenture”), is made and entered into as of February 9, 2018,
and effective as of February 12, 2018 (the “Closing Date”), by and among DITECH
PLS ADVANCE TRUST II, a statutory trust organized under the laws of the State of
Delaware (the “Issuer”), WELLS FARGO BANK, N.A., a national banking association,
in its capacity as Indenture Trustee (the “Indenture Trustee”), and as
Calculation Agent, Paying Agent and Securities Intermediary (in each case, as
defined below), DITECH FINANCIAL LLC (formerly known as Green Tree Servicing
LLC), a limited liability company organized in the State of Delaware,
(“Ditech”), as Servicer (as defined below) and as owner of the servicing rights
under the Designated Servicing Agreements and as Administrator (as defined
below), and CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (“Credit Suisse”), a
Delaware limited liability company, as Administrative Agent (as defined below).
RECITALS OF THE ISSUER
The Issuer has duly authorized the execution and delivery of this Indenture to
provide for the issuance of its Variable Funding and Term Notes to be issued in
one or more Series and/or Classes.
As security for the payment and performance by the Issuer of its obligations
under this Indenture and the Variable Funding and Term Notes, the Issuer has
agreed to assign the Collateral (as defined below) as collateral to the Secured
Parties (as defined below).
All things necessary to make this Indenture a valid agreement of the Issuer, in
accordance with its terms, have been done.
GRANTING CLAUSE
The Issuer hereby Grants to the Indenture Trustee for the benefit and security
of (a) the Noteholders, (b) each Derivative Counterparty, if any, and/or each
Supplemental Credit Enhancement Provider, if any, and/or each Liquidity
Provider, if any, that is a party to any Derivative Agreement, Supplemental
Credit Enhancement Agreement or Liquidity Facility, as applicable, entered into
in connection with the issuance of a Series of Notes, in each case to the extent
that the related Derivative Agreement, Supplemental Credit Enhancement Agreement
or Liquidity Facility expressly states that such Derivative Counterparty,
Supplemental Credit Enhancement Provider or Liquidity Provider, as the case may
be, is entitled to the benefit of the Collateral, and (c) the Indenture Trustee,
in its individual capacity (clauses (a), (b) and (c), each, a “Secured Party”
and collectively, the “Secured Parties”), a security interest in all its right,
title and interest in and to the following, whether now owned or hereafter
acquired and wheresoever located (collectively, the “Collateral”), and all
monies, “securities,” “instruments,” “accounts,” “general intangibles,” “payment
intangibles,” “goods,” “letter of credit rights,” “chattel paper,” “financial
assets,” “investment property” (the terms in quotations are defined in the UCC)
and other property consisting of, arising from or relating to any of the
following:
(i)    all right, title and interest of the Issuer (A) existing as of the
Cut-off Date in, to and under the Initial Receivables, and (B) in, to and under
any Additional Receivables, and (C) in the case of both Initial Receivables and
Additional Receivables, all monies due or to become due thereon, and all amounts
received or receivable with respect thereto, and all proceeds thereof (including
“proceeds” as defined in the UCC in effect in all relevant jurisdictions
(including, without limitation, any proceeds of any Sales)), together with all
rights of the Issuer, as the assignee of the Receivables Seller, to enforce such
Receivables (and including any Indemnity Payments made with respect to the
Receivables for which a payment is made by the Issuer, the Depositor or the
Receivables Seller as described in Section 2.3);





--------------------------------------------------------------------------------





(ii)    all rights of the Issuer as purchaser under the Receivables Pooling
Agreement and of the Receivables Seller’s rights under the Receivables Sale
Agreement, including, without limitation, the Issuer’s rights as assignee of the
Depositor’s rights under the Receivables Sale Agreement, including, without
limitation, the right to enforce the obligations of the Receivables Seller and
the Servicer under the Receivables Sale Agreement with respect to the
Receivables;
(iii)    the Trust Accounts, and all amounts and property on deposit or credited
to the Trust Accounts (excluding investment earnings thereon) from time to time
(whether or not constituting or derived from payments, collections or recoveries
received, made or realized in respect of the Receivables);
(iv)    all rights of the Issuer under any Derivative Agreement or Supplemental
Credit Enhancement Agreement;
(v)    all right, title and interest of the Issuer as assignee of the Depositor,
the Receivables Seller and the Servicer to rights to payment on the Receivables
under each related Designated Servicing Agreement on the related Sale Dates of
the Receivables, and under all related documents, instruments and agreements
pursuant to which the Receivables Seller acquired, or acquired an interest in,
any of the Receivables;
(vi)    all other monies, securities, reserves and other property now or at any
time in the possession of the Indenture Trustee or its bailee, agent or
custodian and relating to any of the foregoing; and
(vii)    all present and future claims, demands, causes and choses in action in
respect of any and all of the foregoing and all payments on or under, and all
proceeds of every kind and nature whatsoever in respect of, any and all of the
foregoing and all payments on or under, and all proceeds of every kind and
nature whatsoever in conversion thereof, voluntary or involuntary, into cash or
other liquid property, all cash proceeds, accounts, accounts receivable, notes,
drafts, acceptances, checks, deposit accounts, rights to payment of any and
every kind, and other forms of obligations and receivables, instruments and
other property which at any time constitute all or part of or are included in
the proceeds of any of the foregoing.
The Security Interest in the Trust Estate is Granted to secure the Notes issued
pursuant to this Indenture (and the obligations under this Indenture, any
Indenture Supplement and any applicable Derivative Agreement, Supplemental
Credit Enhancement Agreement and/or Liquidity Facility) equally and ratably
without prejudice, priority or distinction between any Note and any other Note
by reason of difference in time of issuance or otherwise, except as otherwise
expressly provided in this Indenture or in any Indenture Supplement, and to
secure (1) the payment of all amounts due on such Notes (and the obligations
under any applicable Derivative Agreement, Supplemental Credit Enhancement
Agreement and/or Liquidity Facility) in accordance with their terms, (2) the
payment of all other sums payable by the Issuer under this Indenture or any
Indenture Supplement and (3) compliance by the Issuer with the provisions of
this Indenture or any Indenture Supplement. This Indenture, as it may be
supplemented, including by each Indenture Supplement, is a security agreement
within the meaning of the UCC.
The Indenture Trustee acknowledges the Grant of such Security Interest, and
agrees to perform the duties herein in accordance with the terms hereof. The
Indenture Trustee also acknowledges that the Grant of any Security Interest in a
Derivative Agreement or Derivative Collateral Account is solely for the purpose
of securing the related Series of Notes (and the related obligations under this
Indenture, any related Indenture Supplement, such Derivative Agreement and any
related Supplemental Credit Enhancement Agreement). Although such Derivative
Agreement, the Derivative Collateral Account and the amounts and property on
deposit or credited to the Derivative Collateral Account may, in the exercise of
remedies under this Indenture and any related Indenture Supplement, be disposed
of as provided in this Indenture, any related Indenture Supplement and such
Derivative Agreement, the exercise of remedies under such Derivative Agreement


2



--------------------------------------------------------------------------------





against any such amounts and property in the Derivative Collateral Account shall
be strictly in accordance with the terms set forth in such Derivative Agreement.
The Issuer hereby authorizes the Administrator, on behalf of the Issuer and the
Indenture Trustee, and its assignees, successors and designees to file one or
more UCC financing statements, financing statement amendments and continuation
statements to perfect the security interest Granted above. In addition, the
Issuer hereby consents to the filing of a financing statement describing the
Collateral covered thereby as “all assets of the Debtor, now owned or hereafter
acquired,” or such similar language as the Administrator, on behalf of the
Indenture Trustee, and its assignees, successors and designees may deem
appropriate.
The Issuer hereby irrevocably constitutes and appoints the Indenture Trustee and
any officer or agent thereof, effective following the occurrence and during the
continuation of an Event of Default, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of the Issuer and in the name of the Issuer, for the purpose
of carrying out the terms of this Indenture and each Indenture Supplement, to
take any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Indenture, each Indenture Supplement, the Receivables Sale Agreement and
the Receivables Pooling Agreement, and, without limiting the generality of the
foregoing, the Issuer hereby gives the Indenture Trustee the power and right (1)
to take possession of and endorse and collect any wired funds, checks, drafts,
notes, acceptances or other instruments for the payment of moneys due under any
Receivable Granted by the Issuer to the Indenture Trustee the Obligors on
underlying Securitization Trust Assets, the Receivables Seller or the Servicer,
as the case may be, or out of the related Securitization Trusts, (2) to file any
claim or proceeding in any court of law or equity or take any other action
otherwise deemed appropriate by the Indenture Trustee for the purpose of
collecting any and all such moneys due from the Obligors on underlying
Securitization Trust Assets or the Receivables Seller or the Servicer under such
Receivable or out of the related Securitization Trusts whenever payable and to
enforce any other right in respect of any Receivable Granted by the Issuer or
related to the Trust Estate, (3) to direct the Servicer to make payment of any
and all moneys due or to become due under the Receivable Granted by the Issuer
directly to the Indenture Trustee or as the Indenture Trustee shall direct, (4)
to ask or demand for, collect, receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due from the Servicer at any
time in respect of or arising out of any Receivable Granted by the Issuer, out
of the related Securitization Trusts, (5) to sign and endorse any assignments,
notices and other documents in connection with the Receivables Granted by the
Issuer or the Trust Estate, and (6) to sell, transfer, pledge and make any
agreement with respect to or otherwise deal with the Receivables Granted by the
Issuer and the Trust Estate as fully and completely as though the Indenture
Trustee were the absolute owner thereof for all purposes, and do, at the
Indenture Trustee’s option and at the expense of the Issuer, at any time, or
from time to time, all acts and things which the Indenture Trustee deems
necessary to protect, preserve or realize upon the Receivable Granted by the
Issuer or the Trust Estate and the Indenture Trustee’s and the Issuer’s
respective security interests and ownership interests therein and to effect the
intent of this Indenture, all as fully and effectively as the Issuer might do.
Nothing contained herein shall in any way be deemed to be a grant of power or
authority to the Indenture Trustee or any officer or agent thereof to take any
of the actions described in this paragraph with respect to any underlying
Obligor under any Securitization Trust Asset in any Securitization Trust, for
which an Advance was made.
The parties hereto intend that the Security Interest Granted under this
Indenture shall give the Indenture Trustee on behalf of the Secured Parties a
first priority perfected security interest in, to and under the Collateral, and
all other property described in this Indenture as a part of the Trust Estate and
all proceeds of any of the foregoing in order to secure the obligations of the
Issuer to the Indenture Trustee, the Noteholders under the Notes, and to any
Derivative Counterparty, Supplemental Credit Enhancement Provider and/or any
Liquidity Provider under this Indenture, the related Indenture Supplement and
all of the other Transaction


3



--------------------------------------------------------------------------------





Documents. The Indenture Trustee on behalf of the Secured Parties shall have all
the rights, powers and privileges of a secured party under the UCC. The Issuer
agrees to execute and file all filings (including filings under the UCC) and
take all other actions reasonably necessary in any jurisdiction to provide third
parties with notice of the Security Interest Granted pursuant to this Indenture
and to perfect such Security Interest under the UCC. By their execution of
and/or consent to this Indenture and/or acceptance of the Notes and other
benefits hereunder, the Issuer hereby directs and the Secured Parties hereby
grant the Indenture Trustee authority to enter into and deliver each Consent on
behalf of such Secured Parties.
AGREEMENTS OF THE PARTIES
To set forth or to provide for the establishment of the terms and conditions
upon which the Notes are to be authenticated, issued and delivered, and in
consideration of the premises and the purchase of Notes by the Noteholders
thereof, it is mutually covenanted and agreed as set forth in this Indenture,
for the equal and proportionate benefit of all Noteholders of the Notes or of a
Series or Class thereof, as the case may be.
LIMITED RECOURSE
The obligation of the Issuer to make payments of principal, interest and other
amounts on the Notes and to make payments in respect of any Derivative
Agreements, Supplemental Credit Enhancement Agreements or Liquidity Facilities
is limited in recourse as set forth in Section 8.10.


4



--------------------------------------------------------------------------------






Article I

Definitions and Other Provisions of General Application

Section 1.1.
Definitions.

Act: When used with respect to any Noteholder, is defined in Section 1.5.
Accumulation Account: Any of the Fee Accumulation Account, Interest Accumulation
Account or Target Amortization Principal Accumulation Account, as applicable.
Accumulation Amount: Any of the Fee Accumulation Amount, Interest Accumulation
Amount or Target Amortization Principal Accumulation Amount, as applicable.
Action: When used with respect to any Noteholder, is defined in Section 1.5.
Additional Receivables: All Receivables created or acquired on or after the
Closing Date which are sold and/or contributed by (i) the Receivables Seller to
the Depositor pursuant to the Receivables Sale Agreement and (ii) the Depositor
to the Issuer pursuant to the Receivables Pooling Agreement. Any Excepted
Receivables or any Receivables (x) created at any time with respect to any
Securitization Trust or a Securitization Trust Asset with respect to which
Ditech no longer acts at such time as Servicer or (y) sold and/or contributed to
the Depositor or the Issuer on or after a Stop Date pursuant to Section 2(c) of
the Receivables Sale Agreement or Receivables Pooling Agreement shall not
constitute Additional Receivables.
Administration Agreement: The Administration Agreement, dated as of the Closing
Date, by and between the Issuer and the Administrator, as amended, supplemented,
restated, or otherwise modified from time to time.
Administrative Agent: Credit Suisse or an Affiliate thereof or any successor
thereto in respect of the Series of Notes for which it is designated as an
Administrative Agent therefor in the related Indenture Supplement and, in
respect of any Series, the Person(s) specified in the related Indenture
Supplement. Unless the context indicates otherwise in any Indenture Supplement
for such Indenture Supplement, each reference to the “Administrative Agent”
herein or in any other Transaction Document shall be deemed to constitute a
collective reference to each Person that is an Administrative Agent. If (x) any
Person that is an Administrative Agent resigns as an Administrative Agent in
respect of all Series for which it was designated as the Administrative Agent or
(y) all of the Notes in respect of each Series for which any Person was
designated as the Administrative Agent are repaid or redeemed in full, such
Person shall cease to be an “Administrative Agent” for purposes hereof and each
other Transaction Document.
Administrative Expenses: Any amounts due from or accrued for the account of the
Issuer with respect to any period for any administrative expenses incurred by
the Issuer, including without limitation (i) to any accountants, agents, counsel
and other advisors of the Issuer (other than the Owner Trustee) for fees and
expenses; (ii) to the rating agencies for fees and expenses in connection with
any rating of the Notes; (iii) to any other person in respect of any
governmental fee, charge or tax; (iv) to any other Person (other than the Owner
Trustee) in respect of any other fees or expenses permitted under this Indenture
(including indemnities) and the documents delivered pursuant to or in connection
with this Indenture and the Notes; (v) any and all fees and expenses of the
Issuer incurred in connection with its entry into and the performance of its
obligations under any of the agreements contemplated by this Indenture; (vi) the
orderly winding up of the Issuer following the cessation of the transactions
contemplated by this Indenture; and (vii) any and all other fees and expenses
properly incurred by the Issuer in connection with the transactions contemplated


5



--------------------------------------------------------------------------------





by this Indenture, but not in duplication of any amounts specifically provided
for in respect of the Indenture Trustee, the Owner Trustee, the Administrator or
any VFN Noteholder.
Administrator: Ditech in its capacity as the Administrator on behalf of the
Issuer and any successor to Ditech in such capacity.
Advance: Any Delinquency Advance or Protective Advance and “Advances” means all
of the foregoing collectively.
Advance Collection Period: (i) For the first Interim Payment Date or Payment
Date, the period beginning on the Cut-off Date and ending at the end of the day
before the Determination Date for such Interim Payment Date or Payment Date, and
(ii) for each other Interim Payment Date and Payment Date, the period beginning
at the opening of business on the most recent preceding Determination Date and
ending as of the close of business on the day before the Determination Date for
such Interim Payment Date or Payment Date.
Advance Rate: With respect to any Series of Notes, and for any Class within such
Series, if applicable, and with respect to any Receivables related to any
particular Advance Type, the percentage specified for such Advance Type as its
“Advance Rate” in the Indenture Supplement for such Series.
Advance Ratio: As of any date of determination with respect to a Securitization
Trust, a fraction (expressed as a percentage) the numerator of which is an
amount equal to the aggregate Receivable Balance of all Receivables relating to
such Securitization Trust on such date and the denominator of which is an amount
equal to the aggregate outstanding principal balance of the related
Securitization Trust Assets on such date.
Advance Ratio Exception Securitization Trust: Each Securitization Trust
described as such on Schedule 1-B attached hereto.
Advance Receivable: Any of a Delinquency Advance Receivable or Protective
Advance Receivable.
Advance Reimbursement Amount: Any amount which the Servicer or the Indenture
Trustee as the Servicer’s assignee, collects on a Securitization Trust Asset,
withdraws from a Custodial Account or receives from any successor servicer, to
reimburse an Advance made by the Servicer with respect to a Securitization Trust
pursuant to the related Designated Servicing Agreement.
Advance Type: Each of the following types of Delinquency Advances and Protective
Advances: (i) Delinquency Advance Receivables, (ii) Conditional Pool Protective
Advance Receivables and (iii) Non-Crossed Protective Advance Receivables.
Advance Type Allocation Percentage: For any Series on any date of determination,
in respect of any Advance Type of Receivables with a non-zero Advance Rate for
such Series and such Advance Type:
(a)     as of any date prior to the Full Amortization Period, a percentage
obtained by dividing: (i) the Series Invested Amount for such Series divided by
(ii) the aggregate of the Series Invested Amounts for all Outstanding Series
that provide a non-zero Advance Rate for Receivables of such Advance Type; and
(b)     as of any date during the Full Amortization Period, a percentage
obtained by dividing: (i) the Series Invested Amount for such Series as of the
first day of the Full Amortization Period divided by (ii) the aggregate of the
Series Invested Amounts for all Outstanding Series as of the first day of


6



--------------------------------------------------------------------------------





the Full Amortization Period for all Outstanding Series that provide a non-zero
Advance Rate for Receivables of such Advance Type.
Advance Type Amount: For any Advance Type of Receivables for any Series that has
a non-zero Advance Rate, an amount equal to the product of (a) the Advance Type
Allocation Percentage for such Series for such Advance Type of Receivables and
(b) the aggregate Receivable Balances of all Receivables of such Advance Type.
Adverse Claim: A lien, security interest, charge, encumbrance or other right or
claim of any Person (other than the liens created in favor of the Secured
Parties or assigned to the Secured Parties by (i) this Indenture, (ii) the
Receivables Pooling Agreement, (iii) the Receivables Sale Agreement or (iv) any
other Transaction Document).
Adverse Effect: Whenever used in this Indenture with respect to any Series or
Class of Notes and any event, means that such event is likely, at the time of
its occurrence, to (i) result in the occurrence of an Event of Default or a
Target Amortization Event relating to such Series or Class of Notes,
(ii) adversely affect (A) the amount of funds available to be paid to the
Noteholders of such Series or Class of Notes or any Derivative Counterparty
pursuant to this Indenture for amounts due and owing, (B) the timing of such
payments in a material respect or (C) the rights or interests of the Noteholders
of such Series or Class, any related Derivative Counterparty, any related
Supplemental Credit Enhancement Provider or any related Liquidity Provider on a
material basis, (iii) adversely affect the Security Interest of the Indenture
Trustee for the benefit of the Secured Parties in the Collateral unless
otherwise permitted by this Indenture, or (iv) materially and adversely affect
the collectability of the Receivables.
Affiliate: With respect to any specified Person, any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such specified Person.
Aggregate Receivables: As of any date of determination, all Initial Receivables
and all Additional Receivables on such date.
Applicable Investor: Each holder of a beneficial interest in any Notes that is
(i) a credit institution or investment firm that is subject to regulation by the
national authorities of any member state of the EEA or an affiliate subject to
supervision on a consolidated basis with such an institution or firm, (ii) an
insurer or reinsurer that is subject to regulation by the national authorities
of any member state of the EEA, (iii) an undertaking for collective investment
in transferable securities (UCITS) that is subject to regulation by the national
authorities of any member state of the EEA or (iv) an alternative investment
fund to which Directive 2011/61/EU applies.
Applicable Law: As defined in Section 4.1.
Authenticating Agent: Any Person authorized by the Indenture Trustee to
authenticate Notes under Section 11.12.
Authorized Representative: Any Person initially authorized by the Indenture
Trustee, Calculation Agent, Paying Agent, Securities Intermediary, Servicer,
Administrative Agent or Issuer to give and receive notices, requests and
instructions and to deliver certificates in connection with this Indenture and
the other Transaction Documents, and whose specimen signature is set forth on
Exhibit F-1, Exhibit F-2, Exhibit F-3 and Exhibit F-4 hereto, respectively.


7



--------------------------------------------------------------------------------





Authorized Signatory: With respect to any entity, each Person duly authorized to
act as a signatory of such entity at the time such Person signs on behalf of
such entity.
Available Funds:
(i)     With respect to any Interim Payment Date, all Collections on the
Receivables received during the related Advance Collection Period and deposited
into the Collection and Funding Account and any other funds of the Issuer that
the Issuer (or the Administrator on behalf of the Issuer) identifies to the
Indenture Trustee to be treated as “Available Funds” for such Interim Payment
Date, plus any amounts released from the Accumulation Accounts on such Interim
Payment Date pursuant to Section 4.7(d);
(ii)     with respect to any Payment Date prior to the Full Amortization Period,
the sum of (A) all amounts on deposit in each Accumulation Account (provided
that the amounts on deposit in the Target Amortization Principal Accumulation
Account may only be used to pay the Target Amortization Amounts to those Classes
that are entitled to receive those amounts in accordance with the related
Indenture Supplement) at the close of business on the last Interim Payment Date
or Limited Funding Date during the related Monthly Advance Collection Period
plus (B) all Collections received during the final Advance Collection Period
during the immediately preceding Monthly Advance Collection Period and deposited
into the Collection and Funding Account (in each case, adjusted to reflect all
deposits and payments on any Funding Date that may occur after the end of such
Advance Collection Period, but prior to such Payment Date, and not including any
such funds required to be returned to a VFN Noteholder pursuant to this
Indenture due to any failure to utilize amounts provided by such VFN Noteholder
to use amounts drawn hereunder in a manner permitted hereby), plus (C) any
proceeds received by the Issuer under any Supplemental Credit Enhancement
Agreement for any Class of Notes (provided that such proceeds may only be used
to pay amounts due to those Classes that are entitled to receive those amounts
in accordance with the related Indenture Supplement), plus (D) any income
derived from Permitted Investments in Trust Accounts that have been established
for the benefit of all Series of Notes, plus (E) any proceeds received by the
Issuer under any Derivative Agreement for any Class of Notes (provided that such
proceeds may only be used to pay amounts due to those Classes that are entitled
to receive those amounts in accordance with the related Indenture Supplement and
for so long as such Classes of Notes are not repaid in full or refinanced);
provided, however, for the avoidance of doubt, any Cap Payment Amounts deposited
into the Cap Agreement Account pursuant to the Cap Agreement shall not be
considered Available Funds; provided further, for the avoidance of doubt, the
Cap Payment Holders shall not have any right to “Available Funds” derived from
any Derivative Agreement pursuant to clause (ii)(E) of this definition, plus (F)
any other funds of the Issuer that the Issuer (or the Administrator on behalf of
the Issuer) identifies to the Indenture Trustee to be treated as “Available
Funds” for such Payment Date; and
(iii)     with respect to any Payment Date during the Full Amortization Period,
the sum of the Series Available Funds for all Series.
Bail-In Action: The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
Bail-In Legislation: With respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.
Bankruptcy Code: The Bankruptcy Reform Act of 1978, 11 U.S.C. §§ 101 et seq., as
amended.


8



--------------------------------------------------------------------------------





Book-Entry Notes: A note registered in the name of the Depository or its
nominee, ownership of which is reflected on the books of the Depository or on
the books of a Person maintaining an account with such Depository (directly or
as an indirect participant in accordance with the rules of such Depository);
provided, that after the occurrence of a condition whereupon Definitive Notes
are to be issued to Note Owners, such Book-Entry Notes shall no longer be
“Book-Entry Notes.”
Borrowing Capacity: For any VFN on any date, the difference between (i) the
related Maximum VFN Principal Balance on such date and (ii) the related VFN
Principal Balance on such date.
Business Day: For any Class of Notes, any day other than (i) a Saturday or
Sunday or (ii) any other day on which national banking associations or state
banking institutions in New York, New York, Ft. Washington, Pennsylvania,
Wilmington, Delaware, the city and state where any Corporate Trust Office is
located or the Federal Reserve Bank of New York, are authorized or obligated by
law, executive order or governmental decree to be closed.
Cap Agreement: For any Series or Class of Notes, as defined in the related
Indenture Supplement, if applicable.
Cap Agreement Account: For any Series or Class of Notes, as defined in the
related Indenture Supplement, if applicable.
Cap Payment Amounts: For any Series or Class of Notes, as defined in the related
Indenture Supplement, if applicable.
Cap Payment Holders: For any Series or Class of Notes, as defined in the related
Indenture Supplement, if applicable.
Calculation Agent: The same Person who serves at any time as the Indenture
Trustee, or an Affiliate of such Person, as calculation agent pursuant to the
terms of this Indenture.
Cease Pre-Funding Notice: As defined in Section 4.3(c).
Certificate of Authentication: The certificate of the Indenture Trustee, the
form of which is described in Section 5.3, or the alternative certificate of the
Authenticating Agent, the form of which is described in Section 11.12.
Class: With respect to any Notes, the class designation assigned to such Note in
the related Indenture Supplement. A Series issued in one class, with no class
designation in the related Indenture Supplement, may be referred to herein as a
“Class.”
Class 1 Specified Notes: Any Class of Note with respect to which the Issuer does
not receive an opinion of nationally recognized tax counsel on the related
Issuance Date that such Class of Notes “will” be treated as indebtedness for
U.S. federal income tax purposes and that is designated as a Class 1 Specified
Note in the related Indenture Supplement.
Class 2 Specified Notes: Any Class of Note with respect to which the Issuer does
not receive an opinion of nationally recognized tax counsel on the related
Issuance Date that such Class of Notes “will” be treated as indebtedness for
U.S. federal income tax purposes and that is not designated as a Class 1
Specified Note in the related Indenture Supplement.


9



--------------------------------------------------------------------------------





Class Invested Amount: For any Class of Notes on any date, an amount equal to
(i) the sum of (A) the outstanding Note Balance of such Class, plus (B) the
aggregate outstanding Note Balances of all Classes within the same Series that
are senior to or pari passu with such Class on such date, divided by (ii) the
Weighted Average CV Adjusted Advance Rate in respect of such Class (after giving
effect to amounts collected on the Receivables as of such date).
Clearing Corporation: As defined in Section 8‑102(a)(5) of the UCC.
Closing Date: As defined in the Preamble.
Code: The Internal Revenue Code of 1986, as amended.
Collateral: As defined in the Granting Clause.
Collateral Performance Test: A collateral performance benchmark or similar test
or “trigger” in a Designated Servicing Agreement, the failure of which results
in the occurrence of a Servicer Termination Event pursuant to the terms of such
Designated Servicing Agreement.
Collateral Test: A test designed to measure, on any date of determination,
whether each Series of Notes is adequately collateralized on such date and the
satisfaction of which is achieved on any date of determination if, with respect
to each Series the sum of:
(1)     the aggregate Advance Type Amounts for each Advance Type of Receivables
for such Series that has a non-zero Advance Rate;
(2)     the product of the Series Allocation Percentage and all Collections on
deposit in the Trust Accounts (other than the Series Reserve Account for such
Series and the Sinking Fund Account for such Series, if applicable) on such date
(after giving effect to any required payments on such date, if any); and
(3)     if such Series has any Sinking Fund Accounts, the aggregate amounts on
deposit in such Sinking Fund Accounts,
shall be greater than or equal to the Series Invested Amount for such Series on
such date (after giving effect to any required payments on such date, if any).
Collateral Value: For any Receivable and for any Series on any date, the product
of (i) the Receivable Balance of such Receivable and (ii) the lesser of (A) the
highest Advance Rate applicable to the Advance Type of such Receivable in
respect of any Class within such Series, and (B) the highest Trigger Advance
Rate (if any) for any Class within such Series; provided, that the Collateral
Value shall be zero for any Receivable that is not a Facility Eligible
Receivable, unless otherwise provided in the related Indenture Supplement.
Collection and Funding Account: The segregated non-interest bearing trust
account or accounts, each of which shall be an Eligible Account, established and
maintained pursuant to Section 4.1 and Section 4.7 and entitled “Wells Fargo
Bank, N.A., as Indenture Trustee for the Ditech PLS Advance Trust II Advance
Receivables Backed Notes, Collection and Funding Account,” with the wire
instructions as set forth on Schedule 2 hereto.


10



--------------------------------------------------------------------------------





Collections: The amount of Advance Reimbursement Amounts, cash collected in
reimbursement of Receivables in the Trust Estate, during each Advance Collection
Period, plus the proceeds of any Permitted Refinancing or of any Indemnity
Payments.
Conditional Pool Protective Advance: A Protective Advance that (a) (i) prior to
becoming a Nonrecoverable Advance is reimbursable pursuant to the related
Servicing Agreement solely from late collections, insurance proceeds,
liquidation proceeds or condemnation proceeds of the related Securitization
Trust Asset with respect to which such Protective Advance was made and (ii) upon
becoming a Nonrecoverable Advance is reimbursable pursuant to the related
Servicing Agreement out of general collections on any of the Securitization
Trust Assets in the related Securitization Trust or (b) is reimbursable pursuant
to the related Servicing Agreement out of general collections on any of the
Securitization Trust Assets in the related Securitization Trust within ninety
(90) days after the date such Protective Advance was made.
Conditional Pool Protective Advance Receivable: Any Receivable representing the
right to be reimbursed in connection with a Conditional Pool Protective Advance.
Control, Controlling or Controlled: The possession of the power to direct or
cause the direction of the management or policies of a Person through the right
to exercise voting power or by contract, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise.
Corporate Trust Office: For each Series of Notes, as specified in the related
Indenture Supplement.
Cumulative Default Supplemental Fee Shortfall Amount: For each Payment Date and
each Class of Notes, any portion of the Default Supplemental Fee or Cumulative
Default Supplemental Fee Shortfall Amount for that Class for a previous Payment
Date that has not been paid, plus accrued and unpaid interest at the applicable
Note Interest Rate plus the Default Supplemental Fee Rate on such shortfall from
the Payment Date on which the shortfall first occurred through the current
Payment Date.
Cumulative ERD Supplemental Fee Shortfall Amount: For each Payment Date and each
Class of Notes, any portion of the ERD Supplemental Fee or Cumulative ERD
Supplemental Fee Shortfall Amount for that Class for a previous Payment Date
that has not been paid, plus accrued and unpaid interest at the applicable Note
Interest Rate plus the Default Supplemental Fee Rate on such shortfall from the
Payment Date on which the shortfall first occurred through the current Payment
Date.
Cumulative Interest Shortfall Amount: For any Payment Date and any Class of
Notes, any portion of the Interest Payment Amount for that Class for a previous
Payment Date that has not been paid, plus accrued and unpaid interest at the
applicable Note Interest Rate plus the Cumulative Interest Shortfall Amount Rate
on such shortfall from the Payment Date on which the shortfall first occurred
through the current Payment Date.
Cumulative Interest Shortfall Amount Rate: As defined in the related Indenture
Supplement.
Custodial Account: For each Securitization Trust related to a Designated
Servicing Agreement, the related Escrow Custodial Account or Principal and
Interest Custodial Accounts specified in such Designated Servicing Agreement
into which the Servicer is required to deposit Escrow Funds or Principal and
Interest Payments, as the case may be, with respect to the Securitization Trust
Assets in such Securitization Trust serviced under that Designated Servicing
Agreement.
Custodian: As defined in Section 2.4(a).


11



--------------------------------------------------------------------------------





Cut-off Date: February 12, 2018.
Default Supplemental Fee: As defined in the related Indenture Supplement.
Default Supplemental Fee Rate: As defined in the related Indenture Supplement.
Defaulting Counterparty Termination Payments: Any Early Termination Amount
payable to the Derivative Counterparty under the related Derivative Agreement as
the result of the designation of an “Early Termination Date” under such
Derivative Agreement due to either (x) the occurrence of an Event of Default
with respect to which the related Derivative Counterparty is the Defaulting
Party or (y) an Additional Termination Event with respect to which such
Derivative Counterparty is the sole Affected Party. Capitalized terms used but
not defined herein shall have the meanings assigned to such terms in the related
Derivative Agreement.
Definitive Note: A Note issued in definitive, fully registered form evidenced by
a physical Note.
Delinquency Advance: Any advance by a Servicer pursuant to the terms of the
related Servicing Agreement of all or any portion of a Monthly Payment with
respect to a Securitization Trust Asset serviced by such Servicer under such
Servicing Agreement that (i) is reimbursable at any time out of general
collections on any of the Securitization Trust Assets in the related
Securitization Trust or (ii) (a) prior to becoming a Nonrecoverable Advance is
reimbursable pursuant to the related Servicing Agreement solely from late
collections, insurance proceeds, liquidation proceeds or condemnation proceeds
of the related Securitization Trust Asset with respect to which such Delinquency
Advance was made and (b) upon becoming a Nonrecoverable Advance is reimbursable
pursuant to the related Servicing Agreement out of general collections on any of
the Securitization Trust Assets in the related Securitization Trust.
Delinquency Advance Amount: As defined in Section 4.3(e).
Delinquency Advance Disbursement Account: The segregated non-interest bearing
trust account, which shall be an Eligible Account, established and maintained
pursuant to Section 4.1, Trust Accounts, and entitled “Wells Fargo Bank, N.A.,
as Indenture Trustee for the Ditech PLS Advance Trust II Advance Receivables
Backed Notes, Delinquency Advance Disbursement Account,” with the wire
instructions as set forth on Schedule 2 hereto.
Delinquency Advance Receivable: Any Receivable representing the right to be
reimbursed for a Delinquency Advance.
Depositor: Ditech PLS Advance Depositor LLC, a Delaware limited liability
company, wholly owned by Ditech.
Depository: Initially, The Depository Trust Company, the nominee of which is
Cede & Co., and any permitted successor depository. The Depository shall at all
times be a Clearing Corporation.
Depository Agreement: For any Series or Class of Book-Entry Notes, the agreement
among the Issuer, the Indenture Trustee and the Depository, dated as of the
related Issuance Date, relating to such Notes.
Depository Participant: A broker, dealer, bank or other financial institution or
other Person for whom from time to time the Depository effects book-entry
transfers and pledges of securities deposited with the Depository.
Derivative Account: As defined in the related Indenture Supplement, if
applicable.


12



--------------------------------------------------------------------------------





Derivative Agreement: Any currency, interest rate or other swap, cap, collar,
guaranteed investment contract or other derivative agreement or hedging
instrument entered into by the Issuer or the Indenture Trustee (at the direction
of and on behalf of the Issuer) in connection with any Class or Series of Notes
and identified in the related Indenture Supplement, if applicable.
Derivative Collateral Account: As defined in the related Indenture Supplement,
if applicable.
Derivative Counterparty: Any party to any Derivative Agreement other than the
Issuer or the Indenture Trustee, if applicable.
Designated Servicing Agreement: As of any date, any Servicing Agreement relating
to a Facility Eligible Securitization Trust identified on the Designated
Servicing Agreement Schedule on such date.
Designated Servicing Agreement Schedule: As of any date, the list attached
hereto as Schedule 1-A, as it may be amended from time to time in accordance
with Section 2.1(c).
Determination Date: In respect of any Payment Date or Interim Payment Date, the
second (2nd) Business Day before such Payment Date or Interim Payment Date.
Determination Date Administrator Report: A report delivered by the Administrator
as described in Section 3.2(a), which shall be delivered in the form of one or
more electronic files.
Disbursement Report: As defined in Section 4.3(e).
Distribution Compliance Period: In respect of any Regulation S Global Note or
Regulation S Definitive Note, the 40 consecutive days beginning on and including
the later of (a) the day on which any Notes represented thereby are offered to
persons other than distributors (as defined in Regulation S under the Securities
Act) pursuant to Regulation S and (b) the Issuance Date for such Notes.
Ditech: As defined in the Preamble.
EEA: The European Economic Area.
EEA Financial Institution: (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
and (c) any financial institution established in an EEA Member Country which is
a subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent. For the avoidance of
doubt, EEA Financial Institution shall include, but shall not be limited to, the
Initial VFN Noteholders and the Administrative Agent.
EEA Member Country: Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
EEA Resolution Authority: Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegate) having responsibility for the resolution of any EEA
Financial Institution.
EU Bail-In Legislation Schedule: The EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time, at http://www.lma.eu.com/.


13



--------------------------------------------------------------------------------





Eligible Account: Any of (a) an account or accounts maintained with a depository
institution with a long term rating of at least “A” and a short-term rating of
at least “A-1” by S&P, (or a long-term rating of at least “A+” if the short-term
rating is not available), and that is (i) a federal savings and loan association
duly organized, validly existing and in good standing under the federal banking
laws of the United States, (ii) a banking or savings and loan association duly
organized, validly existing and in good standing under the applicable laws of
any state, (iii) a national banking association duly organized, validly existing
and in good standing under the federal banking laws of the United States, or
(iv) a principal subsidiary of a bank holding company; or (b) a segregated trust
account maintained in the trust department of a federal or state chartered
depository institution or trust company in the United States, having capital and
surplus of not less than $50,000,000, and meeting the rating requirements
described in clause (a) above, acting in its fiduciary capacity. Any Eligible
Accounts maintained with the Indenture Trustee shall conform to the preceding
clause (b).
Employee Benefit Plan: As defined in Section 6.5(k).
Entitlement Order: As defined in Section 8‑102(a)(8) of the UCC.
ERD Supplemental Fee: As defined in the related Indenture Supplement, if
applicable.
ERD Supplemental Fee Rate: As defined in the related Indenture Supplement, if
applicable.
ERISA: The Employee Retirement Income Security Act of 1974, as amended.
Escrow Custodial Account: The custodial account specified in a Designated
Servicing Agreement into which the Servicer is required to remit escrow
collections on Securitization Trust Assets in the related Securitization Trust.
Euroclear: Euroclear Bank S.A./N.V. as operator of the Euroclear System, and any
successor thereto.
Event of Default: As defined in Section 8.1.
Excepted Receivable: Any Receivable arising under any Designated Servicing
Agreement (i) that arises after the commencement of the Full Amortization Period
and (ii) in respect of which the Issuer, the Depositor, the Indenture Trustee
and the Administrative Agent shall have received a written notice from Ditech,
no later than one (1) Business Day after the origination thereof, (A)
identifying such Receivable in reasonable detail and (B) certifying that Ditech
has concluded in its reasonable discretion (with reasonable supporting detail
therefor) that Ditech will not receive reasonably equivalent value for the
transfer of any such identified Receivable because the value of the equity of
the Depositor was negative prior to the contribution of such Receivable after
taking into account all of the following, among other relevant factors, (1)
borrowings under the subordinated note contemplated by the Receivables Sale
Agreement, and (2) any indemnification payments owing by Ditech to the Depositor
under the Receivables Sale Agreement (giving effect to the full value of such
indemnification payment obligations as an asset of the Depositor).
Excess Cash Amount: On any Payment Date or Interim Payment Date, the amount of
Available Funds remaining following the allocation and payments set forth
pursuant to Sections 4.4(a) through (h) or Sections 4.5(a)(1)(i) through (x), as
applicable.
Excess Receivables Funding Amount: On any Funding Date, the amount that could be
drawn on a VFN without violating the Collateral Test, after all the New
Receivables Funding Amounts to be drawn on such VFN have been drawn.


14



--------------------------------------------------------------------------------





Exchange Act: The Securities Exchange Act of 1934, as amended.
Expected Repayment Date: For each Class of Notes, as specified in the related
Indenture Supplement.
Expense Limit: With respect to expenses and indemnification amounts, for the
Owner Trustee and the Indenture Trustee (in all its capacities), pro rata,
$250,000 in any calendar year and $125,000 for any single Payment Date; and for
other Administrative Expenses, $50,000 in any calendar year; provided that the
Expense Limit shall only apply to payments made pursuant to Section 4.5(a)(1)(i)
and (ii) and Section 4.5(a)(2)(i) and (ii); and provided further, that any
amounts in excess of the Expense Limit that have not been paid pursuant to
Section 4.5 may be applied toward and subject to the Expense Limit for the
subsequent calendar year and payable in a subsequent calendar year.
Facility Eligible Receivable: A Receivable:
(i)    which constitutes a “general intangible” or “payment intangible” within
the meaning of Section 9‑102(a)(42) or Section 9-102(a)(61) (or the
corresponding provision in effect in a particular jurisdiction) of the UCC as in
effect in all applicable jurisdictions;
(ii)    which is denominated and payable in United States dollars;
(iii)    which relates to an Advance (A) that relates to a Facility Eligible
Securitization Trust, (B) that at the time it was made, such Advance was
authorized pursuant to, and determined by the Servicer in good faith to comply
with all requirements for reimbursement under, the related Servicing Agreement,
and (C) as to which the Servicer has complied with all of the requirements for
reimbursement under the related Servicing Agreement and which remains
collectible;
(iv)    as to which all right, title and interest in and to such Receivable
(including good and marketable title) have been validly sold and/or contributed
by the Receivables Seller to the Depositor, and validly sold and/or contributed
by the Depositor to the Issuer;
(v)    with respect to which no representation or warranty made by the
Receivables Seller or the Servicer in the Receivables Sale Agreement has been
breached, which breach has continued uncured for thirty (30) days;
(vi)    with respect to which, as of the date such Receivable was acquired by
the Issuer, none of the Receivables Seller, the Servicer or the Depositor had
(A) taken any action that would impair the right, title and interest of the
Indenture Trustee therein, or (B) failed to take any action that was necessary
to avoid impairing the Indenture Trustee’s right, title or interest therein;
(vii)    the Advance related to which either (A) has been fully funded by the
Servicer (or any predecessor servicer) using its own funds and/or Collections
(as appropriate) in excess of the related Required Expense Reserve, and/or
amounts drawn on Variable Funding Notes or out of funds in the Collection and
Funding Account or Available Funds as provided herein, or (B) in the case of
Delinquency Advances, will be funded on the related Funding Date and all amounts
necessary to fund the related Advance are on deposit in an account under the
exclusive control and direction of the Indenture Trustee pending remittance to
the trustee or indenture trustee for the related Securitization Trust, as
applicable;


15



--------------------------------------------------------------------------------





(viii)    under the terms of the related Servicing Agreement, such Receivable is
recoverable solely from collections on the related Securitization Trust Assets
and does not constitute a claim for reimbursement from any Person;
(ix)    the related Advance was made in respect of a Securitization Trust Asset
that is secured by a first priority Lien on the related Mortgaged Property or by
a second priority Lien on such Property when the Securitization Trust Asset
having the first priority Lien on such Mortgaged Property is included in the
same Eligible Securitization Trust;
(x)    pursuant to the terms of the related Servicing Agreement, except with
respect to Non-Crossed Protective Advances and those Advances for which the
related Receivables Seller can reimburse itself out of general collections on
any of the Securitization Trust Assets in the related Securitization Trust after
ninety (90) days following a charge-off of the related Securitization Trust
Asset, the Receivables Seller is permitted to reimburse itself for the related
Advance out of general collections on any of the Securitization Trust Assets in
the related Securitization Trust, prior to any distribution or payment of
principal, interest, fees, expenses or other amounts to any holders of any
notes, certificates or other securities backed by the related Securitization
Trust Assets and prior to payment of any party subrogated to the rights of the
holders of such securities (such as a reimbursement right of a credit enhancer)
or any hedge or derivative termination fees, or to any related trustee,
custodian or credit enhancement provider and such Advance must be made from a
Securitization Trust identified on Schedule 1-B and conform to the type of
reimbursement rule referred to therein;
(xi)    such Receivable does not relate to a Securitization Trust Asset that has
a $0 balance or was liquidated, charged off, condemned or subject to any other
final recovery determination more than ninety (90) days prior to the date of
determination; and
(xii)    such Receivable does not relate to a Securitization Trust Asset subject
to a Servicer Termination Event (other than any Servicer Termination Event that
is solely due to the breach of one or more Collateral Performance Tests).


16



--------------------------------------------------------------------------------





Facility Eligible Securitization Trust: As of any date of determination, a
Securitization Trust that satisfies all of the following criteria:
(i)    the related Servicing Agreement contains provisions which (i) expressly
authorize the servicer thereunder to enter into a financing or other facility
under which such servicer assigns or pledges its rights under such Servicing
Agreement to be reimbursed for any or all Delinquency Advances and/or Protective
Advances to one or more lenders or other Persons (which may include a
special-purpose bankruptcy-remote entity and/or a trustee acting on behalf of
holders of debt instruments) (an “Advance Financing Person”) and (ii) require
that as between a predecessor servicer and its Advance Financing Person, on the
one hand, and a successor servicer and its Advance Financing Person (if any) on
the other hand, Advance Reimbursement Amounts on a loan-by-loan basis with
respect to each Securitization Trust Asset as to which a Delinquency Advance or
a Protective Advance is outstanding shall be allocated on a “first-in,
first-out” basis, such that Advances of a particular type that were disbursed
first in time will be reimbursed prior to Advances of the same type with respect
to the same Securitization Trust Asset that were disbursed later in time;
(ii)    no Servicer Termination Event has occurred with respect to such
Securitization Trust (other than any Servicer Termination Event that is solely
due to the breach of one or more Collateral Performance Tests);
(iii)    the aggregate outstanding principal balance of the related
Securitization Trust Assets on such date is not less than $2,000,000;


(iv)    no more than thirty percent (30.0%) of the related Securitization Trust
Assets (determined by weighted average outstanding principal balance) are thirty
(30) days Delinquent or otherwise in default on such date;


(v)    the Advance Ratio with respect to such Securitization Trust on such date
is less than (i) twelve percent (12.0%) if such Securitization Trust is an
Advance Ratio Exception Trust or (ii) five percent (5.0%) for all other
Securitization Trusts;


(vi)    all Receivables arising under such Securitization Trust are free and
clear of any Adverse Claim in favor of any Person other than Permitted Liens;


(vii)    such Securitization Trust and its related Designated Servicing
Agreement has been reviewed and approved by the Administrative Agent in its sole
and absolute discretion; and
(viii)    the Servicer has not voluntarily elected to change the reimbursement
mechanics of Advances in such Securitization Trust from a pool-level
reimbursement mechanic to a loan-level reimbursement mechanic or from a
loan-level reimbursement mechanic to a pool-level reimbursement mechanic without
consent of each Administrative Agent.
The Securitization Trusts identified on Schedule 1-B are deemed Facility
Eligible Securitization Trusts.
Facility Entity: As defined in Section 9.5(i).
Fannie Mae: The Federal National Mortgage Association (commonly known as Fannie
Mae), and its successors.
FCPA: As defined in Section 9.1(x).


17



--------------------------------------------------------------------------------





Fee Accumulation Account: The segregated non-interest bearing trust account or
accounts, each of which shall be an Eligible Account, established and maintained
pursuant to Section 4.7 and entitled “Wells Fargo Bank, N.A., as Indenture
Trustee in trust for the Noteholders of the Ditech PLS Advance Trust II Advance
Receivables Backed Notes, Fee Accumulation Account,” with the wire instructions
as set forth on Schedule 2 hereto.
Fee Accumulation Amount: With respect to each Interim Payment Date or any
Limited Funding Date, the aggregate amount of Fees, plus any Series Fees, up to
the Series Fee Limit, plus any Undrawn Fees, due and payable on the next Payment
Date, plus any expenses (including indemnities) payable on the next Payment Date
pursuant to Section 4.5(a)(1)(i) or (ii) or Section 4.5(a)(2)(i) or (ii) that
have been invoiced or noticed to the Indenture Trustee and the Administrator
prior to the Determination Date for such Interim Payment Date or Limited Funding
Date, as applicable, plus any Default Supplemental Fees and Cumulative Default
Supplemental Fee Shortfall Amounts, plus any ERD Supplemental Fees and
Cumulative ERD Supplemental Fee Shortfall Amounts minus amounts already on
deposit in the Fee Accumulation Account (assuming for this purpose that the
aggregate VFN Principal Balance remains unchanged from the Determination Date
for such Interim Payment Date or Limited Funding Date, as applicable, through
the end of the then-current Interest Accrual Period).
Fee Letter: For any Series, as defined in the related Indenture Supplement, if
applicable.
Fees: Collectively, with respect to any Interest Accrual Period, the Indenture
Trustee Fee, the Owner Trustee Fee and the Verification Agent Fee.
Final Payment Date: For any Class of Notes, the earliest of (i) the Stated
Maturity Date for such Class, (ii) after the end of the related Revolving
Period, the Payment Date on which the Note Balance of the Notes of such Class
has been reduced to zero, and (iii) the Payment Date which follows the Payment
Date on which all proceeds of the sale of the Trust Estate are distributed
pursuant to Section 8.6.
Financial Asset: As defined in Section 8‑102(a)(9) of the UCC.
Fitch: Fitch Ratings, Inc., or any successor thereto.
Freddie Mac: The Federal Home Loan Mortgage Corporation (commonly known as
Freddie Mac), and its successors.
Full Amortization Period: For all Series of Notes, the period that begins
pursuant to Section 4.12 hereof upon the occurrence of an Event of Default and
ends on the date on which the Notes of all Series are paid or redeemed in full
or such Event of Default is waived in accordance with the terms hereof.
Funding Certification: A report delivered by the Administrator in respect of
each Funding Date pursuant to Section 4.3(a).
Funding Conditions: With respect to any proposed Funding Date, the following
conditions, together with any applicable funding conditions specifically set
forth in any Indenture Supplement and in any Note Purchase Agreement:
(i)    no breach of the Collateral Test shall exist following the proposed
funding;
(ii)    (A) no breach in respect of any representation, warranty or covenant of
the Receivables Seller, the Servicer, the Administrator, the Depositor or the
Issuer, or with respect to


18



--------------------------------------------------------------------------------





the Receivables, hereunder or under any Transaction Document, shall exist that
has caused a Target Amortization Event (unless all related Target Amortization
Principal Accumulation Amounts, if any, are on deposit in the Target
Amortization Principal Accumulation Account) and (B) solely in the case of a VFN
Draw Date, unless this clause (B) is waived by each the Noteholders of the
Variable Funding Notes, no breach in respect of any representation, warranty or
covenant of the Receivables Seller, the Servicer, the Administrator, the
Depositor or the Issuer, or with respect to the Receivables, hereunder or under
any Transaction Document, shall exist which with the giving of notice or the
passage of time, or both, would constitute a Target Amortization Event;
(iii)    none of (A) a Funding Interruption Event, or (B) an Event of Default
shall have occurred and be continuing;
(iv)    (A) with respect to any Funding Date which will be a VFN Draw Date, the
Administrator shall have provided the Indenture Trustee, no later than 12:00
p.m. (noon) New York City time on the second (2nd) Business Day preceding such
Funding Date (or such other time as may be agreed to from time to time by the
Servicer, the Indenture Trustee and the Administrative Agent), a Determination
Date Administrator Report reporting information with respect to the Receivables
in the Trust Estate and demonstrating the satisfaction of the Collateral Test,
and no later than 1:00 p.m. New York City time on the second (2nd) Business Day
preceding such Funding Date (or such other time as may be agreed to from time to
time by the Servicer, the Indenture Trustee and the Administrative Agent), a
Funding Certification certifying that all Funding Conditions have been satisfied
and (B) with respect to any Funding Date which is not a VFN Draw Date, the
Administrator shall have provided the Indenture Trustee, no later than 12:00
p.m. (noon) New York City time on the Business Day preceding such Funding Date
(or such other time as may be agreed to from time to time by the Servicer, the
Indenture Trustee and the Administrative Agent), a Determination Date
Administrator Report reporting information with respect to the Receivables in
the Trust Estate and demonstrating the satisfaction of the Collateral Test, and
no later than 1:00 p.m. New York City time on the Business Day preceding such
Funding Date (or such other time as may be agreed to from time to time by the
Servicer, the Indenture Trustee and the Administrative Agent), a Funding
Certification certifying that all Funding Conditions have been satisfied;
provided, however, that no Variable Funding Note Noteholder shall have any
liability for failing to fund a requested draw of a Variable Funding Note unless
it has received a Funding Certification and a Determination Date Administrator
Report by 1:00 p.m. New York City time on the Business Day preceding such
Funding Date;
(v)    the full amount of the Required Expense Reserve shall be on deposit in
the Collection and Funding Account before and after the release of cash from
such account to fund the purchase price of Receivables;
(vi)    on any Funding Date that is an Interim Payment Date or a Limited Funding
Date, after giving effect to the transfers on such Funding Date contemplated by
Section 4.3(f), the Interest Accumulation Amount is on deposit in the Interest
Accumulation Account, the Fee Accumulation Amount is on deposit in the Fee
Accumulation Account, the Target Amortization Principal Accumulation Amount, if
any, is on deposit in the Target Amortization Principal Accumulation Account and
the applicable Series Reserve Required Amount is on deposit in the Series
Reserve Account for each Series;


19



--------------------------------------------------------------------------------





(vii)    the payment of the New Receivables Funding Amount on such Funding Date
or the drawing on any VFN shall not result in a material adverse United States
federal income tax consequence to the Trust Estate or any Noteholders;
(viii)    the Verification Agent is Wells Fargo Bank, N.A., or if Wells Fargo
Bank, N.A. (x) resigns as Verification Agent and not more than thirty (30) days
have passed since such resignation, or (y) is terminated by the Receivables
Seller, the Depositor or the Issuer, the Administrator has selected a successor
verification agent and the Administrative Agent has approved such successor
verification agent (such approval not to be unreasonably withheld or delayed)
and such successor verification agent has assumed the Verification Agent’s
duties; and
(ix)    the Full Amortization Period shall not be in effect.
Funding Date: Any Payment Date, any Interim Payment Date or any Limited Funding
Date occurring prior to the Full Amortization Period, as long as at least one
Series of Notes is in its Revolving Period.
Funding Interruption Event: The occurrence of an event which with the giving of
notice or the passage of time, or both, would constitute an Event of Default.
GAAP: U.S. generally accepted accounting principles that are (i) consistent with
the principles promulgated or adopted by the Financial Accounting Standards
Board and its successors, as in effect from time to time, and (ii) applied
consistently with principles applied to past financial statements of Ditech and
its subsidiaries; provided that a certified public accountant would, insofar as
the use of such accounting principles is pertinent, be in a position to deliver
an unqualified opinion (other than a qualification regarding changes in
generally accepted accounting principles) that such principles have been
properly applied in preparing such financial statements.
Grant: Pledge, bargain, sell, warrant, alienate, remise, release, convey,
assign, transfer, create and grant a lien upon and a security interest in and
right of set-off against, deposit, set over and confirm pursuant to this
Indenture. A Grant of collateral or of any other agreement or instrument shall
include all rights, powers and options (but none of the obligations) of the
granting party thereunder, including the immediate and continuing right to claim
for, collect, receive and give receipt for principal and interest payments in
respect of such collateral or other agreement or instrument and all other moneys
payable thereunder, to give and receive notices and other communications, to
make waivers or other agreements, to exercise all rights and options, to bring
proceedings in the name of the granting party or otherwise, and generally to do
and receive anything that the granting party is or may be entitled to do or
receive thereunder or with respect thereto.
Increased Costs: The amounts described in the related Indenture Supplement, if
applicable.
Increased Costs Limit: For any Series or Class of Notes, as defined in the
related Indenture Supplement, if applicable.
Indemnified Party: As defined in Section 10.3(b).
Indemnity Payment: With respect to any Receivable in respect of which a payment
is required to be made by the Issuer, the Depositor or the Receivables Seller
under Section 2.3 of this Indenture, the Receivables Pooling Agreement or the
Receivables Sale Agreement, and as of the Payment Date on which the “Indemnity
Payment” must be made, the Receivable Balance of such Receivable as of such
Payment Date.
Indenture: As defined in the Preamble.


20



--------------------------------------------------------------------------------





Indenture Supplement: With respect to any Series of Notes, a supplement to this
Indenture, executed and delivered in conjunction with the issuance of such Notes
pursuant to Section 6.1, together with any amendment to the Indenture Supplement
executed pursuant to Section 12.1 or 12.2, and, in either case, including all
amendments thereof and supplements thereto.
Indenture Trustee: Wells Fargo Bank, N.A., a national banking association, in
its capacity as indenture trustee under this Indenture, or its
successor-in-interest, or any successor indenture trustee appointed as provided
in this Indenture. Wells Fargo Bank, N.A. will perform its duties as Indenture
Trustee hereunder through its corporate trust services division.
Indenture Trustee Authorized Officer: With respect to the Indenture Trustee,
Calculation Agent, Paying Agent, Note Registrar or Securities Intermediary, any
officer of the Indenture Trustee, Calculation Agent, Paying Agent, Note
Registrar or Securities Intermediary assigned to its corporate trust services,
including any vice president, assistant vice president, assistant treasurer or
trust officer customarily performing functions with respect to corporate trust
matters and, with respect to a particular corporate trust matter under this
Indenture, any other officer to whom such matter is referred because of such
officer’s knowledge of and familiarity with the particular subject, in each
case, having direct responsibility for the administration of this Indenture.
Indenture Trustee Fee: The fee payable to the Indenture Trustee hereunder on
each Payment Date for services rendered under this Indenture, which shall be
equal to $5,750.00 per month; provided, that (A) to the extent that there is
more than one (1) Payment Date in any given month, the Indenture Trustee Fee in
such month shall include an additional $2,000 for each such additional Payment
Date and (B) to the extent that there are more than five (5) Funding Dates in
any given month, the Indenture Trustee Fee in such month shall include an
additional $1,500 for each such additional Funding Date over five (5); provided,
further, that the Indenture Trustee shall also be entitled to receive payment of
separate fees and expenses pursuant to Section 11.7 in connection with tax
filings made by the Indenture Trustee. Reimbursement for expenses incurred by
the Indenture Trustee in connection with tax filings made by the Indenture
Trustee shall be subject to the Expense Limit.
Independent Manager: (i) A natural person and (ii) a Person who (A) shall not
have been at the time of such Person’s appointment, and may not have been at any
time during the preceding five (5) years and shall not be as long as such Person
is an Independent Manager of the Depositor (1) a direct or indirect legal or
beneficial owner in such entity or any of its Affiliates, (2) a member, officer,
director, manager, partner, shareholder or employee of the Administrator or any
of its managers, members, partners, subsidiaries, shareholders or Affiliates
other than the Depositor or any Affiliate thereof that is intended to be
structured as a “bankruptcy remote” entity (collectively, the “Independent
Parties”), (3) a supplier to any of the Independent Parties, (4) a person
controlling or under common control with any director, member, partner,
shareholder or supplier of any of the Independent Parties or (5) a member of the
immediate family of any director, member, partner, shareholder, officer,
manager, employee or supplier of the Independent Parties, (B) has prior
experience as an independent director or manager for a corporation or limited
liability company whose charter documents required the unanimous consent of all
independent directors or managers thereof before such corporation or limited
liability company could consent to the institution of bankruptcy or insolvency
proceedings against it or could file a petition seeking relief under any
applicable federal or state law relating to bankruptcy and (C) has at least
three (3) years of employment experience with one or more entities that provide,
in the ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities; provided, that, notwithstanding the terms
and provisions of clause (ii)(A)(1) immediately above, the indirect or
beneficial ownership of membership interests of the Administrator through a
mutual fund or similar diversified investment vehicle


21



--------------------------------------------------------------------------------





with respect to which the owner does not have discretion or control over the
investments held by such diversified investment vehicle shall not preclude such
owner from being an Independent Manager.
Initial Note Balance: For any Note or for any Class of Notes, the Note Balance
of such Note upon the related Issuance Date as specified in the related
Indenture Supplement.
Initial Payment Date: As defined in any related Indenture Supplement.
Initial Receivables: The Receivables sold and/or contributed by the Receivables
Seller to the Depositor on the Closing Date pursuant to the Receivables Sale
Agreement, and further sold and/or contributed by the Depositor to the Issuer on
the Closing Date pursuant to the Receivables Pooling Agreement, and Granted by
the Issuer to the Indenture Trustee for inclusion in the Trust Estate, and which
consist of Receivables arising from the making by the Receivables Seller of
Advances with respect to the Designated Servicing Agreements listed on the
Designated Servicing Agreement Schedule as of the Closing Date.
Initial VFN Noteholders: As defined in the Indenture Supplement for the Series
2018-VF1 Variable Notes.
Insolvency Event: With respect to a specified Person, (i) an involuntary case or
other proceeding under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect shall be commenced against any Person or any
substantial part of its property, or a petition shall be filed against such
Person in an involuntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, seeking the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
winding-up or liquidation of such Person’s business and (A) such case or
proceeding shall continue undismissed and unstayed and in effect for a period of
sixty (60) days or (B) an order for relief in respect of such Person shall be
entered in such case or proceeding under such laws or a decree or order granting
such other requested relief shall be granted; or (ii) the commencement by such
Person of a voluntary case under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, or the consent by such Person to the
entry of an order for relief in an involuntary case under any such law, or the
consent by such Person to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official for
such Person or for any substantial part of its property, or the making by such
Person of any general assignment for the benefit of creditors, or the failure by
such Person generally to pay its debts as such debts become due or the admission
by such Person of its inability to pay its debts generally as they become due.
Insolvency Proceeding: Any proceeding of the sort described in the definition of
Insolvency Event.
Interest Accrual Period: For any Class of Notes and any Payment Date, the period
specified in the related Indenture Supplement.
Interest Accumulation Account: The segregated non-interest bearing trust account
or accounts, each of which shall be an Eligible Account, established and
maintained pursuant to Section 4.1 and Section 4.7 and entitled “Wells Fargo
Bank, N.A., as Indenture Trustee in trust for the Noteholders of the Ditech PLS
Advance Trust II Advance Receivables Backed Notes, Interest Accumulation
Account,” with the wire instructions as set forth on Schedule 2 hereto.
Interest Accumulation Amount: With respect to each Interim Payment Date or
Limited Funding Date, the sum of the Interest Payment Amount due and payable
with respect to all Classes of Notes on the next succeeding Payment Date, plus
all Cumulative Interest Shortfall Amounts as of the immediately preceding
Payment Date, minus amounts then on deposit in the Interest Accumulation Account
(assuming for this purpose that the aggregate VFN Principal Balance remains
unchanged from the Determination Date for such


22



--------------------------------------------------------------------------------





Interim Payment Date or Limited Funding Date, as applicable, through the end of
its then-current Interest Accrual Period).
Interest Amount: For any Interest Accrual Period and any Class of Notes,
interest accrued on such Class during such period, in an amount equal to
interest on such Class’s Note Balance at the applicable Note Interest Rate.
Interest Day Count Convention: For any Series or Class of Notes, the fraction
specified in the related Indenture Supplement to indicate the number of days
counted in an Interest Accrual Period divided by the number of days assumed in a
year, for purposes of calculating the Interest Payment Amount for each Interest
Accrual Period in respect of such Series or Class.
Interest Payment Amount: For any Series or Class of Notes, as applicable and
with respect to any Payment Date:
(i)    for any Series or Class of Term Notes, the related Cumulative Interest
Shortfall Amount plus the product of:
(A)    the related Note Balance as of the close of business on the preceding
Payment Date;
(B)    the related Note Interest Rate for such Series or Class and for the
related Interest Accrual Period; and
(C)    the Interest Day Count Convention specified in the related Indenture
Supplement; and
(ii)    for any Series or Class of Variable Funding Notes, the related
Cumulative Interest Shortfall Amount plus the product of:
(A)    the average daily aggregate VFN Principal Balance during the related
Interest Accrual Period (calculated based on the average of the aggregate VFN
Principal Balances on each day during the related Interest Accrual Period);
(B)    the related Note Interest Rate for such Class during the related Interest
Accrual Period; and
(C)    the Interest Day Count Convention specified in the related Indenture
Supplement.
Interested Noteholders: For any Class, any Noteholder or group of Noteholders
holding Notes evidencing not less than 25% of the aggregate Voting Interests of
such Class.
Interim Payment Date: With respect to any Series of Notes, as defined in the
related Indenture Supplement.
Interim Payment Date Report: As defined in Section 3.2(c).
Invested Amount: For any Series or Class of Notes, the related Series Invested
Amount or Class Invested Amount, as applicable.


23



--------------------------------------------------------------------------------





Investment Company Act: The Investment Company Act of 1940, as amended.
Issuance Date: For any Series of Notes, the date of issuance of such Series, as
set forth in the related Indenture Supplement.
Issuer: As defined in the Preamble.
Issuer Affiliate: Any person involved in the organization or operation of the
Issuer or an affiliate of such a person within the meaning of Rule 3a-7
promulgated under the Investment Company Act.
Issuer Amount: As defined in Section 4.3(e).
Issuer Authorized Officer: Any Director or any authorized officer of the Owner
Trustee or the Administrator who may also be an officer or employee of Ditech or
an Affiliate.
Issuer Certificate: A certificate (including an Officer’s Certificate) signed in
the name of an Issuer Authorized Officer, or signed in the name of the Issuer by
an Issuer Authorized Officer. Wherever this Indenture requires that an Issuer
Certificate be signed also by an accountant or other expert, such accountant or
other expert (except as otherwise expressly provided in this Indenture) may be
an employee of Ditech or an Affiliate.
Issuer Tax Opinion: With respect to any undertaking, an Opinion of Counsel to
the effect that, for United States federal income tax purposes, (i) such
undertaking will not result in the Issuer being subject to tax on its net income
as an association (or publicly traded partnership) taxable as a corporation or a
taxable mortgage pool taxable as a corporation, each for United States federal
income tax purposes, (ii) except in the case of Specified Notes, if any Notes
are issued or deemed issued as a result of such undertaking, any Notes issued or
deemed issued on such date that are outstanding for United States federal income
tax purposes will be debt and with respect to any Specified Notes issued or
deemed issued on such date that are Outstanding for United States federal income
tax purposes and as to which the Issuer has previously received an opinion that
such Notes should be debt, such Notes should be debt, and, if requested by the
Administrative Agent or any Initial VFN Noteholder, (iii) such undertaking will
not cause the Noteholders or beneficial owners of Notes previously issued to be
deemed to have sold or exchanged such Notes for federal income tax purposes
under Section 1001 of the Code.
Limited Funding Date: With respect to any Series of Notes, the dates that are
agreed to between the Issuer and the Noteholders of the Variable Funding Notes,
provided that the number of dates in each calendar month does not exceed the
number specified in the related Indenture Supplement for the Variable Funding
Notes.
Limited Guarantor: Ditech Holding Corporation (formerly known as Walter
Investment Management Corp.).
Liquidity Facility: Any liquidity back-stop facility which may be utilized by a
Noteholder of a Class to fund some or all of its disbursements on any such Class
of the Notes.
Liquidity Provider: With respect to any Series or Class of VFNs, any “Program
Support Provider” or similar entity as further described in the related
Indenture Supplement and/or Note Purchase Agreement, as applicable.
Majority Noteholders: With respect to any Series or Class of Notes or all
Outstanding Notes, the Noteholders of greater than 50% of the Note Balance of
the Outstanding Notes of such Series or Class or of all Outstanding Notes or all
Outstanding Notes that are not Variable Funding Notes, as the case may be,
measured by Voting Interests in any case. Notwithstanding the foregoing, for so
long as the Series 2018-VF1 Variable Notes (as


24



--------------------------------------------------------------------------------





defined in the related Indenture Supplement) are Outstanding, the Initial VFN
Noteholders, collectively and not individually, shall constitute the "Majority
Noteholders" hereunder with respect to the Series 2018-VF1 Variable Notes and
related Classes and shall collectively and not individually be included as
“Majority Noteholders” with respect to any other Series or Class of Notes and
with respect to all Outstanding Notes.
Maximum VFN Principal Balance: For any VFN Class, the amount specified in the
related Indenture Supplement.
Monthly Advance Collection Period: With respect to any Payment Date, the period
beginning on the Determination Date for the preceding Payment Date and ending at
the close of business on the day before the Determination Date for the current
Payment Date, except that, with respect to the initial Payment Date hereunder,
the Monthly Advance Collection Period begins on the Cut-off Date and ends at the
close of business on the day before the related Determination Date.
Monthly Payment: Any scheduled monthly payment of interest and/or principal due
on a Securitization Trust Asset.
Month-to-Date Available Funds: With respect to any Interim Payment Date or any
Payment Date, the aggregate amount of Collections deposited into the Collection
and Funding Account during the period beginning on the day immediately
succeeding the Payment Date prior to such Interim Payment Date or Payment Date
and ending on such Interim Payment Date or Payment Date.
Moody’s: Moody’s Investors Service, Inc.
Mortgage: With respect to a Securitization Trust Asset, a mortgage, deed of
trust or other instrument encumbering a fee simple interest in real property
securing a Mortgage Note.
Mortgage Note: The note or other evidence of the indebtedness of a mortgagor
secured by a Mortgage under a Securitization Trust Asset and all amendments,
modifications and attachments thereto.
Mortgaged Property: The interest in real property securing a Securitization
Trust Asset as evidenced by the related Mortgage, together with improvements
thereto securing a Securitization Trust Asset.
New Receivables Funding Amount: For any Funding Date and with respect to any
amounts to be disbursed on any Funding Date, an amount equal to the sum of the
Series New Receivables Funding Amounts for all Outstanding Series for all
Facility Eligible Receivables to be funded on such Funding Date, subject to
limitation by the amount of Available Funds and by the amount that may be drawn
on any VFNs in respect of such Funding Date and subject to the satisfaction of
all Funding Conditions; provided, however, that (1) in any event the aggregate
New Receivables Funding Amount disbursed on any Funding Date shall be limited to
an amount which may be disbursed without resulting in a violation of the
Collateral Test, (2) no amounts may be drawn on VFNs on a Limited Funding Date,
and (3) the New Receivables Funding Amount on a Limited Funding Date is limited
to amounts then on deposit in the Collection and Funding Account minus the
Required Expense Reserve.
Net Excess Cash Amount: On any Payment Date or Interim Payment Date, the amount
of funds available to be distributed to the Depositor pursuant to Section
4.4(j), Section 4.5(a)(1)(xii) or Section 4.5(a)(2)(vi), as applicable.
New York UCC: The Uniform Commercial Code, as in effect in the State of New
York.


25



--------------------------------------------------------------------------------





Non-Crossed Protective Advance: A Protective Advance that is reimbursable solely
from late collections, insurance proceeds, liquidation proceeds or condemnation
proceeds of the Securitization Trust Asset with respect to which such Protective
Advance was made.
Non-Crossed Protective Advance Receivable: Any Receivable representing the right
to be reimbursed in connection with a Non-Crossed Protective Advance.
Nonrecoverable Advance: Any Advance made by a Receivables Seller in respect of a
Securitization Trust Asset that such Receivables Seller determines will not be
ultimately recoverable from late collections, insurance proceeds, liquidation
proceeds or condemnation proceeds of such Securitization Trust Asset in
accordance with the terms of the related Servicing Agreement.
Note or Notes: Any note or notes of any Class authenticated and delivered from
time to time under this Indenture including, but not limited to, any Variable
Funding Note.
Note Balance: On any date (i) for any Term Note, or for any Series or Class of
Term Notes, as the context requires, the Initial Note Balance of such Term Note
or the aggregate of the Initial Note Balances of the Term Notes of such Series
or Class, as applicable, less all amounts paid to the Noteholder of such Term
Note or Noteholders of such Term Notes with respect to principal, (ii) for any
Variable Funding Note, its VFN Principal Balance on such date and (iii) for any
other Note, as set forth in the related Indenture Supplement.
Note Interest Rate: For any Note, or for any Series or Class of Notes as the
context requires, the interest rate specified, or calculated as provided in, the
related Indenture Supplement.
Note Owner: With respect to a Book Entry Note, the Person who is the owner of
such Book Entry Note, as reflected on the books of the Depository, or on the
books of a Person maintaining an account with such Depository (directly as a
Depository Participant or as an indirect participant, in each case in accordance
with the rules of such Depository) and with respect to any Definitive Notes, the
Noteholder of such Note.
Note Payment Account: The segregated non-interest bearing trust account or
accounts, each of which shall be an Eligible Account, established and maintained
pursuant to Section 4.1 and Section 4.8 and entitled “Wells Fargo Bank, N.A., as
Indenture Trustee in trust for the Noteholders of the Ditech PLS Advance Trust
II Advance Receivables Backed Notes, Note Payment Account,” with the wire
instructions as set forth on Schedule 2 hereto.
Note Purchase Agreement: An agreement with one or more initial purchasers or
placement agents under which the Issuer will sell the Notes to such initial
purchaser, or contract with such placement agent for the initial private
placement of the Notes, in each case as further defined in the related Indenture
Supplement.
Note Rating Agency: With respect to any Outstanding Class of Notes, each rating
agency, if any, specified in the related Indenture Supplement. References to
Note Rating Agencies or “each” or “any” Note Rating Agency in this Indenture
refer to Note Rating Agencies that were engaged to rate any Notes issued under
this Indenture, which Notes are still Outstanding.
Note Register: As defined in Section 6.5.
Note Registrar: The Person who keeps the Note Register specified in Section 6.5.
Noteholder: The Person in whose name a Note is registered in the Note Register,
except that, solely for the purposes of giving certain consents, waivers,
requests or demands as may be specified in this Indenture, the


26



--------------------------------------------------------------------------------





interests evidenced by any Note registered in the name of, or in the name of a
Person or entity holding for the benefit of, the Issuer, the Receivables Seller
or any Person that is an Affiliate of either or both of the Issuer and the
Receivables Seller, shall not be taken into account in determining whether the
requisite percentage necessary to effect any such consent, waiver, request or
demand shall have been obtained. The Indenture Trustee shall have no
responsibility to count any Person as a Noteholder who is not permitted to be so
counted hereunder pursuant to the definition of “Outstanding” unless a
Responsible Officer of the Indenture Trustee has actual knowledge that such
Person is an Affiliate of either or both of the Issuer and Receivables Seller.
Noteholders’ Amount: As defined in Section 4.3(e).
Obligor: Any Person who owes or may be liable for payments under a
Securitization Trust Asset.
OFAC: As defined in Section 9.1(z).
Officer’s Certificate: A certificate signed by an Issuer Authorized Officer and
delivered to the Indenture Trustee. Wherever this Indenture requires that an
Officer’s Certificate be signed also by an accountant or other expert, such
accountant or other expert (except as otherwise expressly provided in this
Indenture) may be an employee of the Receivables Seller or the Servicer.
Opinion of Counsel: A written opinion of counsel reasonably acceptable to the
Indenture Trustee, which counsel may, without limitation, and except as
otherwise expressly provided in this Indenture and except for any opinions
related to tax matters or material adverse effects on Noteholders, be an
employee of the Issuer, the Receivables Seller or any of their Affiliates.
Organizational Documents: The Issuer’s Trust Agreement (including the related
Owner Trust Certificate).
Other Advance Rate Reduction Event: As defined in the related Indenture
Supplement, if applicable.
Other Advance Rate Reduction Event Cure Period: As defined in the related
Indenture Supplement, if applicable.
Outstanding: With respect to all Notes and, with respect to a Note or with
respect to Notes of any Series or Class means, as of the date of determination,
all such Notes theretofore authenticated and delivered under this Indenture,
except:
(i)    any Notes theretofore canceled by the Indenture Trustee or delivered to
the Indenture Trustee for cancellation, or canceled by the Issuer and delivered
to the Indenture Trustee pursuant to Section 6.9;
(ii)    any Notes to be redeemed for whose full payment (including principal and
interest) redemption money in the necessary amount has been theretofore
deposited with the Indenture Trustee or any Paying Agent in trust for the
Noteholders of such Notes; provided that, if such Notes are to be redeemed,
notice of such redemption has been duly given if required pursuant to this
Indenture, or provision therefore satisfactory to the Indenture Trustee has been
made;
(iii)    any Notes which are canceled pursuant to Section 7.3; and
(iv)    any Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to this Indenture (except with respect to
any such Note as to which proof


27



--------------------------------------------------------------------------------





satisfactory to the Indenture Trustee is presented that such Note is held by a
person in whose hands such Note is a legal, valid and binding obligation of the
Issuer).
For purposes of determining the amounts of deposits, allocations, reallocations
or payments to be made, unless the context clearly requires otherwise,
references to “Notes” will be deemed to be references to “Outstanding Notes.” In
determining whether the Noteholders of the requisite principal amount of such
Outstanding Notes have taken any Action hereunder, Notes owned by the Issuer,
the Receivables Seller, or any Affiliate of the Issuer or the Receivables Seller
shall be disregarded. In determining whether the Indenture Trustee will be
protected in relying upon any such Action, only Notes which an Indenture Trustee
Authorized Officer has actual knowledge are owned by the Issuer or the
Receivables Seller, or any Affiliate of the Issuer or the Receivables Seller,
will be so disregarded. Notes so owned which have been pledged in good faith may
be regarded as Outstanding if the pledgee proves to the satisfaction of the
Indenture Trustee the pledgee’s right to act as owner with respect to such Notes
and that the pledgee is not the Issuer or the Receivables Seller or any
Affiliate of the Issuer or the Receivables Seller.
Owner: When used with respect to a Note, any related Note Owner.
Owner Trust Certificate: A certificate evidencing a 100% undivided beneficial
interest in the Issuer.
Owner Trustee: Wilmington Trust, National Association, a national association,
not in its individual capacity but solely as owner trustee under the Trust
Agreement, and any successor Owner Trustee thereunder.
Owner Trustee Fee: The annual fee payable as agreed upon by the Owner Trustee
and Ditech Financial LLC pursuant to the Owner Trustee Fee Letter.
Owner Trustee Fee Letter: The fee letter agreement between the Owner Trustee and
Ditech Financial LLC dated the Closing Date, as amended, supplemented, restated,
or otherwise modified, setting forth the fees to be paid to the Owner Trustee
for the performance of its duties as Owner Trustee of the Issuer.
Paying Agent: The same Person who serves at any time as the Indenture Trustee,
or an Affiliate of such Person, as paying agent pursuant to the terms of this
Indenture.
Payment Date: The 15th day of such month or, if such 15th day is not a Business
Day, the next Business Day following such 15th day, commencing on the Initial
Payment Date.
Payment Date Report: As defined in Section 3.2(b).
Payment Default: An Event of Default of the type described in Section 8.1(a).
Permitted Investments: At any time, any one or more of the following obligations
and securities:
(i)    (a) direct obligations of, or obligations fully guaranteed as to timely
payment of principal and interest by, the United States or (b) direct
obligations of, or obligations fully guaranteed as to timely payment of
principal and interest by, any agency or instrumentality of the United States,
provided that such obligations are backed by the full faith and credit of the
United States; and provided further that the short-term debt obligations of such
agency or instrumentality at the date of acquisition thereof have been rated (x)
“A-1” by S&P if such obligations have a maturity of less than 60 days after the
date of acquisition or (y) “A-1+” by S&P if such obligations have a maturity
greater than 60 days after the date of acquisition;


28



--------------------------------------------------------------------------------





(ii)    repurchase agreements on obligations specified in clause (a) maturing
not more than three months from the date of acquisition thereof; provided that
the short-term unsecured debt obligations of the party agreeing to repurchase
such obligations are at the time rated “A-1+” by S&P;
(iii)    certificates of deposit, time deposits and bankers’ acceptances of any
U.S. depository institution or trust company incorporated under the laws of the
United States or any state thereof and subject to supervision and examination by
a federal and/or state banking authority of the United States; provided that the
unsecured short-term debt obligations of such depository institution or trust
company at the date of acquisition thereof have been rated “A-1+” by S&P;
(iv)    commercial paper of any entity organized under the laws of the United
States or any state thereof which on the date of acquisition has been rated
“A-1+” by S&P;
(v)    interests in any U.S. money market fund which, at the date of acquisition
of the interests in such fund (including any such fund that is managed by the
Indenture Trustee or an Affiliate of the Indenture Trustee or for which the
Indenture Trustee or an Affiliate acts as advisor) and throughout the time as
the interest is held in such fund, has a rating of “AAAm” from S&P; or
(vi)    other obligations or securities that are acceptable to S&P as Permitted
Investments hereunder and if the investment of Account funds therein will not
result in a reduction of the then current rating of the Notes, as evidenced by a
letter to such effect from S&P;
provided, that each of the foregoing investments shall mature no later than the
Business Day prior to the Payment Date immediately following the date of
purchase thereof (other than in the case of the investment of monies in
instruments of which the Indenture Trustee is the obligor, which may mature on
the related Payment Date), and shall be required to be held to such maturity;
and provided further, that each of the Permitted Investments may be purchased by
the Indenture Trustee through an Affiliate of the Indenture Trustee.
Permitted Investments are only those which are acquired by the Indenture Trustee
in its name and in its capacity as Indenture Trustee, and with respect to which
(A) the Indenture Trustee has noted its interest therein on its books and
records, and (B) the Indenture Trustee has purchased such investments for value
without notice of any adverse claim thereto (and, if such investments are
securities or other financial assets or interests therein, within the meaning of
Section 8‑102 of the UCC, without acting in collusion with a Securities
Intermediary in violating such Securities Intermediary’s obligations to
entitlement holders in such assets, under Section 8‑504 of the UCC, to maintain
a sufficient quantity of such assets in favor of such entitlement holders), and
(C) either (i) such investments are in the possession of the Indenture Trustee
or (ii) such investments, (x) if certificated securities and in bearer form,
have been delivered to the Indenture Trustee, or if in registered form, have
been delivered to the Indenture Trustee and either registered by the issuer in
the name of the Indenture Trustee or endorsed by effective endorsement to the
Indenture Trustee or in blank; (y) if uncertificated securities, ownership of
such securities has been registered in the name of the Indenture Trustee on the
books of the issuer thereof (or another person, other than a Securities
Intermediary, either has become the registered owner of the uncertificated
security on behalf of the Indenture Trustee or, having previously become the
registered owner, acknowledges that it holds for the Indenture Trustee); or (z)
if Securities Entitlements representing interests in securities or other
financial assets (or interests therein) held by a Securities Intermediary, a
Securities Intermediary indicates by book entry that a security or other
financial asset has been credited to the Indenture Trustee’s Securities Account
with such Securities Intermediary. No instrument described hereunder may be
purchased at a price greater than par, if such instrument may be prepaid or
called at a price less than its purchase price prior to its stated maturity.


29



--------------------------------------------------------------------------------





Permitted Lien: Any liens for taxes, assessments, or similar charges incurred in
the ordinary course of business and which are not yet due or as to which the
period of grace, if any, related thereto has not expired or which are being
contested in good faith and by appropriate proceedings if adequate reserves are
maintained to the extent required by GAAP.
Permitted Refinancing: An assignment by the Issuer, subject to satisfaction of
Section 2.1(c), either (i) to a third party unaffiliated with the Servicer or
(ii) to a special purpose, bankruptcy-remote entity, of one or more Receivables
related to the Securitization Trust Assets attributable to one or more
Designated Servicing Agreements, as a result of which assignment the assignee
pays to the Issuer 100% of the Receivable Balances with respect to such
Receivables; provided, that in the case of any special purpose entity, if
requested by the Administrative Agent or, for so long as the Series 2018-VF1
Variable Notes (as defined in the related Indenture Supplement) are Outstanding,
any Initial VFN Noteholder, an opinion of external legal counsel, reasonably
satisfactory to the Administrative Agent, to the effect that the Issuer would
not be substantively consolidated with Ditech or any non-special purpose entity
Affiliate of Ditech involved in the transactions contemplated herein, shall have
been delivered to the Administrative Agent.
Person: Any individual, corporation, estate, partnership, limited liability
company, limited liability partnership, joint venture, association, joint-stock
company, business trust, trust, unincorporated organization, government or any
agency or political subdivision thereof, or other entity of a similar nature.
Place of Payment: With respect to any Class of Notes issued hereunder, the city
or political subdivision so designated with respect to such Class of Notes by
the Indenture Trustee.
Predecessor Notes: Of any particular Note means every previous Note evidencing
all or a portion of the same debt as that evidenced by such particular Note;
and, for the purposes of this definition, any Note authenticated and delivered
under Section 6.2 in lieu of a mutilated, lost, destroyed or stolen Note will be
deemed to evidence the same debt as the mutilated, lost, destroyed or stolen
Note.
Principal and Interest Custodial Account: The custodial account specified in a
Designated Servicing Agreement into which the Servicer is required to remit
principal and interest collections on Securitization Trust Assets in the related
Securitization Trust.
Principal and Interest Payments: Collections of or in respect of principal and
interest on Securitization Trust Assets in the related Securitization Trust.
Protective Advance: Collectively, (i) any advance (other than those described in
clause (ii) below) made by the Servicer (including any predecessor servicer) and
reimbursable to the Servicer pursuant to a Designated Servicing Agreement, to
inspect, protect, preserve or repair properties that secure Securitization Trust
Assets or that have been acquired through foreclosure or deed in lieu of
foreclosure or other similar action pending disposition thereof, or for similar
or related purposes, including, but not limited to, necessary legal fees and
costs expended or incurred by the Servicer (including any predecessor servicer)
in connection with foreclosure, bankruptcy, eviction or litigation actions with
or involving Obligors on Securitization Trust Assets, as well as costs to obtain
clear title to such a property, to protect the priority of the lien created by a
Securitization Trust Asset on such a property, and to dispose of properties
taken through foreclosure or by deed in lieu thereof or other similar action (in
all cases, without regard to those actions described in (ii) below), and (ii)
any advance made by the Servicer (including any predecessor servicer) pursuant
to a Designated Servicing Agreement to foreclose or undertake similar action
with respect to a Securitization Trust Asset.


30



--------------------------------------------------------------------------------





Protective Advance Receivable: Any Receivable representing the right to be
reimbursed in connection with a Protective Advance.
Protective Advance Reimbursement Amount: Any amount collected under any
Designated Servicing Agreement, which amount, by the terms of such Designated
Servicing Agreement, is payable to the Servicer to reimburse Protective Advances
disbursed by the Servicer (or any predecessor servicer).
PTCE: As defined in Section 6.5(k).
Qualified Institutional Buyer: As defined in Rule 144A under the Securities Act.
Ratings Effect: A reduction, qualification with negative implications or
withdrawal of any then current rating of any Outstanding Notes by an applicable
Note Rating Agency (other than as a result of the termination of such Note
Rating Agency).
Receivable: The contractual right (i) to reimbursement from a Securitization
Trust for a Delinquency Advance or a Protective Advance, which Advance has not
previously been reimbursed, and which contractual right to reimbursement has
been Granted to the Indenture Trustee for inclusion in the Trust Estate by the
Issuer hereunder, and including all rights of the Servicer (including any
predecessor servicer) to enforce payment of such obligation under the related
Servicing Agreement, consisting of the Initial Receivables and all Additional
Receivables and (ii) to amounts to be paid as consideration for any purchase of
the contractual right to reimbursement described under clause (i). A
“Receivable” remains a “Receivable,” and is not deemed to have been converted
into cash, except to the extent that cash in respect of a reimbursement of that
Receivable has been deposited into the Collection and Funding Account. A
“Receivable” is originated when the Servicer makes the related Advance or, with
respect to Advances made by a predecessor servicer, when the Servicer reimburses
the predecessor servicer for such Advance when the Servicer assumes servicing of
the related Securitization Trust Asset.
Receivable Balance: As of any date of determination and with respect to any
Receivable, the outstanding amount of such Receivable, which shall only be
reduced to the extent that cash in respect of reimbursement of that Receivable
has been deposited into the Collection and Funding Account.
Receivable File: The documents described in Section 2.2 pertaining to a
particular Receivable.
Receivables Pooling Agreement: The Receivables Pooling Agreement, dated as of
the date hereof, between the Depositor, as seller, and the Issuer, as purchaser,
as amended, supplemented, restated, or otherwise modified from time to time.
Receivables Sale Agreement: The Receivables Sale Agreement, dated as of the date
hereof, among the Limited Guarantor, as guarantor, the Receivables Seller, as
seller, and the Depositor, as purchaser, as amended, supplemented, restated, or
otherwise modified from time to time.
Receivables Sale Termination Date: The date, after the conclusion of the
Revolving Period for all Series and Classes of Notes, on which all amounts due
on all Series and Classes of Notes issued by the Issuer pursuant to this
Indenture, and all other amounts payable to any party pursuant to this
Indenture, shall have been paid in full.
Receivables Seller: Ditech, as seller under the Receivables Sale Agreement.


31



--------------------------------------------------------------------------------





Record Date: For the interest or principal payable on any Note on any applicable
Payment Date or Interim Payment Date, (i) for a Book Entry Note, the last
Business Day before such Payment Date or Interim Payment Date, as applicable,
and (ii) for a Definitive Note, the last day of the calendar month preceding
such Payment Date or Interim Payment Date, as applicable, unless otherwise
specified in the related Indenture Supplement.
Redemption Amount: With respect to a redemption of any Series or Class of Notes
by the Issuer pursuant to Section 13.1, an amount, which when applied together
with other Available Funds pursuant to Section 4.5, shall be sufficient to pay
an amount equal to the sum of (i) the Note Balance of all Outstanding Notes of
such Series or Class as of the applicable Redemption Payment Date or Redemption
Date, (ii) all accrued and unpaid interest on the Notes of such Series or Class
to be redeemed through the day prior to such Redemption Payment Date or
Redemption Date, (iii) any and all amounts allocable to the Notes of such Series
or Class to be redeemed and then owing or owing in connection with such
redemption to the Indenture Trustee, the Securities Intermediary, the
Verification Agent, the Owner Trustee, any Derivative Counterparty, Liquidity
Provider or Supplemental Credit Enhancement Provider, from the Issuer pursuant
to the terms hereof, and (iv) any and all other amounts allocable to the Notes
of such Series or Class to be redeemed then due and payable hereunder (including
without limitation all accrued and unpaid Default Supplemental Fees and ERD
Supplemental Fees and related shortfall amounts on the Notes of such Series or
Class to be redeemed through the day prior to such Redemption Payment Date or
Redemption Date) and, in the case of the redemption of all Outstanding Notes,
sufficient to authorize the satisfaction and discharge of this Indenture
pursuant to Section 7.1.
Redemption Date: As defined in Section 13.1.
Redemption Notice: As defined in Section 13.2.
Redemption Payment Date: For each Series or Class of Notes means the earliest of
(i) such date specified in the related Indenture Supplement, (ii) any Payment
Date on or after the Payment Date on which the aggregate Note Balance of the
Notes of such Series or Class is reduced to less than the Redemption Percentage
or (iii) such other date as specified by the Issuer for the optional redemption
of any applicable Notes pursuant to Section 13.1.
Redemption Percentage: For any Class, 10% or such other percentage set forth in
the related Indenture Supplement or as otherwise defined in Section 13.1(a).
Regulation S: Regulation S promulgated under the Securities Act or any successor
provision thereto, in each case as the same may be amended from time to time;
and all references to any rule, section or subsection of, or definition
contained in, Regulation S means such rule, section, subsection, definition or
term, as the case may be, or any successor thereto, in each case as the same may
be amended from time to time.
Regulation S Definitive Note: As defined in Section 5.2(c)(ii).
Regulation S Global Note: As defined in Section 5.2(c)(ii).
Regulation S Note: As defined in Section 5.2(c)(ii).
Regulation S Note Transfer Certificate: As defined in Section 6.5(i)(ii).
Required Expense Reserve: An amount that, following any Funding Date, shall
remain on deposit in the Collection and Funding Account, which amount shall
equal (i) the amounts payable in respect of Fees and invoiced or regularly
occurring expenses payable from Available Funds on the next Payment Date, plus
(ii)


32



--------------------------------------------------------------------------------





all accrued and unpaid interest due on the Notes on the next Payment Date
following such Funding Date, plus (iii) all amounts required to be deposited
into each Series Reserve Account on the next Payment Date, plus (iv) the
aggregate of all Target Amortization Amounts payable on the next Payment Date,
except with respect to any Classes of Notes for which the related Indenture
Supplement provides that Target Amortization Amounts shall not be reserved as
part of the Required Expense Reserve, plus (v) all accrued and unpaid Default
Supplemental Fees and ERD Supplemental Fees and related shortfall amounts, if
any, due on the Notes on the next Payment Date following such Funding Date,
minus (vi) the amounts then on deposit in the Accumulation Accounts.
Reserve Interest Rate: As defined in the related Indenture Supplement for any
Series or Class of Notes.
Responsible Officer:
(i)    When used with respect to the Indenture Trustee, the Calculation Agent,
the Note Registrar, the Securities Intermediary or the Paying Agent, an
Indenture Trustee Authorized Officer; and
(ii)    when used with respect to the Issuer, any Issuer Authorized Officer who
is an officer of the Issuer or is an officer of the Administrator of the type
referred to in clause (iii) below; and
(iii)    when used with respect to the Servicer or the Administrator, the chief
executive officer, the chief financial officer or any vice president of the
Servicer or the Administrator, as the case may be.
Retained Note: As defined in Section 9.4.
Revolving Period: For any Series or Class of Notes, the period of time which
begins on the related Issuance Date and ends on the earlier to occur of (i) the
commencement of the Target Amortization Period for such Series or Class of Notes
and (ii) the commencement of the Full Amortization Period.
Risk Retention Letter: A letter agreement dated as of the date hereof in which,
among other things, Ditech, as Receivables Seller, will undertake for the
benefit of each Applicable Investor, to retain a net economic interest in the
securitization for purposes of Article 405(1) of EU Regulation 575/2013.
Rule 144A: Rule 144A promulgated under the Securities Act.
Rule 144A Definitive Note: As defined in Section 5.2(c)(i).
Rule 144A Global Note: As defined in Section 5.2(c)(i).
Rule 144A Note: As defined in Section 5.2(c)(i).
Rule 144A Note Transfer Certificate: As defined in Section 6.5(i)(iii).
S&P: S&P Global Ratings, a division of S&P Global, Inc.
Sale: Any sale of any portion of the Trust Estate pursuant to Section 8.16.
Sale Date: As defined in the Receivables Sale Agreement.


33



--------------------------------------------------------------------------------





Sanctions: As defined in Section 9.1(z).
Schedule of Receivables: On any date, a schedule, which shall be delivered by
the Administrator to the Indenture Trustee, and maintained by the Indenture
Trustee, in an electronic form, listing the outstanding Receivables sold and/or
contributed to the Depositor under the Receivables Sale Agreement and sold
and/or contributed to the Issuer under the Receivables Pooling Agreement and
Granted to the Indenture Trustee pursuant to this Indenture, as updated from
time to time to list Additional Receivables Granted to the Indenture Trustee and
deducting any amounts paid against the Receivables as of such date, identifying
such Receivables by Designated Servicing Agreement and Securitization Trust,
dollar amount of the related Advance, identifying the Advance Type for such
Receivable and identifying the related Securitization Trust Asset number and
date of the related Advance. The Indenture Trustee shall be entitled to rely
conclusively on the then current Schedule of Receivables until receipt of a
superseding schedule.
Secured Party: As defined in the Granting Clause.
Securities Account: As defined in Section 8‑501(a) of the UCC.
Securities Act: The Securities Act of 1933, as amended.
Securities Intermediary: As defined in Section 8‑102(a)(14) of the UCC, and
where appropriate, shall mean Wells Fargo Bank, N.A. or its successor, in its
capacity as securities intermediary pursuant to Section 4.9.
Securitization Trust: Each real estate mortgage investment conduit or other
trust described on Schedule 1-B, as it may be amended from time to time in
accordance with Section 2.1(c).
Securitization Trust Assets: With respect to a Securitization Trust, the pool of
home equity loan contracts, home improvement contracts, manufactured housing
loan contracts, installment sale or loan contracts and related promissory notes
and mortgages constituting part of the corpus of such Securitization Trust and
“Securitization Trust Asset” means any one of the foregoing.
Security Entitlement: As defined in Section 8‑102(a)(17) of the UCC.
Security Interest: The security interest in the Collateral Granted to the
Indenture Trustee pursuant to the Granting Clause.
Series: One or more Class or Classes of Notes assigned a series designation.
Series Allocation Percentage: For any Series on any date of determination:
(a)    as of any date prior to the Full Amortization Period, the percentage
obtained by dividing (i) the Series Invested Amount for such Series by (ii) the
aggregate of the Series Invested Amounts for all Outstanding Series; and
(b)    as of any date during the Full Amortization Period, the percentage
obtained by dividing (i) the Series Invested Amount for such Series as of the
first day of the Full Amortization Period by (ii) the aggregate of the Series
Invested Amounts as of the first day of the Full Amortization Period for all
Outstanding Series.


34



--------------------------------------------------------------------------------





Series Available Funds: For any Series as of any Payment Date occurring during
the Full Amortization Period, the sum of the following:
(i)    any proceeds received by the Issuer under any Derivative Agreement for
any Class of Notes under such Series that have not been paid or distributed in
accordance with such Derivative Agreement (provided that such proceeds may only
be used to pay amounts due to those Classes that are entitled to receive those
amounts in accordance with the related Indenture Supplement for so long as such
Classes of Notes are not repaid in full or refinanced);
(ii)    any proceeds received by the Issuer under any Supplemental Credit
Enhancement Agreement for any Class of Notes under such Series that have not
been paid or distributed in accordance with such Supplemental Credit Enhancement
Agreement (provided that such proceeds may only be used to pay amounts due to
those Classes that are entitled to receive those amounts in accordance with the
related Indenture Supplement for so long as such Classes of Notes are not repaid
in full or refinanced);
(iii)    such Series’ Series Allocation Percentage of any income derived from
Permitted Investments in Trust Accounts that have been established for the
benefit of all Series of Notes;
(iv)    in respect of each Advance Type of Receivables with a non-zero Advance
Rate for such Series, the product of (A) the Advance Type Allocation Percentage
for such Advance Type and (B) the Collections then on deposit in the Trust
Accounts that are not Sinking Fund Accounts or Series Reserve Accounts (prior to
giving effect to any payments on such Payment Date) attributable to Receivables
of such Advance Type;
(v)    if no Series has a non-zero Advance Rate for any Advance Type of
Receivables, the sum, for each such Advance Type of Receivables, of the product
of (A) such Series’ Series Allocation Percentage and (B) the Collections then on
deposit in the Trust Accounts that are not Sinking Fund Accounts or Series
Reserve Accounts (prior to giving effect to any payments on such Payment Date)
attributable to Receivables of such Advance Type;
(vi)    such Series’ Series Allocation Percentage of any amounts on deposit in
any Sinking Fund Accounts (prior to giving effect to any payments on such
Payment Date); and
(vii)    such Series’ Series Allocation Percentage of any other funds of the
Issuer that the Issuer (or the Administrator on behalf of the Issuer) identifies
to the Indenture Trustee to be treated as “Available Funds” as of such Payment
Date.
Series Fee Limit: For any Series, as specified in the related Indenture
Supplement, if applicable.
Series Fees: For any Series, as specified in the related Indenture Supplement,
which shall include any amounts payable to any Derivative Counterparty,
Supplemental Credit Enhancement Provider or other similar amount payable in
respect of a particular Series.
Series Invested Amount: For any Series on any date, the largest Class Invested
Amount for all Outstanding Classes of Notes included in such Series.
Series New Receivables Funding Amount: For any Funding Date in respect of
Receivables of any Advance Type, for any Series that provides a non-zero Advance
Rate for such Advance Type and any Facility Eligible Receivable related to such
Advance Type proposed to be funded on such Funding Date, the product of (i)


35



--------------------------------------------------------------------------------





the applicable Weighted Average CV Adjusted Advance Rate for such Series and
(ii) the related Advance Type Allocation Percentage of the aggregate Receivable
Balances of the Receivables in respect of such Advance Type under all Designated
Servicing Agreements, including all Receivables conveyed to the Issuer since the
previous Funding Date (including in the case of any Series that provides a
non-zero Advance Rate for any Delinquency Advance Receivables to be so conveyed
on such Funding Date).
Series Required Noteholders: For any Series (a) if not specified in the related
Indenture Supplement, Noteholders of any Series constituting the Majority
Noteholders of such Series and (b) if specified in the related Indenture
Supplement, as set forth in the related Indenture Supplement.
Series Reserve Account: An account established for each Series which shall be a
segregated non-interest bearing trust account which is an Eligible Account,
established and maintained pursuant to Series 4.1 and Section 4.6, and in the
name of the Indenture Trustee and identified by each relevant Series.
Series Reserve Required Amount: For each Series, the amount calculated as
described in the related Indenture Supplement.
Servicer: Ditech in its capacity as the Servicer under the Designated Servicing
Agreements in servicing the related Securitization Trust Assets, and any
successor named servicer appointed under any particular Designated Servicing
Agreement.
Servicer Termination Event: With respect to any Designated Servicing Agreement,
the occurrence of any events or conditions, and the passage of any cure periods
and giving to and receipt by the Servicer of any required notices, as a result
of which any Person has the current right to terminate the Servicer as servicer
under such Designated Servicing Agreement and the Servicer has received a notice
that such Person intends to exercise such right to terminate the Servicer.
Servicing Agreement: Each pooling and servicing agreement, securitization
servicing agreement, sale and servicing agreement, servicing agreement, transfer
and servicing agreement, sub-servicing agreement, trust agreement, indenture and
other agreement howsoever denominated pursuant to which the Servicer services or
advances on Securitization Trust Assets, the related Securitization Trust is
formed or the servicing of the Securitization Trust Assets in the related
Securitization Trust is governed, each as amended, supplemented, restated, or
otherwise modified from time to time.
Servicing Standards: As defined in Section 10.2(j).
Similar Law: As defined in Section 6.5(k).
Sinking Fund Account: An account established for any Series which shall be a
segregated non-interest bearing trust account which is an Eligible Account,
established and maintained pursuant to Section 4.1 and Section 4.7, and in the
name of the Indenture Trustee and identified by each relevant Series, with the
wire instructions as set forth in the related Indenture Supplement, if any;
provided, that, if more than one Sinking Fund Account is to be established for
any Series, such accounts may be established as a single Eligible Account with
sub-accounts thereof related to specified Classes within such Series as to which
Classes a “Sinking Fund Account” has been created and the Sinking Fund Account
for a particular Class of such Series shall refer to the sub-account of the
related Eligible Account related to such Class.


36



--------------------------------------------------------------------------------





Sinking Fund Permitted Investments: At any time, any one or more of the
following obligations and securities:
(i)    (a) direct obligations of, or obligations fully guaranteed as to timely
payment of principal and interest by, the United States or (b) direct
obligations of, or obligations fully guaranteed as to timely payment of
principal and interest by, any agency or instrumentality of the United States,
provided that such obligations are backed by the full faith and credit of the
United States; and provided further that such obligations shall have a maturity
of no more than 365 days after the date of acquisition and further the
short-term debt obligations of such agency or instrumentality at the date of
acquisition thereof have been rated (x) “A-1” by S&P if such obligations have a
maturity of less than 60 days after the date of acquisition or (y) “A-1+” by S&P
if such obligations have a maturity greater than 60 days after the date of
acquisition;
(ii)    repurchase agreements on obligations specified in clause (a) maturing
not more than twelve months from the date of acquisition thereof and in any
event not later than the Business Day immediately preceding the Expected
Repayment Date of the Class of Notes related to the Sinking Fund Account in
which such Sinking Fund Permitted Investment is held; provided that the
short-term unsecured debt obligations of the party agreeing to repurchase such
obligations are at the time rated “A-1+” by S&P;
(iii)    certificates of deposit, time deposits and bankers’ acceptances of any
U.S. depository institution or trust company incorporated under the laws of the
United States or any state thereof and subject to supervision and examination by
a federal and/or state banking authority of the United States; provided that
such obligations shall have a maturity of not more than 365 days after the date
of acquisition and further the unsecured short-term debt obligations of such
depository institution at the date of acquisition thereof have been rated (x)
“A-1” by S&P if such obligations have a maturity of less than 60 days after the
date of acquisition or (y) “A-1+” by S&P if such obligations have a maturity
greater than 60 days after the date of acquisition;
(iv)    commercial paper of any entity organized under the laws of the United
States or any state thereof which on the date of acquisition has been rated
“A-1+” by S&P; provided that such commercial paper shall have a maturity of no
more than 365 days after the date of acquisition;
(v)    interests in any U.S. money market fund which, at the date of acquisition
of the interests in such fund (including any such fund that is managed by the
Indenture Trustee or an Affiliate of the Indenture Trustee or for which the
Indenture Trustee or an Affiliate acts as advisor) and throughout the time as
the interest is held in such fund, has a rating of “AAAm” from S&P; or
(vi)    other obligations or securities that are acceptable to S&P as Permitted
Investments hereunder and if the investment of Account funds therein will not
result in a reduction of the then current rating of the Notes, as evidenced by a
letter to such effect from S&P;
provided, that each of the foregoing investments shall mature no later than the
Business Day prior to the immediately preceding the Expected Repayment Date of
the Class of Notes related to the Sinking Fund Account in which such Sinking
Fund Permitted Investment is held (other than in the case of the investment of
monies in instruments of which the Indenture Trustee is the obligor, which may
mature on the related Expected Repayment Date), and shall be required to be held
to such maturity; and provided further, that each of the Sinking Fund Permitted
Investments may be purchased by the Indenture Trustee through an Affiliate of
the Indenture Trustee.


37



--------------------------------------------------------------------------------





Sinking Fund Permitted Investments are only those which are acquired by the
Indenture Trustee in its name and in its capacity as Indenture Trustee, and with
respect to which (A) the Indenture Trustee has noted its interest therein on its
books and records, and (B) the Indenture Trustee has purchased such investments
for value without notice of any adverse claim thereto (and, if such investments
are securities or other financial assets or interests therein, within the
meaning of Section 8‑102 of the UCC, without acting in collusion with a
Securities Intermediary in violating such Securities Intermediary’s obligations
to entitlement holders in such assets, under Section 8‑504 of the UCC, to
maintain a sufficient quantity of such assets in favor of such entitlement
holders), and (C) either (i) such investments are in the possession of the
Indenture Trustee or (ii) such investments, (x) if certificated securities and
in bearer form, have been delivered to the Indenture Trustee, or if in
registered form, have been delivered to the Indenture Trustee and either
registered by the issuer in the name of the Indenture Trustee or endorsed by
effective endorsement to the Indenture Trustee or in blank; (y) if
uncertificated securities, ownership of such securities has been registered in
the name of the Indenture Trustee on the books of the issuer thereof (or another
person, other than a Securities Intermediary, either has become the registered
owner of the uncertificated security on behalf of the Indenture Trustee or,
having previously become the registered owner, acknowledges that it holds for
the Indenture Trustee); or (z) if Securities Entitlements representing interests
in securities or other financial assets (or interests therein) held by a
Securities Intermediary, a Securities Intermediary indicates by book entry that
a security or other financial asset has been credited to the Indenture Trustee’s
Securities Account with such Securities Intermediary. No instrument described
hereunder may be purchased at a price greater than par.
Specified Notes: The Class 1 Specified Notes and the Class 2 Specified Notes.
STAMP: As defined in Section 6.5(d).
Stated Maturity Date: For each Class of Notes, the date specified in the
Indenture Supplement for such Note as the fixed date on which the outstanding
principal and all accrued interest for such Series or Class of Notes is due and
payable.
Stop Date: As defined in the Receivables Sale Agreement.
Subsidiary: With respect to any Person, any corporation, partnership or other
entity of which at least a majority of the securities or other ownership
interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other persons performing similar functions of such
corporation, partnership or other entity (irrespective of whether or not at the
time securities or other ownership interests of any other class or classes of
such corporation, partnership or other entity shall have or might have voting
power by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.
Supplemental Credit Enhancement Agreement: A letter of credit, cash collateral
account or surety bond or other similar arrangement with any credit enhancement
provider which provides the benefit of one or more forms of credit enhancement
which is referenced in the applicable Indenture Supplement for any Series or
Class of Notes.
Supplemental Credit Enhancement Provider: Any party to any Supplemental Credit
Enhancement Agreement other than the Issuer or the Indenture Trustee on behalf
of the Issuer.
Target Amortization Amount: For any Interim Payment Date or any Payment Date, as
the case may be, for each Class of Notes then in its Target Amortization Period,
the monthly amount specified in, or calculated


38



--------------------------------------------------------------------------------





as described in, the related Indenture Supplement; provided, that such monthly
amount must be either a fixed dollar amount or a fixed percentage of the Note
Balance of such Class.
Target Amortization Class: Any Class of Notes that is in its Target Amortization
Period.
Target Amortization Event: For any Series or Class of Notes, the occurrence of
any of the events designated as such in the related Indenture Supplement
(including the occurrence of the Expected Repayment Date); provided, that if any
Target Amortization Event occurs with respect to any VFN, it shall constitute a
Target Amortization Event for all Classes of VFNs.
Target Amortization Period: For any Class of Notes, the period that begins
pursuant to Section 4.12 hereof upon the notice or knowledge of an occurrence of
a Target Amortization Event as described in Section 4.12 (or as otherwise
provided in the applicable Indenture Supplement) unless waived in accordance
with the applicable Indenture Supplement and ends upon the earlier of (i) the
commencement of the Full Amortization Period pursuant to Section 4.12 and (ii)
the date on which the Notes of such Class are paid or redeemed in full.
Target Amortization Principal Accumulation Account: The segregated non-interest
bearing trust account or accounts, each of which shall be an Eligible Account,
established and maintained pursuant to Section 4.1 and Section 4.7 and entitled
“Wells Fargo Bank, N.A., as Indenture Trustee in trust for the Noteholders of
the Ditech PLS Advance Trust II Advance Receivables Backed Notes, Target
Amortization Principal Accumulation Account,” with the wire instructions as set
forth on Schedule 2 hereto.
Target Amortization Principal Accumulation Amount: For any Target Amortization
Class on any date, the Target Amortization Amount for the next Payment Date.
Term Note: Notes of any Series or Class designated as “Term Notes” in the
related Indenture Supplement.
Transaction Documents: Collectively, this Indenture, each Note Purchase
Agreement, the Receivables Sale Agreement, the Receivables Pooling Agreement,
each letter with respect to Fees, the Schedule of Receivables and the Designated
Servicing Agreement Schedule, all Notes, the Trust Agreement, the Administration
Agreement, each Indenture Supplement, the Risk Retention Letter and, if
applicable, the Derivative Agreements, the Supplemental Credit Enhancement
Agreements and each of the other documents, instruments and agreements entered
into in connection with any of the foregoing or the transactions contemplated
thereby, each as amended, supplemented, restated, or otherwise modified from
time to time.
Transfer: As defined in Section 6.5(h). It is expressly provided that the term
“Transfer” in the context of the Notes includes, without limitation, any
distribution of the Notes by (i) a corporation to its shareholders, (ii) a
partnership to its partners, (iii) a limited liability company to its members,
(iv) a trust to its beneficiaries or (v) any other business entity to the owners
of the beneficial interests in such entity.
Trigger Advance Rate: For any Class or Series of Notes, as defined in the
related Indenture Supplement.  If an Indenture Supplement does not define a
“Trigger Advance Rate,” the related Series and Classes shall have no Trigger
Advance Rate.
Trust Account or Trust Accounts: Individually, any of the Collection and Funding
Account, the Note Payment Account, the Series Reserve Account, the Interest
Accumulation Account, the Target Amortization Principal Accumulation Account,
the Fee Accumulation Account, the Delinquency Advance Disbursement Account or
any Sinking Fund Account and any other account required under any Indenture
Supplement, and collectively, all of the foregoing.


39



--------------------------------------------------------------------------------





Trust Agreement: The Amended and Restated Trust Agreement, dated as of the date
hereof, by and among the Depositor, Owner Trustee, Ditech as the Administrator,
and the Administrative Agent, as amended, supplemented, restated, or otherwise
modified from time to time.
Trust Estate: The trust estate established under this Indenture for the benefit
of the Noteholders, which consists of the property described in the Granting
Clause, to the extent not released pursuant to Section 7.1.
Trust Property: The property, or interests in property, constituting the Trust
Estate from time to time.
UCC: The Uniform Commercial Code, as in effect in the relevant jurisdiction.
Undrawn Fees: With respect to any Payment Date during the related Revolving
Period, an amount equal to the aggregate of the accrued and unpaid Undrawn Fee
Amounts for each day of the Monthly Advance Collection Period immediately
preceding such Payment Date, plus any unpaid Undrawn Fees from prior Payment
Dates.
Undrawn Fee Amount: For any Series of VFNs as specified in the related Indenture
Supplement, for each day during the related Revolving Period, an amount equal to
the product of (i) the aggregate of the related Maximum VFN Principal Balance of
each Class of VFNs less the aggregate of the VFN Principal Balance of each Class
of VFNs as of the close of business on such day, and (ii) the Undrawn Fee Rate
divided by 360.
Undrawn Fee Rate: For any VFN Class, the rate set forth or described in the
related Indenture Supplement, if any.
United States and U.S.: The United States of America.
United States Person: (i) A citizen or resident of the United States, (ii) a
corporation or partnership (or entity treated as a corporation or partnership
for United States federal income tax purposes) created or organized in or under
the laws of the United States, any one of the states thereof or the District of
Columbia, (iii) an estate the income of which is subject to United States
federal income taxation regardless of its source or (iv) a trust if a court
within the United States is able to exercise primary supervision over the
administration of such trust, and one or more such United States Persons have
the authority to control all substantial decisions of such trust (or, to the
extent provided in applicable Treasury regulations, certain trusts in existence
on August 20, 1996 which are eligible to elect to be treated as United States
Persons).
Unmatured Default: With respect to any Designated Servicing Agreement, the
Servicer has received notice of or has actual knowledge of the occurrence of any
event or condition which, with notice and/or the passage of any applicable cure
period, is reasonably likely to result in a Servicer Termination Event.
U.S. Anti-Money Laundering Laws: As defined in Section 9.1(y).
Variable Funding Note or VFN: Any Note of a Series or Class designated as
“Variable Funding Notes” in the related Indenture Supplement.
Verification Agent: Wells Fargo Bank, N.A., a national banking association, in
its capacity as verification agent under the Verification Agent Letter
Agreement, or its successor in interest. Wells Fargo Bank, N.A. will perform its
duties as Verification Agent hereunder and under the Verification Agent Letter
Agreement through its Corporate Trust Services division.


40



--------------------------------------------------------------------------------





Verification Agent Fee: The fee payable to the Verification Agent hereunder on
each Payment Date for services rendered under this Indenture and under the
Verification Agent Letter Agreement, which shall be equal to $96,000 per year,
payable in monthly installments of $8,000 per month.
Verification Agent Letter Agreement: The Verification Agent Letter Agreement,
dated as of the date hereof, by and among Ditech, the Administrative Agent and
the Verification Agent.
VFN Draw: For any Interim Payment Date or Payment Date, the amount to be
borrowed on such date in relation to any VFNs pursuant to Section 4.3(b).
VFN Draw Date: Any Interim Payment Date or Payment Date on which a VFN Draw is
to be made pursuant to Section 4.3(b).
VFN Noteholder: The Noteholder of a VFN.
VFN Note Balance Adjustment Request: As defined in Section 4.3(b)(i).
VFN Principal Balance: On any date, for any VFN or for any Series or Class of
VFNs, as the context requires, the Note Balance thereof as of the opening of
business on the first day of the then-current Interest Accrual Period for such
Series or Class less (i) all amounts previously paid during such Interest
Accrual Period on such Note with respect to principal plus (ii) the amount of
any increase in the Note Balance of such Note during such Interest Accrual
Period prior to such date, which amount shall not exceed the Maximum VFN
Principal Balance.
Voting Interests: The aggregate voting power evidenced by the Notes, and each
Outstanding Note’s Voting Interest within its Series equals the percentage
equivalent of the fraction obtained by dividing that Note’s Note Balance by the
aggregate Note Balance of all Outstanding Notes within such Series; provided,
however, that where the Voting Interests are relevant in determining whether the
vote of the requisite percentage of Noteholders necessary to effect any consent,
waiver, request or demand shall have been obtained, the Voting Interests shall
be deemed to be reduced by the amount equal to the Voting Interests (without
giving effect to this provision) represented by the interests evidenced by any
Note registered in the name of, or in the name of a Person or entity holding for
the benefit of, the Issuer, the Depositor, the Receivables Seller or any Person
that is an Affiliate of any of the Issuer, the Depositor or the Receivables
Seller. The Indenture Trustee shall have no liability for counting a Voting
Interest of any Person that is not permitted to be so counted hereunder pursuant
to the definition of “Outstanding” unless a Responsible Officer of the Indenture
Trustee has actual knowledge that such Person is the Issuer or the Receivables
Seller or an Affiliate of either or both of the Issuer and the Receivables
Seller.
For the avoidance of doubt, all actions, consents and votes under the terms and
provisions of this Indenture (other than under any Indenture Supplement related
to a specific Series) that require a certain percentage of Voting Interests of
all Series or any specified Series of Notes, such as the Series Required
Noteholders of each Series or the Series Required Noteholders of each Series of
Variable Funding Notes, as opposed to all Outstanding Notes, such as the
Majority Noteholders of all Outstanding Notes or the Majority Noteholders of all
Outstanding Notes that are not Variable Funding Notes, shall be deemed by each
of the parties hereto and the Noteholders to require such designated percentage
of Voting Interests of each specified Outstanding Series and, in the event any
one specified Series fails to provide the required percentage of Voting
Interests with respect to any such action, consent or vote, then such action,
consent or vote shall be deemed by the parties hereto and the Noteholders to be
not approved.


41



--------------------------------------------------------------------------------





Weighted Average Advance Rate: With respect to any Class of Notes on any date of
determination, a percentage equal to the weighted average of the Advance Rates
applicable to the Receivables in the case of such Class (weighted based on the
Receivable Balances of all Facility Eligible Receivables attributable to each
separate Advance Type on such date). With respect to a Series of Notes, the
“Weighted Average Advance Rate” shall equal the Weighted Average Advance Rate
with respect to the Class within such Series with the highest Advance Rates.
Weighted Average CV Adjusted Advance Rate: With respect to any Class or Series
on any date of determination, the lesser of (i) the product of (A) the Weighted
Average Advance Rate, for such Class or Series on that date, and (B) a fraction,
(1) the numerator of which equals the aggregate Receivable Balances of all
Facility Eligible Receivables that have a positive Collateral Value with respect
to such Class or Series on such date and (2) the denominator of which equals the
aggregate Receivable Balances of all Facility Eligible Receivables attributable
to all Designated Servicing Agreements and (ii) the related Trigger Advance Rate
(or, when determined for a Series, the highest Trigger Advance Rate for any
Class within such Series).
Wells Fargo: Wells Fargo Bank, N.A.
Write-Down and Conversion Powers: With respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2.
Interpretation.

For all purposes of this Indenture, except as otherwise expressly provided or
unless the context otherwise requires:
(a)    reference to and the definition of any document (including this
Indenture) shall be deemed a reference to such document as it may be amended or
modified from time to time;
(b)    all references to an “Article,” “Section,” “Schedule” or “Exhibit” are to
an Article or Section hereof or to a Schedule or an Exhibit attached hereto;
(c)    defined terms in the singular shall include the plural and vice versa and
the masculine, feminine or neuter gender shall include all genders;
(d)    the words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Indenture shall refer to this Indenture as a whole and not to
any particular provision of this Indenture;
(e)    in the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the words “to”
and “until” each means “to but excluding”;
(f)    periods of days referred to in this Indenture shall be counted in
calendar days unless Business Days are expressly prescribed and references in
this Indenture to months and years shall be to calendar months and calendar
years unless otherwise specified;
(g)    accounting terms not otherwise defined herein and accounting terms partly
defined herein to the extent not defined, shall have the respective meanings
given to them under GAAP;


42



--------------------------------------------------------------------------------





(h)    “including” and words of similar import will be deemed to be followed by
“without limitation”;
(i)    references to any Transaction Document (including this Indenture) and any
other agreement shall be deemed a reference to such Transaction Document or
agreement as it may be amended or modified from time to time;
(j)    references to any statute, law, rule or regulation shall be deemed a
reference to such statute, law, rule or regulation as it may be amended or
modified from time to time; and
(k)    for the avoidance of doubt, references to continuation of a Target
Amortization Event or Event of Default, or to a Target Amortization Event or
Event of Default remaining unwaived, or terms of similar import, shall not be
construed as establishing or otherwise indicating that the Issuer, the
Receivables Seller, or any other Transaction Party has the independent right to
cure any such Event of Default or Target Amortization Event, but is rather
presented merely for convenience should such Event of Default or Target
Amortization Amount be waived in accordance with the terms of the applicable
Transaction Document.

Section 1.3.
Compliance Certificates and Opinions.

Upon any application or request by the Issuer to the Indenture Trustee to take
any action under any provision of this Indenture, the Issuer will furnish to the
Indenture Trustee (1) an Officer’s Certificate stating that all conditions
precedent, if any, provided for in this Indenture relating to the proposed
action have been complied with and (2) unless the Indenture Trustee waives the
requirement of delivery thereof, an Opinion of Counsel stating that in the
opinion of such counsel all such conditions precedent, if any, have been
complied with, except that in the case of any such application or request as to
which the furnishing of such documents is specifically required by any provision
of this Indenture relating to such particular application or request, no
additional certificate or opinion need be furnished. No such certificate or
opinion shall be required in any instance where 100% of the Noteholders and any
applicable Derivative Counterparty have consented to the related amendment,
modification, or action.
Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture will include:
(a)    a statement to the effect that each individual signing such certificate
or opinion has read such covenant or condition and the definitions herein
relating thereto;
(b)    a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinion contained in such certificate
or opinion are based;
(c)    a statement to the effect that such individual has made such examination
or investigation as is necessary to express an informed opinion as to whether or
not such covenant or condition has been complied with; and
(d)    a statement as to whether, in the opinion of each such individual, such
condition or covenant has been complied with.

Section 1.4.
Form of Documents Delivered to Indenture Trustee.



43



--------------------------------------------------------------------------------





In any case where several matters are required to be certified by, or covered by
an opinion of, one or more specified Persons, one such Person may certify or
give an opinion with respect to some matters and one or more other such Persons
as to the other matters, and any such Person may certify or give an opinion as
to such matters in one or several documents.
Any certificate or opinion of the Issuer may be based, insofar as it relates to
legal matters, upon a certificate or opinion of, or representations by, counsel,
unless the Issuer knows, or in the exercise of reasonable care should know, that
the certificate or opinion or representations are erroneous. Any such
certificate or opinion of, or representation by, counsel may be based, insofar
as it relates to factual matters, upon a certificate or opinion of, or
representations by, the Issuer stating that the information with respect to such
factual matters is in the possession of the Issuer, unless such counsel knows,
or in the exercise of reasonable care should know, that the certificate or
opinion or representations are erroneous.
Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

Section 1.5.
Acts of Noteholders.

(a)    Any request, demand, authorization, direction, notice, consent, waiver or
other action (each, an “Action”) provided by this Indenture to be given or taken
by Noteholders of any Class may be embodied in and evidenced by one or more
instruments of substantially similar tenor signed by such Noteholders in person
or by an agent duly appointed in writing. Except as herein otherwise expressly
provided, such Action will become effective when such instrument or instruments
are delivered to the Indenture Trustee, and, where it is hereby expressly
required, to the Issuer. Such instrument or instruments and any such record (and
the Action embodied therein and evidenced thereby) are herein sometimes referred
to as the “Act” of the Noteholders signing such instrument or instruments and so
voting at any meeting. Proof of execution of any such instrument or of a writing
appointing any such agent, or the holding by any Person of a Note, will be
sufficient for any purpose of this Indenture and (subject to Section 11.1)
conclusive in favor of the Indenture Trustee and the Issuer, if made in the
manner provided in this Section 1.5.
(b)    The fact and date of the execution by any Person of any such instrument
or writing may be proved by the affidavit of a witness to such execution or by
the certificate of any notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof. Where such execution is by
an officer of a corporation or a member of a partnership, on behalf of such
corporation or partnership, such certificate or affidavit will also constitute
sufficient proof of his authority. The fact and date of the execution of any
such instrument or writing, or the authority of the person executing the same,
may also be proved in any other manner which the Indenture Trustee deems
sufficient.
(c)    The ownership of Notes will be proved by the Note Register.
(d)    Any Action by a Noteholder will bind all subsequent Noteholders of such
Noteholder’s Note, in respect of anything done or suffered to be done by the
Indenture Trustee or the Issuer in reliance thereon whether or not notation of
such Action is made upon such Note.
(e)    Without limiting the foregoing, a Noteholder entitled hereunder to take
any Action hereunder with regard to any particular Note may do so with regard to
all or any part of the principal amount of such Note or by one or more duly
appointed agents each of which may do so pursuant to such appointment with


44



--------------------------------------------------------------------------------





regard to all or any part of such principal amount. Any notice given or Action
taken by a Noteholder or its agents with regard to different parts of such
principal amount pursuant to this paragraph shall have the same effect as if
given or taken by separate Noteholders of each such different part.
(f)    Without limiting the generality of the foregoing, unless otherwise
specified pursuant to one or more Indenture Supplements, a Noteholder, including
a Depository that is the Noteholder of a Global Note representing Book-Entry
Notes, may make, give or take, by a proxy or proxies duly appointed in writing,
any Action provided in this Indenture to be made, given or taken by a
Noteholder, and a Depository that is the Noteholder of a Global Note may provide
its proxy or proxies to the beneficial owners of interests in or security
entitlements to any such Global Note through such Depository’s standing
instructions and customary practices.
(g)    The Issuer may fix a record date for the purpose of determining the
Persons who are beneficial owners of interests in or security entitlements to
any Global Note held by a Depository entitled under the procedures of such
Depository to make, give or take, by a proxy or proxies duly appointed in
writing, any Action provided in this Indenture to be made, given or taken by
Noteholders. If such a record date is fixed, the Noteholders on such record date
or their duly appointed proxy or proxies, and only such Persons, shall be
entitled to make, give or take such Action, whether or not such Noteholders
remain Noteholders after such record date. No such Action shall be valid or
effective if made, given or taken more than ninety (90) days after such record
date.

Section 1.6.
Notices, etc., to Indenture Trustee, Issuer, Administrator and the
Administrative Agent.

Any Action of Noteholders or other document provided or permitted by this
Indenture to be made upon, given or furnished to, or filed with, the Indenture
Trustee by any Noteholder or by the Issuer will be sufficient for every purpose
hereunder if in writing (which shall include electronic transmission) and
personally delivered, express couriered, electronically transmitted or mailed by
registered or certified mail to the Indenture Trustee (or Wells Fargo Bank, N.A.
in any of its capacities) at its Corporate Trust Office, or the Issuer or the
Administrator by the Indenture Trustee or by any Noteholder will be sufficient
for every purpose hereunder (except with respect to notices to the Indenture
Trustee of an Event of Default as provided in Section 8.1) if in writing (which
shall include electronic transmission) and personally delivered, express
couriered, electronically transmitted or mailed by registered or certified mail,
addressed to it at (i) the Corporate Trust Office in the case of the Indenture
Trustee or Wells Fargo Bank, N.A. in any of its capacities, (ii) Ditech
Financial LLC, 1100 Virginia Drive, Suite 100A, Ft. Washington, PA, 19034, in
the case of the Administrator or the Servicer, (iii) c/o Wilmington Trust,
National Association, as Owner Trustee, Rodney Square North, 1100 North Market
Street, Wilmington, DE, 19890, in the case of the Issuer and (iv) c/o Credit
Suisse Securities (USA) LLC, One Madison Avenue, 9th Floor, New York, NY 10010,
in the case of the Administrative Agent, or, in any case at any other address
previously furnished in writing by any such party to the other parties hereto.

Section 1.7.
Notices to Noteholders; Waiver.

(a)    Where this Indenture, any Indenture Supplement or any Note provides for
notice to registered Noteholders of any event, such notice will be sufficiently
given (unless expressly provided otherwise herein, in such Indenture Supplement
or in such Note) if in writing and mailed by overnight courier, sent by
facsimile, sent by electronic transmission or personally delivered to each
Noteholder of a Note affected by such event, at such Noteholder’s address as it
appears in the Note Register, not later than the latest date, and not earlier
than the earliest date, prescribed for the giving of such notice. In any case
where notice to Noteholders is given by mail, facsimile, electronic transmission
or delivery, none of the failure to mail, send by facsimile,


45



--------------------------------------------------------------------------------





send by electronic transmission or deliver such notice, or any defect in any
notice so mailed, to any particular Noteholders will affect the sufficiency of
such notice with respect to other Noteholders and any notice that is mailed,
sent by facsimile, sent by electronic transmission or delivered in the manner
herein provided shall conclusively have been presumed to have been duly given.
Where this Indenture, any Indenture Supplement or any Note provides for notice
in any manner, such notice may be waived in writing by the Person entitled to
receive such notice, either before or after the event, and such waiver will be
the equivalent of such notice. Waivers of notice by Noteholders will be filed
with the Indenture Trustee, but such filing will not be a condition precedent to
the validity of any action taken in reliance upon such waiver.
(b)    In case, by reason of the suspension of regular mail service as a result
of a strike, work stoppage or otherwise, it will be impractical to mail notice
of any event to any Noteholder of a Note when such notice is required to be
given pursuant to any provision of this Indenture, then any method of
notification as will be satisfactory to the Indenture Trustee and the Issuer
will be deemed to be a sufficient giving of such notice.
(c)    Where this Indenture provides for notice to each Note Rating Agency,
failure to give such notice will not affect any other rights or obligations
created hereunder and will not under any circumstance constitute an Adverse
Effect.

Section 1.8.
Administrative Agent.

(a)    Discretion of the Administrative Agent. Subject to the terms and
provisions of the relevant Indenture Supplement, any provision providing for the
exercise of discretion of the Administrative Agent means that such discretion
may be executed in the sole and absolute discretion of the Administrative Agent.
In addition, for the avoidance of doubt, as further provided in the definition
of “Administrative Agent” herein and notwithstanding any other provision in this
Indenture to the contrary, any approvals, consents, votes or other rights
exercisable by the Administrative Agent under this Indenture (other than any
Indenture Supplement related to a specific Series) shall require the approval,
consent, vote or other exercise of rights of each Person specified by name under
the definition of “Administrative Agent” or in its stead its Affiliate or
successor as noticed to the Indenture Trustee.
(b)    Rights of Initial VFN Noteholders. Notwithstanding Section 1.8(a) or
anything to the contrary herein, in the related Indenture Supplement or any
other Transaction Document, any provision herein or therein providing for the
exercise of discretion by the Administrative Agent, including, but not limited
to, approvals, satisfaction, acknowledgments, consents, votes or other rights
exercisable by the Administrative Agent with respect to or affecting the Series
2018-VF1 Variable Funding Notes (as defined in the related Indenture Supplement)
shall also require the approval, satisfaction, acknowledgment, consent, vote or
other exercise of rights of each of the Initial VFN Noteholders, as further
described in Section 5 of the related Indenture Supplement.
(c)    Nature of Duties. The Administrative Agent shall have no duties or
responsibilities except those expressly set forth in this Indenture, a related
Indenture Supplement or in the other Transaction Documents. The Administrative
Agent shall not have by reason of this Indenture or any Transaction Document a
fiduciary relationship in respect of any Noteholder. Nothing in this Indenture
or any of the Transaction Documents, express or implied, is intended to or shall
be construed to impose upon the Administrative Agent any obligations in respect
of this Indenture or any of the other Transaction Documents except as expressly
set forth herein or therein. Each Noteholder shall make its own independent
investigation


46



--------------------------------------------------------------------------------





of the financial condition and affairs of the Issuer in connection with the
purchase of any Note and shall make its own appraisal of the creditworthiness of
the Issuer and the value of the Collateral, and the Administrative Agent shall
have no duty or responsibility, either initially or on a continuing basis, to
provide any Noteholder with any credit or other information with respect
thereto, whether coming into its possession before the Closing Date, as
applicable, or at any time or times thereafter.
(d)    Rights, Exculpation, Etc. The Administrative Agent and its directors,
officers, agents or employees shall not be liable for any action taken or
omitted to be taken by it under or in connection with this Indenture or the
other Transaction Documents. Without limiting the generality of the foregoing,
the Administrative Agent (i) may consult with legal counsel (including, without
limitation, counsel to the Administrative Agent or counsel to the Issuer),
independent public accountants, and other experts selected by it and shall not
be liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel or experts; (ii) makes no warranty or
representation to any Noteholder and shall not be responsible to any Noteholder
for any statements, certificates, warranties or representations made in or in
connection with this Indenture or the other Transaction Documents; (iii) shall
not have any duty to ascertain or to inquire as to the performance or observance
of any of the terms, covenants or conditions of this Indenture or the other
Transaction Documents on the part of any Person, the existence or possible
existence of any default or Event of Default, or to inspect the Collateral or
other property (including, without limitation, the books and records) of any
Person; (iv) shall not be responsible to any Noteholder for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Indenture or the other Transaction Documents or any other instrument or document
furnished pursuant hereto or thereto; and (v) shall not be deemed to have made
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of the Indenture
Trustee’s Adverse Claim thereon, or any certificate prepared by the Issuer in
connection therewith, nor shall the Administrative Agent be responsible or
liable to the Noteholders for any failure to monitor or maintain any portion of
the Collateral. Without limiting the foregoing and notwithstanding any
understanding to the contrary, no Noteholder shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Indenture, the Notes or any of
the other Transaction Documents in its own interests as a Noteholder or
otherwise.
(e)    Reliance. The Administrative Agent shall be entitled to rely upon any
written notices, statements, certificates, orders or other documents or any
telephone message believed by it in good faith to be genuine and correct and to
have been signed, sent or made by the proper Person, and with respect to all
matters pertaining to this Indenture or any of the other Transaction Documents
and its duties hereunder or thereunder, upon advice of counsel selected by it.

Section 1.9.
Effect of Headings and Table of Contents.

The Article and Section headings herein and the Table of Contents are for
convenience only and will not affect the construction hereof.

Section 1.10.
Successors and Assigns.

All covenants and agreements in this Indenture by the Issuer will bind its
successors and assigns, whether so expressed or not. All covenants and
agreements of the Indenture Trustee in this Indenture shall bind its successors,
co-trustees and agents of the Indenture Trustee.

Section 1.11.
Severability of Provisions.



47



--------------------------------------------------------------------------------





In case any provision in this Indenture or in the Notes will be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions will not in any way be affected or impaired thereby.

Section 1.12.
Benefits of Indenture.

Except as otherwise provided in Section 14.7 hereof, nothing in this Indenture
or in any Notes, express or implied, will give to any Person, other than the
parties hereto and their successors hereunder, any Authenticating Agent or
Paying Agent, the Note Registrar, the Securities Intermediary, the Calculation
Agent, any Secured Party and the Noteholders of Notes (or such of them as may be
affected thereby), any benefit or any legal or equitable right, remedy or claim
under this Indenture.

Section 1.13.
Governing Law.

THIS INDENTURE AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO
OR IN CONNECTION WITH THIS INDENTURE, THE RELATIONSHIP OF THE PARTIES HERETO,
AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE
PARTIES HERETO WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICT OF LAW PRINCIPLES
THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 1.14.
Counterparts.

This Indenture may be executed in any number of counterparts, each of which so
executed will be deemed to be an original, but all such counterparts will
together constitute but one and the same instrument. Delivery of an executed
counterpart of a signature page to this Indenture by facsimile or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Indenture.

Section 1.15.
Submission to Jurisdiction; Waivers.

EACH OF THE PARTIES HERETO AND THE NOTEHOLDERS, BY THEIR ACCEPTANCE OF THE
NOTES, HEREBY IRREVOCABLY AND UNCONDITIONALLY:
(a)    SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS INDENTURE, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT
IN RESPECT THEREOF, TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE
OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, THE FEDERAL COURTS OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE
COURTS FROM ANY THEREOF;
(b)    CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;


48



--------------------------------------------------------------------------------





(c)    AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
HEREIN OR AT SUCH OTHER ADDRESS OF WHICH EACH OTHER PARTY HERETO SHALL HAVE BEEN
NOTIFIED IN WRITING;
(d)    AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION; AND
(e)    WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS INDENTURE OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 1.16.
[Reserved].


Section 1.17.
Notices to S&P.

All written notices to the Note Rating Agency, if such Note Rating Agency is
S&P, required hereunder or under any other Transaction Document shall only be
sufficient for any purpose hereunder or under such Transaction Document if
electronically transmitted to RMBSRans@standardandpoors.com, or such other email
address or address as provided by S&P from time to time to the other parties
hereto.

Article II    

The Trust Estate

Section 2.1.
Contents of Trust Estate.

(a)    Grant of Trust Estate. The Issuer has Granted the Trust Estate to the
Indenture Trustee, and the Indenture Trustee has accepted this Grant, pursuant
to the Granting Clause.
(b)    [Reserved].
(c)    Addition and Removal of Designated Servicing Agreements.
(i)    Addition of Designated Servicing Agreements.
(A)    The Receivables Seller or the Servicer may at any time designate any
Servicing Agreement relating to a Facility Eligible Securitization Trust as a
Designated Servicing Agreement, , whereupon such Servicing Agreement shall
become a “Designated Servicing Agreement” for purposes of this Indenture if (1)
the Administrator has certified in writing to the Indenture Trustee that such
Servicing Agreement relates to a Facility Eligible Securitization Trust, (2) the
Administrative Agent (in its sole discretion) has approved such Servicing
Agreement for addition and (3) written notice of such addition has been provided
to the Note Rating Agencies for Outstanding Notes. Prior to the addition of any
Designated Servicing Agreement as provided in this Section 2.1(c), the
Administrator must certify to the Indenture Trustee in writing that it has filed
all financing statements or amendments to


49



--------------------------------------------------------------------------------





financing statements to ensure that the Indenture Trustee’s Security Interest in
any Receivables related to any additional Designated Servicing Agreements is
perfected.
(B)    If any Servicing Agreements are added as Designated Servicing Agreements,
the Administrator shall update the Designated Servicing Agreement Schedule and
furnish it to the Indenture Trustee, and the most recently furnished schedule
shall be maintained by the Indenture Trustee as the definitive Designated
Servicing Agreement Schedule.
(ii)    Removal of Designated Servicing Agreements.
(A)    The Receivables Seller may remove any Servicing Agreements as a
Designated Servicing Agreement under Section 2(c) of the Receivables Sale
Agreement, or in the case of a Permitted Refinancing, Securitization Trust Asset
(except that, unless the Issuer conducts a Permitted Refinancing, Receivables
related to Advances made by the Servicer pursuant to that agreement or under
that Securitization Trust prior to its removal shall continue to be part of the
Trust Estate, in which case the Receivables Seller may not assign to another
Person any Receivables arising under that Servicing Agreement until all
Receivables that arose under that Servicing Agreement or that Securitization
Trust that are included in the Trust Estate shall have been paid in full or sold
in a Permitted Refinancing); provided, that no such removal, including any
Permitted Refinancing, shall be permitted unless the Collateral Test is
satisfied after such removal. Prior to removing any Designated Servicing
Agreement as provided in this Section 2.1(c), the Issuer must (1) receive prior
written approval from the Administrative Agent, which may be given or withheld
in its sole and absolute discretion and (2) send prior written notice of such
removal to each Note Rating Agency.
(B)    If any Servicing Agreements are removed as Designated Servicing
Agreements, the Administrator shall update the Designated Servicing Agreement
Schedule and furnish it to the Indenture Trustee, and the most recently
furnished schedule shall be maintained by the Indenture Trustee as the
definitive Designated Servicing Agreement Schedule.
(d)    Protection of Transfers to, and Back-up Security Interests of Depositor
and Issuer. The Administrator shall take all actions as may be necessary to
ensure that the Trust Estate is Granted to the Indenture Trustee pursuant to
this Indenture. The Administrator, at its own expense, made all initial filings
on or about the Closing Date hereunder and forwarded a copy of such filing or
filings to the Indenture Trustee. The Issuer and the Administrator shall cause
the filings to be amended from time to time to include the legends as
specifically required by the Consents. In addition, and without limiting the
generality of the foregoing, the Administrator, at its own expense, shall
prepare and forward for filing, or shall cause to be forwarded for filing, all
filings necessary to maintain the effectiveness of any original filings
necessary under the relevant UCC to perfect and maintain the first priority
status of the Indenture Trustee’s security interest in the Trust Estate,
including without limitation (i) continuation statements, and (ii) such other
statements as may be occasioned by (A) any change of name of any of the
Receivables Seller, the Servicer, the Depositor or the Issuer, (B) any change of
location of the jurisdiction of any of the Receivables Seller, the Servicer, the
Depositor or the Issuer, (C) any transfer of any interest of the Receivables
Seller, the Depositor or the Issuer in any item in the Trust Estate or (D) any
change under the applicable UCC or other applicable laws. The Administrator
shall enforce the Depositor’s obligations pursuant to the Receivables Pooling
Agreement,


50



--------------------------------------------------------------------------------





and the Receivables Seller’s and the Servicer’s obligations pursuant to the
Receivables Sale Agreement, on behalf of the Issuer and the Indenture Trustee.
(e)    Release of Receivables Following Receivables Sale Termination Date or a
Permitted Refinancing. The Indenture Trustee shall release to the Issuer all
Receivables in the Trust Estate upon the occurrence of the Receivables Sale
Termination Date or a Permitted Refinancing, and shall execute all instruments
of assignment, release or conveyance, prepared by the Issuer or the Receivables
Seller, and delivered to the Indenture Trustee, as reasonably requested by the
Issuer or the Receivables Seller.

Section 2.2.
Receivable Files.

(a)    Indenture Trustee. The Indenture Trustee agrees to hold, in trust on
behalf of the Noteholders, upon the execution and delivery of this Indenture,
the following documents relating to each Receivable:
(i)    a copy of each Determination Date Administrator Report in electronic form
listing each Receivable Granted to the Trust Estate, the applicable Advance Type
for such Receivable and the corresponding Receivable Balance for such Receivable
and any other information required in any related Indenture Supplement;
(ii)    a copy of each Funding Certification delivered by the Administrator,
which shall be maintained in electronic format;
(iii)    the current Designated Servicing Agreement Schedule;
(iv)    the current Schedule of Receivables; and
(v)    any other documentation provided for in any Indenture Supplement;
provided that the Indenture Trustee shall have no responsibility to ensure the
validity or sufficiency of the Receivables.
(b)    Administrator as Custodian. To reduce administrative costs, the
Administrator will act as custodian for the benefit of the Noteholders of the
following documents relating to each Receivable:
(i)    a copy of the related Designated Servicing Agreement and each amendment
and modification thereto; and
(ii)    any and all other documents that the Issuer, the Servicer or the
Receivables Seller, as the case may be, shall keep on file, in accordance with
its customary procedures, relating to such Receivable or the related
Securitization Trust or Servicing Agreement.
(c)    Delivery of Updated Designated Servicing Agreement Schedules. The
Administrator shall deliver to the Indenture Trustee an updated Schedule 1-A and
Schedule 1-B prior to the addition or deletion of any Servicing Agreement as a
Designated Servicing Agreement and the Indenture Trustee shall hold the most
recently delivered version as the definitive Schedule 1-A and Schedule 1-B. The
Administrator represents and warrants, as of the Closing Date and as of the date
any new Servicing Agreement is added as a Designated Servicing Agreement, that
Schedule 1-A and Schedule 1-B, as each may be updated by the Administrator from
time to time and delivered to the Indenture Trustee, is a true, complete and
accurate list of all Designated Servicing Agreements and related Securitization
Trusts.


51



--------------------------------------------------------------------------------





In addition, the Administrator shall furnish to the Indenture Trustee an updated
Schedule of Receivables on each Funding Date in electronic form, and the
Indenture Trustee shall maintain the most recent Schedule of Receivables it
receives, and send a copy to any Noteholder upon request.
(d)    Marking of Records. The Administrator shall ensure that, from and after
the time of the sale and/or contribution of the Initial Receivables and all
Additional Receivables to the Depositor under the Receivables Sale Agreement and
to the Issuer under the Receivables Pooling Agreement, and the Grant thereof to
the Indenture Trustee pursuant to this Indenture, any records (including any
computer records and back‑up archives) maintained by or on behalf of the
Receivables Seller or the Servicer that refer to any Receivable indicate clearly
the interest of the Issuer and the Security Interest of the Indenture Trustee in
such Receivable and that such Receivable is owned by the Issuer and subject to
the Indenture Trustee’s Security Interest. Indication of the Issuer’s ownership
of a Receivable and the Security Interest of the Indenture Trustee shall be
deleted from or modified on such records when, and only when, such Receivable
has been paid in full, repurchased, or assigned by the Issuer and released by
the Indenture Trustee from its Security Interest.

Section 2.3.
Indemnity Payments for Receivables Upon Breach.

(a)    Upon discovery by the Issuer or the Administrator, or upon the actual
knowledge of a Responsible Officer of the Indenture Trustee, of a breach of any
of the representations and warranties of the Receivables Seller as to any
Receivable set forth in Section 4(b) of the Receivables Sale Agreement, the
party discovering or receiving actual notice of such breach shall give prompt
written notice to the other parties hereto. Upon notice of such a breach, the
Administrator shall enforce the Issuer’s rights to require the Receivables
Seller to deposit the Indemnity Payment with respect to the affected
Receivable(s) into the Collection and Funding Account. This obligation shall
pertain to all representations and warranties of the Receivables Seller as to
the Receivables set forth in Section 4(b) of the Receivables Sale Agreement,
whether or not the Receivables Seller has knowledge of the breach at the time of
the breach or at the time the representations and warranties were made.
(b)    Unless repurchased by the Receivables Seller in a transaction
contemplated by the Receivables Sale Agreement or transferred pursuant to a
Permitted Refinancing, the Receivables shall remain in the Trust Estate,
regardless of any receipt of an Indemnity Payment in the Collection and Funding
Account. The sole remedies of the Indenture Trustee and the Noteholders with
respect to a breach of any of the representations and warranties of the
Receivables Seller as to any Receivable set forth in Section 4(b) of the
Receivables Sale Agreement shall be to enforce the obligation of the Issuer
hereunder and the remedies of the Issuer (as assignee of the Depositor) against
the Receivables Seller under the Receivables Sale Agreement. The Indenture
Trustee shall have no duty to conduct any affirmative investigation as to the
occurrence of any condition requiring the payment of any Indemnity Payment for
any Receivable pursuant to this Section 2.3, except as otherwise provided in
Section 11.2.
(c)    To the extent not prohibited by Applicable Law, the Administrator and
solely during the continuation of an Event of Default, the Indenture Trustee,
are authorized to commence at the written direction of the Administrative Agent
or the Majority Noteholders of all Outstanding Notes, in its own name or in the
name of the Issuer, legal proceedings to enforce any Receivable against any
successor servicer or other appropriate party or to commence or participate in a
legal proceeding (including without limitation a bankruptcy proceeding) relating
to or involving a Receivable, the Receivables Seller or the Servicer; provided,
however, that nothing contained herein shall obligate the Indenture Trustee to
take or initiate such action or legal proceeding, unless indemnity reasonably
satisfactory to it shall have been provided. The Administrator


52



--------------------------------------------------------------------------------





shall deposit or cause to be deposited into the Collection and Funding Account,
on behalf of the Indenture Trustee and the Noteholders, all amounts realized in
connection with any such action.

Section 2.4.
Duties of Custodian with Respect to the Receivables Files.

(a)    Safekeeping. Wells Fargo or the Administrator, in its capacity as
custodian (each, a “Custodian”) pursuant to Section 2.2(b), shall hold the
portion of the Receivable Files that it is required to maintain under
Section 2.2 in its possession from time to time for the use and benefit of all
present and future Noteholders, and maintain such accurate and complete
accounts, records and computer systems pertaining to each Receivable File as
shall enable the Calculation Agent and the Indenture Trustee to comply with this
Indenture. Each Custodian shall promptly report to the Issuer any failure on its
part to hold the Receivable Files and maintain its accounts, records and
computer systems as herein provided and promptly take appropriate action to
remedy any such failure. The Indenture Trustee shall have no responsibility or
liability for any actions or omissions of the Administrator in its capacity as
Custodian or otherwise.
(b)    Maintenance of and Access to Records. Each Custodian shall maintain each
portion of the Receivable File that it is required to maintain under this
Indenture at its offices at the Corporate Trust Office (in the case of the
Indenture Trustee) or Ditech Financial LLC, 1100 Virginia Drive, Suite 100A, Ft.
Washington, PA, 19034 (in the case of the Administrator) as the case may be, or
at such other office as shall be specified to the Indenture Trustee and the
Issuer by thirty (30) days’ prior written notice. The Administrator shall take
all actions necessary, or reasonably requested by the Administrative Agent, the
Majority Noteholders of all Outstanding Notes or the Indenture Trustee, to amend
any existing financing statements and continuation statements, and file
additional financing statements to further perfect or evidence the rights,
claims or security interests of the Indenture Trustee under any of the
Transaction Documents (including the rights, claims or security interests of the
Depositor and the Issuer under the Receivables Sale Agreement and the
Receivables Pooling Agreement, respectively, which have been assigned to the
Indenture Trustee). The Indenture Trustee and the Administrator, in their
capacities as Custodian(s), shall make available to the Issuer, the Calculation
Agent, any group of Interested Noteholders and the Indenture Trustee (in the
case of the Administrator) or their duly Authorized Representatives, attorneys
or auditors the portion of the Receivable Files that it is required to maintain
under this Indenture and the accounts, books and records maintained by the
Indenture Trustee or the Administrator with respect thereto as promptly as
reasonably practicable following not less than two (2) Business Days prior
written notice for examination during normal business hours and in a manner that
does not unreasonably interfere with such Person’s ordinary conduct of business.

Section 2.5.
Application of Trust Money.

All money deposited with the Indenture Trustee or the Paying Agent pursuant to
Section 4.2 shall be held in trust and applied by the Indenture Trustee or the
Paying Agent, as the case may be, in accordance with the provisions of the Notes
and this Indenture, to the payment to the Persons entitled thereto, of the
principal, interest, fees, costs and expenses (or payments in respect of the New
Receivables Funding Amount or other amount) for whose payment such money has
been deposited with the Indenture Trustee or the Paying Agent.

Article III    

Administration of Receivables; Reporting to Investors


53



--------------------------------------------------------------------------------






Section 3.1.
Duties of the Calculation Agent.

(a)    General. The Calculation Agent shall initially be Wells Fargo Bank, N.A.
The Calculation Agent is appointed for the purpose of making calculations and
verifications as provided in this Section 3.1(a). The Calculation Agent, as
agent for the Noteholders, shall provide all services necessary to fulfill the
role of Calculation Agent as set forth in this Indenture.
By 2:00 p.m. New York City time on each Payment Date (or such other time as may
be agreed to from time to time by the Servicer, the Indenture Trustee and the
Administrative Agent), based upon information provided to the Indenture Trustee
and the Calculation Agent by the Servicer pursuant to the Designated Servicing
Agreements and the Transaction Documents, as well as each applicable
Determination Date Administrator Report and all available reports issued by the
Servicer for the applicable Securitization Trust, the Calculation Agent shall
prepare, or cause to be prepared, and deliver by overnight courier or electronic
means (including on the website pursuant to Section 3.5(a)) to Noteholders and
each Note Rating Agency, a report setting forth the information set forth below
plus a Series-specific Calculation Agent Report reporting the items for each
Series that are specified in the related Indenture Supplement (collectively for
each Series, the “Calculation Agent Report” but only to the extent such
information is received from the Servicer):
(i)    The aggregate unpaid principal balance of the Securitization Trust Assets
in each Securitization Trust for the previous calendar month;
(ii)    (A) The aggregate Month-to-Date Available Funds collected, (B) the
aggregate Advance Reimbursement Amounts, (C) the aggregate amount of Indemnity
Payments and (D) the aggregate amount of proceeds collected during the Monthly
Advance Collection Period preceding the upcoming Payment Date or the Advance
Collection Period preceding the upcoming Interim Payment Date in respect of all
Securitization Trusts;
(iii)    The aggregate of the Receivable Balances of the Receivables funded
during the Monthly Advance Collection Period preceding the upcoming Payment Date
or the Advance Collection Period preceding the upcoming Interim Payment Date for
all Securitization Trusts;
(iv)    The aggregate of the Receivable Balances for each of the Delinquency
Advances and Protective Advances, attributable to each Securitization Trust, as
of the close of business on the day before the related Determination Date, plus
the Receivable Balances for the Delinquency Advances to be funded on the
upcoming Funding Date;
(v)    For each Designated Servicing Agreement, the percentage equivalent of the
quotient of (A) the aggregate of the Receivable Balances of all Receivables
attributable to such Designated Servicing Agreement divided by (B) the aggregate
of the Receivable Balances of all Receivables included in the Trust Estate;
(vi)    An indication (yes or no) as to whether the Collateral Test is satisfied
for each Class and Series, and for the facility as a whole as of the close of
business on the last day of the Monthly Advance Collection Period preceding the
upcoming Payment Date or the Advance Collection Period preceding the upcoming
Interim Payment Date;
(vii)    If the Full Amortization Period is in effect, the Series Available
Funds for each Series for the upcoming Payment Date;


54



--------------------------------------------------------------------------------





(viii)    The identification of the related Derivative Counterparty, if any, for
any Series, the current debt rating for such Derivative Counterparty, the
notional amount for the Derivative Agreement and the applicable rate payable in
respect of the Derivative Agreement;
(ix)    A list of each Event of Default and presenting a yes or no answer beside
each indicating whether each any such Event of Default has occurred as of the
end of the Monthly Advance Collection Period preceding the upcoming Payment Date
or the Advance Collection Period preceding the upcoming Interim Payment Date;
(x)    If required by any VFN Noteholder, the aggregate New Receivables Funding
Amount to be paid on the upcoming Funding Date, and the amount to be drawn on
each Class of VFNs Outstanding in respect of such New Receivables Funding Amount
and the portion of such New Receivables Funding Amount that is to be paid using
Available Funds pursuant to Section 4.5(a)(1)(vii) or Section 4.4(e) as
applicable and the amount to be drawn on each Class of VFNs Outstanding in
respect of Excess Receivables Funding Amounts;
(xi)    If any Note is Outstanding, the amount, if any, to be paid on each such
Class in reduction of the aggregate Principal Balance on the upcoming Payment
Date or Interim Payment Date;
(xii)    The amount of Fees to be paid on the upcoming Payment Date;
(xiii)    A list of each Receivable Granted to the Trust Estate, the applicable
Advance Type for such Receivable and the corresponding Receivable Balance for
such Receivable;
(xiv)    The Required Expense Reserve and Series Reserve Required Amount for
each Series of Notes for the upcoming Payment Date or Interim Payment Date;
(xv)    The Fee Accumulation Amount, the Interest Accumulation Amount and the
Target Amortization Principal Accumulation Amount for the upcoming Interim
Payment Date;
(xvi)    The Weighted Average Advance Rate and Weighted Average CV Adjusted
Advance Rate for each Series and Class of the Notes and the Trigger Advance Rate
for each Series and Class of the Notes, if any;
(xvii)    The Class Invested Amount and, if applicable, the Series Invested
Amount for each Series and Class for the upcoming Payment Date or Interim
Payment Date;
(xviii)    The Interest Payment Amount, the Target Amortization Amount, Default
Supplemental Fee and ERD Supplemental Fee for each Class of Outstanding Notes
for the upcoming Payment Date, and the Interest Amount, the Cumulative Interest
Shortfall Amount, the Cumulative Default Supplemental Fee Shortfall Amount and
Cumulative ERD Supplemental Fee Shortfall Amount for each Class of Notes for the
Interest Accrual Period related to the upcoming Payment Date; and
(xix)    The aggregate Collateral Value of all Facility Eligible Receivables for
each Outstanding Series and the sum for all Outstanding Series as of the close
of business on the day before the related Determination Date, pro forma
Collateral Value of Facility Eligible Receivables


55



--------------------------------------------------------------------------------





for each Outstanding Series and the sum for all Outstanding Series that will be
created upon the funding of Delinquency Advances to be funded on the related
Funding Date.
By 2:00 p.m. New York City time on each Interim Payment Date or Limited Funding
Date (or such other time as may be agreed to from time to time by the Servicer,
the Indenture Trustee and the Administrative Agent), based upon information
provided to the Indenture Trustee and the Calculation Agent by the Servicer
pursuant to the Designated Servicing Agreements and the Transaction Documents,
as well as each applicable Determination Date Administrator Report and all
available reports issued by the Servicer for the applicable Securitization
Trust, the Calculation Agent shall prepare, or cause to be prepared, and deliver
by first class mail or electronic means (including on the website pursuant to
Section 3.5(a)) to Noteholders and each Note Rating Agency, a report setting
forth the information set forth below plus a Series-specific Data Aggregation
Report reporting the items for each Series that are specified in the related
Indenture Supplement (collectively for each Series, the “Data Aggregation
Report” to the extent such information is received from the Servicer):
(i)    The aggregate unpaid principal balance of the Securitization Trust Assets
in each Securitization Trust;
(ii)    (A) The aggregate Month-to-Date Available Funds collected, (B) the
aggregate Advance Reimbursement Amounts, (C) the aggregate amount of Indemnity
Payments and (D) the aggregate amount of proceeds collected during the Monthly
Advance Collection Period preceding the upcoming Payment Date or the Advance
Collection Period preceding the upcoming Interim Payment Date in respect of all
Designated Servicing Agreements;
(iii)    The aggregate of the Receivable Balances of the Receivables funded
during the Monthly Advance Collection Period preceding the upcoming Payment Date
or the Advance Collection Period preceding the upcoming Interim Payment Date for
all Designated Servicing Agreements;
(iv)    The aggregate of the Receivable Balances for each of the Delinquency
Advances, and Protective Advances, attributable to each Designated Servicing
Agreement, as of the close of business on the day before the related
Determination Date, plus the Receivable Balances for the Delinquency Advances to
be funded on the upcoming Funding Date;
(v)    An indication (yes or no) as to whether the Collateral Test is satisfied
for each Class and Series, and for the facility as a whole as of the close of
business on the last day of the Monthly Advance Collection Period preceding the
upcoming Payment Date or the Advance Collection Period preceding the upcoming
Interim Payment Date;
(vi)    A list of each Event of Default and presenting a yes or no answer beside
each indicating whether each possible Event of Default has occurred as of the
end of the Monthly Advance Collection Period preceding the upcoming Payment Date
or the Advance Collection Period preceding the upcoming Interim Payment Date;
(vii)    If required by any VFN Noteholder, the aggregate New Receivables
Funding Amount to be paid on the upcoming Funding Date, and the amount to be
drawn on each Class of VFNs Outstanding in respect of such New Receivables
Funding Amount and the portion of such New Receivables Funding Amount that is to
be paid using Available Funds pursuant to Section 4.5(a)(1)(vii);


56



--------------------------------------------------------------------------------





(viii)    The amount of Fees to be paid on the upcoming Payment Date;
(ix)    The Required Expense Reserve and Series Reserve Required Amount for each
Series of Notes for the upcoming Payment Date or Interim Payment Date;
(x)    The Fee Accumulation Amount, the Interest Accumulation Amount and the
Target Amortization Principal Accumulation Amount for the upcoming Interim
Payment Date;
(xi)    The Class Invested Amount and, if applicable, the Series Invested Amount
for each Series and Class for the upcoming Payment Date or Interim Payment Date;
and
(xii)    The Interest Payment Amount, the Target Amortization Amount, Default
Supplemental Fee and ERD Supplemental Fee for each Class of Outstanding Notes
for the upcoming Payment Date, and the Interest Amount, the Cumulative Interest
Shortfall Amount, the Cumulative Default Supplemental Fee Shortfall Amount and
Cumulative ERD Supplemental Fee Shortfall Amount for each Class of Notes for the
Interest Accrual Period related to the upcoming Payment Date.
(b)    Termination of Calculation Agent. The Issuer (with the consent of,
together, the Majority Noteholders for all Outstanding Notes that are not
Variable Funding Notes and the Series Required Noteholders for all Series of
Variable Funding Notes that are Outstanding) may at any time terminate the
Calculation Agent without cause upon sixty (60) days’ prior notice. If at any
time the Calculation Agent shall fail to resign after written request therefor
as set forth in this Section 3.1(b), or if at any time the Calculation Agent
shall be legally unable to act, or shall be adjudged bankrupt or insolvent, or a
receiver of the Calculation Agent or of its property shall be appointed, or if
any public officer shall take charge or Control of the Calculation Agent or of
its property or affairs for the purpose of rehabilitation, conservation or
liquidation, then the Majority Noteholders of all Outstanding Notes may remove
the Calculation Agent and such Noteholders shall also remove the Indenture
Trustee as provided in Section 11.9(c). If the Calculation Agent resigns or is
removed under the authority of the immediately preceding sentence, then a
successor Calculation Agent shall be appointed pursuant to Section 11.9. The
Issuer shall give each Note Rating Agency, each Derivative Counterparty and the
Noteholders notice of any such resignation or removal of the Calculation Agent
and appointment and acceptance of a successor Calculation Agent. Notwithstanding
the foregoing, no resignation, removal or termination of the Calculation Agent
shall be effective until the acceptance of appointment by the successor
Calculation Agent as provided herein. Any successor Indenture Trustee appointed
shall also be the successor Calculation Agent hereunder, if the predecessor
Indenture Trustee served as Calculation Agent and no separate Calculation Agent
is appointed. Notwithstanding anything to the contrary herein, the Indenture
Trustee may not resign as Calculation Agent unless it also resigns as Indenture
Trustee pursuant to Section 11.9(b).
(c)    Successor Calculation Agents. Any successor Calculation Agent appointed
hereunder shall execute, acknowledge and deliver to the Issuer and to its
predecessor Calculation Agent an instrument accepting such appointment under
this Indenture, and thereupon the resignation or removal of the predecessor
Calculation Agent shall become effective and such successor Calculation Agent,
without any further act, deed or conveyance, shall become fully vested with all
the rights, powers, duties and obligations of its predecessor under this
Indenture, with like effect as if originally named as Calculation Agent. The
predecessor Calculation Agent shall deliver to the successor Calculation Agent
all documents and statements held by it under this Indenture. The Issuer and the
predecessor Calculation Agent shall execute and deliver such instruments and do
such other things as may reasonably be required for fully and certainly vesting
and confirming in the successor Calculation Agent all such rights, powers,
duties and obligations. Upon


57



--------------------------------------------------------------------------------





acceptance of appointment by a successor Calculation Agent as provided in this
Section 3.1, the Issuer shall mail notice of the succession of such successor
Calculation Agent under this Indenture to all Noteholders at their addresses as
shown in the Note Register and shall give notice by mail to each Derivative
Counterparty and each applicable Note Rating Agency. If the Issuer fails to mail
such notice within ten (10) days after acceptance of appointment by the
successor Calculation Agent, the successor Calculation Agent shall cause such
notice to be mailed at the expense of the Administrator.

Section 3.2.
Reports by Administrator and Indenture Trustee.

(a)    Determination Dates; Determination Date Administrator Reports. The
Indenture Trustee shall report to the Administrator, by no later than 2:00 p.m.
New York City time on the second (2nd) Business Day before each Funding Date (or
such other time as may be agreed to from time to time by the Servicer, the
Indenture Trustee and the Administrative Agent), the amount of Available Funds
that will be available to be applied toward New Receivables Funding Amounts or
to pay principal on any applicable Notes on the upcoming Payment Date or Interim
Payment Date. If the Administrator supplies no information to the Indenture
Trustee in its Determination Date Administrator Report concerning New
Receivables Funding Amounts or payments on any Variable Funding Note in respect
of an Interim Payment Date, then the Indenture Trustee shall apply no Available
Funds to pay New Receivables Funding Amounts or to make payment on any Note on
such Interim Payment Date.
By no later than 12:00 p.m. (noon) New York City time on the second (2nd)
Business Day prior to each Funding Date that is a VFN Draw Date (or such other
time as may be agreed to from time to time by the Servicer, the Indenture
Trustee and the Administrative Agent) or the first Business Day prior to each
Funding Date that is not a VFN Draw Date (or such other time as may be agreed to
from time to time by the Servicer, the Indenture Trustee and the Administrative
Agent), the Administrator shall prepare and deliver to the Issuer, the Indenture
Trustee, the Calculation Agent, the Administrative Agent, each VFN Noteholder,
each Derivative Counterparty (as applicable, with respect to the related Series
of Notes) and the Paying Agent a report (the “Determination Date Administrator
Report”) (in electronic form) setting forth each data item required to be
reported by the Calculation Agent to Noteholders, each Derivative Counterparty
(as applicable, with respect to the related Series of Notes) and each Note
Rating Agency in its Calculation Agent Report pursuant to Section 3.1.
The Indenture Trustee may rely on the most recent Determination Date
Administrator Report provided to the Indenture Trustee by the Administrator.
(b)    Payment Date Report. By no later than 3:00 p.m. New York City time on
each Payment Date, the Indenture Trustee shall prepare and deliver to the
Issuer, the Calculation Agent, the Administrator, the Paying Agent, the
Administrative Agent, each VFN Noteholder each Derivative Counterparty (as
applicable, with respect to the related Series of Notes) and each Note Rating
Agency a report (the “Payment Date Report”) reporting the following for such
Payment Date and the Monthly Advance Collection Period preceding such Payment
Date:
(i)    the amount on deposit in the Collection and Funding Account as of the
opening of business on the first day of such Monthly Advance Collection Period;
(ii)    the aggregate amount of all Collections deposited into the Collection
and Funding Account during such Monthly Advance Collection Period;


58



--------------------------------------------------------------------------------





(iii)    the aggregate amount of Indemnity Payments deposited into the
Collection and Funding Account during such Monthly Advance Collection Period;
(iv)    the total of all (A) payments in respect of each Class of Notes
(separately identifying interest and principal paid on each Class) made on the
Payment Date and each Interim Payment Date that occurred during the Monthly
Advance Collection Period, (B) all New Receivables Funding Amounts paid in
respect of Facility Eligible Receivables during such Advance Collection Period
separately identifying the portion thereof paid from funds in the Collection and
Funding Account and the portion thereof paid using proceeds of fundings of an
increase in VFN Principal Balance(s) for each Class of VFNs, and (C) all Net
Excess Cash Amounts paid to the Depositor as holder of the Owner Trust
Certificate on the Payment Date and each Interim Payment Date that occurred
during such Monthly Advance Collection Period;
(v)    the amount transferred from the Collection and Funding Account to the
Note Payment Account in respect of the Payment Date that occurred during such
Monthly Advance Collection Period;
(vi)    the amount on deposit in each of the Interest Accumulation Account,
Target Amortization Principal Accumulation Account, the Fee Accumulation Account
and any other Trust Accounts set forth under any Indenture Supplement as of the
close of business on the last Interim Payment Date before such Payment Date;
(vii)    the aggregate amount of Collections received during the Monthly Advance
Collection Period;
(viii)    the amount of Available Funds for such Payment Date (the sum of the
items reported in clause (vi), plus the items reported in clause (vii));
(ix)    the amount on deposit in the Series Reserve Account for each Series,
and, if applicable, the amount the Indenture Trustee is to withdraw from each
such Series Reserve Account and deposit into the Note Payment Account on such
Payment Date for application to the related Series of Notes;
(x)    the amount of each payment required to be made by the Indenture Trustee
or the Paying Agent pursuant to Section 4.5 on such Payment Date, including an
identification, for each Class of Notes, as applicable, and for all Outstanding
Notes in the aggregate, of
(A)    any Cumulative Interest Shortfall Amount for each Class of Notes and for
all Outstanding Notes of each Series in the aggregate;
(B)    the Interest Amount for each Class of Notes for the Interest Accrual
Period related to such Payment Date;
(C)    the Interest Payment Amount for each Class of Notes and for all
Outstanding Notes of each Series in the aggregate;
(D)    the Series Reserve Required Amount for each Series of Notes then
Outstanding;


59



--------------------------------------------------------------------------------





(E)    the Target Amortization Amount to be paid on such Payment Date on each
Class of Outstanding Notes that is in its Target Amortization Period;
(F)    the unpaid Note Balance for each Class and Series of Notes and for all
Outstanding Notes in the aggregate (before and after giving effect to any
principal payments to be made on such Payment Date);
(xi)    the amount of Fees to be paid on such Payment Date;
(xii)    (A) the Collateral Value of all Facility Eligible Receivables, as of
the close of business on the last day of such Monthly Advance Collection Period
and as of the close of business on such Payment Date for each Outstanding Series
of Notes, (B) the amount on deposit in the Collection and Funding Account, the
Interest Accumulation Account, the Fee Accumulation Account, the Target
Amortization Principal Accumulation Account, any other Trust Accounts set forth
in any related Indenture Supplement and the Note Payment Account as of the close
of business on the last day of such Monthly Advance Collection Period and as of
the close of business on such Payment Date, and (C) a confirmation that the
Collateral Test was satisfied at such time and whether it will be satisfied as
of the close of business on such Payment Date after all payments and
distributions described in Section 4.5(a); provided that sufficient information
has been provided by the Servicer; and
(xiii)    the Interest Amount, the Cumulative Interest Shortfall Amount, the
Default Supplemental Fees, the Cumulative Default Supplemental Fee Shortfall
Amount, the ERD Supplemental Fees and the Cumulative ERD Supplemental Fee
Shortfall Amount for each Series and Class of Notes for the Interest Accrual
Period related to the upcoming Payment Date.
The Payment Date Report shall also state any other information required pursuant
to any related Indenture Supplement necessary for the Paying Agent and the
Indenture Trustee to make the payments required by Section 4.5(a) and all
information necessary for the Indenture Trustee to make available to Noteholders
pursuant to Section 3.5.
(c)    Interim Payment Date Reports. By no later than 3:00 p.m. New York City
time on each Interim Payment Date on which there is a VFN Outstanding and on
which the Full Amortization Periods have not yet begun, the Indenture Trustee
shall prepare and deliver to the Issuer, the Calculation Agent, the
Administrator, the Paying Agent, the Administrative Agent, each Derivative
Counterparty (as applicable, with respect to the related Series of Notes) and
each VFN Noteholder a report (an “Interim Payment Date Report”) reporting the
following for such Interim Payment Date and the Advance Collection Period
preceding such Interim Payment Date, to the extent such information is received
from the Servicer:
(i)    (A) the amount on deposit in the Collection and Funding Account as of the
close of business on the last day before the beginning of such Advance
Collection Period and (B) the amounts on deposit in the Interest Accumulation
Account, the Target Amortization Principal Accumulation Account, the Fee
Accumulation Account and any other Trust Accounts set forth in any Indenture
Supplement, as of the close of business on the immediately preceding Payment
Date or Interim Payment Date;
(ii)    the amount of all Collections deposited into the Collection and Funding
Account during such Advance Collection Period;


60



--------------------------------------------------------------------------------





(iii)    the aggregate amount of Indemnity Payments deposited into the
Collection and Funding Account during such Advance Collection Period;
(iv)    the aggregate amount of deposits into the Collection and Funding Account
from the Note Payment Account in respect of the Payment Date, if any, that
occurred during such Advance Collection Period;
(v)    the total of all (A) payments in respect of each Class of Notes
(separately identifying interest and principal paid on each Class of Variable
Funding Notes) made on the Payment Date or Interim Payment Date that occurred
during such Advance Collection Period, (B) all New Receivables Funding Amounts
that were paid during such Advance Collection Period, separately identifying the
portion thereof paid from funds on deposit in the Collection and Funding Account
and the portion thereof paid using proceeds of an increase in VFN Principal
Balance(s) for each Class of VFNs, and (C) all Net Excess Cash Amounts paid to
the Depositor as holder of the Owner Trust Certificate on the Payment Date or
Interim Payment Date that occurred during such Advance Collection Period;
(vi)    the amount transferred from the Collection and Funding Account to the
Note Payment Account in respect of the Payment Date, if any, that occurred
during such Advance Collection Period;
(vii)    the amount of Available Funds for such Interim Payment Date (calculated
as the sum of the items reported in clauses (i)(B) and (vi));
(viii)    the amount on deposit in the Series Reserve Account for each Series
and the Series Reserve Required Amount for such Series Reserve Account, and the
amount to be deposited into each Series Reserve Account on such Interim Payment
Date;
(ix)    the amounts required to be deposited on such Interim Payment Date into
the Interest Accumulation Account, Target Amortization Principal Accumulation
Account, Fee Accumulation Account and any other Trust Account referenced in any
related Indenture Supplement, respectively;
(x)    the amount of Available Funds to be applied toward the New Receivables
Funding Amount in respect of Facility Eligible Receivables on the upcoming
Interim Payment Date pursuant to Section 4.4(e);
(xi)    the amount to be applied to reduce the aggregate VFN Principal Balance
of each Class of VFNs on such Interim Payment Date (as reported to the Indenture
Trustee by the Administrator);
(xii)    the amount of any Net Excess Cash Amount paid to the Depositor as
holder of the Owner Trust Certificate on such Interim Payment Date;
(xiii)    the Collateral Value of all Facility Eligible Receivables as of the
end of such Advance Collection Period and as of the close of business on such
Interim Payment Date for each Outstanding Series of Notes and the amount on
deposit in the Collection and Funding Account, the Interest Accumulation
Account, the Fee Accumulation Account, the Target Amortization Principal
Accumulation Account, the Note Payment Account and any other Trust Account
referenced in a related Indenture Supplement as of the end of business on the
last day of such Advance Collection Period and as of the close of business on
such Interim Payment Date;


61



--------------------------------------------------------------------------------





(xiv)    a confirmation that the Collateral Test was satisfied as of the end of
business on the last day of such Advance Collection Period and whether it will
be satisfied at such time after effecting the payments described in Section 4.4;
provided that sufficient information has been provided by the Servicer; and
(xv)    any other amounts specified in an Indenture Supplement.
(d)    No Duty to Verify or Recalculate. Notwithstanding anything contained
herein to the contrary, none of the Calculation Agent (except as described in
Section 3.1(a)), the Indenture Trustee or the Paying Agent shall have any
obligation to verify or recalculate any information provided to them by the
Administrator, and may rely on such information in making the allocations and
payments to be made pursuant to Article IV.

Section 3.3.
Annual Statement as to Compliance; Verification Agent Procedures Reports.

(a)    Annual Officer’s Certificates.
(i)    The Receivables Seller shall deliver to each Note Rating Agency and the
Indenture Trustee, on or before March 31 of each calendar year, beginning on
March 31, 2019, an Officer’s Certificate executed by the chief financial officer
or treasurer of the Receivables Seller, stating that (A) a review of the
activities of the Receivables Seller during the preceding 12-month period ended
December 31 and of its performance under this Indenture and the Receivables Sale
Agreement has been made under the supervision of the officer executing the
Officer’s Certificate, and (B) the Receivables Seller has fulfilled all its
obligations under this Indenture and the Receivables Sale Agreement in all
material respects throughout such period or, if there has been a default in the
fulfillment of any such obligation, specifying each such default and the nature
and status thereof.
(ii)    The Administrator shall deliver to each Note Rating Agency and the
Indenture Trustee, on or before March 31 of each calendar year, beginning on
March 31, 2019, an Officer’s Certificate executed by the chief financial officer
or treasurer of the Administrator, stating that (A) a review of the activities
of the Issuer, the Depositor and the Administrator during the preceding 12-month
period ended December 31 and of its performance under this Indenture, the
Receivables Sale Agreement and the Receivables Pooling Agreement has been made
under the supervision of the officer executing the Officer’s Certificate, and
(B) the Administrator has fulfilled all its obligations under this Indenture in
all material respects throughout such period or, if there has been a default in
the fulfillment of any such obligation, specifying each such default and the
nature and status thereof.
(b)    [Reserved].
(c)    Annual Regulation AB/USAP Report. The Servicer shall, on or before the
last Business Day of the fifth (5th) month following the end of each of the
Servicer’s fiscal years (December 31), beginning in 2018, deliver to the
Indenture Trustee who shall forward to each Noteholder a copy of the results of
any Regulation AB required attestation report or Uniform Single Attestation
Program for Mortgage Bankers or similar review conducted on the Servicer by its
accountants and any other reports reasonably requested by the Administrative
Agent or, for so long as the Series 2018-VF1 Variable Notes (as defined in the
related Indenture Supplement) are Outstanding, any Initial VFN Noteholder,
within two (2) Business Days of receipt of such results from the Servicer and
each Subservicer.


62



--------------------------------------------------------------------------------





(d)    Verification Agent Procedures Report. The Servicer shall cause Wells
Fargo Bank, N.A. or such other professional services firm designated by the
Administrator and the Administrative Agent (who may also render other services
to the Servicer, the Receivables Seller or the Depositor) (the “Verification
Agent”) to furnish a monthly report to Administrator, the Administrative Agent
and each Noteholder detailing the procedures performed in accordance with the
procedures outlined on Exhibit C hereto after the Closing Date upon a sample of
the Facility Eligible Securitization Trusts and noting any material exceptions
and deficiencies. Exhibit C hereto may be modified from time to time pursuant to
a written agreement among the Servicer, the Administrative Agent and the
Verification Agent.
(e)    [Reserved].
(f)    Annual Lien Opinion. Within 100 days after the end of each fiscal year of
the Administrator, beginning with the fiscal year ending in 2018, the
Administrator shall deliver to the Indenture Trustee an Opinion of Counsel from
outside counsel to the effect that the Indenture Trustee has a perfected
security interest in the Aggregate Receivables attributable to the Servicing
Agreements identified in an exhibit to such opinion as Designated Servicing
Agreements, and that, based on a review of UCC search reports (copies of which
shall be attached thereto), and review of certifications and other materials,
there are no UCC1 filings indicating an Adverse Claim with respect to such
Receivables that has not been released.
(g)    Other Information. In addition, the Administrator shall forward to the
Administrative Agent and, for so long as the Series 2018-VF1 Variable Notes (as
defined in the related Indenture Supplement) are Outstanding, each Initial VFN
Noteholder, upon its reasonable request, such other information, documents,
records or reports respecting (i) Ditech or any of its Affiliates party to the
Transaction Documents, (ii) the condition or operations, financial or otherwise,
of Ditech or any of its Affiliates party to the Transaction Documents, (iii) the
Designated Servicing Agreements, the related Securitization Trust Assets and the
Receivables or (iv) the transactions contemplated by the Transaction Documents,
including access to the Servicer’s management and records. The Administrative
Agent shall and shall cause its respective representatives to hold in confidence
all such information except to the extent disclosure may be required by law (and
all reasonable applications for confidential treatment are unavailing) or the
Administrative Agent may reasonably determine that such disclosure is consistent
with its obligations hereunder; provided, however, that the Administrative Agent
may disclose on a confidential basis any such information to its agents,
attorneys and auditors in connection with the performance of its
responsibilities hereunder.

Section 3.4.
Access to Certain Documentation and Information.

(a)    Access to Receivables Information. The Custodians shall provide the
Noteholders with access to the documentation relating to the Receivables as
provided in Section 2.4(b). In each case, access to documentation relating to
the Receivables shall be afforded without charge but only upon reasonable
request and during normal business hours at the offices of the Custodians and in
a manner that does not unreasonably interfere with a Custodian’s conduct of its
regular business. Nothing in this Section 3.4 shall impair the obligation of the
Custodians to observe any Applicable Law prohibiting disclosure of information
regarding the Trust Estate and the failure of the Custodians to provide access
as provided in this Section 3.4 as a result of such obligation shall not
constitute a breach of this Section.
Notwithstanding anything to the contrary contained in this Section 3.4,
Section 2.4, or in any other Section hereof, the Servicer, on reasonable prior
notice, shall permit the Administrative Agent, the Verification Agent, the
Indenture Trustee or any agent or independent certified public accountants
selected by the Indenture Trustee, during the Servicer’s normal business hours,
and in a manner that does not unreasonably interfere with the Servicer’s conduct
of its regular business, to examine all the books of account, records,


63



--------------------------------------------------------------------------------





reports and other papers of the Servicer relating to the Securitization Trust
Assets, Designated Servicing Agreements and the Receivables, to make copies and
extracts therefrom, and to discuss the Servicer’s affairs, finances and accounts
relating to the Securitization Trust Assets, Designated Servicing Agreements and
the Receivables with the Servicer’s officers, employees and independent public
accountants (and by this provision the Servicer hereby authorizes the Servicer’s
accountants to discuss with such representatives such affairs, finances and
accounts), all at such times and as often as reasonably may be requested;
provided that the Servicer shall be given reasonable prior notice of any meeting
with its accountants and shall have the right to have its representatives
present at any such meeting. Unless a Target Amortization Event has occurred
with respect to a Series that has not been waived in accordance with the related
Indenture Supplement, an Event of Default that has not been waived in accordance
with the terms hereof shall have occurred, or the Notes of any rated Class have
been downgraded below “investment grade” by each related Note Rating Agency or
any related Note Rating Agency shall have withdrawn its rating of any Class of
Notes, any out-of-pocket costs and expenses incident to the exercise by the
Indenture Trustee or any Noteholder of any right under this Section 3.4 shall be
borne by the requesting Noteholder(s). The parties hereto acknowledge that the
Indenture Trustee shall not exercise any right pursuant to this Section 3.4
prior to any event set forth in the preceding sentence unless directed to do so
by a group of Interested Noteholders, and the Indenture Trustee has been
provided with indemnity satisfactory to it by such Interested Noteholders. The
Indenture Trustee shall have no liability for action in accordance with the
preceding sentence.
In the event that such rights are exercised (i) following the occurrence of a
Target Amortization Event with respect to a Series that has not been waived in
accordance with the related Indenture Supplement, or an Event of Default that
has not been waived in accordance with the terms hereof, or (ii) after a related
Note Rating Agency has withdrawn its rating of any Class of Notes or (iv) while
the Notes of any Class have a rating below “investment grade” by such Note
Rating Agency, all out-of-pocket costs and expenses incurred by the Indenture
Trustee shall be borne by the Servicer. Prior to any such payment, the Servicer
shall be provided with commercially reasonable documentation of such costs and
expenses. Notwithstanding anything contained in this Section 3.4 to the
contrary, in no event shall the books of account, records, reports and other
papers of the Servicer, the Receivables Seller, the Depositor or the Issuer
relating to the Securitization Trust Assets, Designated Servicing Agreements,
and the Receivables be examined by independent certified public accountants at
the direction of the Indenture Trustee or any Interested Noteholder pursuant to
the exercise of any right under this Section 3.4 more than two times during any
12‑month period, unless (A) a Target Amortization Event that has not been waived
in accordance with the related Indenture Supplement, or an Event of Default that
has not been waived in accordance with the terms hereof has occurred during such
twelve-month period, or (B) the Notes of any Class have been downgraded below
“investment grade” by a related Note Rating Agency (without regard to any
supplemental credit enhancement) or such Note Rating Agency shall have withdrawn
its rating of any Class of Notes, in which case more than two examinations may
be conducted during a twelve-month period, but such extra audits shall be at the
sole expense of the Noteholder(s) requesting such audit(s).
(b)    Access to Issuer. The Issuer agrees that, on reasonable prior notice, it
will permit any representative of the Indenture Trustee, Verification Agent or
the Administrative Agent, to examine all of its books of account, records,
reports, and other papers, to make copies and extracts therefrom, to cause such
books to be audited by independent certified public accountants, and to discuss
its affairs, finances and accounts its officers, employees, and independent
certified public accountants, all at such reasonable times and as often as may
be reasonably requested. The Indenture Trustee, the Verification Agent and the
Administrative Agent shall and shall cause their respective representatives to
hold in confidence all such information except to the extent disclosure may be
required by law (and all reasonable applications for confidential treatment are
unavailing) or the Indenture Trustee, the Verification Agent or the
Administrative Agent, as applicable, may reasonably determine that such
disclosure is consistent with its obligations


64



--------------------------------------------------------------------------------





hereunder; provided, however, that the Indenture Trustee may disclose on a
confidential basis any such information to its agents, attorneys and auditors in
connection with the performance of its responsibilities hereunder. Without
limiting the generality of the foregoing, neither the Indenture Trustee, the
Verification Agent or the Administrative Agent shall disclose information to any
of its Affiliates or any of their respective directors, officers, employees and
agents, that may provide any servicer advance financing to Ditech, the
Depositor, the Issuer or any of their Affiliates, except in such Affiliate’s
capacity as Noteholder.

Section 3.5.
Indenture Trustee to Make Reports Available.

(a)    Monthly Reports on Indenture Trustee’s Website. The Indenture Trustee
will make each Calculation Agent Report, Data Aggregation Report, Determination
Date Administrator Report, Payment Date Report and Interim Payment Date Report
(and, at its option, any additional files containing the same information in an
alternative format) available each month to any interested parties (including,
but not limited to the Verification Agent) via the Indenture Trustee’s internet
website and such other information as the Indenture Trustee may have in its
possession, but only with the use of a password provided by the Indenture
Trustee. In connection with providing access to the Indenture Trustee’s internet
website, the Indenture Trustee may require registration and the acceptance of a
disclaimer. The Indenture Trustee’s internet website shall initially be located
at www.ctslink.com. Assistance in using the Indenture Trustee’s website can be
obtained by calling the Indenture Trustee’s investor relations desk at 1 (866)
846-4576. Parties that are unable to use the above distribution option are
entitled to have a paper copy mailed to them via first class mail or by
overnight courier by calling the investor relations desk and requesting a copy.
The Indenture Trustee shall have the right to change the way the Calculation
Agent Reports, Data Aggregation Report, Determination Date Administrator
Reports, Payment Date Reports and Interim Payment Date Reports are distributed
in order to make such distribution more convenient and/or more accessible to the
above parties and the Indenture Trustee shall provide timely and adequate
notification to all above parties regarding any such changes.
(b)    Annual Reports. Within sixty (60) days after the end of each calendar
year, the Indenture Trustee shall furnish to each Person (upon the written
request of such Person), who at any time during the calendar year was a
Noteholder a statement containing (i) information regarding payments of
principal, interest and other amounts on such Person’s Notes, aggregated for
such calendar year or the applicable portion thereof during which such person
was a Noteholder and (ii) such other customary information as may be deemed
necessary or desirable for Noteholders to prepare their tax returns. Such
obligation shall be deemed to have been satisfied to the extent that
substantially comparable information is provided pursuant to any requirements of
the Code as are from time to time in force. The Indenture Trustee shall prepare
and provide to the Internal Revenue Service and to each Noteholder any
information reports required to be provided under federal income tax law,
including without limitation IRS Form 1099.

Article IV    

The Trust Accounts; Payments

Section 4.1.
Trust Accounts.

The Indenture Trustee shall establish and maintain, or cause to be established
and maintained, the Trust Accounts, each of which shall be an Eligible Account,
for the benefit of the Secured Parties. All amounts held in the Trust Accounts
(other than any Sinking Fund Account) shall, to the extent permitted by this
Indenture and applicable laws, rules and regulations, be invested in Permitted
Investments by the depository institution or trust company then maintaining such
Account only upon written direction of the


65



--------------------------------------------------------------------------------





Administrator to the Indenture Trustee; provided, however, that in the event the
Administrator fails to provide such written direction to the Indenture Trustee,
and until the Administrator provides such written direction, the Indenture
Trustee shall not invest funds on deposit in any Trust Account (other than any
Sinking Fund Account). Funds deposited into a Trust Account on a Business Day
after 1:30 p.m. New York City time will not be invested until the following
Business Day. Investments held in Permitted Investments in the Trust Accounts
(other than any Sinking Fund Account) shall not be sold or disposed of prior to
their maturity (unless an Event of Default has occurred and has not been waived
in accordance with terms hereof). Earnings on investment of funds in any Trust
Account (other than any Sinking Fund Account) shall be remitted by the Indenture
Trustee upon the Administrator’s request to the account or other location of the
Administrator’s designation on the first Business Day of the month following the
month in which such earnings on investment of funds is received; provided, that
the Indenture Trustee shall be entitled to the benefit of any income or gain in
the Trust Accounts (other than any Sinking Fund Account) for the Business Day
immediately preceding each Interim Payment Date or Payment Date, as applicable.
Any losses and investment expenses relating to any investment of funds in any
Trust Account (other than any Sinking Fund Account) shall be for the account of
the Administrator, which shall deposit or cause to be deposited the amount of
such loss (to the extent not offset by income from other investments of funds in
the related Trust Account) in the related Trust Account promptly upon the
realization of such loss. The taxpayer identification number associated with
each of the Trust Accounts (other than any Sinking Fund Account) shall be that
of the Issuer, and the Issuer shall report for federal, state and local income
tax purposes their respective portions of the income, if any, earned on funds in
the relevant Trust Account (other than any Sinking Fund Account). The
Administrator hereby acknowledges that all amounts on deposit in each Trust
Account (excluding investment earnings on deposit in the Trust Accounts), other
than any Sinking Fund Account, are held in trust by the Indenture Trustee for
the benefit of the Secured Parties, subject to any express rights of the Issuer
set forth herein, and shall remain at all times during the term of this
Indenture under the sole dominion and control of the Indenture Trustee.
All amounts held in any Sinking Fund Account shall, to the extent permitted by
this Indenture and applicable laws, rules and regulations, be invested in
Sinking Fund Permitted Investments by the depository institution or trust
company then maintaining such Sinking Fund Account only upon written direction
of the Administrator to the Indenture Trustee; provided, however, that in the
event the Administrator fails to provide such written direction to the Indenture
Trustee, and until the Administrator provides such written direction, the
Indenture Trustee shall not invest funds on deposit in any Sinking Fund Account.
Funds deposited into a Sinking Fund Account on a Business Day after 1:30 p.m.
New York City time will not be invested until the following Business Day.
Investments held in Sinking Fund Permitted Investments in any Sinking Fund
Account shall not be sold or disposed of prior to their maturity (unless an
Event of Default has occurred and has not been waived in accordance with terms
hereof). Earnings on investment of funds in any Sinking Fund Account shall be
remitted by the Indenture Trustee upon the Administrator’s request to the
account or other location of the Administrator’s designation on the first
Business Day of the month following the month in which such earnings on
investment of funds is received; provided, that the Indenture Trustee shall be
entitled to the benefit of any income or gain in the Sinking Fund Accounts for
the Business Day immediately preceding each Interim Payment Date or Payment
Date, as applicable. Any losses and investment expenses relating to any
investment of funds in any Sinking Fund Account shall be for the account of the
Administrator, which shall deposit or cause to be deposited the amount of such
loss (to the extent not offset by income from other investments of funds in the
related Sinking Fund Account) in the related Sinking Fund Account promptly upon
the realization of such loss. The taxpayer identification number associated with
each of the Sinking Fund Accounts shall be that of the Issuer, and the Issuer
shall report for federal, state and local income tax purposes their respective
portions of the income, if any, earned on funds in the relevant Sinking Fund
Account. The Administrator hereby acknowledges that all amounts on deposit in
each Sinking Fund Account (excluding investment earnings on deposit in the
Sinking Fund Accounts) are held in trust by the Indenture Trustee for


66



--------------------------------------------------------------------------------





the benefit of the Secured Parties, subject to any express rights of the Issuer
set forth herein, and shall remain at all times during the term of this
Indenture under the sole dominion and control of the Indenture Trustee.
So long as the Indenture Trustee complies with the provisions of this
Section 4.1, the Indenture Trustee shall not be liable for the selection of
investments or for investment losses incurred thereon by reason of investment
performance, liquidation prior to stated maturity or otherwise. The Indenture
Trustee shall have no liability in respect of losses incurred as a result of the
liquidation of any investment prior to its stated maturity or the failure to be
provided with timely written investment direction.
In order to comply with laws, rules, regulations and executive orders in effect
from time to time applicable to banking institutions, including those relating
to the funding of terrorist activities and money laundering (“Applicable Law”),
the Indenture Trustee is required to obtain, verify and record certain
information relating to individuals and entities which maintain a business
relationship with the Indenture Trustee. Accordingly, each of the parties agrees
to provide to the Indenture Trustee upon its request from time to time such
identifying information and documentation as may be available for such party in
order to enable the Indenture Trustee to comply with Applicable Law.
All parties to this Indenture agree, and each Noteholder of each Series by its
acceptance of the related Note will be deemed to have agreed, that such
Noteholder shall have no claim or interest in the amounts on deposit in any
Trust Account created under this Indenture or any related Indenture Supplement
related to an unrelated Series except as expressly provided herein or therein.
As of the Closing Date (i) the Issuer will be disregarded as an entity separate
from its single owner (the “Single Owner”), which will be a domestic
corporation, all within the meaning of Section 7701 of the Code and the Treasury
Regulations thereunder, and (ii) the Trust Accounts will be maintained and
controlled by the Indenture Trustee but the amounts on deposit in the Trust
Accounts (including income, if any, earned on the investment of funds in such
account) will be owned by the Single Owner for U.S. federal income tax reporting
and withholding purposes (but, for the avoidance of doubt, (A) the amounts on
deposit in the Trust Accounts will be subject to the lien granted to the
Indenture Trustee for the benefit of the Secured Parties pursuant to this
Indenture and (B) the Issuer is the legal owner of the amounts on deposit in the
Trust Accounts and not the Single Owner). The Issuer agrees to notify Wells
Fargo in writing promptly following any change in the status of the Issuer as an
entity that is disregarded from a single owner that is a domestic corporation
and will provide such tax documentation that is required under the Code,
Treasury Regulations or similar provisions of local income tax provisions
(together, the “Tax Law”) by any change in its status. As of the Closing Date,
the Single Owner shall provide Wells Fargo (as Paying Agent) with an IRS Form
W-9 and any additional IRS forms and documentation needed to permit Wells Fargo
to fulfill its tax reporting obligations under the Tax Law with respect to the
Trust Accounts and will thereafter provide such additional or updated IRS Forms
and documentation as reasonably requested by Wells Fargo or as required under
the Tax Law. Wells Fargo, both in its individual capacity and in its capacity as
Paying Agent, shall have no liability to the Single Owner or any other person in
connection with any tax withholding amounts paid or withheld from the Trust
Accounts pursuant to the Tax Law arising from the Single Owner’s or other
person’s failure to timely provide an accurate, correct and complete IRS Form
W-9 or such other documentation contemplated under this paragraph.
Wells Fargo or its Affiliates are permitted to receive additional compensation
that could be deemed to be for Wells Fargo’s economic self-interest for (a)
serving as investment adviser, administrator, shareholder, servicing agent,
custodian or sub-custodian with respect to certain of the Permitted Investments
and Sinking Fund Permitted Investments, (b) using Affiliates to effect
transactions in certain Permitted Investments and Sinking Fund Permitted
Investments and (c) effecting transactions in certain Permitted Investments and


67



--------------------------------------------------------------------------------





Sinking Fund Permitted Investments (but in any case not as an advisor or agent
for the Issuer or any similar capacity for the Issuer). Such compensation is not
payable or reimbursable under this Indenture.

Section 4.2.
Collections and Disbursements of Advances by Servicer.

(a)    The Servicer shall cause each Securitization Trustee to remit all
Collections to the Collection and Funding Account no later than 2:00 p.m. (New
York City time) on the Business Day prior to each applicable Funding Date and to
otherwise comply with its obligations regarding Collections.
(b)    Payment Dates. On each Payment Date, the Indenture Trustee shall transfer
from the Collection and Funding Account to the Note Payment Account all
Available Funds or Series Available Funds then on deposit in the Collection and
Funding Account. Except in the case of Redemption Amounts, which may be remitted
by the Issuer directly to the Note Payment Account, none of the Servicer, the
Administrator, the Issuer, the Calculation Agent nor the Indenture Trustee shall
remit to the Note Payment Account, and each shall take all reasonable actions to
prevent other Persons from remitting to the Note Payment Account, amounts which
do not constitute payments, collections or recoveries received, made or realized
in respect of the Receivables or the initial cash deposited by the Noteholders
with the Indenture Trustee on the Closing Date, and the Indenture Trustee will
return to the Issuer or the Servicer any such amounts upon receiving written
evidence reasonably satisfactory to the Indenture Trustee that such amounts are
not a part of the Trust Estate.
(c)    Delegated Authority to Make Delinquency Advances. The Receivables Seller
and the Servicer hereby irrevocably appoint the Noteholder(s) of any Outstanding
VFN with the authority (but no obligation) to make any Delinquency Advance on
the Servicer’s behalf to the extent the Servicer fails to make such Delinquency
Advance when required to do so pursuant to the related Designated Servicing
Agreement.

Section 4.3.
Funding of Receivables.

(a)    Funding Certifications. By no later than 1:00 p.m. New York City time on
the second (2nd) Business Day prior to each Funding Date that is a VFN Draw Date
(or such other time as may be agreed to from time to time by the Servicer, the
Indenture Trustee and the Administrative Agent), or on the first Business Day
prior to each Funding Date that is not a VFN Draw Date (or such other time as
may be agreed to from time to time by the Servicer, the Indenture Trustee and
the Administrative Agent), the Administrator shall prepare and deliver to the
Issuer, the Indenture Trustee, the Calculation Agent, the Administrative Agent
and each applicable VFN Noteholder a certification (each, a “Funding
Certification”) containing a list of each Funding Condition and presenting a yes
or no answer beside each indicating whether such Funding Condition has been
satisfied and shall state in writing the amount to be funded on that Funding
Date. Upon delivery of the Funding Certification, it shall be deemed that the
Receivables Seller is in compliance with items (1) – (5) in the Risk Retention
Letter, and upon receipt of the Funding Certification, the Administrative Agent
acknowledges the satisfaction of the Funding Conditions related to the Risk
Retention Letter.
(b)    VFN Draws, Discretionary Paydowns and Permanent Reductions.
With respect to each VFN:
(i)    By no later than 1:00 p.m. New York City time on the second (2nd)
Business Day prior to any Interim Payment Date or Payment Date during the
Revolving Period for such VFN on which any applicable Variable Funding Note
Class is Outstanding, the Issuer may deliver, or cause


68



--------------------------------------------------------------------------------





to be delivered, to the Administrative Agent, each Noteholder of such Variable
Funding Notes, and the Indenture Trustee a report (a “VFN Note Balance
Adjustment Request”) for such upcoming Funding Date, requesting such Noteholders
to fund a VFN Principal Balance increase on any Class or Classes of VFNs in the
amount(s) specified in such request, which request shall instruct the Indenture
Trustee to recognize an increase in the related VFN Principal Balance, but not
in excess of the lesser of (x) the related Maximum VFN Principal Balance or (y)
the amount that would cause the Collateral Test to be violated; provided,
however, no VFN Principal Balance increase shall be funded if the related VFN
Note Balance Adjustment Request is delivered after 1:00 p.m. New York City time
on the second (2nd) Business Day prior to any Interim Payment Date or Payment
Date during the Revolving Period for such VFN; provided further that no such VFN
Note Balance Adjustment Request shall be sent more frequently than twice per
calendar week, unless otherwise agreed by the relevant Noteholders. The VFN Note
Balance Adjustment Request shall also state the amount, if any, of any principal
payment to be made on each Outstanding Class of VFNs on the upcoming Interim
Payment Date or Payment Date.
(ii)    From time to time, but not exceeding once per calendar month, during the
Revolving Period for such VFN, the Issuer may notify the Administrative Agent,
each Noteholder of such Variable Funding Notes, and the Indenture Trustee of a
permanent reduction in the Maximum VFN Principal Balance by indicating such
reduction on the VFN Note Balance Adjustment Request. Following such permanent
reduction, the applicable VFN Noteholders shall only be required to fund
increases in the VFN Principal Balance up to such reduced Maximum VFN Principal
Balance. Furthermore, following a reduction in the Maximum VFN Principal Balance
pursuant to this clause (ii), the Issuer shall not at any time be permitted to
request an increase in the Maximum VFN Principal Balance.
(iii)    If the related Funding Certification indicates that all Funding
Conditions have been met, the applicable VFN Noteholders shall fund the VFN
Principal Balance increase by remitting pro rata (based on such Noteholder’s
percentage of the Maximum VFN Principal Balance) the amount stated in the
request to the Indenture Trustee by 1:00 p.m. New York City time on the related
Funding Date, whereupon the Indenture Trustee shall adjust its records to
reflect the increase of the VFN Principal Balance (which increase shall be the
aggregate of the amounts received by the Indenture Trustee from the applicable
VFN Noteholders) by the later of (i) 3:00 p.m. New York City time on such
Funding Date or (ii) two hours after the receipt by the Indenture Trustee of
such funds from the VFN Noteholders, so long as, after such increase and after
giving effect to any Receivables to be purchased, the Collateral Test will
continue to be satisfied, determined based on the VFN Note Balance Adjustment
Request and Determination Date Administrator Report. The Indenture Trustee shall
be entitled to rely conclusively on any VFN Note Balance Adjustment Request and
the related Determination Date Administrator Report and Funding Certification.
The Indenture Trustee shall make available on its website to the Issuer or its
designee and each applicable VFN Noteholder, notice on such Funding Date as
reasonably requested by the Issuer of any increase in the VFN Principal Balance.
The Indenture Trustee shall apply and remit any such payment by the VFN
Noteholders toward the payment of the related New Receivables Funding Amounts
and (if applicable) Excess Receivables Funding Amounts as described in
Section 4.3(c). If on any Funding Date there is more than one Series with
Outstanding Variable Funding Notes, VFN Draws on such Funding Date shall be made
on a pro rata basis among all applicable Outstanding Series of VFNs in their
Revolving Periods based on their respective available Borrowing Capacities,
unless otherwise provided in the related Indenture Supplement and Note Purchase
Agreement. If any VFN Noteholder does not fund its share of a requested VFN
draw, one or more other VFN Noteholders may fund all or a portion of such draw,
but no other VFN Noteholder shall have any obligation to do so. Draws


69



--------------------------------------------------------------------------------





on VFNs of different Classes within the same Series need not be drawn pro rata
relative to each other. Any draws under any VFNs shall be used only (i) to
purchase new Receivables pursuant to the Receivables Pooling Agreement (or to
fund Receivables previously purchased pursuant to the Receivables Pooling
Agreement) and (ii) to provide funding in respect of Excess Receivables Funding
Amounts, in each case, in a manner that would not be in violation of any term
hereof (including, without limitation, in a manner that would result in a
material adverse United States federal income tax consequence to the Trust
Estate or any Noteholders).
(c)    Payment of New Receivables Funding Amounts.
(i)    Subject to its receipt of a duly executed Funding Certification from the
Administrator pursuant to Section 4.3(a) stating that all Funding Conditions
have been satisfied, the Indenture Trustee shall remit to the Issuer (or the
Issuer’s designee), by the close of business New York City time on each Funding
Date, the amount of (x) the aggregate New Receivables Funding Amount for
Facility Eligible Receivables to be funded on such Funding Date and (y) any
other amounts to be drawn on the VFNs on such date in respect of Excess
Receivables Funding Amounts without causing the related VFN Principal Balance to
exceed either (I) the related Maximum VFN Principal Balance or (II) the amount
that would cause the Collateral Test not be satisfied, using the following
sources of funding in the following order:
(A)    any funds on deposit in the Collection and Funding Account minus the
Required Expense Reserve,
(B)    if such Funding Date is a Payment Date, Available Funds allocated for
such purpose pursuant to Section 4.5(a)(1)(vii),
(C)    if such Funding Date is an Interim Payment Date, Available Funds
allocated for such purpose pursuant to Section 4.4(e), and
(D)    any amounts paid by VFN Noteholders as described in Section 4.3(b);
(ii)    Subject to its receipt of a duly executed Funding Certification from the
Administrator pursuant to Series 4.3(a) indicating that all Funding Conditions
have been satisfied, the Indenture Trustee shall remit to the Issuer (or the
Issuer’s designee) by the close of business on each Interim Payment Date or
Payment Date occurring at any time when not all Outstanding Notes are in Full
Amortization Periods, (A) the amount of the aggregate New Receivables Funding
Amount for Facility Eligible Receivables to be funded on such Interim Payment
Date or Payment Date, using (1) Available Funds allocated for such purpose
pursuant to Section 4.4(e) or Section 4.5(a)(1)(vii), and (2) any amounts funded
by VFN Noteholders in respect of such New Receivables Funding Amount as
described in Section 4.3(b) and (B) any amounts funded by VFN Noteholders in
respect of Excess Receivables Funding Amounts as described in Section 4.3(b).
(iii)    Except with respect to Delinquency Advance Receivables eligible for
funding on a Funding Date prior to disbursement of the related Delinquency
Advances pursuant to Section 4.3(e), the Servicer shall not, and the
Administrator shall not and shall not permit the Issuer or the Depositor to,
request funding for any Receivables prior to the receipt of the related New
Receivables Funding Amount. Unless and until (i) an Event of Default shall have
occurred which has not been waived in accordance with the terms hereof or (ii) a
VFN Noteholder or the Majority Noteholders of all Outstanding Notes instruct the
Indenture Trustee by a written notice that no portion of the New


70



--------------------------------------------------------------------------------





Receivables Funding Amount may be paid by the Indenture Trustee without first
receiving a written certification that all of the related Delinquency Advances
have been previously disbursed by the Receivables Seller (a “Cease Pre-Funding
Notice”), which may be delivered at any time as deemed necessary by such
Noteholder(s) in the exercise of its or their sole and absolute discretion, the
Indenture Trustee may pay the New Receivables Funding Amount for Delinquency
Advances on any Funding Date. If a Cease Pre-Funding Notice has been delivered,
then no Delinquency Advance Receivables may be funded until all the related
Delinquency Advances have been deposited into the appropriate Principal and
Interest Custodial Account, and the Receivables Seller shall have delivered a
written certification to such effect to the Indenture Trustee with respect to
all related Advances.
(d)    Delinquency Advance Disbursement Account. Pursuant to Section 4.1, the
Indenture Trustee shall establish and maintain an Eligible Account in the name
of the Issuer as the Delinquency Advance Disbursement Account. The Delinquency
Advance Disbursement Account shall at all times qualify as an Eligible Account.
If, at any time, the Delinquency Advance Disbursement Account has ceased to
qualify as an Eligible Account, the Indenture Trustee shall within sixty (60)
days of the actual knowledge of a Responsible Officer of the Indenture Trustee
or through receipt of such notice to the Indenture Trustee that the Delinquency
Advance Disbursement Account has ceased to qualify as an Eligible Account,
establish a new Delinquency Advance Disbursement Account qualifying as an
Eligible Account and transfer any cash and any investments on deposit into such
newly established Delinquency Advance Disbursement Account. The taxpayer
identification number associated with the Delinquency Advance Disbursement
Account shall be that of the Issuer and the Receivables Seller will report for
Federal, state and local income tax purposes, the income, if any, on funds on
deposit in the Delinquency Advance Disbursement Account. Subject to Section 4.1,
funds on deposit from time to time in the Delinquency Advance Disbursement
Account shall remain uninvested. The Indenture Trustee shall have and is hereby
directed by the Issuer to exercise the sole and exclusive right to disburse
funds from the Delinquency Advance Disbursement Account and each of the
Servicer, Administrator and Issuer hereby acknowledges and agrees that it shall
have no right to provide payment or withdrawal instructions with respect to the
Delinquency Advance Disbursement Account or to otherwise direct the disposition
of funds from time to time on deposit in the Delinquency Advance Disbursement
Account.
(e)    Pre-Funding of Delinquency Advances. On any Funding Date during the
Revolving Period for any Series or Class of Notes, the Issuer (or the Servicer
on its behalf) may request that all or a portion of the New Receivables Funding
Amount be applied in satisfaction of the Servicer’s obligation to make
Delinquency Advances with respect to a Securitization Trust under one or more
Designated Servicing Agreements. Prior to (i) the occurrence of an Event of
Default that has not been waived in accordance with the terms hereof or (ii) the
receipt by the Indenture Trustee of a Cease Pre-Funding Notice, the Indenture
Trustee shall apply the portion of the New Receivables Funding Amount requested
by the Issuer (or the Servicer on its behalf) to “Noteholders’ Amounts” (as
defined below) in accordance with this Section 4.3(e). Not later than 12:00 p.m.
(noon) New York City time on the Business Day preceding each Funding Date (or
such other time as may be agreed to from time to time by the Servicer, the
Indenture Trustee and the Administrative Agent), the Issuer (or the Servicer on
its behalf) shall deliver a disbursement report (the “Disbursement Report”) to
the Indenture Trustee and the Administrative Agent setting forth in reasonable
detail (A) the aggregate amount of Delinquency Advances required to be advanced
by the Servicer under each Designated Servicing Agreement on such Funding Date
for which the Servicer desires pre-funding in accordance with this
Section 4.3(e) (each such amount, a “Delinquency Advance Amount”), (B) the
payment or wiring instructions for the Principal and Interest Custodial Account
relating to each Securitization Trust with respect to which the Servicer is
obligated to disburse Delinquency Advance Amount on such Funding Date, (C) the
Series New Receivables Funding Amount for each Series and the full New
Receivables Funding Amount, that would apply to each Delinquency Advance
Disbursement Amount if such Delinquency Advance


71



--------------------------------------------------------------------------------





Amount were a Delinquency Advance Receivable (such Collateral Value, the
“Noteholders’ Amount”), and (D) a calculation for each Delinquency Advance
Amount of the excess of such Delinquency Advance Amount over the Noteholders’
Amount (such excess, the “Issuer Amount”). Not later than 11:00 a.m. New York
City time on each Funding Date, (x) the Issuer (or the Servicer on its behalf)
shall deposit to the Delinquency Advance Disbursement Account in cash or
immediately available funds, an amount equal to the sum of the Issuer Amounts
with respect to each Designated Servicing Agreement and (y) the Indenture
Trustee shall transfer to the Delinquency Advance Disbursement Account, out of
the proceeds of the New Receivables Funding Amount, an amount equal to the sum
of the Noteholders’ Amounts with respect to each Designated Servicing Agreement.
Not later than 12:00 p.m. (noon) New York City time on each Funding Date, the
Indenture Trustee will, solely from funds on deposit in the Delinquency Advance
Disbursement Account, remit the Delinquency Advance Amount with respect to each
Designated Servicing Agreement to the applicable Principal and Interest
Custodial Accounts listed in the related Disbursement Report. Notwithstanding
anything to the contrary contained herein, the Indenture Trustee shall not
transfer any funds from the Collection and Funding Account to the Delinquency
Advance Disbursement Account or disburse any Delinquency Advance Amount on any
Funding Date unless it shall have confirmed receipt of the sum of the Issuer
Amounts described on the related Disbursement Report.
(f)    Limited Funding Dates. On any Limited Funding Date, subject to its
receipt of a duly executed Funding Certification from the Administrator pursuant
to Section 4.3(a) stating that all Funding Conditions have been satisfied, the
Indenture Trustee shall, by the close of business New York City time on each
Limited Funding Date occurring during the Revolving Period for any Series or
Class of Notes, (i) remit to the Issuer (or the Issuer’s designee) the amount of
the aggregate New Receivables Funding Amount for Facility Eligible Receivables
to be funded on such Limited Funding Date, using only funds on deposit in the
Collection and Funding Account minus the Required Expense Reserve, and (ii)
thereafter, release any Net Excess Cash Amount to the Depositor as holder of the
Owner Trust Certificate it being understood that no such Net Excess Cash Amounts
may be paid to the Depositor under this clause (f) if, after the payment of such
cash amounts, the Collateral Test would no longer be satisfied. Notwithstanding
anything to the contrary herein, no draws on Variable Funding Notes may be made
on a Limited Funding Date, and no payments on any Notes shall be made on a
Limited Funding Date, as Limited Funding Dates shall not be treated as Interim
Payment Dates but instead shall be for the sole purpose of funding Receivables,
funding the Accumulation Accounts and the Series Reserve Account for each Series
as described in the following sentence and releasing Net Excess Cash Amounts to
the extent permissible under the terms of this Indenture. On each Limited
Funding Date, prior to amounts being released for the purchase of Receivables in
accordance with the first sentence of this Section 4.3(f), the Indenture Trustee
shall release from the Collection and Funding Account to each of the Fee
Accumulation Account, Interest Accumulation Account, Target Amortization
Principal Accumulation Account and the Series Reserve Account for each Series,
the amounts required to be deposited therein for such Limited Funding Date in
order for the Funding Conditions to be satisfied on such date.
(g)    Notwithstanding anything to the contrary herein or in any other
Transaction Document, the Indenture Trustee shall be entitled to rely on any
Funding Certification and will not be bound to make any investigation into the
accuracy thereof.

Section 4.4.
Interim Payment Dates.



72



--------------------------------------------------------------------------------





On each Interim Payment Date, the Indenture Trustee shall allocate and pay or
deposit (as specified below) all Available Funds held in the Collection and
Funding Account as set forth below, in the following order of priority and in
the amounts set forth in the Interim Payment Date Report for such Interim
Payment Date:
(a)    to the Fee Accumulation Account, amounts necessary to be deposited
therein such that the amount on deposit in such account equals the Fee
Accumulation Amount for such Interim Payment Date (other than any amounts that
constitute Defaulting Counterparty Termination Payments);
(b)    to the Interest Accumulation Account, amounts necessary to be deposited
therein such that the amount on deposit in such account equals the Interest
Accumulation Amount for such Interim Payment Date;
(c)    to the Series Reserve Account for each Series, the amount required to be
deposited therein so that, after giving effect to such deposit, the amount
standing to the credit of such Series Reserve Account shall be equal to the
related Series Reserve Required Amount;
(d)    prior to the Full Amortization Period, to the Target Amortization
Principal Accumulation Account, amounts necessary to be deposited therein such
that the amount on deposit in such account equals the Target Amortization Amount
for the next Payment Date in respect of each Class of Notes that is in its
Target Amortization Period, not including any such Class for which the related
Indenture Supplement provides that there will be no intra-month reservation of
Target Amortization Principal Accumulation Amounts;
(e)    to be retained in the Collection and Funding Account, the aggregate New
Receivables Funding Amount for any Facility Eligible Receivables to be funded on
such Interim Payment Date (without duplicating any portion of such New
Receivables Funding Amount to be paid using the proceeds of an increase in any
VFN Principal Balance) and the aggregate Excess Receivables Funding Amount to be
funded on such Interim Payment Date; provided that no New Receivables Funding
Amounts will be released to fund new Receivables and no Excess Receivables
Funding Amounts will be released under this clause (e) unless the Funding
Conditions have been met;
(f)    prior to the Full Amortization Period, to pay down the VFN Principal
Balance of each Outstanding Class of VFNs, pro rata based on their respective
Note Balances, the amount necessary to satisfy the Collateral Test after giving
effect to the allocations, payments and distributions in clauses (a) through (e)
above;
(g)    to pay any Series Fees payable to any Person in excess of the Series Fee
Limit (including any Defaulting Counterparty Termination Payments);
(h)    to pay down the VFN Principal Balance of each Outstanding Class of VFNs
pro rata, based on their respective Note Balances, such amount as may be
designated by the Administrator;
(i)    as directed by the Administrator on behalf of Issuer, to pay any portion
or all of any Excess Cash Amount to any Sinking Fund Account or Sinking Fund
Accounts; and
(j)    any Net Excess Cash Amount to or at the direction of the Depositor as
holder of the Owner Trust Certificate, it being understood that no such Net
Excess Cash Amounts may be paid to the Depositor under this clause (j) if, after
the payment of such cash amounts, the Collateral Test would no longer be
satisfied.


73



--------------------------------------------------------------------------------






Section 4.5.
Payment Dates.

(a)    On each Payment Date, the Indenture Trustee shall transfer the related
Available Funds or Series Available Funds, as applicable, on deposit in the
Collection and Funding Account, the Interest Accumulation Account, the Fee
Accumulation Account and the Target Amortization Principal Accumulation Account
for such Payment Date to the Note Payment Account. On each Payment Date, the
Paying Agent shall apply such Available Funds or Series Available Funds, as
applicable, (and other amounts as specifically noted in clause (1)(v) below) in
the following order of priority and in the amounts set forth in the Payment Date
Report for such Payment Date (provided that amounts on deposit in the Target
Amortization Principal Accumulation Account may only be used to pay the Target
Amortization Amounts of the Classes for which the related Indenture Supplement
provides that there will be intra-month reservation of Target Amortization
Principal Accumulation Amounts (pro rata based on their respective Target
Amortization Principal Accumulation Amounts)):
(1)    prior to the Full Amortization Period, the Available Funds shall be
allocated in the following order of priority:
(i)    to the Indenture Trustee (in all its capacities), the Indenture Trustee
Fee, and to the Owner Trustee (to the extent not otherwise paid pursuant to the
Trust Agreement or the Administration Agreement), the Owner Trustee Fee payable
on such Payment Date, plus, (subject, in the case of expenses and
indemnification amounts, to the applicable Expense Limit) all reasonable
out-of-pocket expenses and indemnification amounts owed to the Indenture Trustee
(in all capacities) and Wells Fargo Bank, N.A. (in all capacities) and the Owner
Trustee on such Payment Date, from funds in the Fee Accumulation Account, with
respect to expenses and indemnification amounts to the extent such expenses and
indemnification amounts have been invoiced or noticed to the Administrator,
first, out of amounts on deposit in the Fee Accumulation Account which were
deposited into the Fee Accumulation Account on an Interim Payment Date
specifically for such items and then, any remaining unpaid amounts out of other
Available Funds;
(ii)    to each Person (other than the Indenture Trustee or the Owner Trustee)
entitled to receive Fees or Series Fees or Undrawn Fees on such date, the Fees
or Series Fees (other than Defaulting Counterparty Termination Payments) or
Undrawn Fees payable to any such Person with respect to the related Monthly
Advance Collection Period or Interest Accrual Period, as applicable, plus
(subject, in the case of expenses and indemnification amounts, to the applicable
Expense Limit or Increased Costs Limit, as appropriate, and allocated pro rata
based on the amounts due to each such Person and subject in the case of Series
Fees to the applicable Series Fee Limit) all reasonable out-of-pocket expenses
and indemnification amounts owed for Administrative Expenses of the Issuer and
for Increased Costs or any other amounts (including Undrawn Fees) due to any
Noteholder and any Series Fees due as specified in an Indenture Supplement
(other than Defaulting Counterparty Termination Payments), subject to the
related Series Fee Limit, pursuant to the Transaction Documents with respect to
expenses, indemnification amounts, Increased Costs, Undrawn Fees, Series Fees
and other amounts to the extent such expenses, indemnification amounts,
Increased Costs, Undrawn Fees, Series Fees and other amounts have been invoiced
or noticed to the Administrator and the Indenture Trustee and to the extent such
amounts were deposited into the Fee Accumulation Account on a preceding Interim
Payment Date, and thereafter from other Available Funds, if necessary;
(iii)    to the Noteholders of each Series of Notes, pro rata based on their
respective interest entitlement amounts, the related Cumulative Interest
Shortfall Amounts attributable to unpaid


74



--------------------------------------------------------------------------------





Interest Amounts from prior Payment Dates, and the Interest Amount for the
current Payment Date, for each such Class; provided that if the amount of
Available Funds on deposit in the Collection and Funding Account on such day is
insufficient to pay any amounts in respect of any Class pursuant to this clause
(iii), the Indenture Trustee shall withdraw from the Series Reserve Account for
such Class an amount equal to the lesser of the amount then on deposit in such
Series Reserve Account and the amount of such shortfall for disbursement to the
Noteholders of such Class in reduction of such shortfall, with all such amounts
paid to a Series under this clause (iii) allocated among the Classes of such
Series as provided in the related Indenture Supplement;
(iv)    to the Series Reserve Account for each Series, any amount required to be
deposited therein so that, after giving effect to such deposit, the amount on
deposit in such Series Reserve Account on such day equals the related Series
Reserve Required Amount;
(v)    to the Noteholders of each Class of Notes for which the Target
Amortization Period has commenced, the Target Amortization Amount for such Class
on such Payment Date, first payable from any amounts on deposit in the Target
Amortization Principal Accumulation Account in respect of such Class, allocated
pro rata among any such Classes based on their respective Target Amortization
Amounts, and thereafter payable from other Available Funds or proceeds of draws
on VFNs or other companion Notes described in the related Indenture Supplement,
pro rata based on their respective Target Amortization Amounts;
(vi)    to the extent necessary to satisfy the Collateral Test, (1) to pay down
the respective VFN Principal Balances of each Outstanding Class of VFNs, pro
rata based on their respective Note Balances, until the earlier of satisfaction
of the Collateral Test or reduction of all VFN Principal Balances to zero, and
thereafter (2) to reserve cash in the Collection and Funding Account to the
extent necessary to satisfy the Collateral Test;
(vii)    to the Collection and Funding Account, for disbursement to the Issuer
(or the Issuer’s designee), the aggregate New Receivables Funding Amount for any
Facility Eligible Receivables to be funded on such Payment Date (without
duplicating any portion of such New Receivables Funding Amount to be paid using
the proceeds of an increase in any VFN Principal Balance) and the aggregate
Excess Receivables Funding Amount to be funded on such Payment Date;
(viii)    to the Noteholders of each Series of Notes, pro rata based on their
respective Default Supplemental Fees, ERD Supplemental Fees and related
shortfall entitlement amounts, the amount necessary to reduce the accrued and
unpaid Default Supplemental Fees, Cumulative Default Supplemental Fee Shortfall
Amounts, ERD Supplemental Fees and Cumulative ERD Supplemental Fee Shortfall
Amounts for each such Series to zero, with amounts paid on a Series pursuant to
this clause being allocated among the Classes within such Series as specified in
the related Indenture Supplement;
(ix)    pro rata, based on their respective invoiced or reimbursable amounts and
without regard to the applicable Expense Limit or Series Fee Limit, (A) to the
Indenture Trustee (in all its capacities) and the Owner Trustee for any amounts
payable to the Indenture Trustee and the Owner Trustee pursuant to this
Indenture or the Trust Agreement to the extent not paid under clause (i) above,
(B) to the Verification Agent for any amounts payable to the Verification Agent
pursuant to this Indenture to the extent not paid under clause (ii) above, (C)
to the Securities Intermediary for any indemnification amounts owed to the
Securities Intermediary as described in Section 4.9; (D) all Administrative
Expenses of the Issuer not paid under clause (ii) above; (E) to the Noteholders
of


75



--------------------------------------------------------------------------------





any Notes to cover Increased Costs, pro rata among multiple Series based on
their respective Increased Costs amounts (and among multiple Classes, allocated
within any Series as described in the related Indenture Supplement); (F) any
Series Fees (including any Defaulting Counterparty Termination Payments) due
pursuant to the related Indenture Supplement in excess of the applicable Series
Fee Limit; or (G) any other amounts payable pursuant to this Indenture or any
other Transaction Document and not paid under clause (ii) above;
(x)    if and to the extent so directed by the Administrator on behalf of the
Issuer, to the Noteholders of each Class of VFNs, an amount to be applied to pay
down the respective VFN Principal Balances equal to the lesser of (A) the amount
specified by the Administrator and (B) the amount necessary to reduce the VFN
Principal Balances to zero, paid pro rata among each VFN Classes based on their
respective Note Balances;
(xi)    as directed by the Administrator on behalf of the Issuer, to pay any
portion or all of any Excess Cash Amount to any Sinking Fund Account or Sinking
Fund Accounts; and
(xii)     any Net Excess Cash Amount to or at the direction of the Depositor as
holder of the Owner Trust Certificate, to the extent that the Collateral Test
would not, following any such payment, be breached; provided that amounts due
and owing to the Owner Trustee and not previously paid hereunder or under any
other Transaction Document shall be paid prior to such payment.
(2)    During the Full Amortization Period, the Series Available Funds for each
Series shall be allocated in the following order of priority:
(i)    to the Indenture Trustee (in all its capacities), the Indenture Trustee
Fee, and to the Owner Trustee (to the extent not otherwise paid pursuant to the
Trust Agreement or the Administration Agreement), the Owner Trustee Fee payable
on such Payment Date, plus all reasonable out-of-pocket expenses and
indemnification amounts owed to the Indenture Trustee (in all capacities) and
the Owner Trustee on such Payment Date, with respect to expenses and
indemnification amounts to the extent such expenses and indemnification amounts
have been invoiced or noticed to the Administrator and subject to the applicable
Expense Limit and Series Fee Limit;
(ii)    to each Person (other than the Indenture Trustee or the Owner Trustee)
entitled to receive Fees on such date, the Fees payable to any such Person with
respect to the related Monthly Advance Collection Period or Interest Accrual
Period, as applicable, plus) all reasonable out-of-pocket expenses and
indemnification amounts owed for Administrative Expenses of the Issuer with
respect to expenses, indemnification amounts and other amounts to the extent
such expenses, indemnification amounts and other amounts have been invoiced or
noticed to the Administrator and the Indenture Trustee and subject to the
applicable Expense Limit and Series Fee Limit;
(iii)    thereafter, the remaining Series Available Funds for each Series shall
be allocated in the following order of priority (or in such other order of
priority as specified in the related Indenture Supplement):
(A)    any Series Fees (other than Defaulting Counterparty Termination Payments
and any Undrawn Fees), subject to the related Series Fee Limit and to the extent
such amounts were deposited into the Fee Accumulation Account on or prior to a
preceding Interim Payment Date;


76



--------------------------------------------------------------------------------





(B)    any Undrawn Fees payable to any VFNs included in the related Series;
(C)    to the Noteholders of the related Series of Notes, the related Cumulative
Interest Shortfall Amounts attributable to unpaid Interest Amounts from prior
Payment Dates and the Interest Amount for the current Payment Date, for each
related Class; provided that if the amount of related Series Available Funds on
such day is insufficient to pay any amounts in respect of any related Class
pursuant to this clause (iii)(C) the Indenture Trustee shall withdraw from the
Series Reserve Account for such Class an amount equal to the lesser of the
amount then on deposit in such Series Reserve Account and the amount of such
shortfall for disbursement to the Noteholders of such Class in reduction of such
shortfall, with all such amounts paid to a Series under this clause (iii)(C)
allocated among the Classes of such Series as provided in the related Indenture
Supplement;
(D)    to the Noteholders of the related Series of Notes, remaining Series
Available Funds up to the aggregate unpaid Note Balances to reduce Note Balances
in the order specified in the related Indenture Supplement, until all such Note
Balances have been reduced to zero;
(E)    to the Noteholders of the related Series of Notes, the amount necessary
to reduce the accrued and unpaid Default Supplemental Fees, Cumulative Default
Supplemental Fee Shortfall Amounts, ERD Supplemental Fees and Cumulative ERD
Supplemental Fee Shortfall Amounts for such Series to zero, with amounts paid on
a Series pursuant to this clause being allocated among the Classes within such
Series as specified in the related Indenture Supplement; and
(F)    to be allocated to other Series to run steps (A) through (E) above for
such other Series, to the extent the Series Available Funds for such other
Series were insufficient to make such payments, allocated among such other
Series pro rata based on the amounts of their respective shortfalls.
(iv)    out of all remaining Series Available Funds for all Series, pro rata,
based on their respective invoiced or reimbursable amounts and without regard to
the applicable Expense Limit, (A) to the Indenture Trustee (in all its
capacities) and the Owner Trustee for any amounts payable to the Indenture
Trustee and the Owner Trustee pursuant to this Indenture or the Trust Agreement
to the extent not paid under clause (i) above, (B) to the Verification Agent for
any amounts payable to the Verification Agent pursuant to this Indenture to the
extent not paid under clause (ii) above, (C) to the Securities Intermediary for
any indemnification amounts owed to the Securities Intermediary as described in
Section 4.9; (D) all Administrative Expenses of the Issuer not paid under clause
(ii) above; (E) any Series Fees (including any Defaulting Counterparty
Termination Payments) due to any Derivative Counterparty in excess of the
applicable Series Fee Limit; and (F) to the Noteholders of any Notes to cover
Increased Costs, pro rata among multiple Classes based on their respective
Increased Costs amounts or any other amounts payable pursuant to this Indenture
or any other Transaction Document and not paid under clause (ii) above;
(v)    out of all remaining Series Available Funds for all Series, to pay any
other amounts required to be paid before Net Excess Cash Amounts are paid to the
Depositor pursuant to one or more Indenture Supplements; and


77



--------------------------------------------------------------------------------





(vi)    out of all remaining Series Available Funds for all Series, any Net
Excess Cash Amount to or at the direction of the Depositor as holder of the
Owner Trust Certificate.
The amounts payable under clause (i) or (ii) above shall be paid out of each
Series’ Series Available Funds based on such Series’ Series Allocation
Percentage of such amounts payable on such Payment Date.  If, on any Payment
Date, the Series Available Funds for any Series is less than the amount payable
under clauses (i) and (ii) above out of such Series’ Series Available Funds (any
such difference, a “shortfall amount”), the amount of such shortfall amount
shall be paid out of the Series Available Funds for each Series that does not
have a shortfall amount, in each case, based on such Series’ relative Series
Invested Amount.
(b)    Any proceeds received by the Issuer under a Derivative Agreement or
Supplemental Credit Enhancement Agreement for a Series or Class shall be applied
to supplement amounts payable with respect to such Series under Section 4.5(a),
as set forth in the related Indenture Supplement. Amounts payable to any
Derivative Counterparty or Supplemental Credit Enhancement Provider with respect
to any Series or Class shall be designated as “Series Fees” for purposes of this
Indenture and the related Indenture Supplement, and particularly, Sections 4.4
and 4.5 hereof.
(c)    On each Payment Date, the Indenture Trustee shall instruct the Paying
Agent to pay to each Noteholder of record on the related Record Date the amount
to be paid to such Noteholder in respect of the related Note on such Payment
Date by wire transfer if appropriate instructions are provided to the Indenture
Trustee in writing no later than five (5) Business Days prior to the related
Record Date, or, if a wire transfer cannot be effected, by check delivered to
each Noteholder of record on the related Record Date at the address listed on
the records of the Note Registrar.
(d)    Notwithstanding anything to the contrary in this Indenture, the Indenture
Supplement providing for the issuance of any Series of Notes within which there
are one or more Classes of Notes may specify the allocation of payments among
such Classes payable pursuant to Sections 4.4 and 4.5 hereof, providing for the
subordination of such payments on the subordinated Series or Class, and any such
provision in such an Indenture Supplement shall have the same effect as if set
forth in this Indenture and any related Indenture Supplement, all to the extent
an Issuer Tax Opinion is delivered as to such Series at its issuance.
(e)    [Reserved].
(f)    On each Payment Date, the Indenture Trustee shall make available, in the
same manner as described in Section 3.5, a report stating all amounts paid to
the Indenture Trustee (in all its capacities) or Wells Fargo Bank, N.A. (in all
its capacities) pursuant to this Section 4.5 on such Payment Date.
(g)    The Indenture Trustee shall withdraw, on each Payment Date and Funding
Date and use as Available Funds, the amount by which (i) the amount then on
deposit in the Fee Accumulation Account exceeds the Fee Accumulation Amount,
(ii) the amount then on deposit in the Interest Accumulation Account exceeds the
Interest Accumulation Amount and (iii) the amount then on deposit in the Target
Amortization Principal Accumulation Account exceeds the Target Amortization
Amount, in each case, after giving effect to all payments required to be made
from such Trust Accounts and the Note Payment Account on such date. During the
Full Amortization Period all amounts on deposit in the Accumulation Accounts
will be available for the benefit of all Outstanding Notes in accordance with
the definition of “Series Available Funds”.
(h)    On the Expected Repayment Date (unless such Expected Repayment Date shall
occur during the Full Amortization Period) for any Class of Notes with respect
to which a Sinking Fund Account has been established, the Indenture Trustee
shall transfer all amounts on deposit in such Sinking Fund Account to the


78



--------------------------------------------------------------------------------





Note Payment Account for the repayment of the Note Balance of such Class of
Notes. During the Full Amortization Period all amounts on deposit in the Sinking
Fund Accounts with respect to Sinking Fund Classes will be available for the
benefit of all Outstanding Notes in accordance with the definition of “Series
Available Funds”.

Section 4.6.
Series Reserve Account.

(a)    Pursuant to Section 4.1, the Indenture Trustee shall establish and
maintain a Series Reserve Account or Accounts for each Series, each of which
shall be an Eligible Account, for the benefit of the Secured Parties of such
Series. If any such account loses its status as an Eligible Account, the funds
in such account shall be moved to an account that qualifies as an Eligible
Account within thirty (30) days. On or prior to the Issuance Date for each
Series, the Issuer shall cause an amount equal to the related Series Reserve
Required Amount(s) to be deposited into the related Series Reserve Account(s).
Thereafter, on each Payment Date and Interim Payment Date, the Indenture Trustee
shall withdraw Available Funds from the Note Payment Account and deposit them
into each such Series Reserve Account pursuant to, and to the extent required
by, Section 4.5(a) and the related Indenture Supplement.
(b)    On each Payment Date, an amount equal to the aggregate of amounts
described in clauses (i), (ii) and (iii) of Section 4.5(a)(1) or clauses (i),
(ii) and (iii)(A) through (C) of Section 4.5(a)(2) allocable to the related
Series, as appropriate, and which is not payable out of Available Funds or the
related Series Available Funds, as applicable, due to an insufficiency of
Available Funds or Series Available Funds, as applicable, shall be withdrawn
from such Series Reserve Account by the Indenture Trustee and remitted to the
Note Payment Account for payment in respect of the related Class’ allocable
share of such items as described in Section 4.5(a) or the related Indenture
Supplement. On any Payment Date on which amounts are withdrawn from such Series
Reserve Account pursuant to Section 4.5(a), no funds shall be withdrawn from the
Collection and Funding Account (or from the Note Payment Account for deposit
into the Collection and Funding Account) to pay New Receivables Funding Amounts
or amounts to the Issuer pursuant to Section 4.3 if, after giving effect to the
withdrawals described in the preceding sentences, the amount then standing to
the credit of such Series Reserve Account is less than the related Series
Reserve Required Amount. All Collections received in the Collection and Funding
Account shall be deposited into the related Series Reserve Accounts until the
amount on deposit in each Series Reserve Account equals the related Series
Reserve Required Amount, as described in Section 4.5 and the related Indenture
Supplement. For purposes of the foregoing the portion of any such fees and
expenses payable under clause (i) or (ii) shall equal the related Series
Allocation Percentage of the amounts payable under such clause.
(c)    If on any Payment Date the amount on deposit in a Series Reserve Account
is equal to or greater than the aggregate Note Balance for the related Series
(after payment on such Payment Date of the amounts described in Section 4.5) the
Indenture Trustee will withdraw from such Series Reserve Account the aggregate
Note Balance for such Series and remit it to the Noteholders of the Notes of
such Series in reduction of the aggregate Note Balance for all Classes of Notes
of such Series that are Outstanding. On the Stated Maturity Date for the latest
maturing Class in a Series, the balance on deposit in the related Series Reserve
Account shall be applied as a principal payment on the Notes of that Series to
the extent necessary to reduce the aggregate Note Balance for that Series to
zero. On any Payment Date after payment of principal on the Notes and when no
Event of Default has occurred and has not be waived in accordance with the terms
hereof, the Indenture Trustee shall withdraw from each Series Reserve Account
the amount by which the balance of the Series Reserve Account exceeds the
related Series Reserve Required Amount and pay such amount to the Depositor as
holder of the Owner Trust Certificate.


79



--------------------------------------------------------------------------------





(d)    Amounts held in a Series Reserve Account shall be invested in Permitted
Investments at the direction of the Administrator as provided in Section 4.1.
(e)    On any Payment Date, after payment of all amounts pursuant to
Section 4.5(a), if the Collateral Test is not satisfied or if an Event of
Default shall have occurred (unless such Event of Default shall have been waived
in accordance with the terms hereof), the Indenture Trustee shall withdraw from
each Series Reserve Account the amount by which the amount standing to the
credit of such Series Reserve Account exceeds the related Series Reserve
Required Amount, and shall apply such excess to reduce the Note Balances of the
Notes of the related Series, pursuant to Section 4.5(b). Such principal payments
shall be made pro rata based on Note Balances to multiple Classes within a
Series, except that in a Full Amortization Period such principal payment shall
be made in accordance with the terms and provisions of the related Indenture
Supplement. On any Payment Date following the payment in full of all principal
payable in respect of the related Series or Class of Notes, the Indenture
Trustee shall withdraw any remaining amounts from the related Series Reserve
Account and distribute it to the Depositor as holder of the Owner Trust
Certificate. Amounts paid to the Depositor or its designee pursuant to the
preceding sentence shall be released from the Security Interest.
(f)    If on any Funding Date, the amount on deposit in one or more Series
Reserve Accounts is less than the related Series Reserve Required Amounts, then
the Administrator may direct the Indenture Trustee to transfer from the
Collection and Funding Account to such Series Reserve Accounts an amount equal
to the amount by which the respective Series Reserve Required Amounts exceed the
respective amounts then on deposit in the related Series Reserve Accounts.
(g)    For the avoidance of doubt, any funds on deposit in any Series Reserve
Account or any Derivative Account are to be applied to make any required
payments in respect of the related Series or Class of Notes only, and no other
Series or Class of Notes shall have any interest or claim against such amounts
on deposit. Notwithstanding the foregoing, if any Series or Class of Notes is
deemed to have an interest or claim on the funds on deposit in the Series
Reserve Account or the Derivative Account established for another Series, it
shall not receive any amounts on deposit in such Series Reserve Account or
Derivative Account unless and until the Series or Class of Notes related to such
Series Reserve Account or Derivative Account are paid in full and are no longer
Outstanding. The provisions of this Section 4.6(g) constitute a “subordination
agreement” for purposes of Section 510(a) of the Bankruptcy Code.

Section 4.7.
Collection and Funding Account, Interest Accumulation Account, Fee Accumulation
Account, Target Amortization Principal Accumulation Account and Sinking Fund
Accounts.

(a)    Pursuant to Section 4.1, the Indenture Trustee shall establish and
maintain the Collection and Funding Account, which shall be an Eligible Account,
for the benefit of the Secured Parties. If any such account loses its status as
an Eligible Account, the funds in such account shall be moved to an account that
qualifies as an Eligible Account within thirty (30) days. The Indenture Trustee
shall deposit and withdraw Available Funds from the Collection and Funding
Account pursuant to, and to the extent required by, Section 4.4 and Section 4.5.
(b)    Pursuant to Section 4.1, the Indenture Trustee shall establish and
maintain the Fee Accumulation Account, the Interest Accumulation Account and the
Target Amortization Principal Accumulation Account, each of which shall be an
Eligible Account, for the benefit of the Noteholders. If any such account loses
its status as an Eligible Account, the funds in such account shall be moved to
an account that qualifies as an Eligible Account within thirty (30) days.


80



--------------------------------------------------------------------------------





(c)    On each Payment Date, an amount equal to the aggregate of amounts
described in Section 4.5(a) shall be withdrawn from each Fee Accumulation
Account, Interest Accumulation Account and Target Amortization Principal
Accumulation Account by the Indenture Trustee and remitted for payments as
described therein. During the Full Amortization Period all amounts on deposit in
the Accumulation Accounts will be available for the benefit of all Outstanding
Notes in accordance with the definition of “Series Available Funds”.
(d)    The Indenture Trustee shall withdraw, on each Payment Date and Interim
Payment Date and use as Available Funds, the amount by which (i) the amount then
on deposit in the Fee Accumulation Account exceeds the Fee Accumulation Amount,
(ii) the amount then on deposit in the Interest Accumulation Account exceeds the
Interest Accumulation Amount, and (iii) the amount by which the amount then on
deposit in the Target Amortization Principal Accumulation Account exceeds the
Target Amortization Amount of all Target Amortization Classes, in each case,
after giving effect to all payments required to be made from such Trust Accounts
and the Note Payment Account on such date.
(e)    The Administrator on behalf of the Issuer may, in its sole and absolute
discretion, from time to time on or after the Closing Date, direct the Indenture
Trustee pursuant to an Issuer Certificate to establish a Sinking Fund Account
for any Class of Notes and upon receipt by the Indenture Trustee of such
direction, the Indenture Trustee shall establish and maintain each such Sinking
Fund Account specified by the Administrator on behalf of the Issuer in its
direction to the Indenture Trustee, which shall be an Eligible Account, for the
benefit of the Secured Parties. Any direction by the Administrator on behalf of
the Issuer to the Indenture Trustee pursuant to an Issuer Certificate to
establish a Sinking Fund Account shall include a specification by the Issuer of
the Class to which such Sinking Fund Account shall relate. If any such account
loses its status as an Eligible Account, the funds in such account shall be
moved to an account that qualifies as an Eligible Account within thirty (30)
days. The Indenture Trustee shall deposit and withdraw Available Funds from a
Sinking Fund Account pursuant to, and to the extent required by, Section 4.5.
During the Full Amortization Period all amounts on deposit in the Sinking Fund
Accounts with respect to Sinking Fund Classes will be available for the benefit
of all Outstanding Notes in accordance with the definition of “Series Available
Funds”.

Section 4.8.
Note Payment Account.

(a)    Pursuant to Section 4.1, the Indenture Trustee shall establish and
maintain the Note Payment Account, which shall be an Eligible Account, for the
benefit of the Secured Parties. If the Note Payment Account loses its status as
an Eligible Account, the funds in such account shall be moved to an account that
qualifies as an Eligible Account within thirty (30) days. The Note Payment
Account shall be funded to the extent that (i) the Issuer shall remit to the
Indenture Trustee the Redemption Amount for a Class of Notes pursuant to
Section 13.1, (ii) the Indenture Trustee shall remit thereto any Available Funds
from the Collection and Funding Account pursuant to Section 4.2(b), (iii) the
Indenture Trustee shall remit thereto any Available Funds from the Interest
Accumulation Account, the Target Amortization Principal Accumulation Account and
the Fee Accumulation Account pursuant to Section 4.5 and (iv) the Indenture
Trustee shall transfer amounts from an applicable Series Reserve Account
pursuant to, and to the extent required by, Section 4.6.
(b)    On each Payment Date, an amount equal to the aggregate of amounts
described in Section 4.5(a) shall be withdrawn from the Note Payment Account by
the Indenture Trustee and remitted to the Noteholders and other Persons or
accounts described therein for payment as described in that Section, and upon
payments of all sums payable hereunder as described in Section 4.5(a), as
applicable, any remaining amounts then on deposit in the Note Payment Account
shall be released from the Security Interest and paid to Depositor or its
designee.


81



--------------------------------------------------------------------------------





(c)    Amounts held in the Note Payment Account may be invested in Permitted
Investments at the direction of the Administrator as provided in Section 4.1.

Section 4.9.
Securities Accounts.

(a)    Securities Intermediary. The Issuer and the Indenture Trustee hereby
appoint Wells Fargo Bank, N.A., as Securities Intermediary with respect to the
Trust Accounts. The Security Entitlements and all Financial Assets credited to
the Trust Accounts, including without limitation all amounts, securities,
investments, Financial Assets, investment property and other property from time
to time deposited in or credited to such account and all proceeds thereof, held
from time to time in the Trust Accounts will continue to be held by the
Securities Intermediary for the Indenture Trustee for the benefit of the Secured
Parties. Upon the termination of this Indenture, the Indenture Trustee shall
inform the Securities Intermediary of such termination. By acceptance of their
Notes or interests therein, the Noteholders and all beneficial owners of Notes
shall be deemed to have appointed Wells Fargo Bank, N.A., as Securities
Intermediary. Wells Fargo Bank, N.A. hereby accepts such appointment as
Securities Intermediary.
(i)    With respect to any portion of the Trust Estate that is credited to the
Trust Accounts, the Securities Intermediary agrees that:
(A)    with respect to any portion of the Trust Estate that is held in deposit
accounts, each such deposit account shall be subject to the security interest
granted pursuant to this Indenture, and the Securities Intermediary shall comply
with instructions originated by the Indenture Trustee directing dispositions of
funds in the deposit accounts without further consent of the Issuer and
otherwise shall be subject to the exclusive custody and control of the
Securities Intermediary, and the Securities Intermediary shall have sole
signature authority with respect thereto;
(B)    any and all property credited to the Trust Accounts shall be treated by
the Securities Intermediary as Financial Assets;
(C)    any portion of the Trust Estate that is, or is treated as, a Financial
Asset shall be physically delivered (accompanied by any required endorsements)
to, or credited to an account in the name of, the Securities Intermediary or
other eligible institution maintaining any Trust Account in accordance with the
Securities Intermediary’s customary procedures such that the Securities
Intermediary or such other institution establishes a Security Entitlement in
favor of the Indenture Trustee with respect thereto over which the Securities
Intermediary or such other institution has “control” (as defined in the UCC);
and
(D)    it will use reasonable efforts to promptly notify the Indenture Trustee
and the Issuer if any other Person claims that it has a property interest in a
Financial Asset in any Trust Account and that it is a violation of that Person’s
rights for anyone else to hold, transfer or deal with such Financial Asset.
(ii)    The Securities Intermediary hereby confirms that (A) each Trust Account
is an account to which Financial Assets are or may be credited, and the
Securities Intermediary shall, subject to the terms of this Indenture treat the
Indenture Trustee as entitled to exercise the rights that comprise any Financial
Asset credited to any Trust Account, (B) any portion of the Trust Estate in
respect of any Trust Account will be promptly credited by the Securities
Intermediary to such account, and (C) all securities or other property
underlying any Financial Assets credited to any Trust Account


82



--------------------------------------------------------------------------------





shall be registered in the name of the Securities Intermediary, endorsed to the
Securities Intermediary or in blank or credited to another securities account
maintained in the name of the Securities Intermediary, and in no case will any
Financial Asset credited to any Trust Account be registered in the name of the
Issuer or the Administrator, payable to the order of the Issuer or the
Administrator or specially endorsed to any of such Persons.
(iii)    If at any time the Securities Intermediary shall receive an Entitlement
Order from the Indenture Trustee directing transfer or redemption of any
Financial Asset relating to any Trust Account, the Securities Intermediary shall
comply with such Entitlement Order without further consent by the Issuer or the
Administrator or any other Person. If at any time the Indenture Trustee notifies
the Securities Intermediary in writing that this Indenture has been discharged
in accordance herewith, then thereafter if the Securities Intermediary shall
receive any order from the Issuer directing transfer or redemption of any
Financial Asset relating to any Trust Account, the Securities Intermediary shall
comply with such Entitlement Order without further consent by the Indenture
Trustee or any other Person.
(iv)    In the event that the Securities Intermediary has or subsequently
obtains by agreement, operation of law or otherwise a security interest in any
Account or any Financial Asset or Security Entitlement credited thereto, the
Securities Intermediary hereby agrees that such security interest shall be
subordinate to the security interest of the Indenture Trustee. The Financial
Assets and Security Entitlements credited to the Accounts will not be subject to
deduction, set-off, banker’s lien, or any other right in favor of any Person
other than the Indenture Trustee in the case of the Trust Accounts.
(v)    There are no other agreements entered into between the Securities
Intermediary in such capacity, and the Securities Intermediary agrees that it
will not enter into any agreement with, the Issuer, the Administrator, or any
other Person (other than the Indenture Trustee) with respect to any Trust
Account. In the event of any conflict between this Indenture (or any provision
of this Indenture) and any other agreement (other than any Consent) now existing
or hereafter entered into, the terms of this Indenture shall prevail.
(vi)    The rights and powers granted herein to the Indenture Trustee have been
granted in order to perfect its interest in the Trust Accounts and the Security
Entitlements to the Financial Assets credited thereto, and are powers coupled
with an interest and will not be affected by the bankruptcy of the Issuer, the
Administrator or the Receivables Seller nor by the lapse of time. The
obligations of the Securities Intermediary hereunder shall continue in effect
until the interest of the Indenture Trustee in the Trust Accounts and in such
Security Entitlements, has been terminated pursuant to the terms of this
Indenture and the Indenture Trustee has notified the Securities Intermediary of
such termination in writing.
(b)    Definitions; Choice of Law. Capitalized terms used in this Section 4.9
and not defined herein shall have the meanings assigned to such terms in the New
York UCC. For purposes of Section 8‑110(e) of the New York UCC, the “securities
intermediary’s jurisdiction” shall be the State of New York.
(c)    Limitation on Liability. None of the Securities Intermediary or any
director, officer, employee or agent of the Securities Intermediary shall be
under any liability to the Indenture Trustee or the Noteholders for any action
taken, or not taken, in good faith pursuant to this Indenture, or for errors in
judgment; provided, however, that this provision shall not protect the
Securities Intermediary against any liability to the Indenture Trustee or the
Noteholders which would otherwise be imposed by reason of the


83



--------------------------------------------------------------------------------





Securities Intermediary’s willful misconduct, bad faith or negligence in the
performance of its obligations or duties hereunder. The Securities Intermediary
and any director, officer, employee or agent of the Securities Intermediary may
rely in good faith on any document of any kind which, on its face, is properly
executed and submitted by any Person respecting any matters arising hereunder.
The Securities Intermediary shall be under no duty to inquire into or
investigate the validity, accuracy or content of such document.
(d)    Hague Convention. (i) At the time of the Securities Intermediary’s entry
into the governing law provisions of any agreement between the Issuer and the
Securities Intermediary governing the Trust Accounts (each such agreement, an
“Account Agreement”) that are currently in force, (ii) at each time of any later
amendment to any Account Agreement that reaffirmed or amended such governing law
provisions, and (iii) as of the date hereof: the Securities Intermediary had and
has an office located in the United States of America, that is not a temporary
office, and that engaged and engages in a business or other regular activity of
maintaining securities accounts within the meaning of Article 4(1)(a)(iii) of
the Hague Convention on the Law Applicable to Certain Rights in Respect of
Securities Held With an Intermediary.

Section 4.10.
Notice of Adverse Claims.

Except for the claims and interests of the Secured Parties in the Trust
Accounts, the Securities Intermediary has no actual knowledge of any claim to,
or interest in, any Trust Account or in any financial asset credited thereto. If
any Person asserts any lien, encumbrance or adverse claim (including any writ,
garnishment, judgment, warrant of attachment, execution or similar process)
against any Trust Account or in any financial asset carried therein of which a
Responsible Officer of the Securities Intermediary has actual knowledge, the
Securities Intermediary will notify the Noteholders, the Indenture Trustee and
the Issuer thereof within two (2) Business Days.

Section 4.11.
No Gross Up.

No Person, including the Issuer, shall be obligated to pay any additional
amounts to the Noteholders or Note Owners as a result of any withholding or
deduction for, or on account of, any present or future taxes, duties,
assessments or governmental charges. In addition, the Indenture Trustee will
withhold on payments of Undrawn Fees to Non-U.S. Noteholders unless such
Noteholder provides a correct, complete and executed U.S. Internal Revenue
Service Form W-8ECI or is eligible for benefits under an income tax treaty with
the United States that eliminates U.S. federal income taxation on U.S. source
Undrawn Fees and such Non-U.S. Noteholder provides a correct, complete and
executed U.S. Internal Revenue Service Form W-8BEN or W-8BEN-E. The Indenture
Trustee may rely on such U.S. Internal Revenue Service Form W-8ECI, W-8BEN or
W-8BEN-E to evidence the Noteholders’ eligibility.

Section 4.12.
Full Amortization Period; Target Amortization Events.

Upon the occurrence of an Event of Default, the Revolving Period or Target
Amortization Period for all Classes and Series of the Notes shall automatically
terminate and the Full Amortization Period for all Outstanding Notes shall
commence without further action on the part of any Person, unless, together, the
Majority Noteholders of all Outstanding Notes that are not Variable Funding
Notes and the Series Required Noteholders for each Series of Variable Funding
Notes that are Outstanding notify the Indenture Trustee that they have waived
the occurrence of such Event of Default and consent to the continuation of the
Revolving Period or Target Amortization Period, as the case may be, for each
Outstanding Series that is still in its Revolving Period or Target Amortization
Period; provided, however, that any Event of Default described in Section 8.1(h)
or (j) hereto shall not be deemed to have “occurred” until the Administrator or
the


84



--------------------------------------------------------------------------------





Administrative Agent has provided notice thereof to the Indenture Trustee, or a
Responsible Officer of the Indenture Trustee shall have obtained actual
knowledge thereof.
Upon the occurrence of a Target Amortization Event with respect to a Class or
Series, unless otherwise provided in the Indenture Supplement, the related
Target Amortization Period shall be deemed to commence when the Administrator or
the Administrative Agent has provided notice thereof to the Indenture Trustee,
or a Responsible Officer of the Indenture Trustee shall have obtained actual
knowledge thereof but upon such notice or knowledge, the Notes of such Class or
Series shall enter their Target Amortization Periods and as a result shall be
paid principal in Target Amortization Amounts under Section 4.5(a)(1)(v) on
subsequent Payment Dates, unless the requisite parties pursuant to the Indenture
Supplement related to that Series notify the Indenture Trustee that they have
waived the occurrence of such Target Amortization Event and consent to the
continuation of the Revolving Periods (in the case of any Notes still in their
Revolving Periods prior to the occurrence of such Target Amortization Event);
provided that no Series of VFNs may continue its Revolving Period unless all
Outstanding Series of VFNs consent to continuation of their Revolving Periods.
The Administrator shall notify the Indenture Trustee and the Administrative
Agent immediately upon its becoming aware of the occurrence of any Event of
Default (as well as the occurrence of an event described in (h) or (j) of the
definition of “Events of Default” that will become an Event of Default upon
notice of such event to the Indenture Trustee) or the occurrence of an event
described in the definition of “Target Amortization Event” in the related
Indenture Supplement that will become a Target Amortization Event upon notice of
such event by either the Administrative Agent or the Administrator, or, if
applicable, any of its affiliates or by the Indenture Trustee or the related
Noteholders of such Series and/or affirmative vote by the Series Required
Noteholders, as well as the occurrence of any Target Amortization Event. The
Administrative Agent shall use commercially reasonable efforts to notify the
Indenture Trustee and each Derivative Counterparty (as applicable in the case of
any Target Amortization Event, with respect to the related Series of Notes)
promptly upon becoming aware of the occurrence of any Event of Default or Target
Amortization Event. For the avoidance of doubt, the obligation for the Issuer to
pay or reserve any Default Supplemental Fee or Default Supplemental Fee
Shortfall Amounts shall begin only upon the commencement of the Full
Amortization Period as described in this Section 4.12.

Article V    

Note Forms

Section 5.1.
Forms Generally.

The Notes will have such appropriate insertions, omissions, substitutions and
other variations as are required or permitted by this Indenture or the
applicable Indenture Supplement and may have such letters, numbers or other
marks of identification and such legends or endorsements placed thereon, as may
be required to comply with applicable laws or regulations or with the rules of
any securities exchange, or as may, consistently herewith, be determined by the
Issuer, as evidenced by the Issuer’s execution of such Notes. Any portion of the
text of any Note may be set forth on the reverse thereof, with an appropriate
reference thereto on the face of the Note.
The Definitive Notes and the Global Notes representing the Book-Entry Notes will
be typewritten, printed, lithographed or engraved or produced by any combination
of these methods (with or without steel engraved borders) or may be produced in
any other manner, all as determined by the Issuer, as evidenced by the Issuer’s
execution of such Notes.


85



--------------------------------------------------------------------------------






Section 5.2.
Forms of Notes.

(a)    Forms Generally. Subject to Section 5.2(b), each Note will be in one of
the forms approved from time to time by or pursuant to an Indenture Supplement.
Without limiting the generality of the foregoing, the Indenture Supplement for
any Series of Notes shall specify whether the Notes of such Series, or of any
Class within such Series, shall be issuable as Definitive Notes or as Book-Entry
Notes.
(b)    Issuer Certificate. Before the delivery of a Note to the Indenture
Trustee for authentication in any form approved by or pursuant to an Issuer
Certificate, the Issuer will deliver to the Indenture Trustee the Issuer
Certificate by or pursuant to which such form of Note has been approved, which
Issuer Certificate will have attached thereto a true and correct copy of the
form of Note which has been approved thereby. Any form of Note approved by or
pursuant to an Issuer Certificate must be acceptable as to form to the Indenture
Trustee, such acceptance to be evidenced by the Indenture Trustee’s
authentication of Notes in that form or a Certificate of Authentication signed
by an Indenture Trustee Authorized Officer and delivered to the Issuer.
(c)    %5)    Rule 144A Notes. Notes offered and sold in reliance on the
exemption from registration under Rule 144A (each, a “Rule 144A Note”) shall be
issued initially in the form of (A) one or more permanent Global Notes in fully
registered form (each, a “Rule 144A Global Note”), substantially in the form
attached hereto as Exhibit A-1 or (B) one or more permanent Definitive Notes in
fully registered form (each, a “Rule 144A Definitive Note”), substantially in
the form attached hereto as Exhibit A-2. The aggregate principal amounts of the
Rule 144A Global Notes or Rule 144A Definitive Notes may from time to time be
increased or decreased by adjustments made on the records of the Indenture
Trustee, or the Depository or its nominee, as the case may be, as hereinafter
provided.
(i)    Regulation S Notes. Notes sold in offshore transactions in reliance on
Regulation S (each, a “Regulation S Note”) shall be issued in the form of (A)
one or more permanent Global Notes in fully registered form (each, a “Regulation
S Global Note”), substantially in the form attached hereto as Exhibit A-3 or (B)
one or more permanent Definitive Notes in fully registered form (each, a
“Regulation S Definitive Note”), substantially in the form attached hereto as
Exhibit A-4. The aggregate principal amounts of the Regulation S Global Notes or
the Regulation S Definitive Notes may from time to time be increased or
decreased by adjustments made on the records of the Indenture Trustee or the
Depository or its nominee, as the case may be, as hereinafter provided.


86



--------------------------------------------------------------------------------






Section 5.3.
Form of Indenture Trustee’s Certificate of Authentication.

The form of Indenture Trustee’s Certificate of Authentication for any Note
issued pursuant to this Indenture will be substantially as follows:
INDENTURE TRUSTEE’S CERTIFICATE OF AUTHENTICATION
This is one of the Notes of the Series or Class designated herein referred to in
the within-mentioned Indenture and Indenture Supplement.
WELLS FARGO BANK, N.A.,
as Indenture Trustee,
By:__________________________________________
Authorized Signatory
Dated:________________________________________

Section 5.4.
Book-Entry Notes.

(a)    Issuance of Book-Entry Notes. If the Issuer establishes pursuant to
Sections 5.2 and 6.1 that the Notes of a particular Series or Class are to be
issued as Book-Entry Notes, then the Issuer will execute and the Indenture
Trustee or its agent will, in accordance with Section 6.3 and with the Issuer
Certificate delivered to the Indenture Trustee or its agent under Section 6.3,
authenticate and deliver, one or more definitive Global Notes, which, unless
otherwise provided in the applicable Indenture Supplement (1) will represent,
and will be denominated in an amount equal to the aggregate, Initial Note
Balance of the Outstanding Notes of such Series or Class to be represented by
such Global Note or Notes, or such portion thereof as the Issuer will specify in
an Issuer Certificate, (2) will be registered in the name of the Depository for
such Global Note or Notes or its nominee, (3) will be delivered by the Indenture
Trustee or its agent to the Depository or pursuant to the Depository’s
instruction (and which may be held by the Indenture Trustee as custodian for the
Depository, if so specified in the related Indenture Supplement or Depository
Agreement), (4) if applicable, will bear a legend substantially to the following
effect: “Unless this Note is presented by an authorized representative of The
Depository Trust Company, a New York corporation (“DTC”), to the Issuer or its
agent for registration of transfer, exchange or payment, and any Note issued is
registered in the name of Cede & Co. or in such other name as is requested by an
authorized representative of DTC (and any payment is made to Cede & Co. or to
such other entity as is requested by an authorized representative of DTC), any
transfer, pledge or other use hereof for value or otherwise by or to any person
is wrongful inasmuch as the registered owner hereof, Cede & Co., has an interest
herein” and (5) may bear such other legend as the Issuer, upon advice of
counsel, deems to be applicable. The Specified Notes may not be issued as
Book-Entry Notes.
(b)    Transfers of Global Notes only to Depository Nominees. Notwithstanding
any other provisions of this Section 5.4 or of Section 6.5, and subject to the
provisions of paragraph (c) below, unless the terms of a Global Note or the
applicable Indenture Supplement expressly permit such Global Note to be
exchanged in whole or in part for individual Notes, a Global Note may be
transferred, in whole but not in part and in the manner provided in Section 6.5,
only to a nominee of the Depository for such Global Note, or to the Depository,
or a successor Depository for such Global Note selected or approved by the
Issuer, or to a nominee of such successor Depository.


87



--------------------------------------------------------------------------------





(c)    Limited Right to Receive Definitive Notes. Except under the limited
circumstances described below, Note Owners of beneficial interests in Global
Notes will not be entitled to receive Definitive Notes. With respect to Notes
issued within the United States, unless otherwise specified in the applicable
Indenture Supplement, or with respect to Notes issued outside the United States,
if specified in the applicable Indenture Supplement:
(i)    If at any time the Depository for a Global Note notifies the Issuer that
it is unwilling or unable to continue to act as Depository for such Global Note
or if at any time the Depository for the Notes for such Series or Class ceases
to be a Clearing Corporation, the Issuer will appoint a successor Depository
with respect to such Global Note. If a successor Depository for such Global Note
is not appointed by the Issuer within ninety (90) days after the Issuer receives
such notice or becomes aware of such ineligibility, the Issuer will execute, and
the Indenture Trustee or its agent will, in accordance with Section 6.3 and with
the Issuer Certificate delivered to the Indenture Trustee or its agent under
Section 6.3 requesting the authentication and delivery of individual Notes of
such Series or Class in exchange for such Global Note, will authenticate and
deliver, individual Notes of such Series or Class of like tenor and terms in an
aggregate Initial Note Balance equal to the Initial Note Balance of the Global
Note in exchange for such Global Note.
(ii)    The Issuer may at any time and in its sole discretion determine that the
Notes of any Series or Class or portion thereof issued or issuable in the form
of one or more Global Notes will no longer be represented by such Global Note or
Notes. In such event the Issuer will execute, and the Indenture Trustee or its
agent in accordance with Section 6.3 and with the Issuer Certificate delivered
to the Indenture Trustee or its agent under Section 6.3 for the authentication
and delivery of individual Notes of such Series or Class in exchange in whole or
in part for such Global Note, will authenticate and deliver individual Notes of
such Series or Class of like tenor and terms in definitive form in an aggregate
Initial Note Balance equal to the Initial Note Balance of such Global Note or
Notes representing such Series or Class or portion thereof in exchange for such
Global Note or Notes.
(iii)    If specified by the Issuer pursuant to Sections 5.2 and 6.1 with
respect to Notes issued or issuable in the form of a Global Note, the Depository
for such Global Note may surrender such Global Note in exchange in whole or in
part for individual Notes of such Series or Class of like tenor and terms in
definitive form on such terms as are acceptable to the Issuer and such
Depository. Thereupon the Issuer will execute, and the Indenture Trustee or its
agent will, in accordance with Section 6.3 and with the Issuer Certificate
delivered to the Indenture Trustee or its agent under Section 6.3, authenticate
and deliver, without service charge, (A) to each Person specified by such
Depository a new Note or Notes of the same Series or Class of like tenor and
terms and of any authorized denomination as requested by such Person in an
aggregate Initial Note Balance equal to the Initial Note Balance of the portion
of the Global Note or Notes specified by the Depository and in exchange for such
Person’s beneficial interest in the Global Note; and (B) to such Depository a
new Global Note of like tenor and terms and in an authorized denomination equal
to the difference, if any, between the Initial Note Balance of the surrendered
Global Note and the aggregate Initial Note Balance of Notes delivered to the
Noteholders thereof.
(iv)    If any Event of Default has occurred and has not been waived in
accordance with the terms hereof, and Owners of Notes evidencing more than 50%
of the Global Notes of that Series or Class (measured by Voting Interests)
advise the Indenture Trustee and the Depository that a Global Note is no longer
in the best interest of the Note Owners, the Owners of Global Notes of that
Series


88



--------------------------------------------------------------------------------





or Class may exchange their beneficial interests in such Notes for Definitive
Notes in accordance with the exchange provisions herein.
(v)    In any exchange provided for in any of the preceding four paragraphs, the
Issuer will execute and the Indenture Trustee or its agent will, in accordance
with Section 6.3 and with the Issuer Certificate delivered to the Indenture
Trustee or its agent under Section 6.3, authenticate and deliver Definitive
Notes in definitive registered form in authorized denominations. Upon the
exchange of the entire Initial Note Balance of a Global Note for Definitive
Notes, such Global Note will be canceled by the Indenture Trustee or its agent.
Except as provided in the preceding paragraphs, Notes issued in exchange for a
Global Note pursuant to this Section will be registered in such names and in
such authorized denominations as the Depository for such Global Note, pursuant
to instructions from its direct or indirect participants or otherwise, will
instruct the Indenture Trustee or the Note Registrar. The Indenture Trustee or
the Note Registrar will deliver such Notes to the Persons in whose names such
Notes are so registered.

Section 5.5.
Beneficial Ownership of Global Notes.

Until Definitive Notes have been issued to the applicable Noteholders to replace
any Global Notes with respect to a Series or Class pursuant to Section 5.4 or as
otherwise specified in any applicable Indenture Supplement:
(a)    the Issuer and the Indenture Trustee may deal with the applicable
clearing agency or Depository and the Depository Participants for all purposes
(including the making of payments) as the authorized representatives of the
respective Note Owners; and
(b)    the rights of the respective Note Owners will be exercised only through
the applicable Depository and the Depository Participants and will be limited to
those established by law and agreements between such Note Owners and the
Depository and/or the Depository Participants. Pursuant to the operating rules
of the applicable Depository, unless and until Definitive Notes are issued
pursuant to Section 5.4, the Depository will make book-entry transfers among the
Depository Participants and receive and transmit payments of principal and
interest on the related Notes to such Depository Participants.
For purposes of any provision of this Indenture requiring or permitting actions
with the consent of, or at the direction of, Noteholders evidencing a specified
percentage of the Note Balance of Outstanding Notes, such direction or consent
may be given by Note Owners (acting through the Depository and the Depository
Participants) owning interests in or security entitlements to Notes evidencing
the requisite percentage of principal amount of Notes.

Section 5.6.
Notices to Depository.

Whenever any notice or other communication is required to be given to
Noteholders with respect to which Book-Entry Notes have been issued, unless and
until Definitive Notes will have been issued to the related Note Owners, the
Indenture Trustee will give all such notices and communications to the
applicable Depository, and shall have no obligation to report directly to such
Note Owners.

Article VI
The Notes


89



--------------------------------------------------------------------------------






Section 6.1.
General Provisions; Notes Issuable in Series; Terms of a Series or Class
Specified in an Indenture Supplement.

(a)    Amount Unlimited. The aggregate Initial Note Balance of Notes which may
be authenticated and delivered and Outstanding under this Indenture is not
limited.
(b)    Series and Classes. The Notes may be issued in one or more Series or
Classes up to an aggregate Note Balance for such Series or Class as from time to
time may be authorized by the Issuer. All Notes of each Series or Class under
this Indenture will in all respects be equally and ratably entitled to the
benefits hereof with respect to such Series or Class without preference,
priority or distinction on account of (1) the actual time of the authentication
and delivery, or (2) Stated Maturity Date of the Notes of such Series or Class,
except as specified in the applicable Indenture Supplement for such Series or
Class of Notes.
Each Note issued must be part of a Series of Notes for purposes of allocations
pursuant to the related Indenture Supplement. A Series of Notes is created
pursuant to an Indenture Supplement. A Class of Notes is created pursuant to an
Indenture Supplement for the applicable Series.
Each Series and Class of Notes will be secured by the Trust Estate.
Each Series of Notes may, but need not be, subdivided into multiple Classes.
Notes belonging to a Class in any Series may be entitled to specified payment
priorities over other Classes of Notes in that Series.
(c)    Provisions Required in Indenture Supplement. Before the initial issuance
of Notes of each Series, there shall also be established in or pursuant to an
Indenture Supplement provision for:
(i)    the Series designation;
(ii)    the Initial Note Balance of such Series of Notes and of each Class, if
any, within such Series, and the Maximum VFN Principal Balance for such Series
(if it is a Series or Class of Variable Funding Notes);
(iii)    whether such Notes are subdivided into Classes;
(iv)    whether such Notes are Term Notes, Variable Funding Notes or a
combination thereof;
(v)    the Note Interest Rate at which such Series of Notes or each related
Class of Notes will bear interest, if any, or the formula or index on which such
rate will be determined, including all relevant definitions, and the date from
which interest will accrue;
(vi)    the Expected Repayment Date and the Stated Maturity Date for such Series
of Notes or each related Class of Notes;
(vii)    if applicable, any Target Amortization Events with respect to such
Series of Notes or any related Class;
(viii)    if applicable, the Target Amortization Amount for each related Class
of such Series of Notes;


90



--------------------------------------------------------------------------------





(ix)    if applicable, the appointment by the Indenture Trustee of an
Authenticating Agent in one or more places other than the location of the office
of the Indenture Trustee with power to act on behalf of the Indenture Trustee
and subject to its direction in the authentication and delivery of such Notes in
connection with such transactions as will be specified in the provisions of this
Indenture or in or pursuant to the applicable Indenture Supplement creating such
Series;
(x)    if such Series of Notes or any related Class will be issued in whole or
in part in the form of a Global Note or Global Notes, the terms and conditions,
if any, in addition to those set forth in Section 5.4, upon which such Global
Note or Global Notes may be exchanged in whole or in part for other Definitive
Notes; and the Depository for such Global Note or Global Notes (if other than
the Depository specified in Section 1.1);
(xi)    the subordination, if any, of such Series of Notes or any related
Class(es) to any other Notes of any other Series or of any other Class within
the same Series;
(xii)    if such Series of Notes or any related Class is to have the benefit of
any Derivative Agreement, the terms and provisions of such agreement;
(xiii)    if such Series of Notes or any related Class is to have the benefit of
any Supplemental Credit Enhancement Agreement or Liquidity Facility, the terms
and provisions of the applicable agreement;
(xiv)    the Record Date for any Payment Date of such Series of Notes or any
related Class, if different from the last day of the month before the related
Payment Date;
(xv)    any Default Supplemental Fee, Default Supplemental Fee Rate, ERD
Supplemental Fee or ERD Supplemental Fee Rate, if applicable;
(xvi)    if applicable, under what conditions any additional amounts will be
payable to Noteholders of the Notes of such Series;
(xvii)    the Administrative Agent for such Series of Notes; and
(xviii)    any other terms of such Notes as stated in the related Indenture
Supplement;
all upon such terms as may be determined in or pursuant to an Indenture
Supplement with respect to such Series or Class of Notes.
(d)    Forms of Series or Classes of Notes. The form of the Notes of each Series
or Class will be established pursuant to the provisions of this Indenture and
the related Indenture Supplement creating such Series or Class. The Notes of
each Series or Class will be distinguished from the Notes of each other Series
or Class in such manner, reasonably satisfactory to the Indenture Trustee, as
the Issuer may determine.
(e)    UCC Article 8 Opt-In. Each Note, if certificated, shall be maintained in
“registered form” within the meaning of Section 8-102(a)(13) of the UCC, or, if
uncertificated, the transfer thereof may be registered upon books maintained for
such purpose by or on behalf of the Issuer, and each Note shall be a “security”
governed by Article 8 of the UCC.

Section 6.2.
Denominations.



91



--------------------------------------------------------------------------------





(a)    Except as provided in Section 6.2(b), the Notes of each Series or Class
will be issuable in such denominations and currency as will be provided in the
provisions of this Indenture or in or pursuant to the applicable Indenture
Supplement. In the absence of any such provisions with respect to the Notes of
any Series or Class, the Notes of that Series or Class will be issued in
denominations of $100,000 and integral multiples of $1,000 in excess thereof.
(b)    The minimum denomination established for each class of Specified Notes
issued on any particular date, shall be determined in a manner so that the total
number of Specified Notes that could be Outstanding immediately after such
issuance (including all classes of Specified Notes issued on such date) shall
not reduce the Remaining Specified Note Capacity below zero.  On any particular
issue date, the Remaining Specified Note Capacity shall be equal to (a) 90 less
(b) the sum of, for each class of Specified Note Outstanding immediately after
such issuance (including all classes of Specified Notes issued on such date but
excluding any Specified Notes beneficially owned by the beneficial owner of the
Trust Certificate), the quotient, rounded downwards to the nearest whole number,
of the principal amount of such class of Specified Note on its date of issuance
divided by the minimum denomination established for such class of Specified Note
on its date of issuance (or as later revised).

Section 6.3.
Execution, Authentication and Delivery and Dating.

(a)    The Notes will be executed on behalf of the Issuer by an Issuer
Authorized Officer, by manual or facsimile signature.
(b)    Notes bearing the manual or facsimile signatures of individuals who were
at any time an Issuer Authorized Officer will bind the Issuer, notwithstanding
that such individuals or any of them have ceased to hold such offices before the
authentication and delivery of such Notes or did not hold such offices at the
date of issuance of such Notes.
(c)    At any time and from time to time after the execution and delivery of
this Indenture, the Issuer may deliver Notes executed by the Issuer to the
Indenture Trustee for authentication; and the Indenture Trustee will, upon
delivery of an Issuer Certificate, authenticate and deliver such Notes as
provided in this Indenture and not otherwise.
(d)    Before any such authentication and delivery, the Indenture Trustee will
be entitled to receive, in addition to any Officer’s Certificate and Opinion of
Counsel required to be furnished to the Indenture Trustee pursuant to
Section 1.3, the Issuer Certificate and any other opinion or certificate
relating to the issuance of the Series or Class of Notes required to be
furnished pursuant to Section 5.2 or Section 6.10.
(e)    The Indenture Trustee will not be required to authenticate such Notes if
the issue thereof will adversely affect the Indenture Trustee’s own rights,
duties or immunities under the Notes and this Indenture.
(f)    Unless otherwise provided in the form of Note for any Series or Class,
all Notes will be dated the date of their authentication.
(g)    No Note will be entitled to any benefit under this Indenture or be valid
or obligatory for any purpose unless there appears on such Note a Certificate of
Authentication substantially in the form provided for herein executed by the
Indenture Trustee by manual signature of an Authorized Signatory, and such
certificate upon any Note will be conclusive evidence, and the only evidence,
that such Note has been duly authenticated and delivered hereunder.


92



--------------------------------------------------------------------------------






Section 6.4.
Temporary Notes.

(a)    Pending the preparation of definitive Notes of any Series or Class, the
Issuer may execute, and, upon receipt of the documents required by Section 6.3,
together with an Issuer’s Certificate, the Indenture Trustee will authenticate
and deliver, temporary Notes which are printed, lithographed, typewritten,
mimeographed or otherwise produced, in any authorized denomination,
substantially of the tenor of the definitive Notes in lieu of which they are
issued and with such appropriate insertions, omissions, substitutions and other
variations as the Issuer may determine, as evidenced by the Issuer’s execution
of such Notes.
(b)    If temporary Notes of any Series or Class are issued, the Issuer will
cause permanent Notes of such Series or Class to be prepared without
unreasonable delay. After the preparation of permanent Notes, the temporary
Notes of such Series or Class will be exchangeable for permanent Notes of such
Series or Class upon surrender of the temporary Notes of such Series or Class at
the office or agency of the Issuer in a Place of Payment, without charge to the
Noteholder; and upon surrender for cancellation of any one or more temporary
Notes the Issuer will execute and the Indenture Trustee or its agent will, in
accordance with Section 6.3 and with the Issuer Certificate delivered to the
Indenture Trustee or its agent under Section 6.3, authenticate and deliver in
exchange therefore a like Initial Note Balance of permanent Notes of such Series
or Class of authorized denominations and of like tenor and terms. Until so
exchanged the temporary Notes of such Series or Class will in all respects be
entitled to the same benefits under this Indenture as permanent Notes of such
Series or Class.

Section 6.5.
Registration, Transfer and Exchange.

(a)    Note Register. The Indenture Trustee, acting as Note Registrar (in such
capacity, the “Note Registrar”), shall keep or cause to be kept a register
(herein sometimes referred to as the “Note Register”) in which, subject to such
reasonable regulations as it may prescribe, the Issuer will provide for the
registration of Notes, or of Notes of a particular Series or Class, and for
transfers of Notes. Any such register will be in written form or in any other
form capable of being converted into written form within a reasonable time. At
all reasonable times the information contained in such register or registers
will be available for inspection by the Issuer or the Indenture Trustee at the
Corporate Trust Office. The Issuer, the Indenture Trustee, the Note Registrar,
the Paying Agent and any agents of any of them, may treat a Person in whose name
a Note is registered as the owner of such Note for the purpose of receiving
payments in respect of such Note and for all other purposes, and none of the
Issuer, the Indenture Trustee, the Note Registrar, the Paying Agent or any agent
of any of them, shall be affected by notice to the contrary. None of the Issuer,
the Indenture Trustee, any agent of the Indenture Trustee, any Paying Agent or
the Note Registrar will have any responsibility or liability for any aspect of
the records relating to or payments made on account of beneficial ownership of a
Global Note or for maintaining, supervising or reviewing any records relating to
such beneficial ownership.
(b)    Exchange of Notes. Subject to Section 5.4, upon surrender for transfer of
any Note of any Series or Class at the Place of Payment, the Issuer may execute,
and, upon receipt of the documents required by Section 6.3 and such surrendered
Note, together with an Issuer’s Certificate, the Indenture Trustee will
authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Notes of such Series or Class of any authorized
denominations, of a like aggregate Initial Note Balance and Stated Maturity Date
and of like terms. Subject to Section 5.4, Notes of any Series or Class may be
exchanged for other Notes of such Series or Class of any authorized
denominations, of a like aggregate Initial Note Balance and Stated Maturity Date
and of like terms, upon surrender of the Notes to be exchanged at the Place of
Payment. Whenever any Notes are so surrendered for exchange, the Issuer will
execute, and the Indenture Trustee or the related Authenticating Agent will
authenticate and deliver the Notes which the Noteholders making the exchange are
entitled to receive.


93



--------------------------------------------------------------------------------





(c)    Issuer Obligations. All Notes issued upon any transfer or exchange of
Notes will be the valid and legally binding obligations of the Issuer,
evidencing the same debt, and entitled to the same benefits under this
Indenture, as the Notes surrendered upon such transfer or exchange.
(d)    Endorsement of Notes to be Transferred or Exchanged. Every Note presented
or surrendered for transfer or exchange will (if so required by the Issuer, the
Note Registrar or the Indenture Trustee) be duly indorsed, or be accompanied by
a written instrument of transfer in form satisfactory to the Issuer, the
Indenture Trustee, and the Note Registrar duly executed, by the Noteholder
thereof or such Noteholder’s attorney duly authorized in writing, with such
signature guaranteed by an “eligible guarantor institution” meeting the
requirements of the Securities Transfer Agent’s Medallion Program (“STAMP”).
(e)    No Service Charge. Unless otherwise provided in the Note to be
transferred or exchanged, no service charge will be assessed against any
Noteholder for any transfer or exchange of Notes, but the Issuer, the Indenture
Trustee, and the Note Registrar may require payment of a sum sufficient to cover
any tax or other governmental charge that may be imposed in connection with any
transfer or exchange of Notes before the transfer or exchange will be complete,
other than exchanges pursuant to Section 5.4 not involving any transfer.
(f)    Deemed Representations by Transferees of Rule 144A Notes. Each transferee
(including the Initial Noteholder or Owner) of a Rule 144A Note or of a
beneficial interest therein shall be deemed by accepting such Note or beneficial
interest, to have made all the certifications, representations and warranties
set forth in the Transferee Certificate attached to Exhibit B-1 attached hereto.
(g)    Deemed Representations by Transferees of Regulation S Notes. Each
transferee (including the initial Noteholder or Owner) of a Regulation S Note or
of a beneficial therein shall be deemed by accepting such Note or beneficial
interest, to have made all the certifications, representations and warranties
set forth in the Transferee Certificate attached to Exhibit B-2 attached hereto.
(h)    Conditions to Transfer. Each Noteholder shall have the right to sell,
assign, pledge, or otherwise transfer (each a “Transfer”) any Notes at any time;
provided that no such transfer shall be made unless that Transfer is made
pursuant to an effective registration statement under the Securities Act and
effective registration or qualification under applicable state securities laws
or is made in a transaction that does not require such registration or
qualification. If a Transfer is made without registration under the Securities
Act (other than in connection with the initial issuance thereof by the Issuer),
then the Note Registrar, the Indenture Trustee, Administrator, on behalf of the
Issuer, shall refuse to register such Transfer unless the Note Registrar
receives either:
(i)    the Regulation S Note Transfer Certificate or Rule 144A Note Transfer
Certificate and such other information as may be required pursuant to this
Section 6.5; or
(ii)    if the Transfer is to be made to an Issuer Affiliate in a transaction
that is exempt from registration under the Securities Act, an Opinion of Counsel
reasonably satisfactory to the Issuer and the Note Registrar to the effect that
such Transfer may be made without registration under the Securities Act (which
Opinion of Counsel shall not be an expense of the Trust Estate or of the Issuer,
the Indenture Trustee or the Note Registrar in their respective capacities as
such).
None of the Administrator, the Issuer, the Indenture Trustee or the Note
Registrar is obligated to register or qualify the Notes under the Securities Act
or any other securities law or to take any action not otherwise required under
this Indenture to permit the transfer of any Note without registration or
qualification.


94



--------------------------------------------------------------------------------





Any Noteholder of a Note desiring to effect such a Transfer shall, and upon
acquisition of such a Note shall be deemed to have agreed to, indemnify the
Indenture Trustee, the Note Registrar, the Administrator, the Servicer and the
Issuer against any liability that may result if the Transfer is not so exempt or
is not made in accordance with the Securities Act and applicable state
securities laws.
In connection with any Transfer of Notes in reliance on Rule 144A, the
Administrator shall furnish upon request of a Noteholder to such Noteholder and
any prospective purchaser designated by such Noteholder the information required
to be delivered under paragraph (d)(4) of Rule 144A.
In the event that a Note is transferred to a Person that does not meet the
requirements of this Section 6.5 or the requirements of the related Indenture
Supplement, such transfer will be of no force and effect, will be void ab
initio, and will not operate to transfer any right to such Person,
notwithstanding any instructions to the contrary to the Issuer, the Indenture
Trustee or any intermediary; and the Indenture Trustee shall not make any
payment on such Note for as long as such Person is the Noteholder of such Note
and the Indenture Trustee shall have the right to compel such Person to transfer
such Note to a Person who does meet the requirements of this Section 6.5.
(i)    Transfers of Ownership Interests in Global Notes. Transfers of beneficial
interests in a Global Note representing Book-Entry Notes may be made only in
accordance with the rules and regulations of the Depository (and, in the case of
a Regulation S Global Note, prior to the end of the Distribution Compliance
Period, only to beneficial owners who are not “U.S. persons” (as such term is
defined in Regulation S) in accordance with the rules and regulations of
Euroclear or Clearstream) and the transfer restrictions contained in the legend
on such Global Note and exchanges or transfers of interests in a Global Note may
be made only in accordance with the following:
(i)    General Rules Regarding Transfers of Global Notes. Subject to
clauses (ii) through (vi) of this Section 6.5(i), Transfers of a Global Note
representing Book-Entry Notes shall be limited to Transfers of such Global Note
in whole, but not in part, to nominees of the Depository or to a successor of
the Depository or such successor’s nominee.
(ii)    Rule 144A Global Note to Regulation S Global Note. If an owner of a
beneficial interest in a Rule 144A Global Note related to a Series and/or Class
deposited with or on behalf of the Depository wishes at any time to exchange its
interest in such Rule 144A Global Note for an interest in a Regulation S Global
Note for that Series and/or Class, or to transfer its interest in such Rule 144A
Global Note to a Person who wishes to take delivery thereof in the form of an
interest in a Regulation S Global Note for that Series and/or Class, such Note
Owner (or transferee), provided such Note Owner (or transferee) is not a “U.S.
person” (as such term is defined in Regulation S), may, subject to the rules and
procedures of the Depository, exchange or cause the exchange of such interest in
such Rule 144A Global Note for a beneficial interest in the Regulation S Global
Note for that Series and/or Class. Upon the receipt by the Indenture Trustee of
(A) instructions from the Depository directing the Indenture Trustee to cause to
be credited a beneficial interest in a Regulation S Global Note in an amount
equal to the beneficial interest in such Rule 144A Global Note to be exchanged
but not less than the minimum denomination applicable to the owner’s Notes held
through a Regulation S Global Note, (B) a written order given in accordance with
the Depository’s procedures containing information regarding the participant
account of the Depository and, in the case of a transfer pursuant to and in
accordance with Regulation S, the Euroclear or Clearstream account to be
credited with such increase and (C) a certificate (each, a “Regulation S Note
Transfer Certificate”) in the form of Exhibit B-2 hereto given by the Note Owner
or its transferee stating that the exchange or transfer of such interest has
been made in compliance with the transfer restrictions applicable to


95



--------------------------------------------------------------------------------





the Global Notes, including the requirements that the Note Owner or its
transferee is not a “U.S. person” (as such term is defined in Regulation S) and
the transfer is made pursuant to and in accordance with Regulation S, then the
Indenture Trustee and the Note Registrar, shall reduce the principal amount of
the Rule 144A Global Note for the related Series and/or Class and increase the
principal amount of the Regulation S Global Note for the related Series and/or
Class by the aggregate principal amount of the beneficial interest in the Rule
144A Global Note to be exchanged, and shall instruct Euroclear or Clearstream,
as applicable, concurrently with such reduction, to credit or cause to be
credited to the account of the Person specified in such instructions a
beneficial interest in the Regulation S Global Note for the related Series
and/or Class equal to the reduction in the principal amount of the Rule 144A
Global Note for the related Series and/or Class.
(iii)    Regulation S Global Note to Rule 144A Global Note. If an owner of a
beneficial interest in a Regulation S Global Note related to a Series and/or
Class deposited with or on behalf of the Depository wishes at any time to
transfer its interest in such Regulation S Global Note to a Person who wishes to
take delivery thereof in the form of an interest in a Rule 144A Global Note for
such Series and/or Class, such owner’s transferee may, subject to the rules and
procedures of the Depository, exchange or cause the exchange of such interest
for an equivalent beneficial interest in a Rule 144A Global Note for such Series
and/or Class. Upon the receipt by the Indenture Trustee and the Note Registrar,
of (A) instructions from the Depository directing the Indenture Trustee and the
Note Registrar, to cause to be credited a beneficial interest in a Rule 144A
Global Note in an amount equal to the beneficial interest in such Regulation S
Global Note to be exchanged but not less than the minimum denomination
applicable to such owner’s Notes held through a Rule 144A Global Note, to be
exchanged, such instructions to contain information regarding the participant
account with the Depository to be credited with such increase, and (B) a
certificate (each, a “Rule 144A Note Transfer Certificate”) in the form of
Exhibit B-1 hereto given by the transferee of such beneficial interest, then the
Indenture Trustee will reduce the principal amount of the Regulation S Global
Note and increase the principal amount of the Rule 144A Global Note for the
related Series and/or Class by the aggregate principal amount of the beneficial
interest in the Regulation S Global Note for the related Series and/or Class to
be transferred and the Indenture Trustee and the Note Registrar, shall instruct
the Depository, concurrently with such reduction, to credit or cause to be
credited to the account of the Person specified in such instructions a
beneficial interest in the Rule 144A Global Note for the related Series and/or
Class equal to the reduction in the principal amount of the Regulation S Global
Note for the related Series and/or Class.
(iv)    Transfers of Interests in Rule 144A Global Note. An owner of a
beneficial interest in a Rule 144A Global Note may transfer such interest in the
form of a beneficial interest in such Rule 144A Global Note in accordance with
the procedures of the Depository without the provision of written certification.
(v)    Transfers of Interests in Regulation S Global Note. An owner of a
beneficial interest in a Regulation S Global Note may transfer such interest in
the form of a beneficial interest in such Regulation S Global Note in accordance
with the applicable procedures of Euroclear and Clearstream without the
provision of written certification.
(vi)    Regulation S Global Note to Regulation S Definitive Note. Subject to
Section 5.4(c) hereof, an owner of a beneficial interest in a Regulation S
Global Note for the related Series and/or Class deposited with or on behalf of a
Depository may at any time transfer such interest for a Regulation S Definitive
Note upon provision to the Indenture Trustee, the Issuer and the Note Registrar
of a Regulation S Note Transfer Certificate.


96



--------------------------------------------------------------------------------





(vii)    Rule 144A Global Note to Rule 144A Definitive Note. Subject to Section
5.4(c) hereof, an owner of a beneficial interest in a Rule 144A Global Note
deposited with or on behalf of a Depository may at any time transfer such
interest for a Rule 144A Definitive Note, upon provision to the Indenture
Trustee, the Issuer and the Note Registrar of a Rule 144A Note Transfer
Certificate.
(j)    Transfers of Definitive Notes. In the event of any Transfer of a
Regulation S Definitive Note, a Regulation S Note Transfer Certificate shall be
provided prior to the Indenture Trustee’s or Note Registrar’s registration of
such Transfer. In the event of any Transfer of a Rule 144A Definitive Note, a
Rule 144A Note Transfer Certificate shall be provided prior to the Indenture
Trustee’s or Note Registrar’s registration of such Transfer.
(k)    ERISA Restrictions. Neither the Note Registrar nor the Indenture Trustee
shall register the Transfer of any Definitive Notes (other than a Specified
Note, unless otherwise provided in the related Indenture Supplement) unless the
prospective transferee has delivered to the Indenture Trustee and the Note
Registrar a certification to the effect that either (i) it is not, and is not
acquiring, holding or transferring the Notes, or any interest therein, on behalf
of, or using assets of, an “employee benefit plan” as defined in Section 3(3) of
ERISA, a plan described in section 4975(e)(1) of the Code, an entity which is
deemed to hold the assets of any such employee benefit plan or plan pursuant to
29 C.F.R. Section 2510.3-101 as modified by Section 3(42) of ERISA (the “Plan
Asset Regulations”), which employee benefit plan, plan or entity is subject to
Title I of ERISA or section 4975 of the Code, or a governmental, non-U.S. or
church plan which is subject to any U.S. federal, state, local or other law that
is substantially similar to Title I of ERISA or section 4975 of the Code
(“Similar Law”) (collectively, an “Employee Benefit Plan”), or (ii) (A) as of
the date of transfer or purchase, the Notes are rated at least investment grade,
it believes that such Notes are properly treated as indebtedness without
substantial equity features for purposes of the Plan Asset Regulations and
agrees to so treat such Notes and (B) the Transferee’s acquisition, holding and
disposition of the Notes or any interest therein will satisfy the requirements
of Prohibited Transaction Class Exemption (“PTCE”) 84-14 (relating to
transactions effected by a qualified professional asset manager), PTCE 90-1
(relating to investments by insurance company pooled separate accounts), PTCE
91-38 (relating to investments in bank collective investment funds), PTCE 95-60
(relating to transactions involving insurance company general accounts), PTCE
96-23 (relating to transactions directed by an in-house professional asset
manager) or the statutory prohibited transaction exemption for service providers
set forth in Section 408(b)(17) of ERISA and Section 4975(d)(20) of the Code or
a similar class or statutory exemption and will not result in a non-exempt
prohibited transaction under Section 406 of ERISA or section 4975 of the Code
(or, in the case of a governmental, non-U.S. or church plan subject to such
Similar Law, will not violate any such Similar Law). In the case of any
Book-Entry Note or any interest therein, each transferee of such Note or any
interest therein by virtue of its acquisition of such Note will be deemed to
represent either (i) or (ii) above. Neither the Note Registrar nor the Indenture
Trustee shall register the transfer of any Specified Note unless the prospective
transferee has delivered to the Indenture Trustee and the Note Registrar a
certification to the effect that it is not, and is not acquiring, holding or
transferring the Notes or any interest therein on behalf of, or with assets of,
an Employee Benefit Plan.
(l)    Each prospective owner of a beneficial interest in a Specified Note
shall, upon accepting a beneficial interest in the Specified Note, be deemed to
make all of the certifications, representations and warranties set forth in the
Transferee Certification attached hereto as Exhibit D (in the case of the Class
1 Specified Notes) or Exhibit E (in the case of the Class 2 Specified Notes), as
the case may be.
(m)    Tax Representation on Class 1 Specified Notes. Notwithstanding anything
to the contrary herein, no transfer of a beneficial interest in a Class 1
Specified Note shall be effective, and any attempted transfer shall be void ab
initio, unless, prior to and as a condition of such transfer, the prospective
transferee


97



--------------------------------------------------------------------------------





of the beneficial interest (including the initial transferee of the beneficial
interest) and any subsequent transferee of the beneficial interest in a Class 1
Specified Note, represent and warrant, in writing, substantially in the form of
the Transferee Certification set forth in Exhibit D, to the Indenture Trustee
and the Note Registrar and any of their respective successors or assigns that:
(i)    Either (a) it is not and will not become for U.S. federal income tax
purposes a partnership, Subchapter S corporation or grantor trust (each such
entity a “flow-through entity”) or (b) if it is or becomes a flow-through
entity, then (I) none of the direct or indirect beneficial owners of any of the
interests in such flow-through entity has or ever will have more than 50% of the
value of its interest in such flow-through entity attributable to the beneficial
interest of such flow-through entity in the Notes, other interest (direct or
indirect) in the Issuer, or any interest created under this Indenture and (II)
it is not and will not be a principal purpose of the arrangement involving the
flow-through entity’s beneficial interest in any Class 1 Specified Note to
permit any partnership to satisfy the 100-partner limitation of Section
1.7704-1(h)(1)(ii) of the Treasury Regulations necessary for such partnership
not to be classified as a publicly traded partnership under the Internal Revenue
Code.
(ii)    It is not acquiring any beneficial interest in the Class 1 Specified
Note and it will not sell, transfer, assign, participate, or otherwise dispose
of any beneficial interest in the Class 1 Specified Note, and it will not cause
any beneficial interest in the Class 1 Specified Note to be marketed, in each
case on or through an “established securities market” or a “secondary market (or
the substantial equivalent thereof)” each within the meaning of Section 7704(b)
of the Internal Revenue Code, including, without limitation, an interdealer
quotation system that regularly disseminates firm buy or sell quotations.
(iii)    Its beneficial interest in the Class 1 Specified Notes is not and will
not be in an amount that is less than the minimum denomination for the Class 1
Specified Notes set forth in this Indenture, and it does not and will not hold
any beneficial interest in the Class 1 Specified Note on behalf of any Person
whose beneficial interest in the Class 1 Specified Note is in an amount that is
less than the minimum denomination for the Class 1 Specified Notes set forth in
this Indenture. It will not sell, transfer, assign, participate, or otherwise
dispose of any beneficial interest in the Class 1 Specified Note, or enter into
any financial instrument or contract the value of which is determined by
reference in whole or in part to any Class 1 Specified Note, in each case if the
effect of doing so would be that the beneficial interest of any Person in the
Class 1 Specified Note would be in an amount that is less than the minimum
denomination for the Class 1 Specified Notes set forth in this Indenture.
(iv)    It will not transfer any beneficial interest in the Class 1 Specified
Note (directly, through a participation thereof or otherwise) unless, prior to
the transfer, the transferee shall have executed and delivered to the Indenture
Trustee and the Note Registrar, and any of their respective successors or
assigns, a Transferee Certification substantially in the form of Exhibit D of
this Indenture.
(v)    It will not use any Class 1 Specified Note as collateral for the issuance
of any securities that could cause the Trust to become subject to taxation as a
taxable mortgage pool taxable as a corporation, publicly traded partnership
taxable as a corporation or association taxable as a corporation, each for U.S.
federal income tax purposes, provided that it may engage in any repurchase
transaction (repo) the subject matter of which is the Class 1 Specified Note
provided the terms of such repurchase transaction are generally consistent with
prevailing market practice,


98



--------------------------------------------------------------------------------





(vi)    It will not take any action and will not allow any other action that
could cause the Trust to become taxable as a corporation for U.S. federal income
tax purposes.
(n)    Tax Representation on Class 2 Specified Notes. Notwithstanding anything
to the contrary herein, no transfer of a beneficial interest in a Class 2
Specified Note shall be effective, and any attempted transfer shall be void ab
initio, unless, prior to and as a condition of such transfer, the prospective
transferee of the beneficial interest (including the initial transferee of the
beneficial interest) and any subsequent transferee of the beneficial interest in
a Class 2 Specified Note, represent and warrant, in writing, substantially in
the form of the Transferee Certification set forth in Exhibit E, to the
Indenture Trustee and the Note Registrar and any of their respective successors
or assigns that:
(i)    Either (a) it is not and will not become for U.S. federal income tax
purposes a partnership, Subchapter S corporation or grantor trust (each such
entity a “flow-through entity”) or (b) if it is or becomes a flow-through
entity, then (I) none of the direct or indirect beneficial owners of any of the
interests in such flow-through entity has or ever will have more than 50% of the
value of its interest in such flow-through entity attributable to the beneficial
interest of such flow-through entity in the Notes, other interest (direct or
indirect) in the Issuer, or any interest created under this Indenture and (II)
it is not and will not be a principal purpose of the arrangement involving the
flow-through entity’s beneficial interest in any Class 2 Specified Note to
permit any partnership to satisfy the 100-partner limitation of Section
1.7704-1(h)(1)(ii) of the Treasury Regulations necessary for such partnership
not to be classified as a publicly traded partnership under the Internal Revenue
Code.
(ii)    It is not acquiring any beneficial interest in the Class 2 Specified
Note and it will not sell, transfer, assign, participate, or otherwise dispose
of any beneficial interest in the Class 2 Specified Note, and it will not cause
any beneficial interest in the Class 2 Specified Note to be marketed, in each
case on or through an “established securities market” or a “secondary market (or
the substantial equivalent thereof)” each within the meaning of Section 7704(b)
of the Internal Revenue Code, including, without limitation, an interdealer
quotation system that regularly disseminates firm buy or sell quotations.
(iii)    Its beneficial interest in the Class 2 Specified Notes is not and will
not be in an amount that is less than the minimum denomination for the Class 2
Specified Notes set forth in this Indenture, and it does not and will not hold
any beneficial interest in the Class 2 Specified Note on behalf of any Person
whose beneficial interest in the Class 2 Specified Note is in an amount that is
less than the minimum denomination for the Class 2 Specified Notes set forth in
this Indenture. It will not sell, transfer, assign, participate, or otherwise
dispose of any beneficial interest in the Class 2 Specified Note, or enter into
any financial instrument or contract the value of which is determined by
reference in whole or in part to any Class 2 Specified Note, in each case if the
effect of doing so would be that the beneficial interest of any Person in the
Class 2 Specified Note would be in an amount that is less than the minimum
denomination for the Class 2 Specified Notes set forth in this Indenture.
(iv)    It will not transfer any beneficial interest in the Class 2 Specified
Note (directly, through a participation thereof or otherwise) unless, prior to
the transfer, the transferee shall have executed and delivered to the Indenture
Trustee and the Note Registrar, and any of their respective successors or
assigns, a Transferee Certification substantially in the form of Exhibit E of
this Indenture.


99



--------------------------------------------------------------------------------





(v)    It will not use any Class 2 Specified Note as collateral for the issuance
of any securities that could cause the Trust to become subject to taxation as a
taxable mortgage pool taxable as a corporation, publicly traded partnership
taxable as a corporation or association taxable as a corporation, each for U.S.
federal income tax purposes, provided that it may engage in any repurchase
transaction (repo) the subject matter of which is the Class 2 Specified Note
provided the terms of such repurchase transaction are generally consistent with
prevailing market practice.
(vi)    It will not take any action and will not allow any other action that
could cause the Trust to become taxable as a corporation for U.S. federal income
tax purposes.
(vii)    It is a “United States person,” as defined in Section 7701(a)(30) of
the Internal Revenue Code and will not transfer to, or cause such Class 2
Specified Note to be transferred to, any person other than a “United States
person,” as defined in Section 7701(a)(30) of the Internal Revenue Code.
(o)    No Liability of Indenture Trustee for Transfers. To the extent permitted
under applicable law, the Indenture Trustee (in any of its capacities) shall be
under no liability to any Person for any registration of transfer of any Note
that is in fact not permitted by this Section 6.5 or for making any payments due
to the Noteholder thereof or taking any other action with respect to such
Noteholder under the provisions of this Indenture so long as the transfer was
registered by the Indenture Trustee and the Note Registrar in accordance with
the requirements of this Indenture.

Section 6.6.
Mutilated, Destroyed, Lost and Stolen Notes.

(a)    If (1) any mutilated Note is surrendered to the Indenture Trustee or the
Note Registrar, or the Issuer, the Note Registrar or the Indenture Trustee
receive evidence to their satisfaction of the destruction, loss or theft of any
Note, and (2) there is delivered to the Issuer, the Note Registrar or the
Indenture Trustee such security or indemnity as may be required by them to save
each of them harmless, then, in the absence of notice to the Issuer, the Note
Registrar or the Indenture Trustee that such Note has been acquired by a
protected purchaser, the Issuer may execute, and, upon receipt of the documents
required by Section 6.3, together with an Issuer’s Certificate, the Indenture
Trustee will authenticate and deliver, in exchange for or in lieu of any such
mutilated, destroyed, lost or stolen Note, a new Note of like tenor, Series or
Class, Stated Maturity Date and Initial Note Balance, bearing a number not
contemporaneously Outstanding.
(b)    In case any such mutilated, destroyed, lost or stolen Note has become or
is about to become due and payable, the Issuer in its discretion may, instead of
issuing a new Note, pay such Note on a Payment Date in accordance with
Section 4.5.
(c)    Upon the issuance of any new Note under this Section 6.6, the Issuer, the
Indenture Trustee, or the Note Registrar may require the payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
relation thereto and any other expenses (including the fees and expenses of the
Indenture Trustee) connected therewith.
(d)    Every new Note issued pursuant to this Section in lieu of any mutilated,
destroyed, lost or stolen Note will constitute an original additional
contractual obligation of the Issuer, whether or not the mutilated, destroyed,
lost or stolen Note will be at any time enforceable by anyone, and will be
entitled to all the benefits of this Indenture equally and proportionately with
any and all other Notes of the same Series or Class duly issued hereunder.


100



--------------------------------------------------------------------------------





(e)    The provisions of this Section are exclusive and will preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.

Section 6.7.
Payment of Interest; Interest Rights Preserved; Withholding Taxes.

(a)    Unless otherwise provided with respect to such Note pursuant to
Section 6.1, interest payable on any Note will be paid to the Person in whose
name that Note (or one or more Predecessor Notes) is registered at the close of
business on the most recent Record Date.
(b)    Subject to Section 6.7(a), each Note delivered under this Indenture upon
transfer of or in exchange for or in lieu of any other Note will carry the
rights to interest and fees accrued or principal accreted and unpaid, and to
accrue or accrete, which were carried by such other Note.
(c)    The right of any Noteholder to receive interest and fees on or principal
of any Note shall be subject to any applicable withholding or deduction imposed
pursuant to the Code or other applicable tax law, including foreign withholding
and deduction. Any amounts properly so withheld or deducted shall be treated as
actually paid to the appropriate Noteholder. Notwithstanding any other
provisions of this Indenture, the Indenture Trustee shall comply with all
federal and state withholding requirements with respect to payments to
Noteholders of interest, original issue discount, principal or other amounts
that the Indenture Trustee reasonably believes are applicable under the Code.
The consent of Noteholders shall not be required for any such withholding. In
addition, in order to receive payments on its Notes free of U.S. federal
withholding and backup withholding tax, each Noteholder shall timely furnish the
Indenture Trustee on behalf of the Issuer, (1) any applicable IRS Form W-9,
W-8BEN, W-8BEN-E, W-8ECI or W-8IMY (with any applicable attachments) and (2) any
documentation that is required under Sections 1471 through 1474 of the Code to
enable the Issuer, the Indenture Trustee and any other agent of the Issuer to
determine their duties and liabilities with respect to any taxes they may be
required to withhold in respect of such Note or the Noteholder of such Note or
beneficial interest therein, in each case, prior to the first Payment Date after
such Noteholder’s acquisition of Notes and at such time or times required by law
or that the Indenture Trustee on behalf of the Issuer or their respective agents
may reasonably request, and shall update or replace such IRS form or
documentation in accordance with its terms or its subsequent amendments. Each
Noteholder will provide the applicable replacement IRS form or documentation
every three (3) years (or sooner if there is a transfer to a new Noteholder or
if required by applicable law). In each case above, the applicable IRS form or
documentation shall be properly completed and signed under penalty of perjury.
The Issuer agrees to provide, or cause to be provided, to the Indenture Trustee
at such times as may be reasonably requested by the Indenture Trustee such
information with respect to this Indenture and the Notes as will permit the
Indenture Trustee to meet any required information collection and tax reporting
obligations, including any cost basis reporting obligations.

Section 6.8.
Persons Deemed Owners.

The Issuer, the Indenture Trustee, the Note Registrar and any agent of the
Issuer, the Indenture Trustee or the Note Registrar may treat the Person in
whose name the Note is registered in the Note Registrar as the owner of such
Note for the purpose of receiving payment of principal of and (subject to
Section 6.7) interest on such Note and for all other purposes whatsoever,
whether or not such Note is overdue, and neither the Issuer, the Indenture
Trustee, the Note Registrar, nor any agent of the Issuer, the Indenture Trustee,
or the Note Registrar will be affected by notice to the contrary.

Section 6.9.
Cancellation.



101



--------------------------------------------------------------------------------





All Notes surrendered for payment, redemption, transfer, conversion or exchange
will, if surrendered to any Person other than the Indenture Trustee, be
delivered to the Indenture Trustee and, if not already canceled, will be
promptly canceled by it. The Issuer may at any time deliver to the Indenture
Trustee for cancellation any Notes previously authenticated and delivered
hereunder which the Issuer may have acquired in any manner whatsoever, and all
Notes so delivered will be promptly canceled by the Indenture Trustee. No Note
will be authenticated in lieu of or in exchange for any Notes canceled as
provided in this Section 6.9, except as expressly permitted by this Indenture.
The Indenture Trustee will dispose of all canceled Notes in accordance with its
customary procedures.

Section 6.10.
New Issuances of Notes.

(a)    Issuance of New Notes. The Issuer may, from time to time, direct the
Indenture Trustee, on behalf of the Issuer, to issue new Notes of any Series or
Class, so long as the conditions precedent set forth in Section 6.10(b) are
satisfied if, at the time of issuance, other Notes have already been issued and
remain Outstanding. On or before the Issuance Date of new Notes of any Series or
Class of Notes, the Issuer shall execute and deliver the required Indenture
Supplement which shall incorporate the principal terms with respect to such
additional Series or Class of Notes. The Indenture Trustee shall execute the
Indenture Supplement without the consent of any Noteholders, the Issuer shall
execute the Notes of such Series or Class and the Notes of such Series or Class
shall be delivered to the Indenture Trustee (along with the other deliverables
required hereunder) for authentication and delivery.
(b)    Conditions to Issuance of New Notes. The issuance of the Notes of any
Series or Class after the Closing Date pursuant to this Section 6.10 (excluding,
for the avoidance of doubt, the Series 2018-VF1 Notes) shall be subject to the
satisfaction of the following conditions:
(i)    no later than two (2) Business Days before the date that the new issuance
is to occur, the Issuer delivers to the Indenture Trustee, each VFN Noteholder,
each Derivative Counterparty and each Note Rating Agency that has rated any
Outstanding Note that will remain Outstanding after the new issuance, notice of
such new issuance;
(ii)    on or prior to the date that the new issuance is to occur, the Issuer
delivers to the Indenture Trustee and each Note Rating Agency that has rated any
Outstanding Note that will remain Outstanding after the new issuance, an Issuer
Certificate to the effect that the Issuer reasonably believes that the new
issuance will not cause a material Adverse Effect on any Outstanding Notes or a
Secured Party, and an Issuer Tax Opinion with respect to such proposed issuance,
and an Opinion of Counsel:
(A)    to the effect that all instruments furnished to the Indenture Trustee
conform to the requirements of this Indenture and constitute sufficient
authority hereunder for the Indenture Trustee to authenticate and deliver such
Notes;
(B)    to the effect that the form and terms of such Notes have been established
in conformity with the provisions of this Indenture;
(C)    to the effect that all conditions precedent set forth in this Indenture
to the issuance of such Notes have been met; and
(D)    covering such other matters as the Indenture Trustee may reasonably
request;


102



--------------------------------------------------------------------------------





(iii)    on or prior to the date that the new issuance is to occur, the Issuer
will have delivered to the Indenture Trustee and each Note Rating Agency that is
at that time rating Outstanding Notes that will remain Outstanding after the new
issuance, an Opinion of Counsel to the effect that the Issuer has the requisite
power and authority to issue such Notes and such Notes have been duly authorized
and delivered by the Issuer and, assuming due authentication and delivery by the
Indenture Trustee, constitute legal, valid and binding obligations of the Issuer
enforceable in accordance with their terms (subject, as to enforcement of
remedies, to applicable bankruptcy, reorganization, insolvency, moratorium or
other laws and legal principles affecting creditors’ rights generally from time
to time in effect and to general equitable principles, whether applied in an
action at law or in equity) and are entitled to the benefits of this Indenture,
equally and ratably with all other Outstanding Notes, if any, of such Series or
Class subject to the terms of this Indenture and each Indenture Supplement;
(iv)    if any additional conditions to the new issuance are specified in
writing to the Issuer by a Note Rating Agency that is at that time rating any
Outstanding Note that will remain Outstanding after the new issuance, the Issuer
satisfies such conditions;
(v)    either (1) the Issuer obtains written confirmation from each Note Rating
Agency that is at that time rating any Outstanding Note at the request of the
Issuer that will remain Outstanding after the new issuance that the new issuance
will not have a Ratings Effect on any Outstanding Notes that are rated by such
Note Rating Agency at the request of the Issuer or (2) if the Administrator and
the Administrative Agent determine in their reasonable judgment that an
applicable Note Rating Agency no longer provides such written confirmation
described in the foregoing clause (1), (a) the Administrator shall provide prior
written notice of such new issuance to the related Note Rating Agency and (b)
each of the parties that would be Administrative Agent after giving effect to
the new issuance shall have provided their prior written consent to such new
issuance which may be given in reliance in part on the Issuer’s Certificate
delivered pursuant to Section 6.10(b)(ii) above;
(vi)    an Event of Default shall not have occurred and shall not have been
unwaived in accordance with the terms hereof, as evidenced by an Issuer’s
Certificate, unless (a) the proceeds of such new Notes are applied in whole or
in part to redeem all other Outstanding Notes and/or (b) the Noteholders of any
Notes that will remain Outstanding consent to such issuance of new Notes;
(vii)    on or prior to the date that the new issuance is to occur, the Issuer
will have delivered to the Indenture Trustee an Indenture Supplement and, if
applicable, the Issuer Certificate;
(viii)    any Class of VFN must have the same Stated Maturity Date, Expected
Repayment Date and the same method of calculation of its Target Amortization
Amount as any and all other Outstanding Classes of VFNs;
(ix)    for any new Series with respect to which there is a new Administrative
Agent not currently set forth under the terms of the definition of
“Administrative Agent,” the Administrative Agent shall have consented to the
issuance of such Series, unless the Notes in respect of which the existing
Administrative Agent’s consent is required, are paid in full and all related
commitments terminated in writing by the Issuer and any remaining accrued
commitment fees paid in full to such terminated Administrative Agent, in
connection with the issuance of the new Series with the different Administrative
Agent; and


103



--------------------------------------------------------------------------------





(x)    any other conditions specified in the applicable Indenture Supplement;
provided, however, that any one of the aforementioned conditions may be
eliminated (other than clause (v) and the requirement for an Issuer Tax Opinion)
or modified as a condition precedent to any new issuance of a Series or Class of
Notes if the Issuer has obtained approval from each Note Rating Agency that is
at that time rating any Outstanding Notes that will remain Outstanding after the
new issuance.
(c)    No Notice or Consent Required to or from Existing Noteholders and Owners.
Except as provided in Section 6.10(b) above, the Issuer and the Indenture
Trustee will not be required to provide prior notice to or to obtain the consent
of any Noteholder or Note Owner of Notes of any Outstanding Series or Class to
issue any additional Notes of any Series or Class.
(d)    Other Provisions. There are no restrictions on the timing or amount of
any additional issuance of Notes of an Outstanding Series or Class within a
Series, of Notes, so long as the conditions described in Section 6.10(b) are met
or waived. If the additional Notes are in a Series or Class of Notes that has
the benefit of a Derivative Agreement, the Issuer will enter into a Derivative
Agreement for the benefit of the additional Notes (which the Issuer may enter
into prior to the issuance of such notes at the time of the “pricing” of such
Notes or any other Notes to be issued at or about the same time). In addition,
if the additional Notes are a Series or Class of Notes that has the benefit of
any Supplemental Credit Enhancement Agreement or any Liquidity Facility, the
Issuer will enter into a Supplemental Credit Enhancement Agreement or Liquidity
Facility, as applicable, for the benefit of the additional Notes.
(e)    Sale Proceeds. The proceeds of sale of any new Series of Notes shall be
wired to the Collection and Funding Account, and the Indenture Trustee shall
disburse such sale proceeds at the direction of the Administrator on behalf of
the Issuer, except to the extent such funds are needed to satisfy the Collateral
Test. The Administrator on behalf of the Issuer may direct the Issuer to apply
such proceeds to reduce pro rata based on Invested Amounts, the VFN Principal
Balance of any Classes of Variable Funding Notes, or to redeem any Series of
Notes in accordance with Section 13.1. In the absence of any such direction, the
proceeds of such sale shall be distributed to the Depositor or at the
Depositor’s direction on the Issuance Date for the newly issued Notes. The
Administrator shall deliver to the Indenture Trustee a report demonstrating that
the release of sale proceeds pursuant to the Issuer’s direction will not cause a
failure of the Collateral Test, as a precondition to the Indenture Trustee
releasing such proceeds.
(f)    Increase or Reduction in Maximum VFN Principal Balance and/or the
Extension of any Expected Repayment Date. For the avoidance of doubt, the
increase or reduction in the Maximum VFN Principal Balance, the extension of the
Expected Repayment Date in respect of any Outstanding Class of Notes, and/or the
increase or decrease of any Advance Rates and/or the increase or decrease of
interest rates in respect thereof shall not constitute an issuance of “new
Notes” for purposes of this Section 6.10.

Article VII    

Satisfaction and Discharge; Cancellation of Notes Held by the Issuer or
Depositor or Receivables Seller

Section 7.1.
Satisfaction and Discharge of Indenture.

This Indenture will cease to be of further effect with respect to any Series or
Class of Notes (except as to any surviving rights of transfer or exchange of
Notes of that Series or Class expressly provided for herein or in the form of
Note for that Series or Class), and the Indenture Trustee, on demand of and at
the


104



--------------------------------------------------------------------------------





expense of the Issuer, will execute proper instruments acknowledging
satisfaction and discharge of this Indenture, when:
(a)    all Notes of that Series or Class theretofore authenticated and delivered
(other than (i) Notes of that Series or Class which have been destroyed, lost or
stolen and which have been replaced or paid as provided in Section 6.6, and (ii)
Notes of that Series or Class for whose payment money has theretofore been
deposited in trust or segregated and held in trust by the Issuer and thereafter
repaid to the Issuer or discharged from that trust) have been delivered to the
Indenture Trustee canceled or for cancellation or have been redeemed in
accordance with Article XIII hereof or the applicable Indenture Supplement (in
which case, such redeemed Notes shall be deemed to have been canceled
notwithstanding any failure to deliver such Notes);
(b)    with respect to the discharge of this Indenture for each Series or Class
the Issuer has paid or caused to be paid all sums payable hereunder (including
without limitation (i) payments to the Indenture Trustee (in all its capacities)
and Wells Fargo Bank, N.A. (in all its capacities) pursuant to Section 11.7 with
respect to the Notes or in respect of Fees, (ii) any distribution of final
payment to the Holders of Definitive Notes upon presentment and surrender of
such Definitive Notes at the Corporate Trust Office of the Indenture Trustee,
and (iii) any and all amounts payable to each Derivative Counterparty in
accordance with the terms of the related Derivative Agreement and any and all
other amounts due and payable pursuant to this Indenture (including any payments
to Wells Fargo Bank, N.A. (in any of its capacities); and
(c)    the Issuer has delivered to the Indenture Trustee an Officer’s
Certificate and an Opinion of Counsel each stating that all conditions precedent
herein provided for relating to the satisfaction and discharge of this Indenture
with respect to the Notes of that Series or Class have been complied with.
Notwithstanding the satisfaction and discharge of this Indenture with respect to
any Series or Class of Notes, the obligations of the Administrator to the
Indenture Trustee with respect to any Series or Class of Notes under
Section 11.7 and of the Issuer to the Securities Intermediary under Section 4.9,
and the obligations and rights of the Indenture Trustee under Section 7.2 and
Section 11.3, respectively, will survive such satisfaction and discharge.

Section 7.2.
Application of Trust Money.

All money and obligations deposited with the Indenture Trustee pursuant to
Section 7.1 and all money received by the Indenture Trustee in respect of such
obligations will be held in trust and applied by it or the Paying Agent, in
accordance with the provisions of the Class of Notes in respect of which it was
deposited and this Indenture and the related Indenture Supplement, to the
payment to the Persons entitled thereto, of the principal and interest for whose
payment that money and obligations have been deposited with or received by the
Indenture Trustee or the Paying Agent.

Section 7.3.
Cancellation of Notes Held by the Issuer, the Depositor or the Receivables
Seller.

If the Issuer, the Receivables Seller, the Depositor or any of their respective
Affiliates holds any Notes, that Noteholder may, subject to any provision of a
related Indenture Supplement limiting the repayment of such Notes by notice from
that Noteholder to the Indenture Trustee, cause the Notes to be repaid and
canceled, whereupon the Notes will no longer be Outstanding.


105



--------------------------------------------------------------------------------






Article VIII    

Events of Default and Remedies

Section 8.1.
Events of Default.

“Event of Default” means, any one of the following events (whatever the reason
for such Event of Default and whether it is voluntary or involuntary or effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):
(a)    unless otherwise specified in any Indenture Supplement with respect to
any Class, default (which default continues for a period of two (2) Business
Days following written or electronic notice from the Indenture Trustee or the
Administrative Agent) in the payment (i) of any principal ((including without
limitation the full aggregate amount of any Target Amortization Amounts due on
such Payment Date) or the full aggregate amount of any Target Amortization
Amount due on any other date), interest or any Fee (but not including any
Default Supplemental Fees or ERD Supplemental Fees), due and owing on any
Payment Date or (ii) in full of all accrued and unpaid interest and the
outstanding Note Balance of the Notes of any Series or Class on or before the
applicable Stated Maturity Date, but not including any Default Supplemental Fees
or ERD Supplemental Fees;
(b)    the Servicer shall fail to comply with the deposit and remittance
requirements set forth in any Designated Servicing Agreement (subject to any
cure period provided therein) or Section 4.2(a) (and such failure under
Section 4.2(a) continues unremedied for a period of two (2) Business Days after
a Responsible Officer of the Servicer obtains actual knowledge of such failure
or receives written notice from the Indenture Trustee or any VFN Noteholder or
the Administrative Agent of such failure);
(c)    any failure of the Receivables Seller to pay the related Indemnity
Payment in accordance with the Receivables Sale Agreement which continues
unremedied for a period of ten (10) days after the earlier to occur of (x)
actual discovery by a Responsible Officer of the Receivables Seller or (y) the
date on which written notice of such failure, requiring the same to be remedied,
shall have been given to the Receivables Seller, the Administrator, the Servicer
or the Depositor, respectively;
(d)    the occurrence of an Insolvency Event as to the Issuer, the
Administrator, the Receivables Seller, the Servicer or the Depositor;
(e)    the Issuer or the Trust Estate shall have become subject to registration
as an “investment company” within the meaning of the Investment Company Act as
determined by a court of competent jurisdiction in a final and non-appealable
order;
(f)    the Depositor sells, transfers, pledges or otherwise disposes of the
Owner Trust Certificate (except to a wholly owned subsidiary of the Limited
Guarantor), whether voluntarily or by operation of law, foreclosure or other
enforcement by a Person of its remedies against the Receivables Seller, the
Servicer or the Depositor, except with the consent of the Administrative Agent;
(g)    (i) any material provision of any Transaction Document shall at any time
for any reason (other than pursuant to the express terms thereof) cease to be
valid and binding on or enforceable against the Issuer, the Depositor, the
Administrator, the Receivables Seller or any of their respective Affiliates
intended to be a party thereto, (ii) the validity or enforceability of any
Transaction Document shall be contested by the Issuer, the Depositor, the
Administrator, the Receivables Seller or any of their respective Affiliates,


106



--------------------------------------------------------------------------------





(iii) a proceeding shall be commenced by the Issuer, the Depositor, the
Administrator, the Receivables Seller or any of their respective Affiliates or
any governmental body having jurisdiction over the Issuer, the Depositor, the
Administrator, the Receivables Seller or any of their respective Affiliates,
seeking to establish the invalidity or unenforceability of any Transaction
Document, or (iv) the Issuer, the Depositor, the Administrator, the Receivables
Seller or any of their respective Affiliates shall deny in writing that it has
any liability or obligation purported to be created under any Transaction
Document;
(h)    the Administrator or any Affiliate thereof has taken any action, or
failed to take any action, the omission of which could reasonably be expected to
impair the interests of the Issuer in the Receivables or the security interest
or rights of the Indenture Trustee in the Trust Estate, or to cause or permit
the transactions contemplated by the Receivables Sale Agreement to be
characterized as a financing rather than a true sale for purposes of bankruptcy
or similar laws; provided, however, that if the event is capable of being cured
in all respects by corrective action and has not resulted in a material adverse
effect on the Noteholders’ interests in the Trust Estate, such event shall not
become an Event of Default unless it remains uncured for two (2) Business Days
following its occurrence;
(i)    (A) any United States federal income tax is imposed on the Issuer as an
association (or publicly traded partnership) taxable as a corporation or a
taxable mortgage pool taxable as a corporation, each for United States federal
income tax purposes or any U.S. withholding tax is imposed on payments with
respect to the Receivables or (B) a tax, ERISA, or other government lien, in any
case, other than Permitted Liens, is imposed on the Receivables or any property
of the Issuer or the Depositor;
(j)    failure of the Collateral Test as of (i) any Funding Date or Payment Date
(in any case after giving effect to all payments and fundings described in the
reports delivered in respect of the related Determination Date are paid and
funded), (ii) any date on which Additional Notes are issued or (iii) any date on
which a Designated Servicing Agreement is removed from the Trust Estate;
provided, however, that if such failure results solely (i) from Receivables no
longer being Facility Eligible Receivables because of an Unmatured Default or a
threatened termination, such failure shall become an Event of Default only if
such failure continues unremedied for a period of thirty (30) days following the
Servicer’s Responsible Officer’s receipt of such notice of or obtaining such
actual knowledge; (ii) from a reduction in aggregate Collateral Value as a
result of the Weighted Average Advance Rate for such Series or Class being
higher than the Trigger Advance Rate for such Series or Class, such failure
shall become an Event of Default only if such failure continues unremedied for a
period of five (5) days or (iii) from an Other Advance Rate Reduction Event,
such failure shall become an Event of Default only if such failure continues
unremedied for a number of days greater than or equal to the Other Advance Rate
Reduction Event Cure Period following the occurrence of such Other Advance Rate
Reduction Event;
(k)    the Receivables Seller fails to sell and/or contribute all Additional
Receivables related to the Designated Servicing Agreements by the first Funding
Date on or after the date that is thirty (30) days after the date upon which
such Receivable was created and the Receivables Seller has actual knowledge of
such failure;
(l)    the sale and/or contribution by the Servicer of Receivables under any
Securitization Trust to any Person other than the Issuer other than pursuant to
the terms and provisions of the Transaction Documents; or
(m)    the Receivables Seller’s status as an approved seller or the Servicer’s
status as an approved servicer of residential mortgages is terminated by either
Fannie Mae or Freddie Mac; provided, however, that if the Receivables Seller or
the Servicer no longer sells or services mortgage loans, as the case may be,


107



--------------------------------------------------------------------------------





under the Fannie Mae or Freddie Mac loan programs, the Receivables Seller or the
Servicer, as applicable, is not required to maintain its status as an approved
seller or approved servicer, respectively, of residential mortgage loans by
Fannie Mae or Freddie Mac, as the case may be.
Upon the occurrence of any such event none of the Administrator, the Servicer
nor the Depositor shall be relieved from performing its obligations in a timely
manner in accordance with the terms of this Indenture, and each of the
Administrator, the Servicer and the Depositor shall provide the Indenture
Trustee, each Note Rating Agency for each Note then Outstanding, any Derivative
Counterparty and the Noteholders prompt notice of such failure or delay by it,
together with a description of its effort to perform its obligations. Each of
the Administrator, the Servicer and the Depositor shall notify the Indenture
Trustee in writing of any Event of Default or an event which with notice, the
passage of time or both would become an Event of Default that it discovers,
immediately upon such discovery. For purposes of this Section 8.1, the Indenture
Trustee shall not be deemed to have knowledge of an Event of Default unless a
Responsible Officer of the Indenture Trustee assigned to and working in the
Corporate Trust Office has actual knowledge thereof or unless written notice of
any event which is in fact such an Event of Default is received by the Indenture
Trustee and such notice references the Notes, the Trust Estate or this
Indenture. The Indenture Trustee shall provide notice of defaults in accordance
with Section 11.2.
Any determination pursuant to this Section 8.1 as to whether any event would
have a material adverse effect on the rights or interests of the Noteholders
shall be made without regard to any Derivative Agreement, Supplemental Credit
Enhancement Agreement or Liquidity Facility.
If, on any date, an Event of Default will occur on such date due to the failure
to make a Target Amortization Payment that is due and payable on such date
because of insufficient Available Funds therefor, (i) any allocation of payments
on such date shall not be applied in accordance with Section 4.5(a)(1) hereof
and shall instead be applied in accordance with Section 4.5(a)(2) and (ii) an
Event of Default shall be deemed to have occurred pursuant to Section 8.1(a) on
such date.

Section 8.2.
Acceleration of Maturity; Rescission and Annulment.

(a)    If an Event of Default of the kind specified in clause (d) or (e) of
Section 8.1 occurs, the unpaid principal amount of all of the Notes shall
automatically become immediately due and payable without notice, presentment or
demand of any kind. If any other Event of Default occurs and is continuing, then
and in each and every such case, the Indenture Trustee, at the written direction
of either 100% of the VFN Noteholders or the Majority Noteholders of all
Outstanding Notes, by notice in writing to the Issuer (and to the Indenture
Trustee if given by the Noteholders), may declare the Note Balance of all the
Outstanding Notes and all interest and principal accrued and unpaid (if any)
thereon and all other amounts due and payable under any Transaction Document to
be due and payable immediately, and upon any such declaration each Note will
become and will be immediately due and payable, and the Revolving Period with
respect to all Series or Classes of Notes shall immediately terminate, anything
in this Indenture, the related Indenture Supplement(s) or in the Notes to the
contrary notwithstanding. Such payments are subject to the allocation, deposits
and payment sections of this Indenture and of the related Indenture
Supplement(s).
(b)    [Reserved].
(c)    At any time after such a declaration of acceleration has been made or an
automatic acceleration has occurred with respect to the Notes of any Series or
Class and before a judgment or decree for payment of the money due has been
obtained by the Indenture Trustee as hereafter provided in this


108



--------------------------------------------------------------------------------





Article VIII, the Majority Noteholders of all Outstanding Notes, by written
notice to the Issuer and the Indenture Trustee, may rescind and annul such
declaration and its consequences if:
(i)    the Issuer has paid or deposited with the Indenture Trustee a sum
sufficient to pay (A) all overdue installments of interest on such Notes,
(B) the principal of such Notes which has become due otherwise than by such
declaration of acceleration, and interest thereon at the rate or rates
prescribed therefor by the terms of such Notes, to the extent that payment of
such interest is lawful, (C) interest upon overdue installments of interest at
the rate or rates prescribed therefore by the terms of such Notes to the extent
that payment of such interest is lawful, (D) all sums paid by the Indenture
Trustee hereunder and the reasonable compensation, expenses and disbursements of
the Indenture Trustee or Wells Fargo Bank, N.A. (in any of its capacities),
their agents and counsel, all other amounts due under Section 4.5 and (E) all
amounts due and payable to each Derivative Counterparty in accordance with the
terms of any applicable Derivative Agreement; and
(ii)    all Events of Default, other than the nonpayment of the principal of
such Notes which has become due solely by such acceleration, have been cured or
waived as provided in Section 8.15.
No such rescission will affect any subsequent default or impair any right
consequent thereon.

Section 8.3.
Collection of Indebtedness and Suits for Enforcement by Indenture Trustee.

The Issuer covenants that if:
(a)    the Issuer defaults in the payment of interest on any Notes when such
interest becomes due and payable and such default continues for a period of
thirty-five (35) days following the date on which such interest became due and
payable,
(b)    the Issuer defaults in the payment of any Target Amortization Amounts
when due and payable in accordance with the terms of the Indenture and the
related Indenture Supplement; or
(c)    the Issuer defaults in the payment of the principal of any Series or
Class of Notes on the Stated Maturity Date thereof; then
the Issuer will, upon demand of the Indenture Trustee, pay (subject to the
allocation provided in Section 4.5(a)(2) hereof and any related Indenture
Supplement) to the Indenture Trustee, for the benefit of the Noteholders of any
such Notes, the whole amount then due and payable on any such Notes for
principal and interest, together with any Cumulative Interest Shortfall Amounts,
unless otherwise specified in the applicable Indenture Supplement, and in
addition thereto, will pay such further amount as will be sufficient to cover
the costs and expenses of collection, including the reasonable compensation,
expenses, disbursements and advances of the Indenture Trustee and Wells Fargo
Bank, N.A. (in any of its capacities), their agents and counsel and all other
amounts due under Section 4.5.
If the Issuer fails to pay such amounts forthwith upon such demand, the
Indenture Trustee may, in its own name and as trustee of an express trust,
institute a judicial proceeding for the collection of the sums so due and
unpaid, and may directly prosecute such proceeding to judgment or final decree,
and the Indenture Trustee may enforce the same against the Issuer or any other
obligor upon the Notes and collect the money adjudged or decreed to be payable
in the manner provided by law and this Indenture.


109



--------------------------------------------------------------------------------






Section 8.4.
Indenture Trustee May File Proofs of Claim.

In case of the pendency of any Insolvency Event or other similar proceeding or
event relative to the Issuer or any other obligor upon the Notes or the property
of the Issuer or of such other obligor, the Indenture Trustee (irrespective of
whether the principal of the Notes will then be due and payable as therein
expressed or by declaration or otherwise) will be entitled and empowered by
intervention in such proceeding or otherwise,
(a)    to file and prove a claim for the whole amount of principal and interest
owing and unpaid and all other amounts due and payable under any Transaction
Document in respect of the Notes and to file such other papers or documents as
may be necessary and advisable in order to have the claims of the Indenture
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Indenture Trustee, its agents and counsel and
all other amounts due under Section 4.5) and of the Noteholders allowed in such
judicial proceeding, and
(b)    to collect and receive any funds or other property payable or deliverable
on any such claims and to distribute the same; and any receiver, assignee,
trustee, liquidator or other similar official in any such proceeding is hereby
authorized by each Noteholder to make such payment to the Indenture Trustee and
Wells Fargo Bank, N.A. (in all its capacities), and in the event that the
Indenture Trustee consents to the making of such payments directly to the
Noteholders, to pay to the Indenture Trustee and Wells Fargo Bank, N.A. (in all
its capacities) any amount due to it for the reasonable compensation, expenses,
disbursements and advances of the Indenture Trustee and Wells Fargo Bank, N.A.
(in all its capacities), their agents and counsel, and any other amounts due the
Indenture Trustee and Wells Fargo Bank, N.A. (in all its capacities) under
Section 4.5.
Nothing herein contained will be deemed to authorize the Indenture Trustee to
authorize or consent to or accept or adopt on behalf of any Noteholder any plan
of reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Noteholder thereof, or to authorize the Indenture Trustee to
vote in respect of the claim of any Noteholder in any such proceeding.

Section 8.5.
Indenture Trustee May Enforce Claims Without Possession of Notes.

All rights of action and claims under this Indenture or the Notes of any Series
or Class may be prosecuted and enforced by the Indenture Trustee, without the
possession of any of the Notes of such Series or Class or the production thereof
in any proceeding relating thereto, and any such proceeding instituted by the
Indenture Trustee, will be brought in its own name as trustee of an express
trust, and any recovery of judgment will, after provision for the payment of the
reasonable compensation, expenses, disbursements and advances of the Indenture
Trustee and its respective agents and counsel, be for the ratable benefit of the
Noteholders of the Notes of such Series or Class in respect of which such
judgment has been recovered.

Section 8.6.
Application of Money Collected.

Any money or other property collected by the Indenture Trustee pursuant to this
Article VIII will be applied in accordance with Section 4.5(a)(2), at the Final
Payment Date fixed by the Indenture Trustee and, in case of the payment of such
money on account of principal, interest or fees, upon presentation of the Notes
of the related Series or Class and the notation thereon of the payment if only
partially paid and upon surrender thereof if fully paid.

Section 8.7.
Sale of Collateral Requires Consent of Series Required Noteholders.



110



--------------------------------------------------------------------------------





The Indenture Trustee shall not sell Collateral or cause the Issuer to sell
Collateral following any Event of Default, except with the written consent, or
at the direction of, the Series Required Noteholders of each Series; provided,
that the consent of 100% of the Noteholders of the Outstanding Notes of each
Series and any applicable Derivative Counterparties shall be required for any
sale that does not generate sufficient proceeds to pay the Note Balance of all
such Notes plus all accrued and unpaid interest and other amounts owed in
respect of such Notes and the Transaction Documents. If such direction has been
given by the Noteholders of the requisite percentage of all Outstanding Notes,
the Indenture Trustee shall cause the Issuer to sell Collateral pursuant to
Section 8.16, and shall provide prior written notice of this to each Note Rating
Agency of then Outstanding Notes.

Section 8.8.
Noteholders Have the Right to Direct the Time, Method and Place of Conducting
Any Proceeding for Any Remedy Available to the Indenture Trustee.

Subject to Section 8.7 and Section 8.14, the Majority Noteholders of all
Outstanding Notes have the right to direct the time, method and place of
conducting any proceeding for any remedy available to the Indenture Trustee, or
exercising any trust or power conferred on the Indenture Trustee. This right may
be exercised only if the direction provided by the Noteholders does not conflict
with Applicable Law or this Indenture and does not have a substantial likelihood
of involving the Indenture Trustee in personal liability and the Indenture
Trustee has received indemnity satisfactory to it from such Noteholders.

Section 8.9.
Limitation on Suits.

No Noteholder will have any right to institute any proceeding, judicial or
otherwise, with respect to this Indenture or any Note, or for the appointment of
a receiver or trustee or similar official, or for any other remedy hereunder,
unless:
(a)    such Noteholder has previously given written notice to the Indenture
Trustee of a continuing Event of Default with respect to Notes of such
Noteholder’s Notes’ Series or Class;
(b)    the Noteholders of more than 25% of the Note Balance of the Outstanding
Notes of each Series, measured by Voting Interests, have made written request to
the Indenture Trustee to institute proceedings in respect of such Event of
Default in the name of the Indenture Trustee hereunder;
(c)    such Noteholder or Noteholders have offered to the Indenture Trustee
indemnity reasonably satisfactory to it against the costs, expenses and
liabilities to be incurred in compliance with such request; and
(d)    the Indenture Trustee, for sixty (60) days after the Indenture Trustee
has received such notice, request and offer of indemnity, has failed to
institute any such proceeding; it being understood and intended that no one or
more Noteholders of Notes of such Series or Class will have any right in any
manner whatsoever by virtue of, or by availing of, any provision of this
Indenture or any Note to affect, disturb or prejudice the rights of any other
Noteholders of Notes, or to obtain or to seek to obtain priority or preference
over any other such Noteholders or to enforce any right under this Indenture or
any Note, except in the manner herein provided and for the equal and
proportionate benefit of all the Noteholders of all Notes.

Section 8.10.
Unconditional Right of Noteholders to Receive Amounts Due with Respect to the
Notes; Limited Recourse.



111



--------------------------------------------------------------------------------





Notwithstanding any other terms of this Indenture, the Notes, any other
Transaction Documents or otherwise, the obligations of the Issuer under the
Notes, this Indenture and each other Transaction Document to which it is a party
are limited recourse obligations of the Issuer, payable solely from the Trust
Estate, and following realization of the Trust Estate and application of the
proceeds thereof in accordance with the terms of this Indenture, none of the
Noteholders, the Indenture Trustee or any of the other parties to the
Transaction Documents shall be entitled to take any further steps to recover any
sums due but still unpaid hereunder or thereunder, all claims in respect of
which shall be extinguished and shall not thereafter revive. Subject to the
foregoing and to the terms of the applicable Indenture Supplement, each
Noteholder will, however, have the absolute and unconditional right to receive
payment of all amounts due with respect to the Notes pursuant and with respect
to the terms of the Indenture, which right shall not be impaired without the
consent of each Noteholder and to initiate suit for the enforcement of any such
payment, which right shall not be impaired without the consent of such
Noteholder. No recourse shall be had for the payment of any amount owing in
respect of the Notes or this Indenture or for any action or inaction of the
Issuer against any officer, director, employee, shareholder, stockholder or
incorporator of the Issuer or any of their successors or assigns for any amounts
payable under the Notes or this Indenture. It is understood that the foregoing
provisions of this Section 8.10 shall not (i) prevent recourse to the Trust
Estate for the sums due or to become due under any security, instrument or
agreement which is part of the Trust Estate or (ii) save as specifically
provided therein, constitute a waiver, release or discharge of any indebtedness
or obligation evidenced by the Notes or secured by this Indenture. It is further
understood that the foregoing provisions of this Section 8.10 shall not limit
the right of any Person, to name the Issuer as a party defendant in any
proceeding or in the exercise of any other remedy under the Notes or this
Indenture, so long as no judgment in the nature of a deficiency judgment or
seeking personal liability shall be asked for or (if obtained) enforced against
any such Person or entity.

Section 8.11.
Restoration of Rights and Remedies.

If the Indenture Trustee or any Noteholder has instituted any proceeding to
enforce any right or remedy under this Indenture and such proceeding has been
discontinued or abandoned for any reason, then and in every such case the
Issuer, the Indenture Trustee and the Noteholders will, subject to any
determination in such proceeding, be restored severally and respectively to
their former positions hereunder, and thereafter all rights and remedies of the
Indenture Trustee and the Noteholders will continue as though no such proceeding
had been instituted.

Section 8.12.
Rights and Remedies Cumulative.

No right or remedy herein conferred upon or reserved to the Indenture Trustee or
to the Noteholders is intended to be exclusive of any other right or remedy, and
every right and remedy will, to the extent permitted by law, be cumulative and
in addition to every other right and remedy given hereunder or now or hereafter
existing at law or in equity or otherwise. The assertion or employment of any
right or remedy hereunder, or otherwise, will not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

Section 8.13.
Delay or Omission Not Waiver.

No delay or omission of the Indenture Trustee or of any Noteholder to exercise
any right or remedy accruing upon any Event of Default will impair any such
right or remedy or constitute a waiver of any such Event of Default or an
acquiescence therein. Every right and remedy given by this Article or by law to
the Indenture Trustee or to the Noteholders may be exercised from time to time,
and as often as may be deemed expedient, by the Indenture Trustee or by the
Noteholders, as the case may be.

Section 8.14.
Control by Noteholders.



112



--------------------------------------------------------------------------------





Either 100% of the VFN Noteholders or the Majority Noteholders of all
Outstanding Notes will have the right to direct the time, method and place of
conducting any proceeding for any remedy available to the Indenture Trustee, or
exercising any trust or power conferred on the Indenture Trustee with respect to
such Notes; provided that:
(a)    the Indenture Trustee will have the right to decline to follow any such
direction if the Indenture Trustee, being advised by counsel, determines that
the action so directed may not lawfully be taken or would conflict with this
Indenture or if the Indenture Trustee in good faith determines that the
proceedings so directed would involve it in personal liability or be unjustly
prejudicial to the Noteholders not taking part in such direction, unless the
Indenture Trustee has received indemnity satisfactory to it from the
Noteholders; and
(b)    the Indenture Trustee may take any other action permitted hereunder
deemed proper by the Indenture Trustee which is not inconsistent with such
direction.

Section 8.15.
Waiver of Past Defaults.

Together, the Majority Noteholders of all Outstanding Notes that are not
Variable Funding Notes and the Series Required Noteholders for each Series of
Variable Funding Notes that are Outstanding waive any past default hereunder and
its consequences, except a default not theretofore cured:
(a)    in the payment of the principal of or interest on any Note, or
(b)    in respect of a covenant or provision hereof which under Article XII
cannot be modified or amended without the consent of the Noteholder of each
Outstanding Note.
Upon any such waiver, such default will cease to exist, and any Event of Default
arising therefrom will be deemed to have been cured, for every purpose of this
Indenture; but no such waiver will extend to any subsequent or other default or
impair any right consequent thereon.

Section 8.16.
Sale of Trust Estate.

(a)    The power to effect any Sale of any portion of the Trust Estate shall not
be exhausted by any one or more Sales as to any portion of the Trust Estate
remaining unsold, but shall continue unimpaired until the entire Trust Estate
shall have been sold or all amounts payable on the Notes and under this
Indenture with respect thereto shall have been paid. The Indenture Trustee may
from time to time postpone any public Sale by public announcement made at the
time and place of such Sale.
(b)    Unless together, the Majority Noteholders of all Outstanding Notes that
are not Variable Funding Notes and the Series Required Noteholders for each
Series of Variable Funding Notes that are Outstanding have otherwise provided
its written consent to the Indenture Trustee at least five (5) Business Days
prior to the Sale contemplated in this Section 8.16(b) and the Indenture Trustee
has provided prior notice of such Sale as soon as is reasonably practicable to
any Derivative Counterparty, at any public Sale of all or any portion of the
Trust Estate at which a minimum bid equal to or greater than all amounts due to
the Indenture Trustee hereunder and the entire amount which would be payable to
the Noteholders in full payment thereof in accordance with Section 8.6, on the
Payment Date next succeeding the date of such sale, has not been received, the
Indenture Trustee shall prevent such sale by bidding an amount at least $1.00
more than the highest other bid in order to preserve the Trust Estate.


113



--------------------------------------------------------------------------------





(c)    In connection with a Sale of all or any portion of the Trust Estate:
(i)    any of the Noteholders may bid for and purchase the property offered for
Sale, and upon compliance with the terms of sale may hold, retain and possess
and dispose of such property, without further accountability;
(ii)    the Indenture Trustee may bid for and acquire the property offered for
Sale in connection with any Sale thereof;
(iii)    the Indenture Trustee shall execute and deliver an appropriate
instrument of conveyance transferring its interest in any portion of the Trust
Estate in connection with a Sale thereof;
(iv)    the Indenture Trustee is hereby irrevocably appointed the agent and
attorney-in-fact of the Issuer to transfer and convey its interest in any
portion of the Trust Estate in connection with a Sale thereof, and to take all
action necessary to effect such Sale; and
(v)    no purchaser or transferee at such a Sale shall be bound to ascertain the
Indenture Trustee’s authority, inquire into the satisfaction of any conditions
precedent or see to the application of any moneys.
(d)    Notwithstanding anything to the contrary in this Indenture, if an Event
of Default has occurred and is continuing and the Notes have become due and
payable or have been declared due and payable and such declaration and its
consequences have not been rescinded and annulled, any proceeds received by the
Indenture Trustee with respect to a foreclosure, sale or other realization
resulting from a transfer of the assets of the Trust Estate shall be allocated
in accordance with Section 4.5(a)(2) hereof. The amount, if any, so allocated to
the Issuer shall be paid by the Indenture Trustee to or to the order of the
Issuer free and clear of the Adverse Claim of this Indenture and the Noteholders
shall have no claim or rights to the amount so allocated.

Section 8.17.
Undertaking for Costs.

All parties to this Indenture agree, and each Noteholder by its acceptance
thereof will be deemed to have agreed, that any court may in its discretion
require, in any suit for the enforcement of any right or remedy under this
Indenture, or in any suit against the Indenture Trustee for any action taken or
omitted by it as Indenture Trustee, the filing by any party litigant in such
suit of an undertaking to pay the costs of such suit, and that such court may in
its discretion assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in such suit, having due regard to the
merits and good faith of the claims or defenses made by such party litigant; but
the provisions of this Section will not apply to any suit instituted by the
Indenture Trustee, to any suit instituted by any Noteholder or group of
Noteholders holding in the aggregate more than 25% of the Note Balance of the
Outstanding Notes of each Series (measured by Voting Interests) to which the
suit relates, or to any suit instituted by any Noteholders for the enforcement
of the payment of the principal of or interest on any Note on or after the
applicable Stated Maturity Date expressed in such Note.

Section 8.18.
Waiver of Stay or Extension Laws.

The Issuer covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, or plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay or extension law


114



--------------------------------------------------------------------------------





wherever enacted, now or at any time hereafter in force, which may affect the
covenants or the performance of this Indenture; and the Issuer (to the extent
that it may lawfully do so) hereby expressly waives all benefit or advantage of
any such law, and covenants that it will not hinder, delay or impede the
execution of any power herein granted to the Indenture Trustee, but will suffer
and permit the execution of every such power as though no such law had been
enacted.

Section 8.19.
Notice of Waivers.

Promptly after any waiver of an Event of Default pursuant to Section 4.12, or
any rescission or annulment of a declaration of acceleration pursuant to
Section 8.2(c), or any waiver of past default pursuant to Section 8.15, the
Issuer will notify all related Note Rating Agencies in writing.

Article IX
The Issuer

Section 9.1.
Representations and Warranties of Issuer.

The Issuer hereby makes the following representations and warranties for the
benefit of the Indenture Trustee, the Noteholders, any Derivative Counterparty,
any Supplemental Credit Enhancement Provider and any Liquidity Provider. The
representations shall be made as of the execution and delivery of this Indenture
and of each Indenture Supplement, and as of each Funding Date and as of each
date of Grant and shall survive the Grant of a Security Interest in the
Receivables to the Indenture Trustee.
(a)    Organization and Good Standing. The Issuer is duly organized and validly
existing as a statutory trust and is in good standing under the laws of the
State of Delaware, with power and authority to own its properties and to conduct
its business as such properties are currently owned and such business is
presently conducted. The Issuer has appointed the Administrator as the Issuer’s
agent where notices and demands to or upon the Issuer in respect of the Notes of
this Indenture may be served.
(b)    Power and Authority. The Issuer has and will continue to have the power
and authority to execute and deliver this Indenture and the other Transaction
Documents to which it is or will be a party, and to carry out their respective
terms; the Issuer had and has had at all relevant times and now has full power,
authority and legal right to acquire, own, hold and Grant a Security Interest in
the Trust Estate and has duly authorized such Grant to the Indenture Trustee by
all necessary action; and the execution, delivery and performance by the Issuer
of this Indenture and each of the other Transaction Documents to which it is a
party has been duly authorized by all necessary action of the Issuer.
(c)    Valid Transfers; Binding Obligations. This Indenture creates a valid
Grant of a Security Interest in the Receivables which has been validly perfected
and is a first priority Security Interest under the UCC, and such other portion
of the Collateral as to which a Security Interest may be granted under the UCC,
which security interest is enforceable against creditors of and purchasers from
the Issuer, subject to Applicable Law. Each of the Transaction Documents to
which the Issuer is a party constitutes a legal, valid and binding obligation of
the Issuer enforceable in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization or other similar laws
affecting creditors’ rights generally or by general equity principles.
(d)    No Violation. The execution and delivery by the Issuer of this Indenture
and each other Transaction Document to which it is a party and the consummation
of the transactions contemplated by this


115



--------------------------------------------------------------------------------





Indenture and the other Transaction Documents and the fulfillment of the terms
of this Indenture and the other Transaction Documents do not conflict with,
result in any breach of any of the terms or provisions of, or constitute (with
or without notice or lapse of time or both) a default under the Organizational
Documents of the Issuer or any indenture, agreement or other material instrument
to which the Issuer is a party or by which it is bound, or result in the
creation or imposition of any Adverse Claim upon any of its properties pursuant
to the terms of any such indenture, agreement or other instrument (other than
this Indenture), or violate any law, order, judgment, decree, writ, injunction,
award, determination, rule or regulation applicable to the Issuer of any court
or of any federal or state regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Issuer or its
properties, which breach, default, conflict, Adverse Claim or violation could
reasonably be expected to have an Adverse Effect.
(e)    No Proceedings. There is no action, suit or proceeding before or by any
court or governmental agency or body, domestic or foreign, now pending, or to
the Issuer’s knowledge, threatened, against or affecting the Issuer: (i)
asserting the invalidity of this Indenture, the Notes or any of the other
Transaction Documents to which the Issuer is a party, (ii) seeking to prevent
the issuance of the Notes or the consummation of any of the transactions
contemplated by this Indenture, or any of the other Transaction Documents, (iii)
seeking any determination or ruling which could reasonably be expected to have
an Adverse Effect or could reasonably be expected to materially and adversely
affect the condition (financial or otherwise), business or operations of the
Issuer, or (iv) relating to the Issuer and which could reasonably be expected to
adversely affect the United States federal income tax attributes of the Notes.
(f)    No Subsidiaries. The Issuer has no subsidiaries.
(g)    All Tax Returns True, Correct and Timely Filed. All tax returns required
to be filed by the Issuer in any jurisdiction have in fact been filed and all
taxes, assessments, fees and other governmental charges upon the Issuer or upon
any of its properties, and all income of franchises, shown to be due and payable
on such returns have been paid except for any such taxes, assessments, fees and
charges the amount, applicability or validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which the
Issuer had established adequate reserves in accordance with GAAP. All such tax
returns were true and correct in all material respects and the Issuer knows of
no proposed additional tax assessment against it that could reasonably be
expected to have a material adverse effect upon the ability of the Issuer to
perform its obligations hereunder nor of any basis therefor. The provisions for
taxes on the books of the Issuer are in accordance with GAAP.
(h)    No Restriction on Issuer Affecting its Business. The Issuer is not a
party to any contract or agreement, or subject to any charter or other
restriction, which materially and adversely affects its business, and the Issuer
has not agreed or consented to cause any of its assets or properties to become
subject to any Adverse Claim other than the Security Interest or any Permitted
Liens.
(i)    Title to Receivables. As represented by the Depositor in the Receivables
Pooling Agreement, immediately prior to the Grant thereof to the Indenture
Trustee as contemplated by this Indenture, the Issuer had good and marketable
title to each Receivable, free and clear of all Adverse Claims other than any
Permitted Liens and rights of others.
(j)    Perfection of Security Interest. All filings and recordings that are
necessary to perfect the interest of the Issuer in the Receivables and such
other portion of the Trust Estate as to which a sale or security interest may be
perfected by filing under the UCC, have been accomplished and are in full force
and effect. All filings and recordings against the Issuer required to perfect
the Security Interest of the Indenture Trustee in such Receivables and such
other portion of the Trust Estate as to which a Security Interest may be
perfected


116



--------------------------------------------------------------------------------





by filing under the UCC, have been accomplished and are in full force and
effect. Other than the Security Interest granted to the Indenture Trustee
pursuant to this Indenture, the Issuer has not pledged, assigned, sold, granted
a Security Interest in, or otherwise conveyed any of the Receivables or any
other Collateral. The Issuer has not authorized the filing of and is not aware
of any financing statement filed against the Issuer that includes a description
of collateral covering the Receivables other than (1) any financing statement
related to the Security Interest granted to the Indenture Trustee hereunder or
(2) that has been terminated.
(k)    Notes Authorized, Executed, Authenticated, Validly Issued and
Outstanding. The Notes have been duly and validly authorized and, when duly and
validly executed and authenticated by the Indenture Trustee in accordance with
the terms of this Indenture and delivered to and paid for by each purchaser as
provided herein, will be validly issued and outstanding and entitled to the
benefits hereof.
(l)    Location of Chief Executive Office and Records. The principal place of
business and chief executive office of the Issuer, and the office where Issuer
maintains all of its corporate records, is located at the offices of the
Administrator at Ditech Financial LLC, 1100 Virginia Drive, Suite 100A, Ft.
Washington, PA, 19034; provided that, at any time after the Closing Date, upon
thirty (30) days’ prior written notice to the Indenture Trustee and the
Noteholders, the Issuer may relocate its jurisdiction of formation, and/or its
principal place of business and chief executive office, and/or the office where
it maintains all of its records, to another location or jurisdiction, as the
case may be, within the United States to the extent that the Issuer shall have
taken all actions necessary or reasonably requested by the Indenture Trustee or
the Majority Noteholders of all Outstanding Notes to amend its existing
financing statements and continuation statements, and file additional financing
statements and to take any other steps reasonably requested by the Indenture
Trustee or the Majority Noteholders of all Outstanding Notes to further perfect
or evidence the rights, claims or security interests of the Indenture Trustee
and the Noteholders under any of the Transaction Documents.
(m)    Solvency. The Issuer (i) is not insolvent” (as such term is defined in
§ 101(32)(A) of the Bankruptcy Code); (ii) is able to pay its debts as they
become due; and (iii) does not have unreasonably small capital for the business
in which it is engaged or for any business or transaction in which it is about
to engage. The Issuer is not Granting the Trust Estate to the Indenture Trustee
with the intent to defraud, delay or hinder any of its creditors.
(n)    Separate Identity. The Issuer is operated as an entity separate from the
Receivables Seller, the Depositor and the Servicer. The Issuer has complied with
all covenants set forth in its Organizational Documents.
(o)    Name. The legal name of the Issuer is as set forth in this Indenture and
the Issuer does not use and has not used any other trade names, fictitious
names, assumed names or “doing business as” names.
(p)    Governmental Authorization. Other than the filing of the financing
statements (or financing statement amendments) required hereunder or under any
other Transaction Document, no authorization or approval or other action by, and
no notice to or filing with, any governmental authority or regulatory body is
required for (i) the due execution and delivery by Issuer of this Indenture and
each other Transaction Document to which it is a party and (ii) the performance
of its obligations hereunder and thereunder.
(q)    Accuracy of Information. All information heretofore furnished by the
Issuer or any of its Affiliates to the Indenture Trustee or the Noteholders for
purposes of or in connection with this Indenture, any of the other Transaction
Documents or any transaction contemplated hereby or thereby is, and all such
information hereafter furnished by the Issuer or any of its Affiliates to the
Indenture Trustee or the Noteholders will be, true and accurate in every
material respect on the date such information is stated or certified and


117



--------------------------------------------------------------------------------





does not and will not contain any material misstatement of fact or omit, taking
into account all other information provided, to state a material fact or any
fact necessary to make the statements contained therein not misleading in any
material respect.
(r)    Use of Proceeds. No proceeds of any issuance of Notes or funding under a
VFN hereunder will be used for a purpose that violates, or would be inconsistent
with, Regulation T, U or X promulgated by the Board of Governors of the Federal
Reserve System from time to time.
(s)    Investment Company. The Issuer is not required to be registered as an
“investment company” within the meaning of the Investment Company Act, or any
successor statute.
(t)    Compliance with Law. The Issuer has complied in all material respects
with all Applicable Laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject.
(u)    Investments. The Issuer does not own or hold, directly or indirectly (i)
any capital stock or equity security of, or any equity interest in, any Person
or (ii) any debt security or other evidence of indebtedness of any Person (other
than Permitted Investments and Sinking Fund Permitted Investments).
(v)    Transaction Documents. The Receivables Pooling Agreement and the
receivables assignments executed in connection therewith from time to time are
the only agreement pursuant to which the Issuer directly or indirectly purchases
and receives contributions of Receivables from the Depositor and the Receivables
Pooling Agreement represents the only agreement between the Depositor and the
Issuer relating to the transfer of the Receivables from the Depositor to the
Issuer.
(w)    Limited Business. Since its formation the Issuer has conducted no
business other than entering into and performing its obligations under the
Transaction Documents to which it is a party, and such other activities as are
incidental to the foregoing. The Transaction Documents to which it is a party,
and any agreements entered into in connection with the transactions that are
permitted thereby, are the only agreements to which the Issuer is a party.
(x)    Foreign Corrupt Practices Act. Neither the Issuer nor, to its knowledge,
any director, officer, agent or employee of the Issuer is aware of or has taken
any action, directly or indirectly, that would result in a violation in any
material respect by such persons of the Foreign Corrupt Practices Act of 1977,
as amended, and the rules and regulations thereunder (the “FCPA”); and the
Issuer has conducted its business in compliance in all material respects with
the FCPA and has instituted and maintain policies and procedures designed to
ensure continued compliance therewith.
(y)    U.S. Anti-Money Laundering Laws. The operations of the Issuer are
conducted and, to its knowledge, have been conducted in all material respects in
compliance with the applicable anti-money laundering statutes of all
jurisdictions to which the Issuer is subject and the rules and regulations
thereunder, including the Bank Secrecy Act, as amended by Title III of the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT Act) (collectively,
the “U.S. Anti-Money Laundering Laws”), and no action, suit or proceeding by or
before any court or governmental agency, authority or body or any arbitrator
involving the Issuer with respect to the U.S. Anti-Money Laundering Laws is
pending or, to the knowledge of the Issuer, threatened.
(z)    Sanctions. Neither the Issuer nor its Subsidiaries, nor, to its
knowledge, any of its or its Subsidiaries’ directors, officers, agents,
Subsidiaries or employees, is a Person that is, or is owned or controlled by
Persons that are (1) the subject of any sanctions administered or enforced by
the Office of Foreign Assets


118



--------------------------------------------------------------------------------





Control of the U.S. Department of the Treasury (“OFAC”), the U.S. Department of
State, the United Nations Security Council, the European Union or Her Majesty’s
Treasury (collectively, “Sanctions”) or (2) located, organized or resident in a
country or territory that is, or whose government is, the subject of Sanctions;
including, without limitation, Cuba, Iran, North Korea, Sudan and Syria.

Section 9.2.
Liability of Issuer; Indemnities.

(a)    Obligations. The Issuer shall be liable in accordance with this Indenture
only to the extent of the obligations in this Indenture specifically undertaken
by the Issuer in such capacity under this Indenture and shall have no other
obligations or liabilities hereunder. The Issuer shall indemnify, defend and
hold harmless the Indenture Trustee (in all its capacities), the Calculation
Agent, the Paying Agent, the Securities Intermediary, the Note Registrar, the
Noteholders, each Derivative Counterparty (as applicable, with respect to the
related Series of Notes) and the Trust Estate (each an “Indemnified Party”) from
and against any taxes that may at any time be asserted against the Indenture
Trustee, the Calculation Agent, the Paying Agent, the Securities Intermediary,
the Note Registrar or the Trust Estate with respect to the transactions
contemplated in this Indenture or any of the other Transaction Documents,
including, without limitation, any sales, gross receipts, general corporation,
tangible or intangible personal property, privilege or license taxes (but not
including any taxes asserted with respect to, and as of the date of, the
transfer of the Receivables to the Trust Estate, the issuance and original sale
of the Notes of any Class, or asserted with respect to ownership of the
Receivables, or federal, state or local income or franchise taxes or any other
tax, or other income taxes arising out of payments on the Notes of any Class, or
any interest or penalties with respect thereto or arising from a failure to
comply therewith) and costs and expenses in defending against the same.
(b)    Notification and Defense. Promptly after any Indemnified Party shall have
been served with the summons or other first legal process or shall have received
written notice of the threat of a claim in respect of which a claim for
indemnity may be made against the Issuer under this Section 9.2, the Indemnified
Party shall notify the Issuer and the Administrator in writing of the service of
such summons, other legal process or written notice, giving information therein
as to the nature and basis of the claim, but failure so to notify the Issuer
shall not relieve the Issuer from any liability which it may have hereunder or
otherwise, except to the extent that the Issuer is prejudiced by such failure so
to notify the Issuer. The Issuer will be entitled, at its own expense, to
participate in the defense of any such claim or action and, to the extent that
it may wish, to assume the defense thereof, with counsel reasonably satisfactory
to such Indemnified Party, and, after notice from the Issuer to such Indemnified
Party that the Issuer wishes to assume the defense of any such action, the
Issuer will not be liable to such Indemnified Party under this Section 9.2 for
any legal or other expenses subsequently incurred by such Indemnified Party in
connection with the defense of any such action unless (i) the defendants in any
such action include both the Indemnified Party and the Issuer, and the
Indemnified Party (upon the advice of counsel) shall have reasonably concluded
that there may be legal defenses available to it that are different from or
additional to those available to the Issuer, or one or more Indemnified Parties,
and which in the reasonable judgment of such counsel are sufficient to create a
conflict of interest for the same counsel to represent both the Issuer and such
Indemnified Party, (ii) the Issuer shall not have employed counsel reasonably
satisfactory to the Indemnified Party to represent the Indemnified Party within
a reasonable time after notice of commencement of the action, or (iii) the
Issuer has authorized the employment of counsel for the Indemnified Party at the
expense of the Issuer; then, in any such event, such Indemnified Party shall
have the right to employ its own counsel in such action, and the reasonable fees
and expenses of such counsel shall be borne by the Issuer; provided, however,
that the Issuer shall not in connection with any such action or separate but
substantially similar or related actions arising out of the same general
allegations or circumstances, be liable for any fees and expenses of more than
one firm of attorneys at any time for all Indemnified Parties. Each Indemnified
Party, as a condition of the indemnity agreement contained herein, shall use its
commercially reasonable efforts to cooperate with


119



--------------------------------------------------------------------------------





the Issuer in the defense of any such action or claim. The Issuer shall not,
without the prior written consent of any Indemnified Party, effect any
settlement of any pending or threatened proceeding in respect of which such
Indemnified Party is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such proceeding or threatened proceeding.
(c)    Expenses. Indemnification under this Section shall include, without
limitation, reasonable fees and expenses of counsel and expenses of litigation.
If the Issuer has made any indemnity payments pursuant to this Section and the
recipient thereafter collects any of such amounts from others, the recipient
shall promptly repay such amounts collected to the Issuer, without interest.

Section 9.3.
Merger or Consolidation, or Assumption of the Obligations, of the Issuer.

Any Person (a) into which the Issuer may be merged or consolidated, (b) which
may result from any merger, conversion or consolidation to which the Issuer
shall be a party, or (c) which may succeed to all or substantially all of the
business or assets of the Issuer, which Person in any of the foregoing cases
executes an agreement of assumption to perform every obligation of the Issuer
under this Indenture, shall be the successor to the Issuer under this Indenture
without the execution or filing of any document or any further act on the part
of any of the parties to this Indenture, except that if the Issuer in any of the
foregoing cases is not the surviving entity, then the surviving entity shall
execute an agreement of assumption to perform every obligation of the Issuer
under the Transaction Documents, including Derivative Agreements entered into by
the Issuer or the Indenture Trustee on its behalf, and the surviving entity
shall have taken all actions necessary or reasonably requested by the Issuer,
the Majority Noteholders of all Outstanding Notes or the Indenture Trustee to
amend its existing financing statements and continuation statements, and file
additional financing statements and to take any other steps reasonably requested
by the Issuer, the Majority Noteholders of all Outstanding Notes or the
Indenture Trustee to further perfect or evidence the rights, claims or security
interests of the Issuer, the Noteholders or the Indenture Trustee under any of
the Transaction Documents. The Issuer (i) shall provide prior written notice of
any merger, consolidation or succession pursuant to this Section to each Note
Rating Agency that has rated any then-Outstanding Notes, the Indenture Trustee,
each Derivative Counterparty and the Noteholders, (ii) for so long as the Notes
are Outstanding, (1) shall receive from each Note Rating Agency rating
Outstanding Notes a letter to the effect that such merger, consolidation or
succession will not result in a qualification, downgrading or withdrawal of the
then current ratings assigned by such Note Rating Agency to any Outstanding
Notes or (2) if the Administrator and the Administrative Agent determine in
their reasonable judgment that an applicable Note Rating Agency no longer
provides such letters as described in the foregoing clause (1), (a) the
Administrator shall provide prior written notice of such new merger,
consolidation or succession to the related Note Rating Agency and (b) the
Administrative Agent shall have provided its prior written consent to such
merger, consolidation or succession, provided, that the Issuer provides an
Issuer Certificate to the effect that any such merger, consolidation or
succession will not have a material Adverse Effect on the Outstanding Notes,
(iii) shall obtain an Opinion of Counsel addressed to the Indenture Trustee and
reasonably satisfactory to the Indenture Trustee, that such merger,
consolidation or succession complies with the terms hereof and one or more
Opinions of Counsel updating or restating all opinions delivered on the date of
this Indenture with respect to corporate matters, enforceability of Transaction
Documents against the Issuer, and the grant by the Issuer of a valid security
interest in the Aggregate Receivables to the Indenture Trustee and the
perfection of such security interest and related matters, (iv) shall receive
from the Majority Noteholders of all Outstanding Notes and each Derivative
Counterparty their prior written consent to such merger, consolidation or
succession, absent which consent, which may not be unreasonably withheld or
delayed, the Issuer shall not become a party to such merger, consolidation or
succession and (v) shall obtain an Issuer Tax Opinion.


120



--------------------------------------------------------------------------------






Section 9.4.
Issuer May Not Own Notes.

The Issuer may not become the owner or pledgee of one or more of the Notes
(other than any “Retained Notes” (as defined in any Indenture Supplement)). Any
Person Controlling, Controlled by or under common Control with the Issuer may,
in its individual or any other capacity, become the owner or pledgee of one or
more Notes with the same rights as it would have if it were not an Affiliate of
the Issuer, except as otherwise specifically provided in the definition of the
term “Noteholder.” The Notes so owned by or pledged to such Controlling,
Controlled or commonly Controlled Person shall have an equal and proportionate
benefit under the provisions of this Indenture, without preference, priority or
distinction as among any of the Notes, except as set forth herein with respect
to, among other things, rights to vote, consent or give directions to the
Indenture Trustee as a Noteholder.

Section 9.5.
Covenants of Issuer.

(a)    Organizational Documents; Unanimous Consent. The Issuer hereby covenants
that its Organizational Documents provide that they may not be amended or
modified without (i) notice to the Indenture Trustee and each Note Rating Agency
that is at that time rating any Outstanding Notes, and (ii) the prior written
consent of the Administrative Agent, unless and until this Indenture shall have
been satisfied, discharged and terminated. The Issuer will at all times comply
with the terms of its Organizational Documents. In addition, notwithstanding any
other provision of this Section and any provision of law, the Issuer shall not
take any action described in Section 4.1 of the Issuer’s Organizational
Documents or do any of the following unless the Owners (as such term is defined
in the Issuer’s Organizational Documents), the Administrative Agent and
together, the Majority Noteholders of all Outstanding Notes that are not
Variable Funding Notes and the Series Required Noteholders for each Series of
Variable Funding Notes that are Outstanding consent to such action: (A) dissolve
or liquidate, in whole or in part, or institute proceedings to be adjudicated
bankrupt or insolvent, (B)consent to the institution of bankruptcy or insolvency
proceedings against it, (C)file a petition seeking, or consent to,
reorganization or relief under any applicable federal, state or foreign law
relating to bankruptcy or similar matters, (D)consent to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator (or other similar
official) of the Issuer or a substantial part of its property, (E)make any
assignment for the benefit of creditors, (F)admit in writing its inability to
pay its debts generally as they become due, or (G) take any action in
furtherance of the actions set forth in clauses (A) through (F) above; or (1)
merge or consolidate with or into any other person or entity or sell or lease
its property or all or substantially all of its assets to any person or entity;
or (2) modify any provision of its Organizational Documents.
(b)    Preservation of Existence. The Issuer hereby covenants to do or cause to
be done all things necessary on its part to preserve and keep in full force and
effect its rights and franchises as a statutory trust under the laws of the
State of Delaware, and to maintain each of its licenses, approvals, permits,
registrations or qualifications in all jurisdictions in which its ownership or
lease of property or the conduct of its business requires such licenses,
approvals, registrations or qualifications, except for failures to maintain any
such licenses, approvals, registrations or qualifications which, individually or
in the aggregate, would not have an Adverse Effect.
(c)    Compliance with Laws. The Issuer hereby covenants to comply in all
material respects with all applicable laws, rules and regulations and orders of
any governmental authority, the noncompliance with which would have an Adverse
Effect or a material adverse effect on the business, financial condition or
results of operations of the Issuer.


121



--------------------------------------------------------------------------------





(d)    Payment of Taxes. The Issuer hereby covenants to pay and discharge
promptly or cause to be paid and discharged promptly all taxes, assessments and
governmental charges or levies imposed upon the Issuer or upon its income and
profits, or upon any of its property or any part thereof, before the same shall
become in default, provided that the Issuer shall not be required to pay and
discharge any such tax, assessment, charge or levy so long as the validity or
amount thereof shall be contested in good faith by appropriate proceedings and
the Issuer shall have set aside on its books adequate reserves with respect to
any such tax, assessment, charge or levy so contested.
(e)    Investments. The Issuer hereby covenants that it will not, without the
prior written consent of the Majority Noteholders of all Outstanding Notes,
acquire or hold any indebtedness for borrowed money of another person, or any
capital stock, debentures, partnership interests or other ownership interests or
other securities of any Person, other than Permitted Investments and Sinking
Fund Permitted Investments as provided hereunder and the Receivables acquired
under the Receivables Sale Agreement and the Receivables Pooling Agreement.
(f)    Keeping Records and Books of Account. The Issuer hereby covenants and
agrees to maintain and implement administrative and operating procedures
(including, without limitation, an ability to recreate records evidencing the
Receivables in the event of the destruction or loss of the originals thereof)
and keep and maintain, all documents, books, records and other information
reasonably necessary or advisable for the collection of all Receivables
(including, without limitation, records adequate to permit the daily
identification of all collections with respect to, and adjustments of amounts
payable under, each Receivable). The Administrator shall ensure compliance with
this Section 9.5(f).
(g)    Employee Benefit Plans. The Issuer hereby covenants and agrees to comply
in all material respects with the provisions of ERISA, the Code, and all other
applicable laws, and the regulations and interpretations thereunder to the
extent applicable, with respect to each Employee Benefit Plan.
(h)    No Release. The Issuer shall not take any action and shall use its best
efforts not to permit any action to be taken by others that would release any
Person from any of such Person’s covenants or obligations under any Transaction
Document, Designated Servicing Agreement or other document, instrument or
agreement included in the Trust Estate, or which would result in the amendment,
hypothecation, subordination, termination or discharge of, or impair the
validity or effectiveness of, any such document, instrument or agreement.
(i)    Separate Identity. The Issuer acknowledges that the Secured Parties are
entering into the transactions contemplated by this Indenture in reliance upon
the Issuer’s identity as a legal entity that is separate from the Receivables
Seller, the Depositor or the Servicer (each, a “Facility Entity”). Therefore,
from and after the date of execution and delivery of this Indenture, the Issuer
shall take all reasonable steps to maintain the Issuer’s identity as a separate
legal entity and to make it manifest to third parties that the Issuer is an
entity with assets and liabilities distinct from those of each Facility Entity
and not a division of a Facility Entity.
(j)    Compliance with and Enforcement of Transaction Documents. The Issuer
hereby covenants and agrees to comply in all respects with the terms of, employ
the procedures outlined in and enforce the obligations of the parties to all of
the Transaction Documents to which the Issuer is a party, and take all such
action to such end as may be from time to time reasonably requested by the
Indenture Trustee, and/or the Majority Noteholders of all Outstanding Notes,
maintain all such Transaction Documents in full force and effect and make to the
parties thereto such reasonable demands and requests for information and reports
or


122



--------------------------------------------------------------------------------





for action as the Issuer is entitled to make thereunder and as may be from time
to time reasonably requested by the Indenture Trustee.
(k)    No Sales, Liens, Etc. Against Receivables and Trust Property. The Issuer
hereby covenants and agrees, except for releases specifically permitted
hereunder, not to sell, assign (by operation of law or otherwise) or otherwise
dispose of, or create or suffer to exist, any Adverse Claim (other than the
Security Interest created hereby or any Permitted Liens) upon or with respect
to, any Receivables or Trust Property, or any interest in either thereof, or
upon or with respect to any Trust Account, or assign any right to receive income
in respect thereof. The Issuer shall promptly, but in no event later than two
(2) Business Days after a Responsible Officer has obtained actual knowledge
thereof, notify the Indenture Trustee of the existence of any Adverse Claim on
any Receivables or Trust Estate, and the Issuer shall defend the right, title
and interest of each of the Issuer and the Indenture Trustee in, to and under
the Receivables and Trust Estate, against all claims of third parties.
(l)    No Change in Business. The Issuer covenants that it shall not make any
change in the character of its business.
(m)    No Change in Name, Etc.; Preservation of Security Interests The Issuer
covenants that it shall not make any change to its company name, or use any
trade names, fictitious names, assumed names or “doing business as” names. The
Issuer will from time to time, at its own expense, execute and file such
additional financing statements (including continuation statements) as may be
necessary to ensure that at any time, the interest of the Issuer in all of the
Receivables and such other portion of the Trust Estate as to which a sale or
Security Interest may be perfected by filing under the UCC, and the Security
Interest of the Indenture Trustee in all of the Receivables and such other
portion of the Trust Estate as to which a Security Interest may be perfected by
filing under the UCC, are fully protected.
(n)    No Institution of Insolvency Proceedings. The Issuer covenants that it
shall not institute Insolvency Proceedings with respect to the Issuer or any
Affiliate thereof or consent to the institution of Insolvency Proceedings
against the Issuer or any Affiliate thereof or take any action in furtherance of
any such action, or seek dissolution or liquidation in whole or in part of the
Issuer or any Affiliate thereof.
(o)    Money for Note Payments To Be Held in Trust. The Indenture Trustee shall
cause each Paying Agent other than the Indenture Trustee to execute and deliver
to the Indenture Trustee an instrument in which such Paying Agent shall agree
with the Indenture Trustee, subject to the provisions of this Section 9.5(o),
that such Paying Agent shall:
(i)    hold all sums held by it in respect of payments on Notes in trust for the
benefit of the Noteholders entitled thereto until such sums shall be paid to
such Persons or otherwise disposed of as herein provided;
(ii)    give the Indenture Trustee notice of any default by the Issuer (or any
other obligor upon the Notes) in the making of any payment; and
(iii)    at any time during the continuance of any such default, upon the
written request of the Indenture Trustee, forthwith pay to the Indenture Trustee
all sums so held in trust by such Paying Agent.
The Issuer may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or direct any Paying
Agent to pay, to the Indenture Trustee all sums held in trust


123



--------------------------------------------------------------------------------





by such Paying Agent, such sums to be held by the Indenture Trustee upon the
same trusts as those upon which such sums were held by such Paying Agent; and,
upon such payment by any Paying Agent to the Indenture Trustee, such Paying
Agent shall be released from all further liability with respect to such money.
(p)    Protection of Trust Estate. The Issuer shall from time to time execute
and deliver to the Indenture Trustee and the Administrative Agent all such
supplements and amendments hereto (a copy of which shall be provided to the
Noteholders) and all such financing statements, continuation statements,
instruments of further assurance and other instruments, and shall take such
other action as is necessary or advisable to:
(i)    Grant more effectively all or any portion of the Trust Estate;
(ii)    maintain or preserve the Security Interest or carry out more effectively
the purposes hereof;
(iii)    perfect, publish notice of, or protect the validity of any Grant made
or to be made by this Indenture;
(iv)    enforce any of the Receivables or, where appropriate, any Security
Interest in the Trust Estate and the proceeds thereof, or
(v)    preserve and defend title to the Trust Estate and the rights of the
Indenture Trustee and the Noteholders therein against the claims of all persons
and parties.
(q)    Investment Company Act. The Issuer shall conduct its operations in a
manner which shall not subject it to registration as an “investment company”
under the Investment Company Act.
(r)    Payment of Review and Renewal Fees. The Issuer shall pay or cause to be
paid to each Note Rating Agency that has rated Outstanding Notes, the annual
rating review and renewal fee in respect of such Notes, if any.
(s)    Sanctions. The Issuer hereby covenants that it will not directly or
indirectly use the proceeds of the Notes, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other
Person, to fund activities of or business with any Person, or in any country or
territory, that at the time of such funding or facilitation, is the subject of
Sanctions, or in a manner that would otherwise cause any Person to violate any
Sanctions in any material respect.
(t)    No Subsidiaries. The Issuer shall not form or hold interests in any
subsidiaries.
(u)    No Indebtedness. The Issuer shall not incur any indebtedness other than
the Notes, and shall not guarantee any other Person’s indebtedness or incur any
capital expenditures.

Article X    

The Administrator and Servicer

Section 10.1.
Representations and Warranties of Administrator and Servicer.



124



--------------------------------------------------------------------------------





Each of the Administrator and the Servicer hereby makes the following
representations and warranties for the benefit of the Indenture Trustee, as of
the Closing Date and as of the date of each Grant of Receivables to the
Indenture Trustee pursuant to this Indenture.
(a)    Organization and Good Standing. The Administrator and the Servicer is a
limited liability company, duly organized, validly existing and in good standing
under the laws of the State of Delaware. The Servicer is duly qualified to do
business and is in good standing (or is exempt from such requirements) and has
obtained all necessary licenses and approvals in each jurisdiction in which the
failure so to qualify, or to obtain such licenses or approvals, would have an
Adverse Effect.
(b)    Power and Authority; Binding Obligation. Each of the Administrator and
the Servicer has the power and authority to make, execute, deliver and perform
its obligations under this Indenture and any related Indenture Supplement and
each other Transaction Document to which it is a party and all of the
transactions contemplated hereunder and thereunder, and has taken all necessary
corporate action to authorize the execution, delivery and performance of this
Indenture and each Indenture Supplement and each other Transaction Document to
which it is a party; this Indenture and each Indenture Supplement and each other
Transaction Document to which it is a party constitutes a legal, valid and
binding obligation of the Administrator and the Servicer, enforceable against
each of the Administrator and the Servicer in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
affecting the enforcement of creditors’ rights in general and except as such
enforceability may be limited by general principles of equity (whether
considered in a proceeding at law or in equity) or by public policy with respect
to indemnification under applicable securities laws.
(c)    No Violation. The execution and delivery of this Indenture and each
Indenture Supplement and each other Transaction Document to which it is a party
by each of the Administrator and the Servicer and each of their performance and
compliance with the terms of this Indenture and each Indenture Supplement and
each other Transaction Document to which it is a party will not violate (i) the
Administrator’s or the Servicer’s Charter, Bylaws or other organizational
documents or (ii) constitute a default (or an event which, with notice or lapse
of time, or both, would constitute a default) under, or result in the breach of,
any material contract, agreement or other instrument to which the Administrator
or the Servicer is a party or which may be applicable to the Administrator or
the Servicer or any of their respective assets or (iii) violate any statute,
ordinance or law or any rule, regulation, order, writ, injunction or decree of
any court or of any public, governmental or regulatory body, agency or authority
applicable to the Administrator or the Servicer or their respective properties.
(d)    No Proceedings. No proceedings, investigations or litigation before any
court, tribunal or governmental body is currently pending, nor to the knowledge
of the Administrator or the Servicer is threatened against the Administrator or
the Servicer, nor is there any such proceeding, investigation or litigation
currently pending, nor, to the knowledge of the Administrator or the Servicer,
is any such proceeding, investigation or litigation threatened against the
Administrator or the Servicer with respect to this Indenture, any Indenture
Supplement or any other Transaction Document or the transactions contemplated
hereby or thereby that could reasonably be expected to have an Adverse Effect.
(e)    No Consents Required. No consent, approval, authorization or order of any
court or governmental agency or body is required for the execution, delivery and
performance by the Administrator or the Servicer of or compliance by the
Administrator or the Servicer with this Indenture, any Indenture Supplement or
the consummation of the transactions contemplated by this Indenture, any
Indenture Supplement except for consents, approvals, authorizations and orders
which have been obtained.


125



--------------------------------------------------------------------------------





(f)    Information. No written statement, report or other document furnished or
to be furnished pursuant to this Indenture or any other Transaction Document to
which it is a party by the Administrator or the Servicer contains or will
contain any statement that is or will be inaccurate or misleading in any
material respect.
(g)    Default. The Administrator is not in default with respect to any material
contract under which a default should reasonably be expected to have a material
adverse effect on the ability of the Administrator or the Servicer to perform
its duties under this Indenture or any Indenture Supplement, or with respect to
any order of any court, administrative agency, arbitrator or governmental body
which would have a material adverse effect on the transactions contemplated
hereunder, and no event has occurred which with notice or lapse of time or both
would constitute such a default with respect to any such contract or order of
any court, administrative agency, arbitrator or governmental body.
(h)    Foreign Corrupt Practices Act. Neither Ditech nor, to its knowledge, any
director, officer, agent or employee of Ditech is aware of or has taken any
action, directly or indirectly, that would result in a violation in any material
respect by such persons of the FCPA; and Ditech has conducted its business in
compliance in all material respects with the FCPA and has instituted and
maintain policies and procedures designed to ensure continued compliance
therewith.
(i)    Anti-Money Laundering. The operations of Ditech are conducted and, to its
knowledge, have been conducted in all material respects in compliance with the
applicable anti-money laundering statutes of all jurisdictions to which Ditech
is subject and the rules and regulations thereunder, including the U.S.
Anti-Money Laundering Laws, and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving
Ditech with respect to the U.S. Anti-Money Laundering Laws is pending or, to the
knowledge of Ditech threatened.
(j)    Sanctions. Neither Ditech nor its Subsidiaries, nor, to its knowledge,
any of its or its Subsidiaries’ directors, officers, agents, Subsidiaries or
employees, is a Person that is, or is owned or controlled by Persons that are
(1) the subject of any Sanctions or (2) located, organized or resident in a
country or territory that is, or whose government is, the subject of Sanctions;
including, without limitation, Cuba, Iran, North Korea, Sudan and Syria.

Section 10.2.
Covenants of Administrator and Servicer.

(a)    Amendments to Designated Servicing Agreements. The Administrator and the
Servicer each hereby covenants and agrees not to amend the Designated Servicing
Agreements, except for such amendments that would have no material adverse
effect upon the collectability or timing of payment of any of the Aggregate
Receivables or the performance of its, the Depositor’s or the Issuer’s
obligations under the Transaction Documents or otherwise adversely affect the
interest of the Noteholders, any Derivative Counterparty, any Supplement Credit
Enhancement Provider or any Liquidity Provider, without the prior written
consent of the Majority Noteholders of all Outstanding Notes, each Derivative
Counterparty and of each Supplemental Credit Enhancement Provider and each
Liquidity Provider. The Administrator shall, within five (5) Business Days
following the effectiveness of such amendments, deliver to the Indenture Trustee
copies of all such amendments.
(b)    Maintenance of Security Interest. The Administrator shall from time to
time, at its own expense, file such additional financing statements (including
continuation statements) as may be necessary to ensure that at any time, the
Security Interest of the Indenture Trustee (on behalf of itself, the
Noteholders, any Derivative Counterparty, any Supplemental Credit Enhancement
Provider and any Liquidity Provider)


126



--------------------------------------------------------------------------------





in all of the Aggregate Receivables and the other Collateral is fully protected
in accordance with the UCC and that the Security Interest of the Indenture
Trustee in the Receivables and the rest of the Trust Estate remains perfected
and of first priority. The Administrator shall take all steps necessary to
ensure compliance with Section 9.5(m).
(c)    Regulatory Reporting Compliance. The Servicer shall, on or before the
last Business Day of the fifth (5th) month following the end of each of the
Servicer’s fiscal years (December 31), beginning with the fiscal year ending in
2017, deliver to the Indenture Trustee and the Interested Noteholders, as
applicable, a copy of the results of any Uniform Single Attestation Program for
Mortgage Bankers, an Officer’s Certificate that satisfies the requirements of
Item 1122(a) of Regulation AB, an independent public accountant’s report that
satisfies the requirements of Item 1123 of Regulation AB or similar review
conducted on the Servicer by its accountants and such other reports as the
Servicer may prepare relating to its servicing functions as the Servicer.
(d)    Compliance with Designated Servicing Agreements. The Servicer shall not
fail to comply with its obligations as the servicer under each of the Designated
Servicing Agreements, which failure would have a material adverse effect on the
interests of the Noteholders under this Indenture. The Servicer shall
immediately notify the Indenture Trustee of any Event of Default or its receipt
of a notice of termination under any Designated Servicing Agreement. The
Indenture Trustee shall forward any such notification to each Noteholder.
(e)    Compliance with Obligations. Each of the Administrator and the Servicer
shall comply with all their other obligations and duties set forth in this
Indenture and any other Transaction Document. The Administrator shall not permit
the Issuer to engage in activities that could violate its covenants in this
Indenture.
(f)    Reimbursement of Advances upon Transfer of Servicing. In connection with
any voluntary transfer of servicing under any Designated Servicing Agreement,
the Servicer shall collect reimbursement of all outstanding Advances under such
Designated Servicing Agreement prior to transferring the servicing under such
Designated Servicing Agreement. In connection with an involuntary transfer of
servicing under any Designated Servicing Agreement, the Servicer shall use best
efforts to collect reimbursement of all outstanding Advances under such
Designated Servicing Agreement prior to transferring the servicing under such
Designated Servicing Agreement.
(g)    Notice of Unmatured Defaults and Servicer Termination Events. The
Servicer shall provide written notice to the Indenture Trustee and each VFN
Noteholder of any Unmatured Default or Servicer Termination Event, immediately
following the receipt by a Responsible Officer of the Servicer of notice, or the
obtaining by a Responsible Officer of the Servicer of actual knowledge, of such
Unmatured Default or Servicer Termination Event.
(h)    [Reserved].
(i)    Administrator Instructions and Functions Performed by Issuer. The
Administrator shall perform the administrative or ministerial functions
specifically required of the Issuer pursuant to this Indenture and any other
Transaction Document.


127



--------------------------------------------------------------------------------





(j)    Adherence to Servicing Standards. Unless otherwise consented to by the
Administrative Agent, the Servicer shall comply at all times with the following
(collectively, the “Servicing Standards”):
(i)    the Servicer shall continue to make Advances and seek reimbursement of
Advances in accordance with the terms of the related Designated Servicing
Agreement;
(ii)    the Servicer shall apply all Advance Reimbursement Amounts on a
“first-in, first out” or “FIFO” basis such that the Advances of a particular
type that were disbursed first in time will be reimbursed prior to the Advances
of the same type with respect to that Securitization Trust Asset that were
disbursed later in time, to the extent permitted under the related Servicing
Agreement;
(iii)    the Servicer shall identify on its systems and in its records that the
Issuer as the owner of each Receivable and that such Receivable has been pledged
to the Indenture Trustee;
(iv)    the Servicer shall maintain systems and operating procedures necessary
to comply with all of the terms of the Transaction Documents;
(v)    the Servicer shall cooperate with the Indenture Trustee acting as
Calculation Agent in its duties set forth in the Transaction Documents; and
(vi)    the Servicer shall make all Advances within the time period required
under the related Designated Servicing Agreement, unless such failure to make
any Advances results from inadvertence and is remedied on or prior to the
related distribution date for the related Securitization Trust.
(k)    Sanctions. Ditech hereby covenants that it will not directly or
indirectly use the proceeds of the Notes, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other
Person, to fund activities of or business with any Person, or in any country or
territory, that at the time of such funding or facilitation, is the subject of
Sanctions, or in a manner that would otherwise cause any Person to violate any
Sanctions in any material respect.

Section 10.3.
Liability of the Administrator and Servicer; Indemnities.

(a)    Obligations. Each of the Administrator and the Servicer, jointly and
severally, shall indemnify, defend and hold harmless the Indenture Trustee, the
Note Registrar, the Custodian, the Calculation Agent, the Paying Agent, the
Securities Intermediary, the Trust Estate, the Owner Trustee, each Derivative
Counterparty and the Noteholders (each an “Indemnified Party”) from and against
any and all costs, expenses, losses, claims, damages and liabilities to the
extent that such cost, expense, loss, claim, damage or liability arose out of,
and was imposed upon, the Indenture Trustee, the Note Registrar, the Custodian,
the Owner Trustee, the Calculation Agent, the Paying Agent, the Securities
Intermediary, the Trust Estate or any Noteholder (i) in the case of
indemnification by the Administrator, by reason of a violation of law,
negligence, willful misfeasance or bad faith of the Administrator (or of the
Receivables Seller, the Depositor or of the Issuer as a result of a direction,
act or omission by the Administrator), in the performance of their respective
obligations under this Indenture and the other Transaction Documents or by
reason of the breach by the Receivables Seller or the Servicer of any of their
respective representations, warranties or covenants hereunder or, in the case of
the Servicer, under the Designated Servicing Agreements, or (ii) in the case of
indemnification by the Servicer, by reason of a violation of law, negligence,
willful misfeasance or bad faith of the Servicer, in the performance of its
respective obligations under this Indenture and the other Transaction Documents
or as servicer under the Designated Servicing Agreements, or by reason of the
breach by the


128



--------------------------------------------------------------------------------





Servicer of any of its representations, warranties or covenants hereunder or
under the Designated Servicing Agreements; provided, that any indemnification
amounts payable by the Administrator or the Servicer, as the case may be, to the
Owner Trustee hereunder shall not be duplicative of any indemnification amount
paid by the Administrator to the Owner Trustee in accordance with the Trust
Agreement or under the Administration Agreement.
(b)    Notification and Defense. Promptly after any Indemnified Party shall have
been served with the summons or other first legal process or shall have received
written notice of the threat of a claim in respect of which a claim for
indemnity may be made against the Administrator or the Servicer (such party, as
the case may be, being referred to herein as the “Indemnifying Party”) under
this Section 10.3, the Indemnified Party shall notify the Indemnifying Party in
writing of the service of such summons, other legal process or written notice,
giving information therein as to the nature and basis of the claim, but failure
so to notify the Indemnifying Party shall not relieve the Indemnifying Party
from any liability which it may have hereunder or otherwise, except to the
extent that the Indemnifying Party is prejudiced by such failure so to notify
the Indemnifying Party. The Indemnifying Party will be entitled, at its own
expense, to participate in the defense of any such claim or action and, to the
extent that it may wish, to assume the defense thereof, with counsel reasonably
satisfactory to such Indemnified Party, and, after notice from the Indemnifying
Party to such Indemnified Party that the Indemnifying Party wishes to assume the
defense of any such action, the Indemnifying Party will not be liable to such
Indemnified Party under this Section 10.3 for any legal or other expenses
subsequently incurred by such Indemnified Party in connection with the defense
of any such action unless (i) the defendants in any such action include both the
Indemnified Party and the Indemnifying Party, and the Indemnified Party (upon
the advice of counsel) shall have reasonably concluded that there may be legal
defenses available to it that are different from or additional to those
available to the Indemnifying Party, or one or more Indemnified Parties, and
which in the reasonable judgment of such counsel are sufficient to create a
conflict of interest for the same counsel to represent both the Indemnifying
Party and such Indemnified Party, (ii) the Indemnifying Party shall not have
employed counsel reasonably satisfactory to the Indemnified Party to represent
the Indemnified Party within a reasonable time after notice of commencement of
the action, or (iii) the Indemnifying Party has authorized the employment of
counsel for the Indemnified Party at the expense of the Indemnifying Party;
then, in any such event, such Indemnified Party shall have the right to employ
its own counsel in such action, and the reasonable fees and expenses of such
counsel shall be borne by the Indemnifying Party; provided, however, that the
Indemnifying Party shall not in connection with any such action or separate but
substantially similar or related actions arising out of the same general
allegations or circumstances, be liable for any fees and expenses of more than
one firm of attorneys at any time for all Indemnified Parties. Each Indemnified
Party, as a condition of the indemnity agreement contained herein, shall use its
commercially reasonable efforts to cooperate with the Indemnifying Party in the
defense of any such action or claim. The Indemnifying Party shall not, without
the prior written consent of any Indemnified Party, effect any settlement of any
pending or threatened proceeding in respect of which such Indemnified Party is
or could have been a party and indemnity could have been sought hereunder by
such Indemnified Party, unless such settlement includes an unconditional release
of such Indemnified Party from all liability on claims that are the subject
matter of such proceeding or threatened proceeding.
(c)    Expenses. Indemnification under this Section shall include, without
limitation, reasonable fees and expenses of counsel and expenses of litigation.
If the Indemnifying Party has made any indemnity payments pursuant to this
Section and the recipient thereafter collects any of such amounts from others,
the recipient shall promptly repay such amounts collected to the Indemnifying
Party, without interest.
(d)    Survival. The provisions of this Section shall survive the resignation or
removal of the Indenture Trustee (in any of its capacities), the Calculation
Agent, the Securities Intermediary and the Paying Agent and the termination of
this Indenture.


129



--------------------------------------------------------------------------------






Section 10.4.
Merger or Consolidation, or Assumption of the Obligations, of the Administrator
or the Servicer.

Any Person (a) into which the Administrator or the Servicer may be merged or
consolidated, (b) which may result from any merger, conversion or consolidation
to which the Administrator or the Servicer shall be a party, or (c) which may
succeed to all or substantially all of the business or assets of the
Administrator or the Servicer, as the case may be, which Person in any of the
foregoing cases executes an agreement of assumption to perform every obligation
of the Administrator or the Servicer, as applicable, under this Indenture, shall
be the successor to the Administrator or the Servicer, as applicable, under this
Indenture without the execution or filing of any paper or any further act on the
part of any of the parties to this Indenture; provided, however, that (A) such
merger, consolidation or conversion shall not cause a Target Amortization Event
for any Series or an Event of Default, or an event which with notice, the
passage of time or both would become a Target Amortization Event for any Series
or an Event of Default, (B) prior to any such merger, consolidation or
conversion, (1) the Administrator or the Servicer, as the case may be, shall
have provided to the Indenture Trustee and the Noteholders a letter from each
Note Rating Agency that rated Outstanding Notes indicating that such merger,
consolidation or conversion will not result in the qualification, reduction or
withdrawal of the then current ratings of the Outstanding Notes or (2) if the
Administrator and the Administrative Agent determine in their reasonable
judgment that an applicable Note Rating Agency no longer provides such letters
as described in the foregoing clause (1), (a) the Administrator shall provide
prior written notice of such merger, consolidation or conversion to the related
Note Rating Agency and (b) the Administrative Agent shall have provided its
prior written consent to merger, consolidation or conversion, provided, that the
Issuer provides an Issuer Certificate to the effect that any such merger,
consolidation or conversion will not have a material Adverse Effect on the
Outstanding Notes, and (C) prior to any such merger, consolidation or conversion
the Administrator shall have delivered to the Indenture Trustee an Opinion of
Counsel to the effect that such merger, consolidation or conversion complies
with the terms of this Indenture and one or more Opinions of Counsel updating or
restating all opinions delivered on the date of this Indenture with respect to
corporate matters and the enforceability of Transaction Documents against the
Administrator or the Servicer, as the case may be, true sale as to the transfers
of the Aggregate Receivables from the Servicer as Receivables Seller to the
Depositor and non-consolidation of the Servicer with the Depositor and security
interest and tax and any additional opinions required under any related
Indenture Supplement; provided, further, that the conditions specified in
clauses (B) and (C) shall not apply to any transaction (i) in which an Affiliate
of the Receivables Seller assumes the obligations of the Receivables Seller and
otherwise satisfies the eligibility criteria applicable to the Servicer under
the Designated Servicing Agreements or (ii) in which an Affiliate of the
Receivables Seller is merged into or is otherwise combined with the Receivables
Seller and the Receivables Seller is the sole survivor of such merger or other
combination. The Administrator or the Servicer, as the case may be, shall
provide prior written notice of any merger, consolidation or succession pursuant
to this Section to the Indenture Trustee, the Noteholders and each Note Rating
Agency.
Except as described in the preceding paragraph, the Administrator may not assign
or delegate any of its rights or obligations under this Indenture or any other
Transaction Document.

Article XI    

The Indenture Trustee

Section 11.1.
Certain Duties and Responsibilities.



130



--------------------------------------------------------------------------------





(a)    The Indenture Trustee undertakes to perform such duties and only such
duties as are specifically set forth in this Indenture with respect to the
Notes, and no implied covenants or obligations will be read into this Indenture
against the Indenture Trustee.
(b)    In the absence of bad faith on its part, the Indenture Trustee may, with
respect to Notes, conclusively rely upon certificates or opinions furnished to
the Indenture Trustee and conforming to the requirements of this Indenture, as
to the truth of the statements and the correctness of the opinions expressed
therein; but in the case of any such certificates or opinions which by any
provision hereof are specifically required to be furnished to the Indenture
Trustee, the Indenture Trustee will be under a duty to examine the same to
determine whether or not they conform on their face to the requirements of this
Indenture but need not confirm or investigate the accuracy of any mathematical
calculations or other facts stated therein.
(c)    If an Event of Default has occurred and is continuing, the Indenture
Trustee will exercise such of the rights and powers vested in it by this
Indenture, and use the same degree of care and skill in their exercise, as a
prudent person would exercise or use under the circumstances in the conduct of
such person’s own affairs.
(d)    No provision of this Indenture will be construed to relieve the Indenture
Trustee from liability for its own negligent action, its own negligent failure
to act, or its own willful misconduct, except that:
(i)    this subsection (d) will not be construed to limit the effect of
subsection (a) of this Section 11.1;
(ii)    the Indenture Trustee will not be liable for any error of judgment made
in good faith by an Indenture Trustee Authorized Officer, unless it will be
proved that the Indenture Trustee was negligent in ascertaining the pertinent
facts;
(iii)    the Indenture Trustee will not be liable with respect to any action
taken or omitted to be taken by it in good faith in accordance with the
direction of the Majority Noteholders or the Administrative Agent relating to
the time, method and place of conducting any proceeding for any remedy available
to the Indenture Trustee, or exercising any trust or power conferred upon the
Indenture Trustee, under this Indenture with respect to the Notes of any Class,
to the extent consistent with Sections 8.7 and 8.8;
(iv)    no provision of this Indenture will require the Indenture Trustee to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers, if it has reasonable grounds for believing that repayment of
such funds or indemnity satisfactory to the Indenture Trustee against such risk
or liability is not reasonably assured to it; and
(v)    whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Indenture Trustee will be subject to the provisions of this
Section.

Section 11.2.
Notice of Defaults.

Within ten (10) Business Days (or, with respect to a Target Amortization Event,
as otherwise provided in the related Indenture Supplement, if applicable) of
receiving written notice of any Target Amortization Event, Event of Default or
an Indenture Trustee Authorized Officer has obtained actual knowledge thereof,


131



--------------------------------------------------------------------------------





but in any event as soon as reasonably practicable, the Indenture Trustee shall
deliver to the Noteholders, the Issuer, each Note Rating Agency and any
Derivative Counterparty (as applicable, in the case of any Target Amortization
Event, with respect to the related Series of Notes) written notice specifying
the nature and status thereof (including notice of an event described in the
definition of Target Amortization Event that occurs upon notice by either the
Administrative Agent or the Administrator or any of its Affiliates, or by the
Indenture Trustee, the Note Rating Agency or the related Noteholders of such
Series and/or affirmative vote by the Series Required Noteholders, if
applicable), unless such Target Amortization Event or Event of Default shall
have been cured or waived as set forth herein or in any Indenture Supplement;
provided, however, that, except in the case of a default in the payment of the
principal of or interest on any Note of any Series or Class, the Indenture
Trustee will be protected in withholding such notice if and so long as an
Indenture Trustee Authorized Officer in good faith determines that the
withholding of such notice is in the interests of the Noteholders of such Series
or Class.  For the purpose of this Section 11.2, the term “default” means any
event which is, or after notice or lapse of time or both would become, an Event
of Default.

Section 11.3.
Certain Rights of Indenture Trustee.

Except as otherwise provided in Section 11.1:
(a)    the Indenture Trustee may conclusively rely and will be protected in
acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture or other paper or document (whether in its original or facsimile
form), including, but not limited to, any Funding Certification, believed by it
to be genuine and to have been signed or presented by the proper party or
parties;
(b)    whenever in the administration of this Indenture the Indenture Trustee
deems it desirable that a matter be proved or established before taking,
suffering or omitting any action hereunder, the Indenture Trustee (unless other
evidence be herein specifically prescribed) may, in the absence of bad faith on
its part, rely upon an Officer’s Certificate;
(c)    the Indenture Trustee may consult with counsel of its own selection and
the advice of such counsel or any Opinion of Counsel will be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in reliance thereon;
(d)    the Indenture Trustee will be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Noteholders pursuant to this Indenture, unless such Noteholders shall
have offered to the Indenture Trustee security or indemnity reasonably
satisfactory to it against the costs, expenses and liabilities which might be
incurred by it in compliance with such request or direction;
(e)    the Indenture Trustee will not be bound to make any investigation into
the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture or other paper or document, unless requested in writing to do so by
the Majority Noteholders of all Outstanding Notes; provided, however, that if
the payment within a reasonable time to the Indenture Trustee of the costs,
expenses or liabilities likely to be incurred by it in the making of such
investigation is, in the opinion of the Indenture Trustee, not assured to the
Indenture Trustee by the security afforded to it by the terms of this Indenture,
the Indenture Trustee may require indemnity satisfactory to the Indenture
Trustee against such cost, expense or liability as a condition to taking any
such action;


132



--------------------------------------------------------------------------------





(f)    the Indenture Trustee may execute any of the trusts or powers hereunder
or perform any duties hereunder either directly or by or through agents or
attorneys and the Indenture Trustee will not be responsible for any misconduct
or negligence on the part of any agent or attorney appointed with due care by it
hereunder;
(g)    the Indenture Trustee will not be responsible for filing any financing
statements or continuation statements in connection with the Notes, but will
cooperate with the Issuer in connection with the filing of such financing
statements or continuation statements;
(h)    the Indenture Trustee shall not be deemed to have notice of any default,
Event of Default, Funding Interruption Event or Servicer Termination Event
unless an Indenture Trustee Responsible Officer has actual knowledge thereof or
unless five (5) Business Days’ written notice of any event which is in fact such
a default, Event of Default, Funding Interruption Event or Servicer Termination
Event is received by the Indenture Trustee at the Corporate Trust Office of the
Indenture Trustee, and such notice references the Notes and this Indenture; in
the absence of receipt of such notice or actual knowledge, the Indenture Trustee
may conclusively assume that there is no default, Event of Default, Funding
Interruption Event or Servicer Termination Event;
(i)    the rights, privileges, protections, immunities and benefits given to the
Indenture Trustee hereunder and under each Transaction Document, including,
without limitation, its right to be indemnified, are extended to, and shall be
enforceable (without duplication) by, the Indenture Trustee or Wells Fargo Bank,
N.A., as applicable, in each of its capacities hereunder and thereunder
(including, without limitation, Calculation Agent, Paying Agent, Custodian,
Securities Intermediary and Note Registrar), and each agent, custodian and other
person employed to act hereunder and thereunder.
(j)    none of the provisions contained in this Indenture shall in any event
require the Indenture Trustee to perform, or be responsible for the manner of
performance of, any of the obligations of the Servicer under this Indenture, and
none of the provisions contained in this Indenture shall in any event require
the Indenture Trustee to perform, or be responsible for the manner of
performance of, any of the obligations of the Servicer under any other
Transaction Document unless otherwise set forth in any Transaction Document;
(k)    the Indenture Trustee shall have no duty (A) to see to any recording,
filing, or depositing of this Indenture or any agreement referred to herein or
any financing statement or continuation statement evidencing a security
interest, or to see to the maintenance of any such recording or filing or
depositing or to any rerecording, refiling or redepositing of any thereof, (B)
to see to any insurance, (C) to see to the payment or discharge of any tax,
assessment, or other governmental charge or any lien or encumbrance of any kind
owing with respect to, assessed or levied against, any part of the Trust Estate
other than from funds available in the Trust Accounts or (D) to confirm or
verify the contents of any reports or certificates of the Servicer or the
Administrator delivered to the Indenture Trustee pursuant to this Indenture
believed by the Indenture Trustee to be genuine and to have been signed or
presented by the proper party or parties;
(l)    the Indenture Trustee shall not be personally liable for any action
taken, suffered or omitted by it in good faith and believed by it to be
authorized or within the discretion or rights or powers conferred upon it by
this Indenture;
(m)    the right of the Indenture Trustee to perform any discretionary act
enumerated in this Indenture shall not be construed as a duty, and the Indenture
Trustee shall not be answerable for other than its negligence or willful
misconduct in the performance of such act;


133



--------------------------------------------------------------------------------





(n)    the Indenture Trustee shall not be required to give any bond or surety in
respect of the execution of the Trust Estate created hereby or the powers
granted hereunder;
(o)    in making or disposing of any investment permitted by this Indenture, the
Indenture Trustee is authorized to deal with itself (in its individual capacity)
or with any one or more of its Affiliates, in each case on an arm’s-length basis
and on standard market terms, whether it or such Affiliate is acting as a
subagent of the Indenture Trustee or for any third Person or dealing as
principal for its own account;
(p)    the Indenture Trustee shall not be responsible for delays or failures in
the performance of its obligations hereunder arising out of or caused by,
directly or indirectly, forces beyond its control, including, without limitation
strikes, work stoppages, accidents, acts of war or terrorism, civil or military
disturbances, nuclear or natural catastrophes or acts or God, and interruptions,
loss or malfunctions of utilities, communications or computer (software and
hardware) services;
(q)    the Indenture Trustee shall not have an obligation to take any action
that is not in accordance with applicable law or required hereunder;
(r)    the Indenture Trustee shall not be responsible for any act or omission of
any other party to this Indenture (except to the extent the same legal entity is
serving in more than one such role);
(s)    other than with respect to any information that the Indenture Trustee has
an express duty hereunder or under any Transaction Document to review, the
Indenture Trustee shall not be deemed to have knowledge of any fact or matter
for purposes of this Agreement or any Transaction Document unless a Responsible
Officer of the Indenture Trustee (i) has actual knowledge thereof or (ii)
receives written notice with respect thereto; and
(t)    knowledge or information acquired by (i) Wells Fargo Bank, N.A. in any of
its respective capacities hereunder or under any other document related to this
transaction shall not be imputed to Wells Fargo Bank, N.A. in any of its other
capacities hereunder or under such other documents except to the extent their
respective duties are performed by Responsible Officers in the same division of
Wells Fargo Bank, N.A., and (ii) any Affiliate of Wells Fargo Bank, N.A. shall
not be imputed to Wells Fargo Bank, N.A. in any of its respective capacities
hereunder and vice versa.
The provisions of this Section 11.3 shall survive the resignation of removal of
the Indenture Trustee (in any of its capacities), the Calculation Agent, the
Securities Intermediary and the Paying Agent and the termination of this
Indenture and the payment of the Notes.

Section 11.4.
Not Responsible for Recitals or Issuance of Notes.

The recitals contained herein and in the Notes, except the certificates of
authentication, will be taken as the statements of the Issuer, and the Indenture
Trustee assumes no responsibility for their correctness. The Indenture Trustee
makes no representations as to the validity or sufficiency of this Indenture or
of the Notes. The Indenture Trustee will not be accountable for the use or
application by the Issuer of Notes or the proceeds thereof, or for the use or
application of any funds paid to the Servicer in respect of any amounts
deposited in or withdrawn from the Trust Accounts or the Custodial Accounts by
the Servicer. The Indenture Trustee shall not be responsible for the legality or
validity of this Indenture or the validity, priority, perfection or sufficiency
of the security for the Notes issued or intended to be issued hereunder.

Section 11.5.
[Reserved].



134



--------------------------------------------------------------------------------






Section 11.6.
Money Held in Trust.

The Indenture Trustee will be under no liability for interest on any money
received by it hereunder except as otherwise agreed with the Issuer.

Section 11.7.
Compensation and Reimbursement, Limit on Compensation, Reimbursement and
Indemnity.

Except as otherwise provided in this Indenture:
(a)    Wells Fargo (including in all of its capacities) will be paid the
Indenture Trustee Fee on each Payment Date pursuant to Section 4.5 as
compensation for its services (in all capacities hereunder).
(b)    Wells Fargo (including in all of its capacities) shall be indemnified and
held harmless by the Issuer as set forth in Section 4.5, Section 8.6 and Section
10.3, and shall be secondarily indemnified and held harmless by the
Administrator for, from and against, as the case may be, any claim, loss,
liability, damage, cost, or expense, including, without limitation, any
reasonable attorneys’ and other professionals’ fees and expenses and any
extraordinary or unanticipated expense, incurred or expended loss, liability or
expense (including reasonable attorney’s fees and expenses) incurred in
connection with (i) the acceptance and administration of the Trust Estate,
including, in the case of the Indenture Trustee, without limitation, the costs
and expenses (including reasonable attorneys’ and other reasonable
professionals’ fees and expenses and any extraordinary or unanticipated
expenses), (ii) investigating, preparing for, and defending itself against or
prosecuting for itself or for the sake of the Trust Estate, any Transaction
Document, the Receivables or and other assets of the Trust Estate, or the Notes
(including without limitation the initial closing, any secondary trading and any
transfer and exchange of the Notes), (iii) pursuing enforcement (including
without limitation by means of any action, claim or suit brought by the
Indenture Trustee for such purpose) of any indemnification or other obligation
of the Trust Estate (the indemnification afforded under this clause (iii) to
include, without limitation, any legal fees, costs and expenses incurred by the
Indenture Trustee in connection therewith), and (iv) the exercise or performance
or lack of performance or exercise of any of its powers, rights,
responsibilities or duties under this Indenture, including without limitation
(A) complying with any new or updated law or regulation in any way related to or
affecting this transaction, the Owner Trust Certificate of the Issuer or any
party to any Transaction Document, and (B) addressing any bankruptcy in any way
related to or affecting this transaction or any party to any Transaction
Document, including, as applicable, all costs incurred in connection with the
use of default specialists within or outside of Wells Fargo (in the case of
default specialists within Wells Fargo, such costs to be calculated using
standard market rates), in each case other than any loss, liability or expense
incurred by reason of willful misfeasance, bad faith or gross negligence in the
performance of any of its duties under the Indenture; provided that:
(i)    with respect to any such claim, Wells Fargo shall have given the
Administrator written notice thereof promptly after a Responsible Officer of
Wells Fargo shall have actual knowledge thereof; provided, however that failure
to give such written notice shall not affect the Trust Estate’s or the
Administrator’s obligation to indemnify Wells Fargo, unless such failure
materially prejudices the Trust Estate’s or the Administrator’s rights;
(ii)    the Administrator may, at its option, assume the defense of any such
claim using counsel reasonably satisfactory to the Indenture Trustee; and


135



--------------------------------------------------------------------------------





(iii)    notwithstanding anything in this Indenture to the contrary, the
Administrator shall not be liable for settlement of any claim by the Indenture
Trustee, as the case may be, entered into without the prior consent of the
Administrator, which consent shall not be unreasonably withheld.
No termination of this Indenture, or the resignation or removal of the Indenture
Trustee, shall affect the obligations created by this Section 11.7(b) of the
Administrator to indemnify the Indenture Trustee under the conditions and to the
extent set forth herein.
The Indenture Trustee agrees fully to perform its duties under this Indenture
notwithstanding its failure to receive any payments, reimbursements or
indemnifications to Wells Fargo pursuant to this Section 11.7(b) subject to its
rights to resign in accordance with the terms of this Indenture.
The Securities Intermediary, the Paying Agent, and the Calculation Agent shall
be indemnified by the Issuer pursuant to Section 4.5 and Section 8.6, and
secondarily by the Administrator, in respect of the matters described in
Section 4.9 to the same extent as the Indenture Trustee.
The rights and indemnity afforded to the Indenture Trustee under this Section
shall apply, mutatis mutandis, to the Calculation Agent, Paying Agent, the
Verification Agent or the Indenture Trustee in any other capacity under any
Transaction Document.
Neither of the Indenture Trustee nor the Securities Intermediary will have any
recourse to any asset of the Issuer or the Trust Estate other than funds
available pursuant to Section 4.5 and Section 8.6 or to any Person other than
the Issuer (or the Administrator pursuant to this Section 11.7). Except as
specified in Section 4.5 and Section 8.6, any such payment to Wells Fargo shall
be subordinate to payments to be made to Noteholders.
Anything in this Indenture to the contrary notwithstanding, in no event shall
Wells Fargo be liable for special, indirect or consequential loss or damage of
any kind whatsoever (including but not limited to lost profits), even if Wells
Fargo has been advised of the likelihood of such loss or damage and regardless
of the form of action.
The indemnification obligations of this Section 11.7 shall survive the
resignation or removal of the Indenture Trustee (in any of its capacities), the
Calculation Agent, the Securities Intermediary, the Paying Agent and the
Verification Agent, the termination of this Indenture and the payment of the
Notes.

Section 11.8.
Corporate Indenture Trustee Required; Eligibility.

There will at all times be an Indenture Trustee hereunder with respect to all
Classes of Notes, which will be either a bank or a corporation organized and
doing business under the laws of the United States of America or of any state,
authorized under such laws to exercise corporate trust powers, having a combined
capital and surplus of at least $50,000,000, subject to supervision or
examination by a federal or state authority of the United States, and the
long-term unsecured debt obligations of which are rated no lower than the third
highest applicable rating category from each Note Rating Agency then rating
Outstanding Notes if such institution is rated by such Note Rating Agency, as
applicable. If such bank or corporation publishes reports of condition at least
annually, pursuant to law or to the requirements of the aforesaid supervising or
examining authority, then for the purposes of this Section 11.8, the combined
capital and surplus of such bank or corporation will be deemed to be its
combined capital and surplus as set forth in its most recent report of condition
so published. The Issuer may not, nor may any Person directly or indirectly
Controlling, Controlled by, or under common Control with the Issuer, serve as
Indenture Trustee. If at any time the Indenture Trustee


136



--------------------------------------------------------------------------------





ceases to be eligible in accordance with the provisions of this Section 11.8, it
shall resign immediately in the manner and with the effect hereinafter specified
in this Article.

Section 11.9.
Resignation and Removal; Appointment of Successor.

(a)    No resignation or removal of the Indenture Trustee and no appointment of
a successor Indenture Trustee pursuant to this Article will become effective
until the acceptance of appointment by the successor Indenture Trustee under
Section 11.10.
(b)    The Indenture Trustee (in all capacities) and Wells Fargo Bank, N.A. (in
all capacities) may resign with respect to all, but not less than all, such
capacities and all, but not less than all of the Outstanding Notes at any time
by giving written notice thereof to the Issuer. If an instrument of acceptance
by a successor Indenture Trustee, Calculation Agent, Paying Agent or Securities
Intermediary shall not have been delivered to the Indenture Trustee within
thirty (30) days after the giving of such notice of resignation, the resigning
Indenture Trustee, Calculation Agent, Paying Agent or Securities Intermediary
may petition any court of competent jurisdiction for the appointment of a
successor Indenture Trustee, Calculation Agent, Paying Agent and Securities
Intermediary, and all fees, costs and expenses (including without limitation
attorney fees and expenses) incurred in connection with such petition shall be
paid from the Trust Estate. Written notice of resignation by the Indenture
Trustee under this Indenture shall also constitute notice of resignation as
Calculation Agent, Securities Intermediary, Paying Agent, Note Registrar and
Custodian hereunder, to the extent the Indenture Trustee serves in such a
capacity at the time of such resignation.
(c)    The Indenture Trustee or Calculation Agent may be removed with respect to
all Outstanding Notes at any time by Action of the Majority Noteholders of all
Outstanding Notes, delivered to the Indenture Trustee and to the Issuer. Removal
of the Indenture Trustee shall also constitute removal of the Calculation Agent,
Securities Intermediary and Paying Agent hereunder, to the extent the Indenture
Trustee serves in such a capacity at the time of such resignation. If an
instrument of acceptance by a successor Indenture Trustee or Calculation Agent
shall not have been delivered to the Indenture Trustee within thirty (30) days
after the giving of such notice of removal, the Indenture Trustee or Calculation
Agent being removed may petition any court of competent jurisdiction for the
appointment of a successor Indenture Trustee or Calculation Agent, and all fees,
costs and expenses (including without limitation attorney fees and expenses)
incurred in connection with such petition shall be paid from the Trust Estate.
(d)    If at any time:
(i)    the Indenture Trustee ceases to be eligible under Section 11.8 and fails
to resign after written request therefore by the Issuer or by any Noteholder; or
(ii)    the Indenture Trustee becomes incapable of acting with respect to any
Series or Class of Notes; or
(iii)    the Indenture Trustee is adjudged bankrupt or insolvent or a receiver
of the Indenture Trustee or of its property is appointed or any public officer
takes charge or Control of the Indenture Trustee or of its property or affairs
for the purpose of rehabilitation, conservation or liquidation,
then, in any such case, (A) the Issuer may remove the Indenture Trustee, or (B)
subject to Section 8.9, any Noteholder who has been a bona fide Noteholder of a
Note for at least six (6) months may, on behalf of itself and all others
similarly situated, petition any court of competent jurisdiction for the removal
of the Indenture Trustee and the appointment of a successor Indenture Trustee,
and all fees, costs and expenses (including


137



--------------------------------------------------------------------------------





without limitation attorney fees and expenses) incurred in connection with such
petition shall be paid from the Trust Estate.
(e)    If the Indenture Trustee or Calculation Agent resigns, is removed or
becomes incapable of acting with respect to any Notes, or if a vacancy shall
occur in the office of the Indenture Trustee or Calculation Agent for any cause,
the Issuer, subject to the Administrative Agent’s consent, will promptly appoint
a successor Indenture Trustee or Calculation Agent. If, within one year after
such resignation, removal or incapacity, or the occurrence of such vacancy, a
successor Indenture Trustee or Calculation Agent is appointed by Act of the
Majority Noteholders of all Outstanding Notes, delivered to the Issuer and the
retiring Indenture Trustee or Calculation Agent, the successor Indenture Trustee
or Calculation Agent so appointed will, forthwith upon its acceptance of such
appointment, become the successor Indenture Trustee or Calculation Agent and
supersede the successor Indenture Trustee or Calculation Agent appointed by the
Issuer. If no successor Indenture Trustee or Calculation Agent shall have been
so appointed by the Issuer or the Noteholders and accepted appointment in the
manner hereinafter provided, any Noteholder who has been a bona fide Noteholder
of a Note for at least six (6) months may, on behalf of itself and all others
similarly situated, petition any court of competent jurisdiction for the
appointment of a successor Indenture Trustee or Calculation Agent, and all fees,
costs and expenses (including without limitation attorney fees and expenses)
incurred in connection with such petition shall be paid from the Trust Estate.
(f)    The Issuer will give written notice of each resignation and each removal
of the Indenture Trustee and each appointment of a successor Indenture Trustee
to each Noteholder as provided in Section 1.7 and to each Note Rating Agency
that is then rating Outstanding Notes. To facilitate delivery of such notice,
upon request by the Issuer, the Note Registrar shall provide to the Issuer a
list of the relevant registered Noteholders. Each notice will include the name
of the successor Indenture Trustee and the address of its principal Corporate
Trust Office.

Section 11.10.
Acceptance of Appointment by Successor.

Every successor Indenture Trustee appointed hereunder will execute, acknowledge
and deliver to the Issuer and to the predecessor Indenture Trustee an instrument
accepting such appointment, with a copy to each Note Rating Agency then rating
any Outstanding Notes, and thereupon the resignation or removal of the
predecessor Indenture Trustee will become effective, and such successor
Indenture Trustee, without any further act, deed or conveyance, will become
vested with all the rights, powers, trusts and duties of the predecessor
Indenture Trustee, Calculation Agent and Paying Agent; but, on request of the
Issuer or the successor Indenture Trustee, such predecessor Indenture Trustee
will, upon payment of its reasonable charges, if any, execute and deliver an
instrument transferring to such successor Indenture Trustee all the rights,
powers and trusts of the predecessor Indenture Trustee, Calculation Agent and
Paying Agent, and will duly assign, transfer and deliver to such successor
Indenture Trustee all property and money held by such predecessor Indenture
Trustee hereunder, subject nevertheless to its rights to payment pursuant to
Section 11.7. Upon request of any such successor Indenture Trustee, the Issuer
will execute any and all instruments for more fully and certainly vesting in and
confirming to such successor Indenture Trustee all such rights, powers and
trusts.
No successor Indenture Trustee will accept its appointment unless at the time of
such acceptance such successor Indenture Trustee will be qualified and eligible
under this Article.

Section 11.11.
Merger, Conversion, Consolidation or Succession to Business.



138



--------------------------------------------------------------------------------





Any Person into which the Indenture Trustee may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Indenture Trustee shall be a party, or
any Person succeeding to all or substantially all of the corporate trust
business of the Indenture Trustee, will be the successor of the Indenture
Trustee hereunder, provided that such Person shall be otherwise qualified and
eligible under this Article, without the execution or filing of any paper or any
further act on the part of any of the parties hereto. The Indenture Trustee will
give prompt written notice of such merger, conversion, consolidation or
succession to the Issuer and each Note Rating Agency that is then rating
Outstanding Notes. If any Notes shall have been authenticated, but not
delivered, by the Indenture Trustee then in office, any successor by merger,
conversion or consolidation to such authenticating Indenture Trustee may adopt
such authentication and deliver the Notes so authenticated with the same effect
as if such successor Indenture Trustee had itself authenticated such Notes.

Section 11.12.
Appointment of Authenticating Agent.

At any time when any of the Notes remain Outstanding the Indenture Trustee, with
the approval of the Issuer, may appoint an Authenticating Agent with respect to
one or more Series or Classes of Notes which will be authorized to act on behalf
of the Indenture Trustee to authenticate Notes of such Series or Classes issued
upon exchange, registration of transfer or partial redemption thereof or
pursuant to Section 6.6, and Notes so authenticated will be entitled to the
benefits of this Indenture and will be valid and obligatory for all purposes as
if authenticated by the Indenture Trustee hereunder. Wherever reference is made
in this Indenture to the authentication and delivery of Notes by the Indenture
Trustee or an Indenture Trustee Authorized Signatory or to the Indenture
Trustee’s Certificate of Authentication, such reference will be deemed to
include authentication and delivery on behalf of the Indenture Trustee by an
Authenticating Agent and a Certificate of Authentication executed on behalf of
the Indenture Trustee by an Authenticating Agent. Each Authenticating Agent will
be acceptable to the Issuer and will at all times be a Person organized and
doing business under the laws of the United States of America, any State thereof
or the District of Columbia, authorized under such laws to act as an
Authenticating Agent, having a combined capital and surplus of not less than
$50,000,000 and, if other than the Issuer itself, subject to supervision or
examination by a federal or state authority of the United States. If such
Authenticating Agent publishes reports of condition at least annually, pursuant
to law or to the requirements of said supervising or examining authority, then
for the purposes of this Section 11.12, the combined capital and surplus of such
Authenticating Agent will be deemed to be its combined capital and surplus as
set forth in its most recent report of condition so published. If at any time an
Authenticating Agent will cease to be eligible in accordance with the provisions
of Section 11.12, such Authenticating Agent will resign immediately in the
manner and with the effect specified in this Section.
Any Person into which an Authenticating Agent may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which such Authenticating Agent will be a party,
or any Person succeeding to the corporate agency or corporate trust business of
an Authenticating Agent, will continue to be an Authenticating Agent, provided
that such Person will be otherwise eligible under Section 11.12, without the
execution or filing of any paper or any further act on the part of the Indenture
Trustee or the Authenticating Agent.
An Authenticating Agent may resign at any time by giving written notice thereof
to the Indenture Trustee and to the Issuer. The Indenture Trustee may at any
time terminate the agency of an Authenticating Agent by giving written notice
thereof to such Authenticating Agent and to the Issuer. Upon receiving such a
notice of resignation or upon such a termination, or if at any time such
Authenticating Agent ceases to be eligible in accordance with the provisions of
this Section, the Indenture Trustee, with the approval of the Issuer, may
appoint a successor Authenticating Agent which will be acceptable to the Issuer
and will give notice to each Noteholder as provided in Section 1.7. Any
successor Authenticating Agent upon acceptance


139



--------------------------------------------------------------------------------





of its appointment hereunder will become vested with all the rights, powers and
duties of its predecessor hereunder, with like effect as if originally named as
an Authenticating Agent. No successor Authenticating Agent will be appointed
unless eligible under the provisions of this Section.
The Indenture Trustee agrees to pay to each Authenticating Agent (other than an
Authenticating Agent appointed at the request of the Issuer, the Noteholders or
the Administrator from time to time or appointed due to a change in law or other
circumstance beyond the Indenture Trustee’s control) reasonable compensation for
its services under this Section, out of the Indenture Trustee’s own funds
without reimbursement pursuant to this Indenture.
If an appointment with respect to one or more Classes is made pursuant to this
Section, the Notes of such Series or Classes may have endorsed thereon an
alternate Certificate of Authentication in the following form:
AUTHENTICATING AGENT’S CERTIFICATE OF AUTHENTICATION
This is one of the Notes of the Classes designated herein and referred to in the
within-mentioned Indenture and Indenture Supplement.
Dated: ______________, 20___
WELLS FARGO BANK, N.A., not in its
individual capacity but solely as Indenture Trustee,

By: ____________________________________
as Authenticating Agent
By: ____________________________________
Authorized Officer of Wells Fargo Bank, N.A.

Section 11.13.
Separate Indenture Trustees and Co-Trustees

(a)    Notwithstanding any other provisions of this Indenture, at any time, for
the purpose of meeting legal requirements applicable to it in the performance of
its duties hereunder, the Indenture Trustee shall have the power to, and shall
execute and deliver all instruments to, appoint one or more Persons to act as
separate trustees or co-trustees hereunder, jointly with the Indenture Trustee,
of any of the Trust Estate subject to this Indenture, and any such Persons shall
be such separate trustee or co-trustee, with such powers and duties consistent
with this Indenture as shall be specified in the instrument appointing such
Person but without thereby releasing the Indenture Trustee from any of its
duties hereunder. If the Indenture Trustee obtains the consent of the
Administrative Agent and the Issuer to the retention of any such separate
trustee or co-trustee, the Indenture Trustee shall not be responsible for any
fees or expenses of any such separate trustee or co-trustee and the separate
trustee or co-trustee shall not be an agent of the Indenture Trustee. If the
Indenture Trustee shall request the Issuer to do so, the Issuer shall join with
the Indenture Trustee in the execution of such instrument, but the Indenture
Trustee shall have the power to make such appointment without making such
request. A separate trustee or co-trustee appointed pursuant to this Section
11.13 need not meet the eligibility requirements of Section 11.8.
(b)    Every separate trustee and co-trustee shall, to the extent not prohibited
by law, be subject to the following terms and conditions:


140



--------------------------------------------------------------------------------





(i)    the rights, powers, duties and obligations conferred or imposed upon such
separate or co-trustee shall be conferred or imposed upon and exercised or
performed by the Indenture Trustee and such separate or co-trustee jointly, as
shall be provided in the appointing instrument, except to the extent that under
any law of any jurisdiction in which any particular act is to be performed any
nonresident trustee shall be incompetent or unqualified to perform such act, in
which event such rights, powers, duties and obligations shall be exercised and
performed by such separate trustee or co-trustee;
(ii)    all powers, duties, obligations and rights conferred upon the Indenture
Trustee, in respect of the custody of all cash deposited hereunder shall be
exercised solely by the Indenture Trustee; and
(iii)    the Indenture Trustee may at any time by written instrument accept the
resignation of or remove any such separate trustee or co-trustee, and, upon the
request of the Indenture Trustee, the Issuer shall join with the Indenture
Trustee in the execution, delivery and performance of all instruments and
agreements necessary or proper to make effective such resignation or removal,
but the Indenture Trustee shall have the power to accept such resignation or to
make such removal without making such request. A successor to a separate trustee
or co-trustee so resigning or removed may be appointed in the manner otherwise
provided herein.
(c)    Such separate trustee or co-trustee, upon acceptance of such trust, shall
be vested with the estates or property specified in such instrument, jointly
with the Indenture Trustee, and the Indenture Trustee shall take such action as
may be necessary to provide for (i) the appropriate interest in the Trust Estate
to be vested in such separate trustee or co-trustee, (ii) the execution and
delivery of any transfer documentation or note powers that may be necessary to
give effect to the transfer of the Receivables to the co-trustee. Any separate
trustee or co-trustee may, at any time, by written instrument, constitute the
Indenture Trustee its agent or attorney in fact with full power and authority,
to the extent permitted by law, to do all acts and things and exercise all
discretion authorized or permitted by it, for and on behalf of it and in its
name. If any separate trustee or co-trustee shall be dissolved, become incapable
of acting, resign, be removed or die, all the estates, property, rights, powers,
trusts, duties and obligations of said separate trustee or co-trustee, so far as
permitted by law, shall vest in and be exercised by the Indenture Trustee,
without the appointment of a successor to said separate trustee or co-trustee,
until the appointment of a successor to said separate trustee or co-trustee is
necessary as provided in this Indenture.
(d)    Any notice, request or other writing, by or on behalf of any Noteholder,
delivered to the Indenture Trustee shall be deemed to have been delivered to all
separate trustees and co-trustees.
(e)    Although co-trustees may be jointly liable, no co-trustee or separate
trustee shall be severally liable by reason of any act or omission of the
Indenture Trustee or any other such trustee hereunder.

Section 11.14.
Representations and Covenants of the Indenture Trustee.

The Indenture Trustee, in its individual capacity and not as Indenture Trustee,
represents, warrants and covenants that:
(a)    Wells Fargo Bank, N.A. is a national banking association duly organized
and validly existing under the laws of the United States;


141



--------------------------------------------------------------------------------





(b)    Wells Fargo Bank, N.A. has full power and authority to deliver and
perform this Indenture and has taken all necessary action to authorize the
execution, delivery and performance by it of this Indenture and other documents
to which it is a party; and
(c)    each of this Indenture and other Transaction Documents to which Wells
Fargo Bank, N.A. is a party has been duly executed and delivered by Wells Fargo
Bank, N.A. and constitutes its legal, valid and binding obligation, enforceable
in accordance with its terms.

Section 11.15.
Indenture Trustee’s Application for Instructions from the Issuer.

Any application by the Indenture Trustee for written instructions from the
Issuer may, at the option of the Indenture Trustee, set forth in writing any
action proposed to be taken or omitted by the Indenture Trustee under and in
accordance with this Indenture and the date on and/or after which such action
shall be taken or such omission shall be effective, provided that such
application shall make specific reference to this Section 11.15. The Indenture
Trustee shall not be liable for any action taken by, or omission of, the
Indenture Trustee in accordance with a proposal included in such application on
or after the date specified in such application (which date shall not be less
than five (5) Business Days after the date the Issuer actually receives such
application, unless the Issuer shall have consented in writing to any earlier
date) unless prior to taking any such action (or the Closing Date in the case of
an omission), the Indenture Trustee shall have received written instructions in
response to such application specifying the action be taken or omitted.

Article XII    

Amendments and Indenture Supplements

Section 12.1.
Supplemental Indentures and Amendments Without Consent of Noteholders.

(a)    Unless otherwise provided in the related Indenture Supplement with
respect to any amendment to this Indenture or such Indenture Supplement, without
the consent of the Noteholders of any Notes or any other Person but with the
consent of the Issuer (evidenced by its execution of such amendment), the
Indenture Trustee, the Administrator, the Servicer and the Administrative Agent,
and any applicable Derivative Counterparty, and with prior notice to each Note
Rating Agency that is then rating any Outstanding Notes, at any time and from
time to time, upon delivery of an Issuer Tax Opinion and upon delivery by the
Issuer to the Indenture Trustee of an Officer’s Certificate to the effect that
the Issuer reasonably believes that such amendment could not have a material
Adverse Effect and is not reasonably expected to have a material Adverse Effect
on the Noteholders of the Notes at any time in the future, may amend this
Indenture for any of the following purposes:
(i)    to evidence the succession of another Person to the Issuer, and the
assumption by any such successor of the covenants of the Issuer herein and in
the Notes; or
(ii)    to add to the covenants of the Issuer, or to surrender any right or
power herein conferred upon the Issuer, for the benefit of the Noteholders of
the Notes of any or all Series or Classes (and if such covenants or the
surrender of such right or power are to be for the benefit of less than all
Series or Classes of Notes, stating that such covenants are expressly being
included or such surrenders are expressly being made solely for the benefit of
one or more specified Series or Classes); or


142



--------------------------------------------------------------------------------





(iii)    to cure any ambiguity, to correct or supplement any provision herein
which may be inconsistent with any other provision herein, or to make any other
provisions with respect to matters or questions arising under this Indenture; or
(iv)    to establish any form of Note as provided in Article V, and to provide
for the issuance of any Series or Class of Notes as provided in Article VI and
to set forth the terms thereof, and/or to add to the rights of the Noteholders
of the Notes of any Series or Class; or
(v)    to evidence and provide for the acceptance of appointment by another
corporation as a successor Indenture Trustee hereunder; or
(vi)    to provide for additional or alternative forms of credit enhancement for
any Series or Class of Notes; or
(vii)    to comply with any regulatory, accounting or tax laws; or
(viii)    to qualify for “off-balance sheet” treatment under GAAP, or to permit
the Depositor to repurchase a specified percentage (not to exceed 2.50%) of the
Receivables from the Issuer in order to achieve “on-balance sheet” treatment
under GAAP (if such amendment is supported by a true sale opinion from external
counsel to the Receivables Seller satisfactory to each Note Rating Agency rating
Outstanding Notes and to each Noteholder of a Variable Funding Note); or
(ix)    to prevent the Issuer from being subject to tax on its net income as an
association (or publicly traded partnership) taxable as a corporation or a
taxable mortgage pool taxable as a corporation, each for United States federal
income tax purposes; or
(x)    determined by the Administrator and the Administrative Agent to be
reasonably necessary to maintain the rating currently assigned by the applicable
Note Rating Agency and/or to avoid such Class of Notes being placed on negative
watch by such Note Rating Agency; or
(xi)    as otherwise provided in the related Indenture Supplement.
(b)    In the event a material change occurs in Applicable Law, or in applicable
foreclosure procedures used by prudent mortgage servicers generally, that
requires or justifies, in the Administrator’s reasonable judgment, that a state
currently categorized as a “Judicial State” be categorized as a “Non-Judicial
State,” or vice versa, the Administrator will certify to the Indenture Trustee
to such effect, supported by an opinion of counsel (or other form of assurance
acceptable to the Indenture Trustee) in the case of a change in Applicable Law,
and the categorization of the affected state or states will change from
“Judicial State” to “Non-Judicial State,” or vice versa, for purposes of
calculating Advance Rates applicable to Receivables.
(c)    Additionally, subject to the terms and conditions of Section 12.2, unless
otherwise provided in the related Indenture Supplement with respect to any
amendment of this Indenture or an Indenture Supplement, and in addition to
clauses (i) through (xi) above, this Indenture or an Indenture Supplement may
also be amended by the Issuer, the Indenture Trustee, the Administrator, the
Servicer and the Administrative Agent (in its sole and absolute discretion)
without the consent of any of the Noteholders or any other Person, upon delivery
of an Issuer Tax Opinion for the purpose of adding any provisions to, or
changing in any manner or eliminating any of the provisions of, this Indenture
or modifying in any manner the rights of the Noteholders of the Notes under this
Indenture or any other Transaction Document; provided, however, that (i) the
Issuer shall deliver to the Indenture Trustee an Officer’s Certificate to the
effect that


143



--------------------------------------------------------------------------------





the Issuer reasonably believes that such amendment could not have a material
Adverse Effect on any Outstanding Notes and is not reasonably expected to have a
material Adverse Effect at any time in the future; (ii) (1) each Note Rating
Agency currently rating the Outstanding Notes confirms in writing to the
Indenture Trustee that such amendment will not cause a Ratings Effect on any
Outstanding Notes or (2) if the Administrator and the Administrative Agent
determine in their reasonable judgment that an applicable Note Rating Agency no
longer provides such written confirmation described in the foregoing clause (1),
(a) the Administrator shall provide prior written notice of such amendment to
the related Note Rating Agency and (b) the Administrative Agent shall have
provided their prior written consent to such amendment and (iii) each Derivative
Counterparty shall have consented to such amendment.
Except as permitted expressly by the Receivables Pooling Agreement, the
Receivables Sale Agreement or as otherwise set forth herein, as applicable, the
Servicer shall not enter into any amendment of the Receivables Sale Agreement,
and the Issuer shall not enter into any amendment of the Receivables Pooling
Agreement, without the consent of the Administrative Agent and, except for
amendments meeting the same criteria, and supported by the same Issuer Tax
Opinion, Officer’s Certificate and other applicable deliverables, as applicable,
as amendments to the Indenture entered into under Section 12.1(a), without the
consent of together, the Majority Noteholders of all Outstanding Notes that are
not Variable Funding Notes and the Series Required Noteholders for each Series
of Variable Funding Notes.

Section 12.2.
Supplemental Indentures and Amendments with Consent of Noteholders.

In addition to any amendment permitted pursuant to Section 12.1, and subject to
the terms and provisions of each Indenture Supplement with respect to any
amendment to this Indenture or such Indenture Supplement, with prior notice to
each Note Rating Agency, the consent of any applicable Derivative Counterparty
and the consent of the Series Required Noteholders of each Series materially and
adversely affected by such amendment of this Indenture, including any Indenture
Supplement, by Act of said Noteholders delivered to the Issuer and the Indenture
Trustee, the Issuer, the Administrator, the Servicer, the Administrative Agent
and the Indenture Trustee upon delivery of an Issuer Tax Opinion (unless the
Noteholders unanimously consent to waive such opinion), may enter into an
amendment of this Indenture for the purpose of adding any provisions to, or
changing in any manner or eliminating any of the provisions of, this Indenture
or modifying in any manner the rights of the Noteholders of the Notes of each
such Series or Class under this Indenture or any Indenture Supplement; provided,
however, that no such amendment will, without the consent of the Noteholder of
each Outstanding Note materially and adversely affected thereby:
(a)    change the scheduled payment date of any payment of interest on any Note
held by such Noteholder, or change a Payment Date or Stated Maturity Date of any
Note held by such Noteholder;
(b)    reduce the Note Balance of, or the Note Interest Rate, Default
Supplemental Fee Rate or ERD Supplemental Fee Rate on any Note held by such
Noteholder, or change the method of computing the Note Balance or Note Interest
Rate in a manner that is adverse to such Noteholder;
(c)    impair the right to institute suit for the enforcement of any payment on
any Note held by such Noteholder;
(d)    reduce the percentage of Noteholders of the Outstanding Notes (or of the
Outstanding Notes of any Series or Class), the consent of whose Noteholders is
required for any such Amendment, or the consent of whose Noteholders is required
for any waiver of compliance with the provisions of this Indenture or any


144



--------------------------------------------------------------------------------





Indenture Supplement or of defaults hereunder or thereunder and their
consequences, provided for in this Indenture or any Indenture Supplement;
(e)    modify any of the provisions of this Section or Section 8.15, except to
increase any percentage of Noteholders required to consent to any such amendment
or to provide that other provisions of this Indenture or any Indenture
Supplement cannot be modified or waived without the consent of the Noteholder of
each Outstanding Note adversely affected thereby;
(f)    permit the creation of any lien or other encumbrance on the Collateral
that is prior to the lien in favor of the Indenture Trustee for the benefit of
the Noteholders of the Notes;
(g)    change the method of computing the amount of principal of, or interest
on, any Note held by such Noteholder on any date;
(h)    increase any Advance Rates in respect of Notes held by such Noteholder or
eliminate or decrease any collateral value exclusions in respect of Notes held
by such Noteholder; or
(i)    reduce the Target Amortization Amount in respect of any Target
Amortization Event applicable to Notes held by such Noteholder.
In addition, any Indenture Supplement may be amended, supplemented or otherwise
modified with the consent of each of the Noteholders of the Notes of the related
Series and the related Administrative Agent and upon delivery of all opinions
and certificates required pursuant to the first paragraph of this Section 12.2
and pursuant to Section 12.3 unless waived by such consenting parties and the
Indenture Trustee or as otherwise specified in the applicable Indenture
Supplement. The consent of a Person that is an Administrative Agent or a
Derivative Counterparty for one or more Series but is not an Administrative
Agent or a Derivative Counterparty, as applicable, for any other Series is not
required for any amendment, supplement or modification to any such other Series.
An amendment of this Indenture which changes or eliminates any covenant or other
provision of this Indenture which has expressly been included solely for the
benefit of one or more particular Series or Class of Notes, or which modifies
the rights of the Noteholders of Notes of such Series or Class with respect to
such covenant or other provision, will be deemed not to affect the rights under
this Indenture of the Noteholders of Notes of any other Series or Class.
It will not be necessary for any Act of Noteholders under this Section to
approve the particular form of any proposed amendment, but it will be sufficient
if such Act will approve the substance thereof.

Section 12.3.
Execution of Amendments.

In executing or accepting the additional trusts created by any amendment or
Indenture Supplement of this Indenture permitted by this Article XII or the
modifications thereby of the trusts created by this Indenture, the Indenture
Trustee will be entitled to receive, and (subject to Section 11.1) will be fully
protected in relying upon, an Opinion of Counsel stating that the execution of
such amendment or Indenture Supplement is authorized or permitted by this
Indenture and that all conditions precedent thereto have been satisfied. The
Indenture Trustee may, but will not be obligated to, enter into any such
amendment or Indenture Supplement which affects the Indenture Trustee’s own
rights, duties or immunities under this Indenture or otherwise. No such Opinion
of Counsel shall be required in connection with any amendment consented to by
all Noteholders and any applicable Derivative Counterparty. The cost of any
amendment or Indenture


145



--------------------------------------------------------------------------------





Supplement of this Indenture permitted by this Article XII shall be paid, if
requested by the Indenture Trustee on behalf of the Noteholders, from the Trust
Estate.

Section 12.4.
Effect of Amendments.

Upon the execution of any amendment of this Indenture or any Indenture
Supplement, or any Supplemental indentures under this Article XII, this
Indenture and the related Indenture Supplement will be modified in accordance
therewith with respect to each Series and Class of Notes affected thereby, or
all Notes, as the case may be, and such amendment will form a part of this
Indenture and the related Indenture Supplement for all purposes; and every
Noteholder of Notes theretofore or thereafter authenticated and delivered
hereunder will be bound thereby to the extent provided therein.

Section 12.5.
Reference in Notes to Indenture Supplements.

Notes authenticated and delivered after the execution of any amendment of this
Indenture or any Indenture Supplement or any supplemental indenture pursuant to
this Article may, and will if required by the Indenture Trustee, bear a notation
in form approved by the Indenture Trustee as to any matter provided for in such
amendment or supplemental indenture. If the Issuer so determines, new Notes so
modified as to conform, in the opinion of the Indenture Trustee and the Issuer,
to any such amendment or supplemental indenture may be prepared and executed by
the Issuer and authenticated and delivered by the Indenture Trustee in exchange
for Outstanding Notes.

Article XIII    

Early Redemption of Notes

Section 13.1.
Optional Redemption.

(a)    Unless otherwise provided in the applicable Indenture Supplement for a
Series or Class of Notes , the Issuer has the right, but not the obligation, to
redeem a Series or Class of Notes in whole but not in part (unless otherwise
provided in the applicable Indenture Supplement for such Series or Class) on a
date specified in the applicable Indenture Supplement or any Payment Date on or
after the Payment Date on which the aggregate Note Balance (after giving effect
to all payments, if any, on that day) of such Series or Class is reduced to less
than the percentage of the Initial Note Balance specified in the related
Indenture Supplement (the “Redemption Percentage”).
If the Issuer, at the direction of the Administrator, elects to redeem Notes of
a Series or Class of Notes pursuant to this Section 13.1(a), it will cause the
Issuer to notify the Indenture Trustee, each Derivative Counterparty (as
applicable, with respect to the related Series of Notes) and the Noteholders of
such redemption at least three (3) Business Days prior to the Redemption Payment
Date. Unless otherwise specified in the Indenture Supplement applicable to the
Notes to be so redeemed, the redemption price of such Notes so redeemed will
equal the Redemption Amount, as calculated by the Administrator, the payment of
which will be subject to the allocations, deposits and payments sections of the
related Indenture Supplement, if any.
If the Issuer is unable to pay the Redemption Amount in full on the Redemption
Payment Date or the Redemption Date, such redemption shall be cancelled, notice
of such cancelled redemption shall be sent by the Administrator on behalf of the
Issuer to all Secured Parties and payments on such Notes will thereafter
continue to be made in accordance with this Indenture and the related Indenture
Supplement, and the Noteholders of such Notes and the related Administrative
Agent shall continue to hold all rights, powers and


146



--------------------------------------------------------------------------------





options as set forth under this Indenture, until the outstanding Note Balance of
such Notes, plus all accrued and unpaid interest and other amounts due in
respect of such Notes, is paid in full or the Stated Maturity Date occurs,
whichever is earlier, subject to Article VII, Article VIII and the allocations,
deposits and payments sections of this Indenture and the related Indenture
Supplement.
(b)    Unless otherwise specified in the related Indenture Supplement, if the
VFN Principal Balance of any Class of VFNs has been reduced to zero, then, upon
five (5) Business Days’ prior written notice to the Noteholder thereof, the
Issuer may declare such Class no longer Outstanding, in which case the
Noteholder thereof shall submit such Class of Note to the Indenture Trustee for
cancellation.
(c)    The Notes of any Series or Class of Notes shall be subject to optional
redemption under this Article XIII, in whole but not in part (unless otherwise
provided in the applicable Indenture Supplement), by the Issuer, through a
Permitted Refinancing, using the proceeds of issuance and sale of a new Series
or Class of Notes issued pursuant to this Indenture or using funds received in
respect of a draw on any Class or Series of Variable Funding Notes on any
Business Day after the date on which the related Revolving Period ends, and on
any Business Day within three (3) Business Days prior to the end of such
Revolving Period or at other times specified in the related Indenture Supplement
upon three (3) Business Days’ prior notice to the Indenture Trustee, the
Noteholders and any related Derivative Counterparty. Following issuance of the
Redemption Notice by the Issuer pursuant to Section 13.2 below, the Issuer shall
be required to purchase the entire aggregate Note Balance of such Notes for the
Redemption Amount on the date set for such redemption (the “Redemption Date”).
(d)    Issuer may redeem any Series or Class of Notes, in whole but not in part
(unless otherwise provided in the applicable Indenture Supplement), through a
Permitted Refinancing, using the proceeds of issuance and sale of a new Series
or Class of Notes issued pursuant to this Indenture or using funds received in
respect of a draw on any Class or Series of Variable Funding Notes on any other
Business Day specified in the related Indenture Supplement.

Section 13.2.
Notice.

(a)    Promptly after the occurrence of any optional redemption pursuant to
Section 13.1, the Issuer will notify the Indenture Trustee, each Derivative
Counterparty (as applicable, with respect to the related Series of Notes) and
each related Note Rating Agency in writing of the identity and Note Balance of
the affected Notes to be redeemed.
(b)    Notice of redemption (each a “Redemption Notice”) will promptly be given
as provided in Section 1.7. All notices of redemption will state (i) the Notes
of the Series or Class of Notes to be redeemed pursuant to this Article XIII,
(ii) the date on which the redemption of the Notes of such Series or Class of
Notes to be redeemed pursuant to this Article will begin, which will be the
Redemption Payment Date, and (iii) the redemption price for the Notes. Following
delivery of a Redemption Notice by the Issuer, the Issuer shall be required to
purchase the entire aggregate Note Balance of the Notes for the related
Redemption Amount on the Redemption Date or the Redemption Payment Date, as
applicable.

Article XIV
Miscellaneous

Section 14.1.
No Petition.



147



--------------------------------------------------------------------------------





Each of the Indenture Trustee, the Administrative Agent, the Servicer and the
Administrator, by entering into this Indenture, each Derivative Counterparty,
each Supplemental Credit Enhancement Provider or Liquidity Provider, as
applicable, by accepting its rights as a third party beneficiary hereunder, each
Noteholder, by accepting a Note and each Note Owner by accepting a Note or a
beneficial interest in a Note agrees that it will not at any time prior to the
date which is one year and one day, or, if longer, the applicable preference
period then in effect, after the payment in full of all the Notes, institute
against the Depositor or the Issuer, or join in any institution against the
Depositor or the Issuer of, any receivership, insolvency, bankruptcy or other
similar proceedings, or other proceedings under any United States federal or
state bankruptcy or similar law in connection with any obligations relating to
the Notes, this Indenture, any Derivative Counterparty, any Supplemental Credit
Enhancement Agreement and any Liquidity Facility; provided, however, that
nothing contained herein shall prohibit or otherwise prevent the Indenture
Trustee from filing proofs of claim in any such proceeding.

Section 14.2.
No Recourse.

No recourse may be taken, directly or indirectly, with respect to the
obligations of the Issuer or the Indenture Trustee on the Notes or under the
Indenture or any certificate or other writing delivered in connection therewith,
against (i) the Indenture Trustee or Owner Trustee in their individual
capacities, (ii) any owner of a beneficial ownership interest in the Issuer or
(iii) any partner, owner, beneficiary, agent, officer, director, employee or
“control person” within the meaning of the Securities Act and the Exchange Act
of the Indenture Trustee or Owner Trustee in its individual capacity, any holder
of a beneficial ownership interest in the Issuer or the Indenture Trustee or
Owner Trustee or of any successor or assign of the Indenture Trustee or Owner
Trustee in its individual capacity, except as any such Person may have expressly
agreed and except that any such partner, owner or beneficiary shall be fully
liable, to the extent provided by applicable law, for any unpaid consideration
for stock, unpaid capital contribution or failure to pay any installment or call
owing to such entity.

Section 14.3.
Tax Treatment.

Notwithstanding anything to the contrary set forth herein, the Issuer has
entered into this Indenture with the intention that for United States federal,
state and local income and franchise tax purposes the Notes will qualify as
indebtedness secured by the Receivables. The Issuer, by entering into this
Indenture, each Noteholder, by its acceptance of a Note and each purchaser of a
beneficial interest therein, by accepting such beneficial interest, agree to
treat such Notes (other than any Retained Note) as debt for United States
federal, state and local income and franchise tax purposes, unless otherwise
required by Applicable Law in a proceeding of final determination. The Indenture
Trustee shall treat the Trust Estate as a security device only. The provisions
of this Indenture shall be construed in furtherance of the foregoing intended
tax treatment.

Section 14.4.
Alternate Payment Provisions.

Notwithstanding any provision of this Indenture or any of the Notes to the
contrary, the Issuer, with the written consent of the Indenture Trustee and the
Paying Agent, may enter into any agreement with any Noteholder of a Note
providing for a method of payment or notice that is different from the methods
provided for in this Indenture for such payments or notices. The Issuer will
furnish to the Indenture Trustee and the Paying Agent a copy of each such
agreement and the Indenture Trustee and the Paying Agent will cause payments or
notices, as applicable, to be made in accordance with such agreements.

Section 14.5.
Termination of Obligations.



148



--------------------------------------------------------------------------------





The respective obligations and responsibilities of the Indenture Trustee created
hereby (other than the obligation of the Indenture Trustee to make payments to
Noteholders as hereinafter set forth) shall terminate upon satisfaction and
discharge of this Indenture as set forth in Article VII, except with respect to
the payment obligations described in Section 14.6(b). Upon this event, the
Indenture Trustee shall release, assign and convey to the Issuer or any of its
designees, without recourse, representation or warranty, all of its right, title
and interest in the Collateral, whether then existing or thereafter created, all
monies due or to become due and all amounts received or receivable with respect
thereto (including all moneys then held in any Trust Account) and all proceeds
thereof, except for amounts held by the Indenture Trustee pursuant to Section
14.6(b). The Indenture Trustee shall execute and deliver such instruments of
transfer and assignment as shall be provided to it, in each case without
recourse, as shall be reasonably requested by the Issuer to vest in the Issuer
or any of its designees all right, title and interest which the Indenture
Trustee had in the Collateral.

Section 14.6.
Final Payment.

(a)    The Issuer shall give the Indenture Trustee at least three (3) Business
Days’ prior written notice of the Payment Date on which the Noteholders of any
Series or Class may surrender their Notes for payment of the final payment on
and cancellation of such Notes. Not later than the second (2nd) Business Day
prior to the Payment Date on which the final payment in respect of such Series
or Class is payable to Noteholders, the Indenture Trustee or the Paying Agent
shall provide notice to Noteholders of such Series or Class and each Derivative
Counterparty (if applicable) specifying (i) the date upon which final payment of
such Series or Class will be made upon presentation and surrender of Notes of
such Series or Class at the office or offices therein designated, (ii) the
amount of any such final payment and (iii) that the Record Date otherwise
applicable to such payment date is not applicable, payments being made only upon
presentation and surrender of such Notes at the office or offices therein
specified. The Indenture Trustee shall give such notice to the Note Registrar
and the Paying Agent at the time such notice is given to Noteholders.
(b)    Notwithstanding a final payment to the Noteholders of any Series or Class
(or the termination of the Issuer), except as otherwise provided in this
paragraph, all funds then on deposit in any Trust Account allocated to such
Noteholders shall continue to be held in trust for the benefit of such
Noteholders, and the Paying Agent or the Indenture Trustee shall pay such funds
to such Noteholders upon surrender of their Notes, if such Notes are Definitive
Notes. In the event that all such Noteholders shall not surrender their Notes
for cancellation within six (6) months after the date specified in the notice
from the Indenture Trustee described in clause (a), the Indenture Trustee shall
give a second (2nd) notice to the remaining such Noteholders to surrender their
Notes for cancellation and receive the final payment with respect thereto. If
within one year after the second (2nd) notice all such Notes shall not have been
surrendered for cancellation, the Indenture Trustee may take appropriate steps,
or may appoint an agent to take appropriate steps, to contact the remaining such
Noteholders concerning surrender of their Notes, and the cost thereof (including
costs related to giving the second (2nd) notice) shall be paid out of the funds
in the Collection and Funding Account. Subject to applicable laws with respect
to escheat of funds, the Indenture Trustee and the Paying Agent shall pay to the
Issuer any monies held by them for the payment of principal or interest that
remains unclaimed for two (2) years. After payment to the Issuer, Noteholders
entitled to the money must look to the Issuer for payment as general creditors
unless an applicable abandoned property law designates another Person.

Section 14.7.
Derivative Counterparty, Supplemental Credit Enhancement Provider and Liquidity
Provider as Third-Party Beneficiaries.



149



--------------------------------------------------------------------------------





Each Derivative Counterparty, Supplemental Credit Enhancement Provider and
Liquidity Provider (for purposes of Section 11.7) is a third-party beneficiary
of this Indenture to the extent specified herein or in the applicable Derivative
Agreement, Supplemental Credit Enhancement Agreement or Liquidity Facility.

Section 14.8.
Owner Trustee Limitation of Liability.

It is expressly understood and agreed by the parties hereto that (a) this
Indenture is executed and delivered by Wilmington Trust, National Association,
not individually or personally, but solely as Owner Trustee of the Issuer under
the Trust Agreement, in the exercise of the powers and authority conferred and
vested in it, (b) each of the representations, undertakings and agreements
herein made on the part of the Issuer is made and intended not as a personal
representation, undertaking and agreement by Wilmington Trust, National
Association but is made and intended for the purpose of binding only the Issuer,
(c) nothing herein contained shall be construed as creating any liability on
Wilmington Trust, National Association individually or personally, to perform
any covenant either expressed or implied contained herein, all such liability,
if any, being expressly waived by the parties hereto and by any Person claiming
by, through or under the parties hereto and (d) under no circumstances shall
Wilmington Trust, National Association be personally liable for the payment of
any indebtedness or expenses of the Issuer or be liable for the breach or
failure of any obligation, representation, warranty or covenant made or
undertaken by the Issuer under this Indenture or the other Transaction
Documents.

Section 14.9.
Communications with Note Rating Agencies.

If the Notes issued hereunder are rated by a Note Rating Agency and if Servicer,
the Administrative Agent or the Indenture Trustee shall receive any written or
oral communication from any Note Rating Agency (or any of the respective
officers, directors or employees of any Note Rating Agency) with respect to the
transactions contemplated hereby or under the Transaction Documents or in any
way relating to the Notes, the Servicer, the Administrative Agent and the
Indenture Trustee agree to refrain from communicating with such Note Rating
Agency and to promptly notify the Administrator of such communication; provided,
however, that if the Servicer, the Administrative Agent or the Indenture Trustee
receives an oral communication from a Note Rating Agency, the Servicer, the
Administrative Agent or the Indenture Trustee, as the case may be, is authorized
to refer such Note Rating Agency to the Administrator, who will respond to such
oral communication. At the written request of the Administrator, the Servicer,
the Administrative Agent and the Indenture Trustee agree to cooperate with the
Administrator to provide certain information to the Administrator that may be
reasonably required by a Note Rating Agency to rate or to perform ratings
surveillance on the Notes, and acknowledge and agree that the Administrator
shall be permitted, in turn, to provide such information to the Note Rating
Agencies at the internet address designated by the Administrator (or any
replacement therefor identified by the Administrator); provided, that the
Servicer, the Administrative Agent and the Indenture Trustee shall only be
required to provide such information that is reasonably available to such party
at the time of request. Notwithstanding any other provision of this Indenture or
the other Transaction Documents, under no circumstances shall the Servicer, the
Administrative Agent or the Indenture Trustee be required to participate in
telephone conversations or other oral communications with a Note Rating Agency,
nor shall the Servicer, the Administrative Agent or the Indenture Trustee be
prohibited from communicating with any nationally recognized statistical rating
organization about matters other than the Notes or the transactions contemplated
hereby or by the Transaction Documents. Furthermore for the avoidance of doubt,
the Indenture Trustee may make statements to Noteholders available on its
website (as contemplated by Section 3.5(a) hereof), and such action is not
prohibited by this Section 14.9.

Section 14.10.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.



150



--------------------------------------------------------------------------------





(a)    Notwithstanding anything to the contrary in this Indenture, any other
Transaction Documents or in any other agreement, arrangement or understanding
among the parties to the Transaction Documents, each party hereto hereby
acknowledges that any liability of any EEA Financial Institution arising under
this Indenture or any other Transaction Documents, to the extent such liability
is unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(i)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(ii)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(A)    a reduction in full or in part or cancellation of any such liability;
(B)    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Indenture or any other Transaction Document; or
(C)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


[Signature Pages Follow]




151



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the day and year first above written.
DITECH PLS ADVANCE TRUST II, as Issuer
By: Wilmington Trust, National Association, not in its individual capacity but
solely as Owner Trustee
By: /s/ Dorri Costello
Name: Dorri Costello
Title: Vice President
[Signatures continue]


[Ditech PLS Advance Trust II – Signature Page to Indenture]

--------------------------------------------------------------------------------







WELLS FARGO BANK, N.A., as Indenture Trustee, Calculation Agent, Paying Agent
and Securities Intermediary
By: /s/ Graham M. Oglesby
Name: Graham M. Oglesby
Title: Vice President
[Signatures continue]


[Ditech PLS Advance Trust II – Signature Page to Indenture]

--------------------------------------------------------------------------------







DITECH FINANCIAL LLC,
as Servicer and as Administrator
By: /s/ Cheryl A. Collins
Name: Cheryl A. Collins
Title: Senior Vice President and Treasurer
[Signatures continue]


[Ditech PLS Advance Trust II – Signature Page to Indenture]

--------------------------------------------------------------------------------







CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC,
as Administrative Agent
By: /s/ Margaret Dellafera
Name: Margaret Dellafera
Title: Vice President
[End of signatures]




[Ditech PLS Advance Trust II – Signature Page to Indenture]

--------------------------------------------------------------------------------






Schedule 1-A


List of Designated Servicing Agreements
1.    Pooling and Servicing Agreement dated of June 1, 1996 between Bank of
America national Trust and Savings Association, as Contract Seller, BankAmerica
Housing Services, an unincorporated division of Bank of America, FSB, as
Contract Seller, Green Tree Servicing LLC as successor Servicer to BankAmerica
Housing Services, and The Bank of New York Mellon Trust Company, N.A. as
successor Trustee to as successor Trust
2.    Pooling and Servicing Agreement dated as of July 1, 1997 between
BankAmerica Housing Services, a Division of Bank of America, FSB, as Contract
Seller, Green Tree Servicing LLC as successor Servicer to BankAmerica Housing
Services, and The Bank of New York Mellon Trust Company, N.A. as successor
Trustee to as successor Trustee to The First National Bank of Chicago related to
the 1997-1 Trust.
3.    Pooling and Servicing Agreement dated as of November 1, 1997 between
BankAmerica Housing Services, acting through its division, BankAmerica Housing
Services, as Contract Seller, Green Tree Servicing LLC as successor Servicer to
BankAmerica Housing Services, and The Bank of New York Mellon Trust Company,
N.A. as successor Trustee to as successor Trustee to The First National Bank of
Chicago related to the 1997-2 Trust
4.    Pooling and Servicing Agreement dated as of March 1, 1998 between
BankAmerica Housing Services, acting through its division, BankAmerica Housing
Services, as Contract, Green Tree Servicing LLC as successor Servicer to
BankAmerica Housing Services, and The Bank of New York Mellon Trust Company,
N.A. as successor Trustee to as successor Trustee to The First National Bank of
Chicago related to the 1998-1 Trust.
5.    Pooling and Servicing Agreement dated as of June 1, 1998 between
BankAmerica Housing Services, acting through its division, BankAmerica Housing
Services, as Contract, Green Tree Servicing LLC as successor Servicer to
BankAmerica Housing Services, and The Bank of New York Mellon Trust Company,
N.A. as successor Trustee to as successor Trustee to The First National Bank of
Chicago related to the 1998-2 Trust.
6.    Pooling and Servicing Agreement dated as of January 1, 2000 among
Bombardier Capital Mortgage Securitization Corporation as Depositor, Green Tree
Servicing LLC as successor Servicer to Bombardier Capital Inc and The Bank of
New York Mellon Trust Company, N.A. as successor Trustee to Harris Trust and
Savings Bank relating to Bombardier Capital Mortgage Securitization Corporation,
Senior/Subordinated Pass-Through Trust
7.    Pooling and Servicing Agreement dated as of January 1, 2001 among
Bombardier Capital Mortgage Securitization Corporation as Depositor, Green Tree
Servicing LLC as successor Servicer to Bombardier Capital Inc. and The Bank of
New York Mellon Trust Company, N.A. as successor Trustee to Bank One, National
Association, relating to Bombardier Capital Mortgage Securitization Corporation,
Senior/Subordinated Pass-Through Trust
8.    Pooling and Servicing Agreement dated as of January 1, 1998 among
Bombardier Capital Mortgage Securitization Corporation as Depositor, Green Tree
Servicing LLC as successor Servicer to Bombardier Capital Inc. and The Bank of
New York Mellon Trust Company, N.A. as successor Trustee to Harris Trust and
Savings Bank relating to Bombardier Capital Mortgage Securitization Corporation,
Senior/Subordinated Pass-Through Certificates, Series 1998-A.
9.    Pooling and Servicing Agreement dated as of July 1, 1998 among Bombardier
Capital Mortgage Securitization Corporation as Depositor, Green Tree Servicing
LLC as successor Servicer to Bombardier Capital Inc. and The Bank of New York
Mellon Trust Company, N.A. as successor Trustee to Harris Trust and Savings Bank
relating to Bombardier Capital Mortgage Securitization Corporation,
Senior/Subordinated Pass-Through Certificates, Series 1998-B.



Schedule 1A-1



--------------------------------------------------------------------------------





10.    Pooling and Servicing Agreement dated as of November 1, 1998 among
Bombardier Capital Mortgage Securitization Corporation as Depositor, Green Tree
Servicing LLC as successor Servicer to Bombardier Capital Inc. and The Bank of
New York Mellon Trust Company, N.A. as successor Trustee to Harris Trust and
Savings Bank relating to Bombardier Capital Mortgage Securitization Corporation,
Senior/Subordinated Pass-Through Certificates, Series 1998-C.
11.    Pooling and Servicing Agreement dated as of January 1, 1999 among
Bombardier Capital Mortgage Securitization Corporation as Depositor, Green Tree
Servicing LLC as successor Servicer to Bombardier Capital Inc. and The Bank of
New York Mellon Trust Company, N.A. as successor Trustee to Harris Trust and
Savings Bank relating to Bombardier Capital Mortgage Securitization Corporation,
Senior/Subordinated Pass-Through Certificates, Series 1999-A.
12.    Pooling and Servicing Agreement dated as of August 1, 1999 among
Bombardier Capital Mortgage Securitization Corporation as Depositor, Green Tree
Servicing LLC as successor Servicer to Bombardier Capital Inc. and The Bank of
New York Mellon Trust Company, N.A. as successor Trustee to Harris Trust and
Savings Bank relating to Bombardier Capital Mortgage Securitization Corporation,
Senior/Subordinated Pass-Through Certificates, Series 1999-B.
13.    Pooling and Servicing Agreement dated as of February 1, 2000 among
Conseco Finance Securitizations Corp., as Seller, Conseco Finance Corp., as
Originator and Guarantor, and Green Tree MH LLC as successor Servicer to Conseco
Finance Corp., and U.S. Bank National Association, as Trustee, relating to
Manufactured Housing Contract, Senior/Subordinate Pass-Through Certificates,
Series 2000-1.
14.    Pooling and Servicing Agreement dated as of May 1, 2000 among Conseco
Finance Securitizations Corp., as Seller, Conseco Finance Corp., as Originator,
and Green Tree MH LLC as successor Servicer to Conseco Finance Corp., and U.S.
Bank National Association, as Trustee, relating to Manufactured Housing
Contract, Senior/Subordinate Pass-Through Certificates, Series 2000-2.
15.    Pooling and Servicing Agreement dated as of August 1, 2000 among Conseco
Finance Securitizations Corp., as Seller, Conseco Finance Corp., as, and Green
Tree MH LLC as successor Servicer to Conseco Finance Corp., and U.S. Bank
National Association, as Trustee, relating to Manufactured Housing Contract,
Senior/Subordinate Pass-Through Certificates, Series 2000-4.
16.    Pooling and Servicing Agreement dated as of October 1, 2000 among Conseco
Finance Securitizations Corp., as Seller, Conseco Finance Corp., as Originator,
and Green Tree MH LLC as successor Servicer to Conseco Finance Corp., and U.S.
Bank National Association, as Trustee, relating to Manufactured Housing
Contract, Senior/Subordinate Pass-Through Certificates, Series 2000-5.
17.    Pooling and Servicing Agreement dated as of December 1, 2000 among
Conseco Finance Securitizations Corp., as Seller, Conseco Finance Corp., as
Originator, and Green Tree MH LLC as successor Servicer to Conseco Finance
Corp., and U.S. Bank National Association, as Trustee, relating to Manufactured
Housing Contract, Senior/Subordinate Pass-Through Certificates, Series 2000-6.
18.    Pooling and Servicing Agreement dated as of March 1, 2001 among Conseco
Finance Securitizations Corp., as Seller, Conseco Finance Corp., as Originator,
and Green Tree MH LLC as successor Servicer to Conseco Finance Corp., and U.S.
Bank National Association, as Trustee, relating to Manufactured Housing
Contract, Senior/Subordinate Pass-Through Certificates, Series 2001-1.
19.    Pooling and Servicing Agreement dated as of September 1, 2001 among
Conseco Finance Securitizations Corp., as Seller, Conseco Finance Corp., as
Originator, and Green Tree MH LLC as successor Servicer to Conseco Finance
Corp., and U.S. Bank National Association, as Trustee, relating to Manufactured
Housing Contract, Senior/Subordinate Pass-Through Certificates, Series 2001-3.
20.    Pooling and Servicing Agreement dated as of December 1, 2001 among
Conseco Finance Securitizations Corp., as Seller, Conseco Finance Corp., as
Originator, and Green Tree MH LLC as successor Servicer to Conseco Finance
Corp., and U.S. Bank National Association, as Trustee, relating to Manufactured
Housing Contract, Senior/Subordinate Pass-Through Certificates, Series 2001-4.



Schedule 1A-2



--------------------------------------------------------------------------------





21.    Pooling and Servicing Agreement dated as of April 1, 2002 among Conseco
Finance Securitizations Corp., as Seller, Conseco Finance Corp., as Originator,
and Green Tree MH LLC as successor Servicer to Conseco Finance Corp., Wells
Fargo Bank Minnesota, N.A., as Backup Servicer, and U.S. Bank National
Association, as Trustee, relating to Manufactured Housing Contract,
Senior/Subordinate Pass-Through Certificates, 2002-1
22.    Pooling and Servicing Agreement dated as of June 1, 2002 among Conseco
Finance Securitizations Corp., as Seller, Conseco Finance Corp., as Originator,
and Green Tree MH LLC as successor Servicer to Conseco Finance Corp., Wells
Fargo Bank Minnesota, National Association, as Backup Servicer, and U.S. Bank
National Association, as Trustee, relating to Manufactured Housing Contract,
Senior/Subordinate Pass-Through Certificates, 2002-2
23.    Pooling and Servicing Agreement dated as of November 1, 1999 among
Conseco Finance Securitizations Corp., as Seller, Conseco Finance Corp., as
Originator and Guarantor, and Green Tree MH LLC as successor Servicer to Conseco
Finance Corp., and U.S. Bank National Association, as Trustee, relating to
Manufactured Housing Contract, Senior/Subordinate Pass-Through Certificates,
Series 1999-6.
24.    Pooling and Servicing Agreement dated as of August 1, 2001 among Conseco
Finance Securitizations Corp., as Seller, Conseco Finance Corp., as Originator,
Green Tree HE/HI LLC as successor Servicer to Conseco Finance Corp., and U.S.
Bank National Association, as Trustee, relating to Certificates for Home Equity
Loans, Series 2001-C.
25.    Pooling and Servicing Agreement dated as of October 1, 2001 among Conseco
Finance Securitizations Corp., as Seller, Conseco Finance Corp., as Originator,
Green Tree HE/HI LLC as successor Servicer to Conseco Finance Corp., and U.S.
Bank National Association, as Trustee, relating to Certificates for Home Equity
Loans, Series 2001-D.
26.    Pooling and Servicing Agreement dated as of January 1, 2002 among Conseco
Finance Securitizations Corp., as Seller, Conseco Finance Corp., as Originator,
Green Tree HE/HI LLC as successor Servicer to Conseco Finance Corp., and U.S.
Bank National Association, as Trustee, relating to Certificates for Home Equity
Loans, Series 2002-A.
27.    Pooling and Servicing Agreement dated as of April 1, 2002 among Conseco
Finance Securitizations Corp., as Seller, Conseco Finance Corp., as Originator,
Green Tree HE/HI LLC as successor Servicer to Conseco Finance Corp., Wells Fargo
Bank Minnesota, National Association, as Backup Servicer, and U.S. Bank National
Association, as Trustee, relating to Certificates for Home Equity Loans, Series
2002-B.
28.    Pooling and Servicing Agreement dated as of July 1, 2002 among Conseco
Finance Securitizations Corp., as Seller, Conseco Finance Corp., as Originator,
Green Tree HE/HI LLC as successor Servicer to Conseco Finance Corp., Wells Fargo
Bank Minnesota, National Association, as Backup Servicer, and U.S. Bank National
Association, as Trustee, relating to Certificates for Home Equity Loans, Series
2002-C.
29.    Pooling and Servicing Agreement dated as of March 1, 2000 between
GreenPoint Credit, LLC, as Contract Seller, Green Tree Servicing LLC as
successor Servicer to GreenPoint Credit, LLC, and The Bank of New York Mellon
Trust Company, N.A. as successor Trustee to the 2000-1 Trust.
30.    Pooling and Servicing Agreement dated as of March 1, 2000 between
GreenPoint Credit, LLC, as Contract Seller, Green Tree Servicing LLC as
successor Servicer to GreenPoint Credit, LLC, and The Bank of New York Mellon
Trust Company, N.A. as successor Trustee to the 2000-2 Trust.
31.    Pooling and Servicing Agreement dated as of May 1, 2000 between
GreenPoint Credit, LLC, as Contract Seller, Green Tree Servicing LLC as
successor Servicer to GreenPoint Credit, LLC, and The Bank of New York Mellon
Trust Company, N.A. as successor Trustee to the 2000-3 Trust.
32.    Pooling and Servicing Agreement dated as of September 1, 2000 between
GreenPoint Credit, LLC, as Contract Seller, Green Tree Servicing LLC as
successor Servicer to GreenPoint Credit, LLC, and The Bank of New York Mellon
Trust Company, N.A. as successor Trustee to the 2000-4 Trust.
33.    Pooling and Servicing Agreement dated as of September 1, 2000 between
GreenPoint Credit, LLC, as Contract Seller, Green Tree Servicing LLC as
successor Servicer to GreenPoint Credit, LLC, and The Bank of New York Mellon
Trust Company, N.A. as successor Trustee to the 2000-5 Trust.



Schedule 1A-3



--------------------------------------------------------------------------------





34.    Pooling and Servicing Agreement dated as of December 1, 2000 between
GreenPoint Credit, LLC, as Contract Seller, Green Tree Servicing LLC as
successor Servicer to GreenPoint Credit, LLC, and The Bank of New York Mellon
Trust Company, N.A. as successor Trustee to the 2000-6 Trust.
35.    Pooling and Servicing Agreement dated as of December 1, 2000 between
GreenPoint Credit, LLC, as Contract Seller, Green Tree Servicing LLC as
successor Servicer to GreenPoint Credit, LLC, and The Bank of New York Mellon
Trust Company, N.A. as successor Trustee to the 2000-7 Trust.
36.    Pooling and Servicing Agreement dated as of March 1, 2001 between
GreenPoint Credit, LLC, as Contract , Green Tree Servicing LLC as successor
Servicer to GreenPoint Credit, LLC, and The Bank of New York Mellon Trust
Company, N.A. as successor Trustee to the 2001-1 Trust, and Wells Fargo Bank,
N.A. as successor Co-Trustee to First Union National Bank.
37.    Pooling and Servicing Agreement dated as of September 1, 2001 between
GreenPoint Credit, LLC, as Contract , Green Tree Servicing LLC as successor
Servicer to GreenPoint Credit, LLC, and The Bank of New York Mellon Trust
Company, N.A. as successor Trustee to the 2001-2 Trust, and Wells Fargo Bank,
N.A. as successor Co-Trustee to First Union National Bank.
38.    Pooling and Servicing Agreement dated as of February 1, 1999 between
GreenPoint Credit Corp., as Contract Seller, Green Tree Servicing LLC as
successor Servicer to GreenPoint Credit Corp., and The Bank of New York Mellon
Trust Company, N.A. as successor Trustee to The First National Bank of Chicago
related to the 1999-1 Trust.
39.    Pooling and Servicing Agreement dated as of May 1, 1999 between
GreenPoint Credit Corp., as Contract Seller, Green Tree Servicing LLC as
successor Servicer to GreenPoint Credit Corp., and The Bank of New York Mellon
Trust Company, N.A. as successor Trustee to The First National Bank of Chicago
related to the 1999-3 Trust.
40.    Pooling and Servicing Agreement dated as of November 1, 1999 between
GreenPoint Credit, LLC, as Contract Seller, Green Tree Servicing LLC as
successor Servicer to GreenPoint Credit, LLC, and The Bank of New York Mellon
Trust Company, N.A. as successor Trustee to Bank One, National Association
related to the 1999-5 Trust.
41.    Pooling and Servicing Agreement dated as of December 1, 1999 between
GreenPoint Credit, LLC, as Contract Seller, Green Tree Servicing LLC as
successor Servicer to GreenPoint Credit, LLC, and The Bank of New York Mellon
Trust Company, N.A. as successor Trustee to Bank One, National Association
related to the 1999-6 Trust.
42.    Servicing Agreement dated as of October 14, 2008 among Green Tree
2008-MH1 as Issuing Entity, Lake Country Depositor LLC, as Depositor, Green Tree
Servicing LLC as Servicer and Wells Fargo Bank N.A as Indenture Trustee,
relating to the Green Tree 2008-MH1.
43.    Pooling and Servicing Agreement dated as of February 1, 1995 between
Green Tree Financial Corporation, as Seller and Green Tree MH LLC as successor
Servicer to Green Tree Financial Corporation, and U.S. Bank National Association
as successor Trustee to First Trust National Association, relating to
Manufactured Housing Contract, Senior/Subordinate Pass-Through Certificates,
Series 1995-1.
44.    Pooling and Servicing Agreement dated as of December 1, 1995 between
Green Tree Financial Corporation, as Seller and Green Tree MH LLC as successor
Servicer to Green Tree Financial Corporation, and U.S. Bank National Association
as successor Trustee to Firstar Trust Company, relating to Manufactured Housing
Contract, Senior/Subordinate Pass-Through Certificates, Series 1995-1.
45.    Pooling and Servicing Agreement dated as of March 1, 1995 between Green
Tree Financial Corporation, as Seller and Green Tree MH LLC as successor
Servicer to Green Tree Financial Corporation, and U.S. Bank National Association
as successor Trustee to First Bank National Association, relating to
Manufactured Housing Contract, Senior/Subordinate Pass-Through Certificates,
Series 1995-2.



Schedule 1A-4



--------------------------------------------------------------------------------





46.    Pooling and Servicing Agreement dated as of May 1, 1995 between Green
Tree Financial Corporation, as Seller and Green Tree MH LLC as successor
Servicer to Green Tree Financial Corporation, and U.S. Bank National Association
as successor Trustee to First Bank National Association, relating to
Manufactured Housing Contract, Senior/Subordinate Pass-Through Certificates,
Series 1995-3.
47.    Pooling and Servicing Agreement dated as of June 1, 1995 between Green
Tree Financial Corporation, as Seller and Green Tree MH LLC as successor
Servicer to Green Tree Financial Corporation, and U.S. Bank National Association
as successor Trustee to First Bank National Association, relating to
Manufactured Housing Contract, Senior/Subordinate Pass-Through Certificates,
Series 1995-4.
48.    Pooling and Servicing Agreement dated as of July 1, 1995 between Green
Tree Financial Corporation, as Seller and Green Tree MH LLC as successor
Servicer to Green Tree Financial Corporation, and U.S. Bank National Association
as successor Trustee to First Bank National Association, relating to
Manufactured Housing Contract, Senior/Subordinate Pass-Through Certificates,
Series 1995-5.
49.    Pooling and Servicing Agreement dated as of August 1, 1995 between Green
Tree Financial Corporation, as Seller and Green Tree MH LLC as successor
Servicer to Green Tree Financial Corporation, and U.S. Bank National Association
as successor Trustee to First Bank National Association, relating to
Manufactured Housing Contract, Senior/Subordinate Pass-Through Certificates,
Series 1995-6.
50.    Pooling and Servicing Agreement dated as of September 1, 1995 between
Green Tree Financial Corporation, as Seller and Green Tree MH LLC as successor
Servicer to Green Tree Financial Corporation, and U.S. Bank National Association
as successor Trustee to First Bank National Association, relating to
Manufactured Housing Contract, Senior/Subordinate Pass-Through Certificates,
Series 1995-7.
51.    Pooling and Servicing Agreement dated as of October 1, 1995 between Green
Tree Financial Corporation, as Seller and Green Tree MH LLC as successor
Servicer to Green Tree Financial Corporation, and U.S. Bank National Association
as successor Trustee to Firstar Trust Company, relating to Manufactured Housing
Contract, Senior/Subordinate Pass-Through Certificates, Series 1995-8.
52.    Pooling and Servicing Agreement dated as of November 1, 1995 between
Green Tree Financial Corporation, as Seller and Green Tree MH LLC as successor
Servicer to Green Tree Financial Corporation, and U.S. Bank National Association
as successor Trustee to Firstar Trust Company, relating to Manufactured Housing
Contract, Senior/Subordinate Pass-Through Certificates, Series 1995-9.
53.    Pooling and Servicing Agreement dated as of January 1, 1996 between Green
Tree Financial Corporation, as Seller and Green Tree MH LLC as successor
Servicer to Green Tree Financial Corporation, and Wells Fargo Bank, N.A. as
successor Trustee to Norwest Bank Minnesota, National Association, relating to
Manufactured Housing Contract, Senior/Subordinate Pass-Through Certificates,
Series 1996-1.
54.    Pooling and Servicing Agreement dated as of December 1, 1996 between
Green Tree Financial Corporation, as Seller and Green Tree MH LLC as successor
Servicer to Green Tree Financial Corporation, and U.S. Bank National Association
as successor Trustee to Firstar Trust Company, relating to Manufactured Housing
Contract, Senior/Subordinate Pass-Through Certificates, Series 1996-1.
55.    Pooling and Servicing Agreement dated as of March 1, 1996 between Green
Tree Financial Corporation, as Seller and Green Tree MH LLC as successor
Servicer to Green Tree Financial Corporation, and Wells Fargo Bank, N.A. as
successor Trustee to Norwest Bank Minnesota, National Association, relating to
Manufactured Housing Contract, Senior/Subordinate Pass-Through Certificates,
Series 1996-2.



Schedule 1A-5



--------------------------------------------------------------------------------





56.    Pooling and Servicing Agreement dated as of April 1, 1996 between Green
Tree Financial Corporation, as Seller and Green Tree MH LLC as successor
Servicer to Green Tree Financial Corporation, and U.S. Bank National Association
as successor Trustee to Firstar Trust Company, relating to Manufactured Housing
Contract, Senior/Subordinate Pass-Through Certificates, Series 1996-3.
57.    Pooling and Servicing Agreement dated as of May 1, 1996 between Green
Tree Financial Corporation, as Seller and Green Tree MH LLC as successor
Servicer to Green Tree Financial Corporation, and U.S. Bank National Association
as successor Trustee to Firstar Trust Company, relating to Manufactured Housing
Contract, Senior/Subordinate Pass-Through Certificates, Series 1996-4.
58.    Pooling and Servicing Agreement dated as of June 1, 1996 between Green
Tree Financial Corporation, as Seller and Green Tree MH LLC as successor
Servicer to Green Tree Financial Corporation, and U.S. Bank National Association
as successor Trustee to Firstar Trust Company, relating to Manufactured Housing
Contract, Senior/Subordinate Pass-Through Certificates, Series 1996-5.
59.    Pooling and Servicing Agreement dated as of July 1, 1996 between Green
Tree Financial Corporation, as Seller and Green Tree MH LLC as successor
Servicer to Green Tree Financial Corporation, and U.S. Bank National Association
as successor Trustee to Firstar Trust Company, relating to Manufactured Housing
Contract, Senior/Subordinate Pass-Through Certificates, Series 1996-6.
60.    Pooling and Servicing Agreement dated as of August 1, 1996 between Green
Tree Financial Corporation, as Seller and Green Tree MH LLC as successor
Servicer to Green Tree Financial Corporation, and U.S. Bank National Association
as successor Trustee to Firstar Trust Company, relating to Manufactured Housing
Contract, Senior/Subordinate Pass-Through Certificates, Series 1996-7.
61.    Pooling and Servicing Agreement dated as of September 1, 1996 between
Green Tree Financial Corporation, as Seller and Green Tree MH LLC as successor
Servicer to Green Tree Financial Corporation, and U.S. Bank National Association
as successor Trustee to Firstar Trust Company, relating to Manufactured Housing
Contract, Senior/Subordinate Pass-Through Certificates, Series 1996-8.
62.    Pooling and Servicing Agreement dated as of October 1, 1996 between Green
Tree Financial Corporation, as Seller and Green Tree MH LLC as successor
Servicer to Green Tree Financial Corporation, and U.S. Bank National Association
as successor Trustee to Firstar Trust Company, relating to Manufactured Housing
Contract, Senior/Subordinate Pass-Through Certificates, Series 1996-9.
63.    Pooling and Servicing Agreement dated as of February 1, 1997 between
Green Tree Financial Corporation, as Seller and Green Tree MH LLC as successor
Servicer to Green Tree Financial Corporation, and U.S. Bank National Association
as successor Trustee to Firstar Trust Company, relating to Manufactured Housing
Contract, Senior/Subordinate Pass-Through Certificates, Series 1997-1.
64.    Pooling and Servicing Agreement dated as of March 1, 1997 between Green
Tree Financial Corporation, as Seller and Green Tree MH LLC as successor
Servicer to Green Tree Financial Corporation, and U.S. Bank National Association
as successor Trustee to Firstar Trust Company, relating to Manufactured Housing
Contract, Senior/Subordinate Pass-Through Certificates, Series 1997-2.
65.    Pooling and Servicing Agreement dated as of May 1, 1997 between Green
Tree Financial Corporation, as Seller and Green Tree MH LLC as successor
Servicer to Green Tree Financial Corporation, and U.S. Bank National Association
as successor Trustee to Firstar Trust Company, relating to Manufactured Housing
Contract, Senior/Subordinate Pass-Through Certificates, Series 1997-3.



Schedule 1A-6



--------------------------------------------------------------------------------





66.    Pooling and Servicing Agreement dated as of June 1, 1997 between Green
Tree Financial Corporation, as Seller and Green Tree MH LLC as successor
Servicer to Green Tree Financial Corporation, and U.S. Bank National Association
as successor Trustee to Firstar Trust Company, relating to Manufactured Housing
Contract, Senior/Subordinate Pass-Through Certificates, Series 1997-4.
67.    Pooling and Servicing Agreement dated as of July 1, 1997 between Green
Tree Financial Corporation, as Seller and Green Tree MH LLC as successor
Servicer to Green Tree Financial Corporation, and U.S. Bank National Association
as successor Trustee to Firstar Trust Company, relating to Manufactured Housing
Contract, Senior/Subordinate Pass-Through Certificates, Series 1997-5.
68.    Pooling and Servicing Agreement dated as of September 1, 1997 between
Green Tree Financial Corporation, as Seller and Green Tree MH LLC as successor
Servicer to Green Tree Financial Corporation, and U.S. Bank National Association
as successor Trustee to Firstar Trust Company, relating to Manufactured Housing
Contract, Senior/Subordinate Pass-Through Certificates, Series 1997-6.
69.    Pooling and Servicing Agreement dated as of October 1, 1997 between Green
Tree Financial Corporation, as Seller and Green Tree MH LLC as successor
Servicer to Green Tree Financial Corporation, and U.S. Bank National
Association, as Trustee, relating to Manufactured Housing Contract,
Senior/Subordinate Pass-Through Certificates, Series 1997-7.
70.    Pooling and Servicing Agreement dated as of December 1, 1997 between
Green Tree Financial Corporation, as Seller and Green Tree MH LLC as successor
Servicer to Green Tree Financial Corporation, and U.S. Bank National
Association, as Trustee, relating to Manufactured Housing Contract,
Senior/Subordinate Pass-Through Certificates, Series 1997-8.
71.    Pooling and Servicing Agreement dated as of January 1, 1998 between Green
Tree Financial Corporation, as Seller and Green Tree MH LLC as successor
Servicer to Green Tree Financial Corporation, and U.S. Bank National
Association, as Trustee, relating to Manufactured Housing Contract,
Senior/Subordinate Pass-Through Certificates, Series 1998-1.
72.    Pooling and Servicing Agreement dated as of March 1, 1998 between Green
Tree Financial Corporation, as Seller and Green Tree MH LLC as successor
Servicer to Green Tree Financial Corporation, and U.S. Bank National
Association, as Trustee, relating to Manufactured Housing Contract,
Senior/Subordinate Pass-Through Certificates, Series 1998-2.
73.    Pooling and Servicing Agreement dated as of April 1, 1998 between Green
Tree Financial Corporation, as Seller and Green Tree MH LLC as successor
Servicer to Green Tree Financial Corporation, and U.S. Bank National
Association, as Trustee, relating to Manufactured Housing Contract,
Senior/Subordinate Pass-Through Certificates, Series 1998-3.
74.    Pooling and Servicing Agreement dated as of May 1, 1998 between Green
Tree Financial Corporation, as Seller and Green Tree MH LLC as successor
Servicer to Green Tree Financial Corporation, and U.S. Bank National
Association, as Trustee, relating to Manufactured Housing Contract,
Senior/Subordinate Pass-Through Certificates, Series 1998-4.
75.    Pooling and Servicing Agreement dated as of June 1, 1998 between Green
Tree Financial Corporation, as Seller and Green Tree MH LLC as successor
Servicer to Green Tree Financial Corporation, and U.S. Bank National
Association, as Trustee, relating to Manufactured Housing Contract,
Senior/Subordinate Pass-Through Certificates, Series 1998-5.
76.    Pooling and Servicing Agreement dated as of July 1, 1998 between Green
Tree Financial Corporation, as Seller and Green Tree MH LLC as successor
Servicer to Green Tree Financial Corporation, and U.S. Bank National
Association, as Trustee, relating to Manufactured Housing Contract,
Senior/Subordinate Pass-Through Certificates, Series 1998-6.
77.    Pooling and Servicing Agreement dated as of September 1, 1998 between
Green Tree Financial Corporation, as Seller and Green Tree MH LLC as successor
Servicer to Green Tree Financial Corporation, and U.S. Bank National
Association, as Trustee, relating to Manufactured Housing Contract,
Senior/Subordinate Pass-Through Certificates, Series 1998-7.



Schedule 1A-7



--------------------------------------------------------------------------------





78.    Pooling and Servicing Agreement dated as of October 1, 1998 between Green
Tree Financial Corporation, as Seller and Green Tree MH LLC as successor
Servicer to Green Tree Financial Corporation, and U.S. Bank National
Association, as Trustee, relating to Manufactured Housing Contract,
Senior/Subordinate Pass-Through Certificates, Series 1998-8.
79.    Pooling and Servicing Agreement dated as of February 1, 1999 between
Green Tree Financial Corporation, as Seller and Green Tree MH LLC as successor
Servicer to Green Tree Financial Corporation, and U.S. Bank National
Association, as Trustee, relating to Manufactured Housing Contract,
Senior/Subordinate Pass-Through Certificates, Series 1999-1.
80.    Pooling and Servicing Agreement dated as of March 1, 1999 between Green
Tree Financial Corporation, as Seller and Green Tree MH LLC as successor
Servicer to Green Tree Financial Corporation, and U.S. Bank National
Association, as Trustee, relating to Manufactured Housing Contract,
Senior/Subordinate Pass-Through Certificates, Series 1999-2.
81.    Pooling and Servicing Agreement dated as of May 1, 1999 between Green
Tree Financial Corporation, as Seller and Green Tree MH LLC as successor
Servicer to Green Tree Financial Corporation, and U.S. Bank National
Association, as Trustee, relating to Manufactured Housing Contract,
Senior/Subordinate Pass-Through Certificates, Series 1999-3.
82.    Pooling and Servicing Agreement dated as of June 1, 1999 between Green
Tree Financial Corporation, as Seller and Green Tree MH LLC as successor
Servicer to Green Tree Financial Corporation, and U.S. Bank National
Association, as Trustee, relating to Manufactured Housing Contract,
Senior/Subordinate Pass-Through Certificates, Series 1999-4.
83.    Pooling and Servicing Agreement dated as of September 1, 1999 between
Green Tree Financial Corporation, as Seller and Green Tree MH LLC as successor
Servicer to Green Tree Financial Corporation, and U.S. Bank National
Association, as Trustee, relating to Manufactured Housing Contract,
Senior/Subordinate Pass-Through Certificates, Series 1999-5.
84.    Pooling and Servicing Agreement dated as of May 1, 1998 between Green
Tree Financial Corporation, as Seller and Green Tree HE/HI LLC as successor
Servicer to Green Tree Financial Corporation, and U.S. Bank National
Association, as Trustee, relating to Certificates for Home Equity Loans, Series
1998-C.
85.    Servicing Agreement dated as of October 3, 2008 among Green Tree 2008-HE1
as Issuing Entity, Lake Country Depositor LLC, as Depositor, Green Tree
Servicing LLC as Servicer and U.S. Bank National Association as Indenture
Trustee, relating to the Green Tree 2008-HE1.
86.    Pooling and Servicing Agreement dated as of February 2008, 2005 among
Green Tree FA II Depositor LLC, as Depositor, Green Tree Servicing LLC, as
Servicer, and Wells Fargo Bank, N.A., as Trustee, relating to Green Tree
Mortgage Loan Trust 2005-HE1 Asset-Backed Certificates, Series 2005-HE1.
87.    Pooling and Servicing Agreement dated as of May 31, 2005 among Lake
Country Depositor LLC, as Depositor, Green Tree Servicing LLC, as Servicer, and
Wells Fargo Bank, N.A., as Trustee, relating to Lake Country Mortgage Loan Trust
2005-HE1 Asset-Backed Certificates, Series 2005-HE1.
88.    Pooling and Servicing Agreement dated as of September 3, 2006 among Lake
Country Depositor, LLC, as Depositor, Green Tree Servicing LLC, as Servicer, and
Wells Fargo Bank, N.A. as Trustee, relating to the Lake Country Mortgage Loan
Trust 2006-HE1 Asset-Backed Certificates, Series 2006-HE1.
89.    Amended and restated Servicing Agreement dated December 17, 1999 among
Merit Securities Corporation, a Virginia Corporation, and Dynex Financial Inc.,
a Virginia Corporation doing business as Dynex Services and Dynex Capital, Inc.
a Virginia Corporation related to Merit Series 11 Collateralized Bonds.
90.    Amended and restated Servicing Agreement dated December 17, 1999 among
Merit Securities Corporation, a Virginia Corporation, and Dynex Financial Inc.,
a Virginia Corporation doing business as Dynex Services and Dynex Capital, Inc.
a Virginia Corporation related to Merit Series 12 Collateralized Bonds.



Schedule 1A-8



--------------------------------------------------------------------------------





91.    Amended and restated Servicing Agreement dated December 17, 1999 among
Merit Securities Corporation, a Virginia Corporation, and Dynex Financial Inc.,
a Virginia Corporation doing business as Dynex Services and Dynex Capital, Inc.
a Virginia Corporation related to Merit Series 13 Collateralized Bonds.
92.    Servicing Agreement dated as of July 15, 2004 among Mid-State Capital
Corporation 2004-1 Trust as Issuer, Mid-State Homes, Inc., as Servicer and The
Bank of New York Mellon as Indenture Trustee
93.    Servicing Agreement dated as of December 5, 2005 among Mid-State Capital
Corporation 2005-1 Trust as Issuer, Mid-State Homes, Inc., as Servicer and US
Bank N.A. as Indenture Trustee
94.    Servicing Agreement dated as of November 2, 2006 among Mid-State Capital
Corporation 2006-1 Trust as Issuer, Mid-State Homes, Inc., as Servicer and The
Bank of New York Mellon as Indenture Trustee
95.    Servicing Agreement dated as of November 30, 2010 among Mid-State Capital
Trust 2010-1 as Issuer, Walter Mortgage Company, LLC, as Servicer and The Bank
of New York Mellon as Indenture Trustee
96.    Servicing Agreement dated as of December 10, 1998 among Mid-State Trust
VII as Issuer, Mid-State Homes, Inc., as Servicer and US Bank N.A. as Trustee
97.    Servicing Agreement dated as of May 3, 2000 among Mid-State Trust VIII as
Issuer, Mid-State Homes, Inc., as Servicer and US Bank N.A. as Trustee
98.    Servicing Agreement dated as of June 26, 2003 among Mid-State Trust XI as
Issuer, Mid-State Homes, Inc., as Servicer and US Bank N.A. as Trustee
99.    Pooling and Servicing Agreement dated February 1, 2001 among Lehman ABS
Corporation as Depositor, Origen Financial, Inc. as Seller, Green Tree Servicing
LLC as successor Servicer to Origen Financial, Inc., Vanderbilt Mortgage and
Finance, Inc. as Backup Servicer and LaSalle Bank National Association as
Trustee. Origen Manufactured Housing Contract Senior/Subordinate Asset-Backed
Certificates 2001-A.
100.    Pooling and Servicing Agreement dated March 1, 2002 among Asset Backed
Securities Corporation as Depositor, Origen Financial L.L.C. as Seller, Green
Tree Servicing LLC as successor Servicer to Origen Financial L.L.C., Vanderbilt
Mortgage and Finance, Inc. as Backup Servicer and The Bank of New York Mellon
Trust Company, N.A. as successor Trustee to Bank One, National Association.
Origen Manufactured Housing Contract Senior/Subordinate Asset-Backed
Certificates 2002-A.
101.    Servicing Agreement dated August 1, 2006 among Green Tree Servicing LLC
as successor Servicer to Origen Financial L.L.C., Green Tree Servicing LLC as
successor Administrator to Origen Servicing, Inc., Origen Residential
Securities, Inc. as Depositor, Origen Manufactured Housing Contract Trust 2006-A
as Issuing Entity and The Bank of New York Mellon Trust Company, N.A. as
successor Indenture Trustee to JPMorgan. Origen Manufactured Housing Contract
Senior/Subordinate Asset-Backed Certificates 2006-A.
102.    Servicing Agreement dated April 1, 2007 among Green Tree Servicing LLC
as successor Servicer to Origen Financial L.L.C., Green Tree Servicing LLC as
successor Administrator to Origen Servicing, Inc., Origen Residential
Securities, Inc. as Depositor, Origen Manufactured Housing Contract Trust 2007-A
as Issuing Entity and The Bank of New York Mellon Trust Company, N.A. as
Indenture Trustee related to Origen Manufactured Housing Contract Trust 2007-A.
103.    Servicing Agreement dated October 1, 2007 Green Tree Servicing LLC as
successor Servicer to Origen Financial L.L.C., Green Tree Servicing LLC as
successor Administrator to Origen Servicing, Inc., Origen Residential
Securities, Inc. as Depositor, Origen Manufactured Housing Contract Trust 2007-B
as Issuing Entity and The Bank of New York Mellon Trust Company, N.A. as
Indenture Trustee related to Origen Manufactured Housing Contract Trust 2007-B.



Schedule 1A-9



--------------------------------------------------------------------------------





104.    Pooling and Servicing Agreement dated as of September 1, 1996 among UCFC
Funding Corporation as Depositor, Green Tree Servicing LLC as successor Servicer
to United Companies Lending Corporation and The Bank of New York Mellon Trust
Company, N.A. as successor Trustee to First National Bank of Chicago, UCFC
Manufactured Housing Contract Pass Through Certificates Series 1996-1.
105.    Pooling and Servicing Agreement dated as of June 1, 1997 among UCFC
Funding Corporation as Depositor, Green Tree Servicing LLC as successor Servicer
to United Companies Lending Corporation, United Companies Financial Corporation
as Provider of the limited Guarantee and Deutsche Bank National Trust Company as
successor Trustee to Bankers Trust California, N.A., UCFC Manufactured Housing
Contract Pass Through Certificates Series 1997-2.
106.    Pooling and Servicing Agreement dated as of September 1, 1997 among UCFC
Funding Corporation as Depositor, Green Tree Servicing LLC as successor Servicer
to United Companies Lending Corporation, United Companies Financial Corporation
as Provider of the limited Guarantee and Deutsche Bank National Trust Company as
successor Trustee to Bankers Trust California, N.A., UCFC Manufactured Housing
Contract Pass Through Certificates Series 1997-3.
107.    Pooling and Servicing Agreement dated as of December 1, 1997 among UCFC
Funding Corporation as Depositor, Green Tree Servicing LLC as successor Servicer
to United Companies Lending Corporation and Deutsche Bank National Trust Company
as successor Trustee to Bankers Trust California, N.A., UCFC Manufactured
Housing Contract Pass Through Certificates Series 1997-4.
108.    Pooling and Servicing Agreement dated as of March 1, 1998 among UCFC
Funding Corporation as Depositor, Green Tree Servicing LLC as successor Servicer
to United Companies Lending Corporation and Deutsche Bank National Trust Company
as successor Trustee to Bankers Trust California, N.A., UCFC Manufactured
Housing Contract Pass Through Certificates Series 1998-1.
109.    Pooling and Servicing Agreement dated as of June 1, 1998 among UCFC
Funding Corporation as Depositor, Green Tree Servicing LLC as successor Servicer
to United Companies Lending Corporation and Deutsche Bank National Trust Company
as successor Trustee to Bankers Trust California, N.A., UCFC Manufactured
Housing Contract Pass Through Certificates Series 1998-2.
110.    Pooling and Servicing Agreement dated as of September 1, 1998 among UCFC
Funding Corporation as Depositor, Green Tree Servicing LLC as successor Servicer
to United Companies Lending Corporation and Deutsche Bank National Trust Company
as successor Trustee to Bankers Trust California, N.A., UCFC Manufactured
Housing Contract Pass Through Certificates Series 1998-3.
111.    Servicing Agreement dated as of June 13, 2011 among WIMC Capital Trust
2011-1 as Issuer, Walter Mortgage Company, LLC, as Servicer and The Bank of New
York Mellon as Indenture Trustee









Schedule 1A-10



--------------------------------------------------------------------------------






Schedule 1-B


List of Securitization Trusts
Part A
Securitization Trusts from which Delinquency Advances will be made
BAMHT 1996-1
Bank of America Manufactured Housing Contract Trust Senior/Subordinate
Pass-Through Certificates Series 1996-1
BAMHT 1997-1
Bank of America Manufactured Housing Contract Trust II Senior/Subordinate
Pass-Through Certificates Series 1997-1
BAMHT 1997-2
Bank of America Manufactured Housing Contract Trust III Senior/Subordinate
Pass-Through Certificates Series 1997-2
BAMHT 1998-1
Bank of America Manufactured Housing Contract Trust IV Senior/Subordinate
Pass-Through Certificates Series 1998-1
BAMHT 1998-2
Bank of America Manufactured Housing Contract Trust V Senior/Subordinate
Pass-Through Certificates Series 1998-2
BCMSC 1998-A
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-A
BCMSC 1998-B
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-B
BCMSC 1998-C
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-C
BCMSC 1999-A
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1999-A
BCMSC 1999-B
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1999-B
BCMSC 2000-A
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 2000-A
BCMSC 2001-A
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 2001-A
CFHLT 2001-C
Conseco Finance Home Equity Loan Trust 2001-C
CFHLT 2001-D
Conseco Finance Home Equity Loan Trust 2001-D
CFHLT 2002-A
Conseco Finance Home Equity Loan Trust 2002-A
CFHLT 2002-B
Conseco Finance Home Equity Loan Trust 2002-B
CFHLT 2002-C
Conseco Finance Home Equity Loan Trust 2002-C
GPMH 1999-1
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-1
GPMH 1999-3
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-3
GPMH 1999-5
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-5
GPMH 1999-6
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-6
GPMH 2000-1
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-1



Schedule 1B-1



--------------------------------------------------------------------------------





Securitization Trusts from which Delinquency Advances will be made
GPMH 2000-2
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-2
GPMH 2000-3
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-3
GPMH 2000-4
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-4
GPMH 2000-5
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-5
GPMH 2000-6
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-6
GPMH 2000-7
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-7
GPMH 2001-1
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2001-1
GPMH 2001-2
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2001-2
GTABN 2008-MH1
Green Tree 2008 MH-1
GTMBN 2008-HE1
Green Tree 2008 HE-1
GTMLT 2005-HE1
Green Tree Mortgage Loan Trust 2005-HE1
LCMLT 2005-HE1
Lake Country Mortgage Loan Trust 2005-HE1
LCMLT 2006-HE1
Lake Country Mortgage Loan Trust 2006-HE1
MERIT 11
Merit Series 11 Collateralized Mortgage Bonds
MERIT 12-1
Merit Series 12-1 Collateralized Mortgage Bonds
MERIT 13
Merit Series 13 Collateralized Mortgage Bonds
ORIGEN 2001-A
Origen Manufactured Housing Contract Senior/Subordinate Asset-Backed
Certificates 2001-A
ORIGEN 2002-A
Origen Manufactured Housing Contract Senior/Subordinate Asset-Backed
Certificates 2002-A





Schedule 1B-2



--------------------------------------------------------------------------------







Part B
Securitization Trusts from which Conditional Pool Protective Advances will be
made
BCMSC 1998-A
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-A
BCMSC 1998-B
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-B
BCMSC 1998-C
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-C
BCMSC 1999-A
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1999-A
BCMSC 1999-B
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1999-B
BCMSC 2000-A
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 2000-A
BCMSC 2001-A
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 2001-A
CFHC 1999-6
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-6
CFHC 2000-1
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-1
CFHC 2000-2
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-2
CFHC 2000-4
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-4
CFHC 2000-5
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-5
CFHC 2000-6
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-6
CFHC 2001-1
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2001-1
CFHC 2001-3
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2001-3
CFHC 2001-4
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2001-4
CFHC 2002-1
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2002-1
CFHC 2002-2
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2002-2
GPMH 2000-1
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-1
GPMH 2000-2
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-2
GPMH 2000-3
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-3
GPMH 2000-4
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-4



Schedule 1B-3



--------------------------------------------------------------------------------





Securitization Trusts from which Conditional Pool Protective Advances will be
made
GPMH 2000-5
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-5
GPMH 2000-6
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-6
GPMH 2000-7
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-7
GPMH 2001-1
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2001-1
GPMH 2001-2
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2001-2
GTABN 2008-MH1
Green Tree 2008 MH-1
GTHC 1995-1
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-1
GTHC 1995-10
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-10
GTHC 1995-2
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-2
GTHC 1995-3
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-3
GTHC 1995-4
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-4
GTHC 1995-5
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-5
GTHC 1995-6
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-6
GTHC 1995-7
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-7
GTHC 1995-8
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-8
GTHC 1995-9
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-9
GTHC 1996-1
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-1
GTHC 1996-10
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-10
GTHC 1996-2
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-2
GTHC 1996-3
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-3
GTHC 1996-4
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-4
GTHC 1996-5
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-5
GTHC 1996-6
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-6
GTHC 1996-7
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-7



Schedule 1B-4



--------------------------------------------------------------------------------





Securitization Trusts from which Conditional Pool Protective Advances will be
made
GTHC 1996-8
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-8
GTHC 1996-9
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-9
GTHC 1997-1
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-1
GTHC 1997-2
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-2
GTHC 1997-3
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-3
GTHC 1997-4
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-4
GTHC 1997-5
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-5
GTHC 1997-6
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-6
GTHC 1997-7
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-7
GTHC 1997-8
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-8
GTHC 1998-1
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-1
GTHC 1998-2
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-2
GTHC 1998-3
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-3
GTHC 1998-4
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-4
GTHC 1998-5
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-5
GTHC 1998-6
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-6
GTHC 1998-7
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-7
GTHC 1998-8
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-8
GTHC 1999-1
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-1
GTHC 1999-2
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-2
GTHC 1999-3
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-3
GTHC 1999-4
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-4
GTHC 1999-5
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-5
GTMBN 2008-HE1
Green Tree 2008 HE-1



Schedule 1B-5



--------------------------------------------------------------------------------





Securitization Trusts from which Conditional Pool Protective Advances will be
made
GTMLT 2005-HE1
Green Tree Mortgage Loan Trust 2005-HE1
LCMLT 2005-HE1
Lake Country Mortgage Loan Trust 2005-HE1
LCMLT 2006-HE1
Lake Country Mortgage Loan Trust 2006-HE1
MID STATE CAPITAL 2010-1
Mid-State Capital Trust 2010-1
MID STATE CORP 2004-1
Mid-State Capital Corporation 2004-1 Trust
MID STATE CORP 2005-1
Mid-State Capital Corporation 2005-1 Trust
MID STATE CORP 2006-1
Mid-State Capital Corporation 2006-1 Trust
MID STATE TRUST VII
Mid-State Trust VII
MID STATE TRUST VIII
Mid-State Trust VIII
MID STATE TRUST XI
Mid-State Trust XI
ORIGEN 2001-A
Origen Manufactured Housing Contract Senior/Subordinate Asset-Backed
Certificates 2001-A
ORIGEN 2002-A
Origen Manufactured Housing Contract Senior/Subordinate Asset-Backed
Certificates 2002-A
ORIGEN 2006-A
Origen Manufactured Housing Contract Trust 2006-A
ORIGEN 2007-A
Origen Manufactured Housing Contract Trust 2007-A
ORIGEN 2007-B
Origen Manufactured Housing Contract Trust 2007-B
UCFC 1996-1
UCFC Manufactured Housing Contract Pass Through Certificates Series 1996-1
UCFC 1997-2
UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-2
UCFC 1997-3
UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-3
UCFC 1997-4
UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-4
UCFC 1998-1
UCFC Manufactured Housing Contract Pass Through Certificates Series 1998-1
UCFC 1998-2
UCFC Manufactured Housing Contract Pass Through Certificates Series 1998-2
UCFC 1998-3
UCFC Manufactured Housing Contract Pass Through Certificates Series 1998-3
WIMC 2011-1
WIMC Capital Trust 2011-1





Schedule 1B-6



--------------------------------------------------------------------------------







Part C
Securitization Trusts from which Non-Crossed Protective Advances will be made
BAMHT 1996-1
Bank of America Manufactured Housing Contract Trust Senior/Subordinate
Pass-Through Certificates Series 1996-1
BAMHT 1997-1
Bank of America Manufactured Housing Contract Trust II Senior/Subordinate
Pass-Through Certificates Series 1997-1
BAMHT 1997-2
Bank of America Manufactured Housing Contract Trust III Senior/Subordinate
Pass-Through Certificates Series 1997-2
BAMHT 1998-1
Bank of America Manufactured Housing Contract Trust IV Senior/Subordinate
Pass-Through Certificates Series 1998-1
BAMHT 1998-2
Bank of America Manufactured Housing Contract Trust V Senior/Subordinate
Pass-Through Certificates Series 1998-2
CFHLT 2001-C
Conseco Finance Home Equity Loan Trust 2001-C
CFHLT 2001-D
Conseco Finance Home Equity Loan Trust 2001-D
CFHLT 2002-A
Conseco Finance Home Equity Loan Trust 2002-A
CFHLT 2002-B
Conseco Finance Home Equity Loan Trust 2002-B
CFHLT 2002-C
Conseco Finance Home Equity Loan Trust 2002-C
GPMH 1999-1
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-1
GPMH 1999-3
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-3
GPMH 1999-5
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-5
GPMH 1999-6
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-6
GTHC 1995-1
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-1
GTHC 1995-10
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-10
GTHC 1995-2
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-2
GTHC 1995-3
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-3
GTHC 1995-4
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-4
GTHC 1995-5
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-5
GTHC 1995-6
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-6
GTHC 1995-7
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-7
GTHC 1995-8
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-8
GTHC 1995-9
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-9



Schedule 1B-7



--------------------------------------------------------------------------------





Securitization Trusts from which Non-Crossed Protective Advances will be made
GTHC 1996-1
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-1
GTHC 1996-10
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-10
GTHC 1996-2
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-2
GTHC 1996-3
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-3
GTHC 1996-4
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-4
GTHC 1996-5
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-5
GTHC 1996-6
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-6
GTHC 1996-7
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-7
GTHC 1996-8
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-8
GTHC 1996-9
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-9
GTHC 1997-1
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-1
GTHC 1997-2
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-2
GTHC 1997-3
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-3
GTHC 1997-4
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-4
GTHC 1997-5
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-5
GTHC 1997-6
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-6
GTHC 1997-7
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-7
GTHC 1997-8
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-8
GTHLT 1998-C
Home Improvement and Home Equity Loan Trust 1998-C
MERIT 11
Merit Series 11 Collateralized Mortgage Bonds
MERIT 12-1
Merit Series 12-1 Collateralized Mortgage Bonds
MERIT 13
Merit Series 13 Collateralized Mortgage Bonds





Schedule 1B-8



--------------------------------------------------------------------------------







Part D
Advance Ratio Exception Securitization Trusts
LCMLT 2005-HE1
Lake Country Mortgage Loan Trust 2005-HE1
GTMLT 2005-HE1
Green Tree Mortgage Loan Trust 2005-HE1
LCMLT 2006-HE1
Lake Country Mortgage Loan Trust 2006-HE1
GTMBN 2008-HE1
Green Tree 2008 HE-1





Schedule 1B-9



--------------------------------------------------------------------------------






Schedule 1-C


List of Securitization Trusts with Calendar Month Collection Periods
TRUST SHORT NAME
TRUST NAME FULL
BAMHT 1996-1
Bank of America Manufactured Housing Contract Trust Senior/Subordinate
Pass-Through Certificates Series 1996-1
BAMHT 1997-1
Bank of America Manufactured Housing Contract Trust II Senior/Subordinate
Pass-Through Certificates Series 1997-1
BAMHT 1997-2
Bank of America Manufactured Housing Contract Trust III Senior/Subordinate
Pass-Through Certificates Series 1997-2
BAMHT 1998-1
Bank of America Manufactured Housing Contract Trust IV Senior/Subordinate
Pass-Through Certificates Series 1998-1
BAMHT 1998-2
Bank of America Manufactured Housing Contract Trust V Senior/Subordinate
Pass-Through Certificates Series 1998-2
BCMSC 1998-A
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-A
BCMSC 1998-B
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-B
BCMSC 1998-C
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1998-C
BCMSC 1999-A
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1999-A
BCMSC 1999-B
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 1999-B
BCMSC 2000-A
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 2000-A
BCMSC 2001-A
Bombardier Capital Mortgage Securitization Corporation, Senior/Subordinated
Pass-Through Certificates, Series 2001-A
CFHLT 2001-C
Conseco Finance Home Equity Loan Trust 2001-C
CFHLT 2001-D
Conseco Finance Home Equity Loan Trust 2001-D
CFHLT 2002-A
Conseco Finance Home Equity Loan Trust 2002-A
CFHLT 2002-B
Conseco Finance Home Equity Loan Trust 2002-B
CFHLT 2002-C
Conseco Finance Home Equity Loan Trust 2002-C
GPMH 1999-1
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-1
GPMH 1999-3
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-3
GPMH 1999-5
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-5
GPMH 1999-6
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 1999-6
GPMH 2000-1
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-1
GPMH 2000-2
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-2



Schedule 1C-1



--------------------------------------------------------------------------------





GPMH 2000-3
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-3
GPMH 2000-4
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-4
GPMH 2000-5
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-5
GPMH 2000-6
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-6
GPMH 2000-7
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2000-7
GPMH 2001-1
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2001-1
GPMH 2001-2
Greenpoint Credit Manufactured Housing Contract Trust Pass-Through Certificate
Trust Series 2001-2
GTABN 2008-MH1
Green Tree 2008 MH-1
GTHC 1995-1
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-1
GTHC 1995-10
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-10
GTHC 1995-2
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-2
GTHC 1995-3
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-3
GTHC 1995-4
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-4
GTHC 1995-5
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-5
GTHC 1995-6
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-6
GTHC 1995-7
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-7
GTHC 1995-8
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-8
GTHC 1995-9
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1995-9
GTHC 1996-1
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-1
GTHC 1996-10
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-10
GTHC 1996-2
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-2
GTHC 1996-3
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-3
GTHC 1996-4
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-4
GTHC 1996-5
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-5



Schedule 1C-2



--------------------------------------------------------------------------------





GTHC 1996-6
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-6
GTHC 1996-7
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-7
GTHC 1996-8
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-8
GTHC 1996-9
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1996-9
GTHC 1997-1
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-1
GTHC 1997-2
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-2
GTHC 1997-3
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-3
GTHC 1997-4
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-4
GTHC 1997-5
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-5
GTHC 1997-6
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-6
GTHC 1997-7
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-7
GTHC 1997-8
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1997-8
GTHLT 1998-C
Home Improvement and Home Equity Loan Trust 1998-C
GTMBN 2008-HE1
Green Tree 2008 HE-1
GTMLT 2005-HE1
Green Tree Mortgage Loan Trust 2005-HE1
LCMLT 2005-HE1
Lake Country Mortgage Loan Trust 2005-HE1
LCMLT 2006-HE1
Lake Country Mortgage Loan Trust 2006-HE1
MID STATE CAPITAL 2010-1
Mid-State Capital Trust 2010-1
MID STATE CORP 2004-1
Mid-State Capital Corporation 2004-1 Trust
MID STATE CORP 2005-1
Mid-State Capital Corporation 2005-1 Trust
MID STATE CORP 2006-1
Mid-State Capital Corporation 2006-1 Trust
MID STATE TRUST VII
Mid-State Trust VII
MID STATE TRUST VIII
Mid-State Trust VIII
MID STATE TRUST XI
Mid-State Trust XI
ORIGEN 2001-A
Origen Manufactured Housing Contract Senior/Subordinate Asset-Backed
Certificates 2001-A
ORIGEN 2002-A
Origen Manufactured Housing Contract Senior/Subordinate Asset-Backed
Certificates 2002-A
ORIGEN 2006-A
Origen Manufactured Housing Contract Trust 2006-A
ORIGEN 2007-A
Origen Manufactured Housing Contract Trust 2007-A
ORIGEN 2007-B
Origen Manufactured Housing Contract Trust 2007-B



Schedule 1C-3



--------------------------------------------------------------------------------





UCFC 1996-1
UCFC Manufactured Housing Contract Pass Through Certificates Series 1996-1
UCFC 1997-2
UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-2
UCFC 1997-3
UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-3
UCFC 1997-4
UCFC Manufactured Housing Contract Pass Through Certificates Series 1997-4
UCFC 1998-1
UCFC Manufactured Housing Contract Pass Through Certificates Series 1998-1
UCFC 1998-2
UCFC Manufactured Housing Contract Pass Through Certificates Series 1998-2
UCFC 1998-3
UCFC Manufactured Housing Contract Pass Through Certificates Series 1998-3
WIMC 2011-1
WIMC Capital Trust 2011-1















Schedule 1C-4



--------------------------------------------------------------------------------






Schedule 1-D


List of Securitization Trusts with Non-Calendar Month Collection Periods
TRUST SHORT NAME
TRUST NAME FULL
CUTOFF DATE
CFHC 1999-6
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-6
15th
CFHC 2000-1
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-1
15th
CFHC 2000-2
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-2
15th
CFHC 2000-4
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-4
15th
CFHC 2000-5
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-5
15th
CFHC 2000-6
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2000-6
15th
CFHC 2001-1
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2001-1
15th
CFHC 2001-3
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2001-3
15th
CFHC 2001-4
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2001-4
15th
CFHC 2002-1
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2002-1
15th
CFHC 2002-2
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
2002-2
15th
GTHC 1998-1
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-1
15th
GTHC 1998-2
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-2
15th
GTHC 1998-3
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-3
15th
GTHC 1998-4
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-4
15th
GTHC 1998-5
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-5
15th
GTHC 1998-6
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-6
15th
GTHC 1998-7
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-7
15th
GTHC 1998-8
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1998-8
15th
GTHC 1999-1
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-1
15th



Schedule 1D-1



--------------------------------------------------------------------------------





GTHC 1999-2
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-2
15th
GTHC 1999-3
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-3
15th
GTHC 1999-4
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-4
15th
GTHC 1999-5
Manufactured Housing Contract Senior/Subordinate Pass-Through Certificate Trust
1999-5
15th
MERIT 11
Merit Series 11 Collateralized Mortgage Bonds
20th
MERIT 12-1
Merit Series 12-1 Collateralized Mortgage Bonds
20th
MERIT 13
Merit Series 13 Collateralized Mortgage Bonds
20th



    


Schedule 1D-2



--------------------------------------------------------------------------------






Schedule 2


Wire Instructions
TRANSACTION PARTIES:
If to the Administrator or Servicer:
Name of Bank:             Wells Fargo Bank, N.A.
ABA Number of Bank:         121000248
Name of Account:         Ditech Financial LLC
Account Number at Bank:     4838744001
If to Credit Suisse First Boston Mortgage Capital LLC, as Administrative Agent
Name of Bank:            Bank of New York
ABA Number of Bank:        021000018
Name of Account:        Credit Suisse Mortgage Capital
Account Number:        8901149543    
If to the Owner Trustee:
Name of Bank:            M&T Trust Co./Wilmington Trust Co.
ABA Number of Bank:        031100092
Name of Account:        Ditech PLS Advance Tr II
Account Number at Bank:    127816-000
If to the Verification Agent:
Name of Bank:             Wells Fargo Bank, N.A.
City/State of Bank:        San Francisco, CA
ABA Number of Bank:        121000248
Account Name:            Corporate Trust Clearing
Account Number at Bank:    3970771416
Ref:                9253300 Note Payment Account
TRUST ACCOUNTS:
If to the Collection and Funding Account:
Name of Bank:            Wells Fargo Bank, N.A.
ABA Number of Bank:        121000248
Name of Account:        Corporate Trust Clearing
Account Number at Bank:    397 077 1416
For Further Credit To:
49308901

If to the Fee Accumulation Account:
Name of Bank:            Wells Fargo Bank, N.A.
ABA Number of Bank:        121000248
Name of Account:        Corporate Trust Clearing
Account Number at Bank:    397 077 1416
For Further Credit To:
49308904





Schedule 2-1



--------------------------------------------------------------------------------





If to the Interest Accumulation Account:
Name of Bank:            Wells Fargo Bank, N.A.
ABA Number of Bank:        121000248
Name of Account:        Corporate Trust Clearing
Account Number at Bank:    397 077 1416
For Further Credit To:
49308902

If to the Target Amortization Principal Accumulation Account:
Name of Bank:            Wells Fargo Bank, N.A.
ABA Number of Bank:        121000248
Name of Account:        Corporate Trust Clearing
Account Number at Bank:    397 077 1416
For Further Credit To:
49308903

If to the Note Payment Account:
Name of Bank:            Wells Fargo Bank, N.A.
ABA Number of Bank:        121000248
Name of Account:        Corporate Trust Clearing
Account Number at Bank:    397 077 1416
For Further Credit To:
49308900

If to the Delinquency Advance Disbursement Account:
Name of Bank:            Wells Fargo Bank, N.A.
ABA Number of Bank:        121000248
Name of Account:        Corporate Trust Clearing
Account Number at Bank:    397 077 1416
For Further Credit To:
49308905



 
 




Schedule 2-2



--------------------------------------------------------------------------------






Exhibit A-1
FORM OF GLOBAL RULE 144A NOTE
Class [ ] Note                    [Initial Note Balance: $[ ]]
Note Number: [ ]                [Maximum VFN Principal Balance: $[ ]]


THE OUTSTANDING NOTE BALANCE OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE
[MAXIMUM VFN PRINCIPAL BALANCE] [INITIAL NOTE BALANCE] SHOWN ON THE FACE HEREOF.
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “1933 ACT”), OR ANY STATE SECURITIES LAWS. THE ISSUER HAS NOT AGREED TO
REGISTER THE NOTES UNDER THE 1933 ACT, TO QUALIFY THE NOTES UNDER THE SECURITIES
LAWS OF ANY STATE OR TO PROVIDE REGISTRATION RIGHTS TO ANY NOTEHOLDER.
THE HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER THIS NOTE ONLY (A) PURSUANT TO A REGISTRATION STATEMENT WHICH
HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) FOR SO LONG AS THIS NOTE IS
ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE 1933 ACT, TO A PERSON IT
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
UNDER THE 1933 ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A OR (C) PURSUANT TO ANOTHER EXEMPTION FROM
REGISTRATION UNDER THE 1933 ACT, IN EACH CASE IN COMPLIANCE WITH THE
REQUIREMENTS OF THE INDENTURE AND APPLICABLE STATE SECURITIES LAWS.
[FOR CLASS 1 SPECIFIED NOTES ONLY] [NO TRANSFER OF A BENEFICIAL INTEREST IN A
SPECIFIED NOTE WILL BE EFFECTIVE, AND ANY SUCH TRANSFER WILL BE VOID AB INITIO,
UNLESS THE PROSPECTIVE TRANSFEREE PROVIDES CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS IN WRITING TO THE INDENTURE TRUSTEE AND NOTE REGISTRAR AS PROVIDED
IN SECTION 6.5(M) OF THE INDENTURE. EACH PROSPECTIVE TRANSFEREE OF A BENEFICIAL
INTEREST IN A SPECIFIED NOTE WILL BE DEEMED TO MAKE SUCH REPRESENTATIONS BY ITS
ACCEPTANCE OF SUCH BENEFICIAL INTEREST.]
[FOR ANY NOTE THAT IS NOT A SPECIFIED NOTE UNLESS OTHERWISE SPECIFIED IN THE
RELATED INDENTURE SUPPLEMENT] [EACH HOLDER OF THIS NOTE OR ANY BENEFICIAL
INTEREST HEREIN SHALL BE DEEMED TO REPRESENT THAT EITHER (I) IT IS NOT, AND IS
NOT ACQUIRING, HOLDING OR TRANSFERRING THIS


Exhibit A-1-1



--------------------------------------------------------------------------------





NOTE OR ANY BENEFICIAL INTEREST HEREIN ON BEHALF OF, OR USING THE ASSETS OF, ANY
“EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) OR ANY PLAN AS DEFINED IN
SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), AN ENTITY THAT IS DEEMED TO HOLD THE ASSETS OF ANY SUCH EMPLOYEE
BENEFIT PLAN OR PLAN PURSUANT TO 29 CFR SECTION 2510-3.101 AS MODIFIED BY
SECTION 3(42) OF ERISA (THE “PLAN ASSET REGULATIONS”), WHICH EMPLOYEE BENEFIT
PLAN, PLAN OR ENTITY IS SUBJECT TO TITLE I OF ERISA OR SECTION 4975 OF THE CODE,
(EACH, A “PLAN”), OR A GOVERNMENTAL, NON-U.S. OR CHURCH PLAN THAT IS SUBJECT TO
ANY U.S. FEDERAL, STATE, LOCAL OR OTHER LAW THAT IS SUBSTANTIALLY SIMILAR TO
TITLE I OF ERISA OR SECTION 4975 OF THE CODE (“SIMILAR LAW”) OR (II)(A) THIS
NOTE IS RATED AT LEAST INVESTMENT GRADE AS OF THE DATE OF PURCHASE OR TRANSFER,
IT BELIEVES THAT THIS NOTE IS PROPERLY TREATED AS INDEBTEDNESS WITHOUT
SUBSTANTIAL EQUITY FEATURES FOR PURPOSES OF THE PLAN ASSET REGULATIONS AND
AGREES TO SO TREAT THIS NOTE AND (B) THE TRANSFEREE’S ACQUISITION, HOLDING AND
DISPOSITION OF THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN WILL SATISFY THE
REQUIREMENTS OF PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 84-14, PTCE
90-1, PTCE 91-38, PTCE 95-60, PTCE 96-23 OR THE STATUTORY PROHIBITED TRANSACTION
EXEMPTION FOR SERVICE PROVIDERS SET FORTH IN SECTION 408(b)(17) OF ERISA AND
SECTION 4975(d)(20) OF THE CODE OR ANY SIMILAR CLASS OR STATUTORY EXEMPTION AND
WILL NOT RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF
ERISA OR SECTION 4975 OF THE CODE OR, IN THE CASE OF A GOVERNMENTAL, NON-U.S. OR
CHURCH PLAN SUBJECT TO SIMILAR LAW, WILL NOT VIOLATE ANY SIMILAR LAW.] [FOR A
CLASS 1 SPECIFIED NOTE UNLESS OTHERWISE SPECIFIED IN THE RELATED INDENTURE
SUPPLEMENT] [EACH HOLDER OF THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN SHALL BE
DEEMED TO REPRESENT THAT IT IS NOT, AND IS NOT ACQUIRING, HOLDING OR
TRANSFERRING THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN ON BEHALF OF, OR USING
ASSETS OF, AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF ERISA, A
PLAN DESCRIBED IN SECTION 4975(e)(1) OF THE CODE, AN ENTITY WHICH IS DEEMED TO
HOLD THE ASSETS OF ANY SUCH EMPLOYEE BENEFIT PLAN OR PLAN PURSUANT TO 29 C.F.R.
SECTION 2510.3-101 AS MODIFIED BY SECTION 3(42) OF ERISA, WHICH EMPLOYEE BENEFIT
PLAN, PLAN OR ENTITY IS SUBJECT TO TITLE I OF ERISA OR SECTION 4975 OF THE CODE,
OR A GOVERNMENTAL, NON-U.S. OR CHURCH PLAN WHICH IS SUBJECT TO ANY SIMILAR LAW.]
THE TRANSFER OF THIS NOTE IS SUBJECT TO CERTAIN RESTRICTIONS AND CONDITIONS SET
FORTH IN SECTION 6.5 OF THE BASE INDENTURE [AND SECTION [ ] OF THE RELATED
INDENTURE SUPPLEMENT] UNDER WHICH THIS NOTE IS ISSUED (A COPY OF WHICH IS
AVAILABLE FROM THE ISSUER UPON REQUEST). EACH TRANSFEREE OF THIS NOTE SHALL
PROVIDE THE NOTE


Exhibit A-1-2



--------------------------------------------------------------------------------





REGISTRAR AND THE ISSUER THE CERTIFICATION REQUIRED BY SECTION 6.5(i) [FOR CLASS
1 SPECIFIED NOTES ONLY] [AND SECTION 6.5(m)] OF THE BASE INDENTURE AND THIS NOTE
OR ANY BENEFICIAL INTEREST HEREIN MAY BE TRANSFERRED IN AN OFF-SHORE TRANSACTION
AS DEFINED IN REGULATION S OF THE 1933 ACT TO A PERSON WHO IS NOT ANY TIME A
U.S. PERSON AS DEFINED BY REGULATION S OF THE 1933 ACT AND WHO TAKES DELIVERY IN
THE FORM OF AN INTEREST IN A REGULATION S NOTE OR (IN CERTAIN LIMITED
CIRCUMSTANCES) A DEFINITIVE NOTE ONLY (IN THE CASE OF AN INTEREST IN A
REGULATION S GLOBAL NOTE) IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN SECTION
6.5 OF THE BASE INDENTURE AND (IN THE CASE OF A DEFINITIVE NOTE) UPON RECEIPT BY
THE NOTE REGISTRAR AND INDENTURE TRUSTEE OF SUCH CERTIFICATION. PRIOR TO
PURCHASING THIS NOTE, PROSPECTIVE PURCHASERS SHOULD CONSULT WITH COUNSEL WITH
RESPECT TO THE AVAILABILITY AND CONDITIONS OF EXEMPTIONS FROM THE RESTRICTIONS
ON RESALE OR TRANSFER.
THIS NOTE IS A LIMITED RECOURSE OBLIGATION OF THE ISSUER, AND IS LIMITED TO
RIGHT OF PAYMENT TO AMOUNTS AVAILABLE FROM THE TRUST ESTATE AS PROVIDED IN THE
INDENTURE. THE ISSUER IS NOT PERSONALLY LIABLE FOR PAYMENTS ON THIS NOTE. THIS
NOTE DOES NOT EVIDENCE AN OBLIGATION OF OR AN INTEREST IN, AND IS NOT GUARANTEED
BY, THE SERVICER, THE INDENTURE TRUSTEE, THE CALCULATION AGENT, THE PAYING
AGENT, THE SECURITIES INTERMEDIARY, THE ADMINISTRATOR OR ANY AFFILIATE OF ANY OF
THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY OR PRIVATE
INSURER.
UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”) TO THE NOTE REGISTRAR FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IS REGISTERED
IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.






Exhibit A-1-3



--------------------------------------------------------------------------------





Ditech PLS Advance Trust II
ADVANCE RECEIVABLES BACKED NOTES, SERIES [ ]
CLASS [ ] NOTE
Ditech PLS Advance Trust II, a Delaware statutory trust (the “Issuer”), for
value received, hereby promises to pay to [], or registered assigns (the
“Noteholder”), [interest, fees and principal as provided in the Indenture] [the
principal sum of [] ($[]), or such part thereof as may be advanced and
outstanding hereunder and to pay interest on such principal sum or such part
thereof as shall remain unpaid from time to time, at the rate and at the times
provided in the Indenture] [and to pay any fees in connection therewith from
time to time in the amounts and at the times provided in the Indenture].
Principal of this Note is payable on each applicable [Interim Payment Date and]
Payment Date as set forth in Section[s] [4.4] and 4.5 of the Base Indenture and
Section [ ] of the [Series Name] Indenture Supplement. The outstanding Note
Balance of this Note bears interest at the applicable Note Interest Rate as set
forth in the Indenture. On each applicable [Interim Payment Date and] Payment
Date, in accordance with the terms and provisions of the Indenture, interest on
this Note will be paid as set forth in Section[s] [4.4] and 4.5 of the Base
Indenture and Section [ ] of the [Series Name] Indenture Supplement.
Capitalized terms used but not defined herein have the meanings set forth in the
Indenture, (as may be amended from time to time, the “Base Indenture”), dated as
of February 9, 2018, and effective as of February 12, 2018, among the Issuer,
Wells Fargo Bank, N.A., a national banking association, as indenture trustee
(the “Indenture Trustee”), as calculation agent (the “Calculation Agent”), as
paying agent (the “Paying Agent”) and as securities intermediary (the
“Securities Intermediary”), Ditech Financial LLC, a Delaware limited liability
company (“Ditech”), as Administrator on behalf of the Issuer (the
“Administrator”), and as Servicer (the “Servicer”) under the Designated
Servicing Agreements, and Credit Suisse First Boston Mortgage Capital LLC
(“Credit Suisse”), as Administrative Agent (the “Administrative Agent”), and an
Indenture Supplement (the “[Insert Series Name] Indenture Supplement” and
together with the Base Indenture, the “Indenture”), dated as of [___________],
20[__], by and among [insert parties to Indenture Supplement].
[In the event of a VFN Principal Balance increase funded by the Noteholders, the
Noteholder of this Note shall, and is hereby authorized to, record on the
schedule attached to this Note the date and amount of any VFN Principal Balance
increase funded by it, and each repayment thereof; provided, that failure to
make any such recordation on such schedule or any error in such schedule shall
not adversely affect any Noteholder’s rights with respect to the VFN Principal
Balance and its right to receive interest payments in respect thereof.]
[By its acceptance of this Note, each Noteholder covenants and agrees, until the
termination of the Revolving Period, on each Funding Date to advance amounts in
respect of any VFN Principal Balance increase hereunder to the Issuer, subject
to and in accordance with the terms of the Indenture


Exhibit A-1-4



--------------------------------------------------------------------------------





and that certain Note Purchase Agreement (the “Note Purchase Agreement”), dated
as of [___________], 20[__], by and among [insert parties to Note Purchase
Agreement]].
[In the event of a payment of all or a portion of the Note Balance of this Note,
in accordance with the terms and provisions of the Indenture, the Noteholder
thereof shall, and is hereby authorized to, record on the schedule attached to
this Note the date and amount of the Outstanding Note Balance of this Note
following such payment.]
Absent manifest error, the [Note] [VFN Principal] Balance of each Note as set
forth in the notations made by the related Noteholder on such Note shall be
binding upon the Indenture Trustee, the Note Registrar and the Issuer; provided,
that failure by a Noteholder to make such recordation on its Note or any error
in such notation shall not adversely affect any Noteholder’s rights with respect
to the [Note] [VFN Principal] Balance of its Note and such Noteholder’s right to
receive payments in respect of principal and interest in respect thereof.
Reference is hereby made to the further provisions of this Note set forth on the
reverse hereof, which further provisions shall for all purposes have the same
effect as if set forth at this place.
The statements in the legend set forth above are an integral part of the terms
of this Note and by acceptance hereof each Holder of this Note agrees to be
subject to and bound by the terms and provisions set forth in such legend.
This Note is a Rule 144A Global Note deposited with DTC acting as Depository,
and registered in the name of Cede & Co., a nominee of DTC, and Cede & Co., as
holder of record of this Note, shall be entitled to receive payments of
principal and interest, other than principal and interest due at the maturity
date, by wire transfer of immediately available funds.
The statements in the legend relating to DTC set forth above are an integral
part of the terms of this Note and by acceptance thereof each holder of this
Note agrees to be subject to and bound by the terms and provisions set forth in
such legend, if any.
Unless the certificate of authentication hereon shall have been executed by an
Authorized Signatory of the Indenture Trustee and, if an Authenticating Agent
has been appointed by the Indenture Trustee pursuant to Section 11.12 of the
Base Indenture, such Authenticating Agent by manual signature, this Note shall
not entitle the Noteholder hereof to any benefit under the Indenture and/or be
valid for any purpose.
THIS NOTE AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO OR
IN CONNECTION WITH THIS NOTE, THE RELATIONSHIP OF THE PARTIES HEREUNDER, AND/OR
THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES
HEREUNDER WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICT OF LAW PRINCIPLES THEREOF
OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW)
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.


Exhibit A-1-5



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed, manually
or in facsimile, by an Issuer Authorized Officer, as of the date set forth
below.
Date:__________, 2018


DITECH PLS ADVANCE TRUST II


By: Wilmington Trust, National Association, not in its individual capacity but
solely as Owner Trustee




By:_______________________________________    
Issuer Authorized Officer








Exhibit A-1-6



--------------------------------------------------------------------------------





[INDENTURE TRUSTEE’S
CERTIFICATE OF AUTHENTICATION
This is one of the Notes of the Class designated herein and referred to in the
within-mentioned Indenture.
Date:__________, 2018


WELLS FARGO BANK, N.A., not in its individual
capacity but solely as Indenture Trustee




By:_______________________________________    
Title: Authorized Signatory of Indenture Trustee]




[AUTHENTICATING AGENT’S
CERTIFICATE OF AUTHENTICATION
This is one of the Notes of the Class designated herein and referred to in the
within-mentioned Indenture.
Date:__________, 2018


_____________________________________________    
as Authenticating Agent




By:___________________________________    
Title:    Authorized Signatory of Authenticating Agent]






Exhibit A-1-7



--------------------------------------------------------------------------------





[REVERSE OF NOTE]
This Note is one of the duly authorized Class [ ] Notes of the Issuer,
designated as its Ditech PLS Advance Trust II Advance Receivables Backed Notes,
Series [ ], Class [ ] (herein called the “Class [__] Notes”), all issued under
the Indenture. Reference is hereby made to the Indenture for a statement of the
respective rights and obligations thereunder of the Issuer, the Indenture
Trustee, the Calculation Agent, the Paying Agent, the Securities Intermediary
and the Holders of the Notes. To the extent that any provision of this Note
contradicts or is inconsistent with the provisions of the Indenture, the
provisions of the Indenture shall control and supersede such contradictory or
inconsistent provision herein. The Notes are subject to all terms of the
Indenture.
The payments on the Class [ ] Notes are [senior to the Class [ ] Notes, the
Class [ ] Notes and the Class [ ] Notes][, and subordinate to the Class [ ]
Notes, the Class [] Notes and the Class [ ] Notes], as and to the extent
provided in the Indenture.
The principal of and interest and fees on this Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts. All payments made by the Issuer
with respect to this Note shall be applied in accordance with the Indenture.
The entire unpaid principal amount and all accrued and unpaid interest and fees
of this Note shall be due and payable on the earlier of (i) any Redemption
Payment Date as set forth in Section 13.1 of the Indenture [or in Section [ ] of
the [Series Name] Indenture Supplement] and (ii) the Stated Maturity Date.
Notwithstanding the foregoing, the entire unpaid principal amount and all
accrued and unpaid interest of the Notes shall be immediately due and payable on
the date on which an Event of Default of the kind specified in clause (d) or (e)
of Section 8.1 of the Base Indenture occurs, and, if any other Event of Default
occurs and is continuing, then and in each and every such case, either the
Indenture Trustee or the requisite percentage of Noteholders of each Series, by
notice in writing to the Issuer (and to the Indenture Trustee if given by the
Holders), may declare all Notes to be immediately due and payable in the manner
provided in the Indenture. All applicable principal payments on the Notes shall
be made to the Holders of the Notes entitled thereto in accordance with the
terms of the Indenture.
The Trust Estate secures this Class [ ] Note and all other Class [ ] Notes
equally and ratably without prejudice, priority or distinction between any Class
[ ] Note and any other Class [ ] Note. The Notes are limited recourse
obligations of the Issuer and are limited in right of payment to amounts
available from the Trust Estate, as provided in the Indenture. The Issuer shall
not otherwise be liable for payments on the Notes, and none of the owners,
agents, officers, directors, employees, or successors or assigns of the Issuer
shall be personally liable for any amounts payable, or performance due, under
the Notes or the Indenture.
Any payment of interest or principal on this Note shall be paid on the
applicable [Interim Payment Date and] Payment Date as set forth in the Indenture
to the Person in whose name this Note (or one or more predecessor Notes) is
registered in the Note Register as of the close of business on the related
Record Date by wire transfer in immediately available funds to the account
specified


Exhibit A-1-8



--------------------------------------------------------------------------------





in writing by the related Noteholder to the extent provided by the Indenture and
otherwise by check mailed to the Noteholder.
[Any reduction in the Note Balance of this Note (or any one or more predecessor
Notes) effected by any payments made on any applicable [Interim Payment Date
and] Payment Date shall be binding upon all future Holders of this Note and of
any Note issued upon the registration of transfer hereof or in exchange hereof
or in lieu hereof, whether or not noted hereon.]
[Any reduction in the Maximum VFN Principal Balance or the VFN Principal
Balance, as the case may be, of this Class [ ] Note (or any one or more
predecessor Notes) effected by any payments made with respect thereto or
otherwise pursuant to the terms of the Indenture shall be binding upon all
future Holders of this Class [ ] Note and of any Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof, whether
or not noted hereon. Any VFN Principal Balance increase of this Class [ ] Note
(or any one or more predecessor Notes) effected by payments to the Issuer shall
be binding upon the Issuer and shall inure to the benefit of all future Holders
of this Class [ ] Note and of any Note issued upon the registration of transfer
hereof or exchange hereof or in lieu hereof, whether or not noted hereon.]
As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register upon
surrender of this Note for registration of transfer at the office or agency
designated by the Issuer pursuant to the Indenture, duly endorsed by, or
accompanied by a written instrument of transfer in the form attached hereto duly
executed by, the Holder hereof or such Holder’s attorney duly authorized in
writing, with such signature guaranteed by an “eligible guarantor institution”
meeting the requirements of the Securities Transfer Agent’s Medallion Program
(“STAMP”), and thereupon one or more new Notes of authorized denominations and
in the same [aggregate principal amount] [VFN Principal Balance] will be issued
to the designated transferee or transferees. No service charge will be charged
for any registration of transfer or exchange of this Note, but the Issuer may
require the Noteholder to pay a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection with any such registration
of transfer or exchange.
Each Noteholder, by acceptance of a Note or a beneficial ownership interest in a
Note, covenants and agrees that no recourse may be taken, directly or
indirectly, with respect to the obligations of the Issuer or the Indenture
Trustee on the Notes or under the Indenture or any certificate or other writing
delivered in connection therewith, against (i) the Indenture Trustee or Owner
Trustee in their individual capacities, (ii) any owner of a beneficial ownership
interest in the Issuer or (iii) any partner, owner, beneficiary, agent, officer,
director, employee or “control person” within the meaning of the 1933 Act and
the Securities Exchange Act of 1934, as amended, of the Indenture Trustee or
Owner Trustee in its individual capacity, any holder of a beneficial ownership
interest in the Issuer or the Indenture Trustee or Owner Trustee or of any
successor or assign of the Indenture Trustee or Owner Trustee in its individual
capacity, except as any such Person may have expressly agreed and except that
any such partner, owner or beneficiary shall be fully liable, to the extent
provided by applicable law, for any unpaid consideration for stock, unpaid
capital contribution or failure to pay any installment or call owing to such
entity.


Exhibit A-1-9



--------------------------------------------------------------------------------





Each Noteholder, by accepting a Note and each Note Owner by accepting a Note or
a beneficial interest in a Note agrees that it will not at any time prior to the
date which is one year and one day, or, if longer, the applicable preference
period then in effect, after the payment in full of all the Notes, institute
against Ditech PLS Advance Facility Depositor LLC (the “Depositor”) or the
Issuer, or join in any institution against the Depositor or the Issuer of, any
receivership, insolvency, bankruptcy or other similar proceedings, or other
proceedings under any United States federal or state bankruptcy or similar law
in connection with any obligations relating to the Notes, this Indenture, any
Supplemental Credit Enhancement Agreement, any Derivative Agreement and any
Liquidity Facility.
The Issuer has entered into the Indenture and this Note is issued with the
intention that, for United States federal, state and local income and franchise
tax purposes, the Notes will qualify as indebtedness secured by the Receivables.
Each Noteholder, by its acceptance of a Note, and each purchaser of a beneficial
interest therein, by accepting such beneficial interest, agrees to treat such
Notes as debt for United States federal, state and local income and franchise
tax purposes, unless otherwise required by Applicable Law in a proceeding of
final determination.
Prior to the due presentment for registration of transfer of this Note, the
Issuer, the Indenture Trustee, the Note Registrar, the Paying Agent and any
agent of the Issuer, the Note Registrar, the Paying Agent or the Indenture
Trustee may treat the Person in whose name this Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Note be
overdue, and none of the Issuer, the Indenture Trustee, the Note Registrar, the
Paying Agent or any such agent shall be affected by notice to the contrary.
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer or other parties thereto and the rights of the Holders of the Notes under
the Indenture at any time pursuant to the terms and provisions of Article XII of
the Base Indenture and Section [ ] of the [Series Name] Indenture Supplement.
The Indenture also contains provisions permitting the Holders of Notes
representing specified percentages of the Outstanding Notes or a particular
Class of Notes, on behalf of all of the Noteholders, or the Administrative
Agent, as applicable, to waive compliance by the Issuer with certain provisions
of the Indenture and certain past defaults under the Indenture and their
consequences. Any such consent or waiver by the Holder of this Note (or any one
or more predecessor Notes) shall be conclusive and binding upon such Holder and
upon all future Holders of this Note and of any Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof whether
or not notation of such consent or waiver is made upon this Note. The Indenture
also permits the Indenture Trustee to amend or waive certain terms and
conditions set forth in the Indenture without the consent of any Noteholder.
The term “Issuer” as used in this Note includes any successor to the Issuer
under the Indenture.
Notwithstanding any other provisions herein or in the Indenture, a Holder of
this Note will have the right, which is absolute and unconditional, to receive
payment of the principal of and interest on this Note on the Stated Maturity
Date and to institute suit for the enforcement of any


Exhibit A-1-10



--------------------------------------------------------------------------------





such payment, and such right will not be impaired without the consent of the
Holder; provided, however, that notwithstanding any other provision of the
Indenture to the contrary, the obligation to pay principal of or interest on
this Note or any other amount payable to the Holder will be without recourse to
the Receivables Seller, the Depositor, the Administrator, the Servicer, the
Indenture Trustee, the Calculation Agent, the Paying Agent, the Securities
Intermediary or any Affiliate (other than the Issuer), officer, employee or
director of any of them, and the obligation of the Issuer to pay principal of or
interest on this Note or any other amount payable to the Holder will be limited
to amounts available from the Trust Estate and subject to the priority of
payment set forth in the Indenture.
Notwithstanding any other terms of the Indenture or this Note, the obligations
of the Issuer hereunder are limited recourse obligations of the Issuer, payable
solely from the Trust Estate, and following realization of the Trust Estate and
application of the proceeds thereof in accordance with the terms of the
Indenture, the Holder hereof shall not be entitled to take any further steps to
recover any sums due but still unpaid hereunder or thereunder, all claims in
respect of which shall be extinguished and shall not thereafter revive. No
Holder of this Note shall have recourse for the payment of any amount owing in
respect of this Note or the Indenture or for any action or inaction of the
Issuer against any officer, director, employee, shareholder, stockholder or
incorporator of the Issuer or any of their successors or assigns for any amounts
payable under this Note or the Indenture. The foregoing provisions of this Note
shall not (i) prevent recourse to the Trust Estate for the sums due or to become
due under any security, instrument or agreement which is part of the Trust
Estate, (ii) save as specifically provided therein, constitute a waiver, release
or discharge of any indebtedness or obligation evidenced by this Note or secured
by the Indenture, or (iii) limit the right of any Person, to name the Issuer as
a party defendant in any proceeding or in the exercise of any other remedy under
this Note or the Indenture, so long as no judgment in the nature of a deficiency
judgment or seeking personal liability shall be asked for or (if obtained)
enforced against any such Person or entity.








Exhibit A-1-11



--------------------------------------------------------------------------------





ASSIGNMENT
Social Security or taxpayer I.D. or other identifying number of assignee:
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers
unto:__________________________________________________________________
(name and address of assignee)
the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints,


_____________ attorney, to transfer said Note on the books kept for registration
thereof,


with full power of substitution in the premises.


Dated:            


Signature Guaranteed:
__________________*/


*/NOTICE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note in every
particular, without alteration, enlargement or any change whatever. Such
signature must be guaranteed by an “eligible guarantor institution” meeting the
requirements of STAMP.










Exhibit A-1-12



--------------------------------------------------------------------------------





Schedule to Series [ ], Class [ ] Note
dated as of [ ], 20[ ]
of Ditech PLS Advance Trust II
[Interim Payment Date]
[Payment Date]
[Payment Date of Additional Note Balance/Decrease Note Balance]
Aggregate Amount of [principal payment] [Funding of VFN Principal Balance
Increase] on Class [___] Notes
[Percentage Interest in] Aggregate Note Balance of the Class [___] Notes
following [advance/] payment
[Percentage of Interest in] Aggregate Note Balance of this Class [___] Note
following [advance/] payment
Note Balance of Note following [advance/] payment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











Exhibit A-1-13



--------------------------------------------------------------------------------






Exhibit A-2
FORM OF DEFINITIVE NOTE RULE 144A
Class [ ] Note                    [Initial Note Balance: $[ ]]
Note Number: [ ]                [Maximum VFN Principal Balance: $[ ]]


THE OUTSTANDING NOTE BALANCE OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE
[MAXIMUM VFN PRINCIPAL BALANCE] [INITIAL NOTE BALANCE] SHOWN ON THE FACE HEREOF.
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “1933 ACT”), OR ANY STATE SECURITIES LAWS. THE ISSUER HAS NOT AGREED TO
REGISTER THE NOTES UNDER THE 1933 ACT, TO QUALIFY THE NOTES UNDER THE SECURITIES
LAWS OF ANY STATE OR TO PROVIDE REGISTRATION RIGHTS TO ANY NOTEHOLDER.
THE HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER THIS NOTE ONLY (A) PURSUANT TO A REGISTRATION STATEMENT WHICH
HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) FOR SO LONG AS THIS NOTE IS
ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE 1933 ACT, TO A PERSON THAT
IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A UNDER THE 1933 ACT
THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A [FOR CLASS 2 SPECIFIED NOTES ONLY] [, OR AN “ACCREDITED
INVESTOR” AS DEFINED IN PARAGRAPHS (1), (2) (3) OR (7) OF RULE 501 UNDER THE
1933 ACT] OR (C) PURSUANT TO ANOTHER EXEMPTION FROM REGISTRATION UNDER THE 1933
ACT, IN EACH CASE IN COMPLIANCE WITH THE REQUIREMENTS OF THE INDENTURE AND
APPLICABLE STATE SECURITIES LAWS.
[FOR SPECIFIED NOTES ONLY] [NO TRANSFER OF A BENEFICIAL INTEREST IN A SPECIFIED
NOTE WILL BE EFFECTIVE, AND ANY SUCH TRANSFER WILL BE VOID AB INITIO, UNLESS THE
PROSPECTIVE TRANSFEREE PROVIDES CERTAIN REPRESENTATIONS, WARRANTIES AND
COVENANTS IN WRITING TO THE INDENTURE TRUSTEE AND NOTE REGISTRAR AS PROVIDED IN
SECTIONS 6.5(M) OR (N) OF THE INDENTURE, AS APPLICABLE. EACH PROSPECTIVE
TRANSFEREE OF A BENEFICIAL INTEREST IN A SPECIFIED NOTE WILL BE DEEMED TO MAKE
SUCH REPRESENTATIONS BY ITS ACCEPTANCE OF SUCH BENEFICIAL INTEREST.]
[FOR ANY NOTE THAT IS NOT A SPECIFIED NOTE UNLESS OTHERWISE SPECIFIED IN THE
RELATED INDENTURE SUPPLEMENT] [EACH HOLDER OF THIS NOTE OR ANY BENEFICIAL
INTEREST HEREIN SHALL DELIVER TO THE


Exhibit A-2-1



--------------------------------------------------------------------------------





INDENTURE TRUSTEE AND THE NOTE REGISTRAR A CERTIFICATION TO THE EFFECT THAT
EITHER (I) IT IS NOT, AND IS NOT ACQUIRING, HOLDING OR TRANSFERRING THIS NOTE OR
ANY BENEFICIAL INTEREST HEREIN ON BEHALF OF, OR USING THE ASSETS OF, (I) ANY
“EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) OR ANY PLAN AS DEFINED IN
SECTION 4975(e)(1) OF THE CODE, AN ENTITY THAT IS DEEMED TO HOLD THE ASSETS OF
ANY SUCH EMPLOYEE BENEFIT PLAN OR PLAN PURSUANT TO 29 CFR SECTION 2510-3.101 AS
MODIFIED BY SECTION 3(42) OF ERISA (THE “PLAN ASSET REGULATIONS”), WHICH
EMPLOYEE BENEFIT PLAN, PLAN OR ENTITY IS SUBJECT TO TITLE I OF ERISA OR SECTION
4975 OF THE CODE, (EACH, A “PLAN”), OR A GOVERNMENTAL, NON-U.S. OR CHURCH PLAN
THAT IS SUBJECT TO ANY U.S. FEDERAL, STATE, LOCAL OR OTHER LAW THAT IS
SUBSTANTIALLY SIMILAR TO TITLE I OF ERISA OR SECTION 4975 OF THE CODE (“SIMILAR
LAW”) OR (II)(A) THIS NOTE IS RATED AT LEAST INVESTMENT GRADE AS OF THE DATE OF
PURCHASE OR TRANSFER, IT BELIEVES THAT THIS NOTE IS PROPERLY TREATED AS
INDEBTEDNESS WITHOUT SUBSTANTIAL EQUITY FEATURES FOR PURPOSES OF THE PLAN ASSET
REGULATIONS AND AGREES TO SO TREAT THIS NOTE AND (B) THE TRANSFEREE’S
ACQUISITION, HOLDING AND DISPOSITION OF THIS NOTE OR ANY BENEFICIAL INTEREST
HEREIN WILL SATISFY THE REQUIREMENTS OF PROHIBITED TRANSACTION CLASS EXEMPTION
(“PTCE”) 84-14, PTCE 90-1, PTCE 91-38, PTCE 95-60, PTCE 96-23 OR THE STATUTORY
PROHIBITED TRANSACTION EXEMPTION FOR SERVICE PROVIDERS SET FORTH IN SECTION
408(b)(17) OF ERISA AND SECTION 4975(d)(20) OF THE CODE OR ANY SIMILAR CLASS OR
STATUTORY EXEMPTION AND WILL NOT RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION
UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE OR, IN THE CASE OF A
GOVERNMENTAL, NON-U.S. OR CHURCH PLAN SUBJECT TO SIMILAR LAW, WILL NOT VIOLATE
ANY SIMILAR LAW.] [FOR A SPECIFIED NOTE UNLESS OTHERWISE SPECIFIED IN THE
RELATED INDENTURE SUPPLEMENT] [EACH HOLDER OF THIS NOTE OR ANY BENEFICIAL
INTEREST HEREIN SHALL DELIVER TO THE INDENTURE TRUSTEE AND THE NOTE REGISTRAR A
CERTIFICATION TO THE EFFECT THAT IT IS NOT, AND IS NOT ACQUIRING, HOLDING OR
TRANSFERRING THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN ON BEHALF OF, OR USING
ASSETS OF, AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF ERISA, A
PLAN DESCRIBED IN SECTION 4975(e)(1) OF THE CODE, AN ENTITY WHICH IS DEEMED TO
HOLD THE ASSETS OF ANY SUCH EMPLOYEE BENEFIT PLAN OR PLAN PURSUANT TO 29 C.F.R.
SECTION 2510.3-101 AS MODIFIED BY SECTION 3(42) OF ERISA, WHICH EMPLOYEE BENEFIT
PLAN, PLAN OR ENTITY IS SUBJECT TO TITLE I OF ERISA OR SECTION 4975 OF THE CODE,
OR A GOVERNMENTAL, NON-U.S. OR CHURCH PLAN WHICH IS SUBJECT TO ANY SIMILAR LAW.]
THE TRANSFER OF THIS NOTE IS SUBJECT TO CERTAIN RESTRICTIONS AND CONDITIONS SET
FORTH IN SECTION 6.5 OF THE BASE INDENTURE AND SECTION [ ] OF THE RELATED
INDENTURE SUPPLEMENT UNDER WHICH THIS NOTE IS


Exhibit A-2-2



--------------------------------------------------------------------------------





ISSUED (A COPY OF WHICH IS AVAILABLE FROM THE ISSUER UPON REQUEST). EACH
TRANSFEREE OF THIS NOTE SHALL PROVIDE THE NOTE REGISTRAR AND THE ISSUER THE
CERTIFICATION[S] REQUIRED BY SECTION 6.5(j) [FOR CLASS 1 SPECIFIED NOTES
ONLY][AND SECTION 6.5(m)] [FOR CLASS 2 SPECIFIED NOTES ONLY][AND SECTION 6.5(n)]
OF THE BASE INDENTURE AND THIS NOTE MAY BE TRANSFERRED ONLY UPON RECEIPT BY THE
NOTE REGISTRAR AND INDENTURE TRUSTEE OF SUCH CERTIFICATION. PRIOR TO PURCHASING
THIS NOTE, PROSPECTIVE PURCHASERS SHOULD CONSULT WITH COUNSEL WITH RESPECT TO
THE AVAILABILITY AND CONDITIONS OF EXEMPTIONS FROM THE RESTRICTIONS ON RESALE OR
TRANSFER.
THIS NOTE IS A LIMITED RECOURSE OBLIGATION OF THE ISSUER, AND IS LIMITED TO
RIGHT OF PAYMENT TO AMOUNTS AVAILABLE FROM THE TRUST ESTATE AS PROVIDED IN THE
INDENTURE. THE ISSUER IS NOT PERSONALLY LIABLE FOR PAYMENTS ON THIS NOTE. THIS
NOTE DOES NOT EVIDENCE AN OBLIGATION OF OR AN INTEREST IN, AND IS NOT GUARANTEED
BY, THE SERVICER, THE INDENTURE TRUSTEE, THE CALCULATION AGENT, THE PAYING
AGENT, THE SECURITIES INTERMEDIARY, THE ADMINISTRATOR OR ANY AFFILIATE OF ANY OF
THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY OR PRIVATE
INSURER.








Exhibit A-2-3



--------------------------------------------------------------------------------





Ditech PLS Advance Trust II
ADVANCE RECEIVABLES BACKED NOTES, SERIES [ ]
CLASS [ ] NOTE
Ditech PLS Advance Trust II, a Delaware statutory trust (the “Issuer”), for
value received, hereby promises to pay to [], or registered assigns (the
“Noteholder”), [interest, fees and principal as provided in the Indenture] [the
principal sum of [] ($[]), or such part thereof as may be advanced and
outstanding hereunder and to pay interest on such principal sum or such part
thereof as shall remain unpaid from time to time, at the rate and at the times
provided in the Indenture] [and to pay any fees in connection therewith from
time to time in the amounts and at the times provided in the Indenture].
Principal of this Note is payable on each applicable [Interim Payment Date and]
Payment Date as set forth in Section[s] [4.4] and 4.5 of the Base Indenture and
Section [ ] of the [Series Name] Indenture Supplement. The outstanding Note
Balance of this Note bears interest at the applicable Note Interest Rate as set
forth in the Indenture. On each applicable [Interim Payment Date and] Payment
Date, in accordance with the terms and provisions of the Indenture, interest on
this Note will be paid as set forth in Section[s] [4.4] and 4.5 of the Base
Indenture and Section [ ] of the [Series Name] Indenture Supplement.
Capitalized terms used but not defined herein have the meanings set forth in the
Indenture, (as may be amended from time to time, the “Base Indenture”), dated as
of February 9, 2018, and effective as of February 12, 2018, among the Issuer,
Wells Fargo Bank, N.A., a national banking association, as indenture trustee
(the “Indenture Trustee”), as calculation agent (the “Calculation Agent”), as
paying agent (the “Paying Agent”) and as securities intermediary (the
“Securities Intermediary”), Ditech Financial LLC, a Delaware limited liability
company (“Ditech”), as Administrator on behalf of the Issuer (the
“Administrator”), and as Servicer (the “Servicer”) under the Designated
Servicing Agreements, and Credit Suisse First Boston Mortgage Capital LLC
(“Credit Suisse”), as Administrative Agent (the “Administrative Agent”), and an
Indenture Supplement (the “[Insert Series Name] Indenture Supplement” and
together with the Base Indenture, the “Indenture”), dated as of [___________],
20[__], by and among [insert parties to Indenture Supplement].
[In the event of a VFN Principal Balance increase funded by the Noteholders, the
Noteholder of this Note shall, and is hereby authorized to, record on the
schedule attached to this Note the date and amount of any VFN Principal Balance
increase funded by it, and each repayment thereof; provided, that failure to
make any such recordation on such schedule or any error in such schedule shall
not adversely affect any Noteholder’s rights with respect to the VFN Principal
Balance and its right to receive interest payments in respect thereof.]
[By its acceptance of this Note, each Noteholder covenants and agrees, until the
termination of the Revolving Period, on each Funding Date to advance amounts in
respect of any VFN Principal Balance increase hereunder to the Issuer, subject
to and in accordance with the terms of the Indenture


Exhibit A-2-4



--------------------------------------------------------------------------------





and that certain Note Purchase Agreement (the “Note Purchase Agreement”), dated
as of [___________], 20[__], by and among [insert parties to Note Purchase
Agreement]].
[In the event of a payment of all or a portion of the Note Balance of this Note,
in accordance with the terms and provisions of the Indenture, the Noteholder
thereof shall, and is hereby authorized to, record on the schedule attached to
this Note the date and amount of the Outstanding Note Balance of this Note
following such payment.]
Absent manifest error, the [Note] [VFN Principal] Balance of each Note as set
forth in the notations made by the related Noteholder on such Note shall be
binding upon the Indenture Trustee, the Note Registrar and the Issuer; provided,
that failure by a Noteholder to make such recordation on its Note or any error
in such notation shall not adversely affect any Noteholder’s rights with respect
to the [Note] [VFN Principal] Balance of its Note and such Noteholder’s right to
receive payments in respect of principal and interest in respect thereof.
Reference is hereby made to the further provisions of this Note set forth on the
reverse hereof, which further provisions shall for all purposes have the same
effect as if set forth at this place.
The statements in the legend set forth above are an integral part of the terms
of this Note and by acceptance hereof each Holder of this Note agrees to be
subject to and bound by the terms and provisions set forth in such legend.
Unless the certificate of authentication hereon shall have been executed by an
Authorized Signatory of the Indenture Trustee and, if an Authenticating Agent
has been appointed by the Indenture Trustee pursuant to Section 11.12 of the
Base Indenture, such Authenticating Agent by manual signature, this Note shall
not entitle the Noteholder hereof to any benefit under the Indenture and/or be
valid for any purpose.
THIS NOTE AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO OR
IN CONNECTION WITH THIS NOTE, THE RELATIONSHIP OF THE PARTIES HEREUNDER, AND/OR
THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES
HEREUNDER WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICT OF LAW PRINCIPLES THEREOF
OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW)
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.








Exhibit A-2-5



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed, manually
or in facsimile, by an Issuer Authorized Officer, as of the date set forth
below.
Date:__________, 2018


DITECH PLS ADVANCE TRUST II


By: Wilmington Trust, National Association, not in its individual capacity but
solely as Owner Trustee




By:______________________________________    
Issuer Authorized Officer








Exhibit A-2-6



--------------------------------------------------------------------------------





[INDENTURE TRUSTEE’S
CERTIFICATE OF AUTHENTICATION
This is one of the Notes of the Class designated herein and referred to in the
within-mentioned Indenture.
Date:__________, 2018


WELLS FARGO BANK, N.A., not in its individual
capacity but solely as Indenture Trustee




By:____________________________________    Title: Authorized Signatory of
Indenture Trustee]




[AUTHENTICATING AGENT’S
CERTIFICATE OF AUTHENTICATION
This is one of the Notes of the Class designated herein and referred to in the
within-mentioned Indenture.
Date:__________, 2018


_______________________________________________
as Authenticating Agent




By:____________________________________    
Title:    Authorized Signatory of Authenticating Agent]






Exhibit A-2-7



--------------------------------------------------------------------------------





[REVERSE OF NOTE]
This Note is one of the duly authorized Class [ ] Notes of the Issuer,
designated as its Ditech PLS Advance Trust II Advance Receivables Backed Notes,
Series [ ], Class [ ] (herein called the “Class [__] Notes”), all issued under
the Indenture. Reference is hereby made to the Indenture for a statement of the
respective rights and obligations thereunder of the Issuer, the Indenture
Trustee, the Calculation Agent, the Paying Agent, the Securities Intermediary
and the Holders of the Notes. To the extent that any provision of this Note
contradicts or is inconsistent with the provisions of the Indenture, the
provisions of the Indenture shall control and supersede such contradictory or
inconsistent provision herein. The Notes are subject to all terms of the
Indenture.
The payments on the Class [ ] Notes are [senior to the Class [ ] Notes, the
Class [ ] Notes and the Class [ ] Notes][, and subordinate to the Class [ ]
Notes, the Class [ ] Notes and the Class [ ] Notes], as and to the extent
provided in the Indenture.
The principal of and interest and fees on this Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts. All payments made by the Issuer
with respect to this Note shall be applied in accordance with the Indenture.
The entire unpaid principal amount and all accrued and unpaid interest and fees
of this Note shall be due and payable on the earlier of (i) any Redemption
Payment Date as set forth in Section 13.1 of the Indenture [or in Section [ ] of
the [Series Name] Indenture Supplement] and (ii) the Stated Maturity Date.
Notwithstanding the foregoing, the entire unpaid principal amount and all
accrued and unpaid interest of the Notes shall be immediately due and payable on
the date on which an Event of Default of the kind specified in clause (d) or (e)
of Section 8.1 of the Base Indenture occurs, and, if any other Event of Default
occurs and is continuing, then and in each and every such case, either the
Indenture Trustee or the requisite percentage of Noteholders of each Series, by
notice in writing to the Issuer (and to the Indenture Trustee if given by the
Holders), may declare all Notes to be immediately due and payable in the manner
provided in the Indenture. All applicable principal payments on the Notes shall
be made to the Holders of the Notes entitled thereto in accordance with the
terms of the Indenture.
The Trust Estate secures this Class [ ] Note and all other Class [ ] Notes
equally and ratably without prejudice, priority or distinction between any Class
[ ] Note and any other Class [ ] Note. The Notes are limited recourse
obligations of the Issuer and are limited in right of payment to amounts
available from the Trust Estate, as provided in the Indenture. The Issuer shall
not otherwise be liable for payments on the Notes, and none of the owners,
agents, officers, directors, employees, or successors or assigns of the Issuer
shall be personally liable for any amounts payable, or performance due, under
the Notes or the Indenture.
Any payment of interest or principal on this Note shall be paid on the
applicable [Interim Payment Date and] Payment Date as set forth in the Indenture
to the Person in whose name this Note (or one or more predecessor Notes) is
registered in the Note Register as of the close of business on the related
Record Date by wire transfer in immediately available funds to the account
specified


Exhibit A-2-8



--------------------------------------------------------------------------------





in writing by the related Noteholder to the extent provided by the Indenture and
otherwise by check mailed to the Noteholder.
[Any reduction in the Note Balance of this Note (or any one or more predecessor
Notes) effected by any payments made on any applicable [Interim Payment Date
and] Payment Date shall be binding upon all future Holders of this Note and of
any Note issued upon the registration of transfer hereof or in exchange hereof
or in lieu hereof, whether or not noted hereon.]
[Any reduction in the Maximum VFN Principal Balance or the VFN Principal
Balance, as the case may be, of this Class [ ] Note (or any one or more
predecessor Notes) effected by any payments made with respect thereto or
otherwise pursuant to the terms of the Indenture shall be binding upon all
future Holders of this Class [ ] Note and of any Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof, whether
or not noted hereon. Any VFN Principal Balance increase of this Class [ ] Note
(or any one or more predecessor Notes) effected by payments to the Issuer shall
be binding upon the Issuer and shall inure to the benefit of all future Holders
of this Class [ ] Note and of any Note issued upon the registration of transfer
hereof or exchange hereof or in lieu hereof, whether or not noted hereon.]
As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register upon
surrender of this Note for registration of transfer at the office or agency
designated by the Issuer pursuant to the Indenture, duly endorsed by, or
accompanied by a written instrument of transfer in the form attached hereto duly
executed by, the Holder hereof or such Holder’s attorney duly authorized in
writing, with such signature guaranteed by an “eligible guarantor institution”
meeting the requirements of the Securities Transfer Agent’s Medallion Program
(“STAMP”), and thereupon one or more new Notes of authorized denominations and
in the same [aggregate principal amount] [VFN Principal Balance] will be issued
to the designated transferee or transferees. No service charge will be charged
for any registration of transfer or exchange of this Note, but the Issuer may
require the Noteholder to pay a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection with any such registration
of transfer or exchange.
Each Noteholder, by acceptance of a Note or a beneficial ownership interest in a
Note, covenants and agrees that no recourse may be taken, directly or
indirectly, with respect to the obligations of the Issuer or the Indenture
Trustee on the Notes or under the Indenture or any certificate or other writing
delivered in connection therewith, against (i) the Indenture Trustee or Owner
Trustee in their individual capacities, (ii) any owner of a beneficial ownership
interest in the Issuer or (iii) any partner, owner, beneficiary, agent, officer,
director, employee or “control person” within the meaning of the 1933 Act and
the Securities Exchange Act of 1934, as amended, of the Indenture Trustee or
Owner Trustee in its individual capacity, any holder of a beneficial ownership
interest in the Issuer or the Indenture Trustee or Owner Trustee or of any
successor or assign of the Indenture Trustee or Owner Trustee in its individual
capacity, except as any such Person may have expressly agreed and except that
any such partner, owner or beneficiary shall be fully liable, to the extent
provided by applicable law, for any unpaid consideration for stock, unpaid
capital contribution or failure to pay any installment or call owing to such
entity.


Exhibit A-2-9



--------------------------------------------------------------------------------





Each Noteholder, by accepting a Note and each Note Owner by accepting a Note or
a beneficial interest in a Note agrees that it will not at any time prior to the
date which is one year and one day, or, if longer, the applicable preference
period then in effect, after the payment in full of all the Notes, institute
against Ditech PLS Advance Facility Depositor LLC (the “Depositor”) or the
Issuer, or join in any institution against the Depositor or the Issuer of, any
receivership, insolvency, bankruptcy or other similar proceedings, or other
proceedings under any United States federal or state bankruptcy or similar law
in connection with any obligations relating to the Notes, this Indenture, any
Supplemental Credit Enhancement Agreement, any Derivative Agreement and any
Liquidity Facility.
The Issuer has entered into the Indenture and this Note is issued with the
intention that, for United States federal, state and local income and franchise
tax purposes, the Notes will qualify as indebtedness secured by the Receivables.
Each Noteholder, by its acceptance of a Note, and each purchaser of a beneficial
interest therein, by accepting such beneficial interest, agrees to treat such
Notes as debt for United States federal, state and local income and franchise
tax purposes, unless otherwise required by Applicable Law in a proceeding of
final determination.
Prior to the due presentment for registration of transfer of this Note, the
Issuer, the Indenture Trustee, the Note Registrar, the Paying Agent and any
agent of the Issuer, the Note Registrar, the Paying Agent or the Indenture
Trustee may treat the Person in whose name this Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Note be
overdue, and none of the Issuer, the Indenture Trustee, the Note Registrar, the
Paying Agent or any such agent shall be affected by notice to the contrary.
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer or other parties thereto and the rights of the Holders of the Notes under
the Indenture at any time pursuant to the terms and provisions of Article XII of
the Base Indenture and Section [ ] of the [Series Name] Indenture Supplement.
The Indenture also contains provisions permitting the Holders of Notes
representing specified percentages of the Outstanding Notes or a particular
Class of Notes, on behalf of all of the Noteholders, or the Administrative
Agent, as applicable, to waive compliance by the Issuer with certain provisions
of the Indenture and certain past defaults under the Indenture and their
consequences. Any such consent or waiver by the Holder of this Note (or any one
or more predecessor Notes) shall be conclusive and binding upon such Holder and
upon all future Holders of this Note and of any Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof whether
or not notation of such consent or waiver is made upon this Note. The Indenture
also permits the Indenture Trustee to amend or waive certain terms and
conditions set forth in the Indenture without the consent of any Noteholder.
The term “Issuer” as used in this Note includes any successor to the Issuer
under the Indenture.
[For Class 2 Specified Notes or any Note issued in definitive form] [This Note
is issuable only in definitive form in denominations as provided in the [Series
Name] Indenture Supplement, subject to certain limitations therein set forth.]


Exhibit A-2-10



--------------------------------------------------------------------------------





Notwithstanding any other provisions herein or in the Indenture, a Holder of
this Note will have the right, which is absolute and unconditional, to receive
payment of the principal of and interest on this Note on the Stated Maturity
Date and to institute suit for the enforcement of any such payment, and such
right will not be impaired without the consent of the Holder; provided, however,
that notwithstanding any other provision of the Indenture to the contrary, the
obligation to pay principal of or interest on this Note or any other amount
payable to the Holder will be without recourse to the Receivables Seller, the
Depositor, the Administrator, the Servicer, the Indenture Trustee, the
Calculation Agent, the Paying Agent, the Securities Intermediary or any
Affiliate (other than the Issuer), officer, employee or director of any of them,
and the obligation of the Issuer to pay principal of or interest on this Note or
any other amount payable to the Holder will be limited to amounts available from
the Trust Estate and subject to the priority of payment set forth in the
Indenture.
Notwithstanding any other terms of the Indenture or this Note, the obligations
of the Issuer hereunder are limited recourse obligations of the Issuer, payable
solely from the Trust Estate, and following realization of the Trust Estate and
application of the proceeds thereof in accordance with the terms of the
Indenture, the Holder hereof shall not be entitled to take any further steps to
recover any sums due but still unpaid hereunder or thereunder, all claims in
respect of which shall be extinguished and shall not thereafter revive. No
Holder of this Note shall have recourse for the payment of any amount owing in
respect of this Note or the Indenture or for any action or inaction of the
Issuer against any officer, director, employee, shareholder, stockholder or
incorporator of the Issuer or any of their successors or assigns for any amounts
payable under this Note or the Indenture. The foregoing provisions of this Note
shall not (i) prevent recourse to the Trust Estate for the sums due or to become
due under any security, instrument or agreement which is part of the Trust
Estate, (ii) save as specifically provided therein, constitute a waiver, release
or discharge of any indebtedness or obligation evidenced by this Note or secured
by the Indenture, or (iii) limit the right of any Person, to name the Issuer as
a party defendant in any proceeding or in the exercise of any other remedy under
this Note or the Indenture, so long as no judgment in the nature of a deficiency
judgment or seeking personal liability shall be asked for or (if obtained)
enforced against any such Person or entity.








Exhibit A-2-11



--------------------------------------------------------------------------------





ASSIGNMENT
Social Security or taxpayer I.D. or other identifying number of assignee:
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers
unto:__________________________________________________________________
(name and address of assignee)
the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints,


_____________ attorney, to transfer said Note on the books kept for registration
thereof,


with full power of substitution in the premises.


Dated:            


Signature Guaranteed:
__________________*/


*/NOTICE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note in every
particular, without alteration, enlargement or any change whatever. Such
signature must be guaranteed by an “eligible guarantor institution” meeting the
requirements of STAMP.








Exhibit A-2-12



--------------------------------------------------------------------------------







Schedule to Series [ ], Class [ ] Note
dated as of [ ], 20[ ]
of Ditech PLS Advance Trust II
[Interim Payment Date]
[Payment Date]
[Payment Date of Additional Note Balance/Decrease Note Balance]
Aggregate Amount of [principal payment] [Funding of VFN Principal Balance
Increase] on Class [___] Notes
[Percentage Interest in] Aggregate Note Balance of the Class [___] Notes
following [advance/] payment
[Percentage of Interest in] Aggregate Note Balance of this Class [___] Note
following [advance/] payment
Note Balance of Note following [advance/] payment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











Exhibit A-2-13



--------------------------------------------------------------------------------






Exhibit A-3
FORM OF GLOBAL REGULATION S NOTE
Class [ ] Note                    Initial Note Balance: $[ ]
Note Number: [ ]                [Maximum VFN Principal Balance: $$[ ]]


THE OUTSTANDING NOTE BALANCE OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE
INITIAL NOTE BALANCE SHOWN ON THE FACE HEREOF.
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “1933 ACT”), OR ANY STATE SECURITIES LAWS. THE ISSUER HAS NOT AGREED TO
REGISTER THE NOTES UNDER THE 1933 ACT, TO QUALIFY THE NOTES UNDER THE SECURITIES
LAWS OF ANY STATE OR TO PROVIDE REGISTRATION RIGHTS TO ANY NOTEHOLDER.
THE HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER THIS NOTE ONLY (A) PURSUANT TO A REGISTRATION STATEMENT WHICH
HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) PURSUANT TO REGULATION S OF
THE 1933 ACT IN AN OFF-SHORE TRANSACTION AS DEFINED IN REGULATION S OF THE 1933
ACT TO A PERSON THAT IS NOT A U.S. PERSON AS DEFINED IN REGULATION S OF THE 1933
ACT [FOR CLASS 1 SPECIFIED NOTES ONLY] [THAT IS A “QUALIFIED INSTITUTIONAL
BUYER” (AS DEFINED UNDER RULE 144A UNDER THE 1933 ACT)] OR (C) PURSUANT TO
ANOTHER EXEMPTION FROM REGISTRATION UNDER THE 1933 ACT, IN EACH CASE IN
COMPLIANCE WITH THE REQUIREMENTS OF THE INDENTURE AND APPLICABLE STATE
SECURITIES LAWS.
[FOR CLASS 1 SPECIFIED NOTES ONLY] [NO TRANSFER OF A BENEFICIAL INTEREST IN A
SPECIFIED NOTE WILL BE EFFECTIVE, AND ANY SUCH TRANSFER WILL BE VOID AB INITIO,
UNLESS THE PROSPECTIVE TRANSFEREE PROVIDES CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS IN WRITING TO THE INDENTURE TRUSTEE AND NOTE REGISTRAR AS PROVIDED
IN SECTION 6.5(M) OF THE INDENTURE, AS APPLICABLE. EACH PROSPECTIVE TRANSFEREE
OF A BENEFICIAL INTEREST IN A SPECIFIED NOTE WILL BE DEEMED TO MAKE SUCH
REPRESENTATIONS BY ITS ACCEPTANCE OF SUCH BENEFICIAL INTEREST.]
[FOR A NOTE THAT IS NOT A CLASS 1 SPECIFIED NOTE UNLESS OTHERWISE SPECIFIED IN
THE RELATED INDENTURE SUPPLEMENT] [EACH HOLDER OF THIS NOTE OR ANY BENEFICIAL
INTEREST HEREIN SHALL BE DEEMED TO REPRESENT THAT EITHER (I) IT IS NOT, AND IS
NOT ACQUIRING, HOLDING OR TRANSFERRING THIS NOTE OR ANY BENEFICIAL INTEREST
HEREIN ON BEHALF OF, OR USING THE ASSETS OF, ANY “EMPLOYEE BENEFIT PLAN” AS
DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”) OR ANY PLAN AS DEFINED IN SECTION 4975(e)(1) OF THE


Exhibit A-3-1



--------------------------------------------------------------------------------





INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), AN ENTITY THAT IS DEEMED
TO HOLD THE ASSETS OF ANY SUCH EMPLOYEE BENEFIT PLAN OR PLAN PURSUANT TO 29 CFR
SECTION 2510-3.101 AS MODIFIED BY SECTION 3(42) OF ERISA (THE “PLAN ASSET
REGULATIONS”), WHICH EMPLOYEE BENEFIT PLAN, PLAN OR ENTITY IS SUBJECT TO TITLE I
OF ERISA OR SECTION 4975 OF THE CODE, (EACH, A “PLAN”), OR A GOVERNMENTAL,
NON-U.S. OR CHURCH PLAN THAT IS SUBJECT TO ANY U.S. FEDERAL, STATE, LOCAL OR
OTHER LAW THAT IS SUBSTANTIALLY SIMILAR TO TITLE I OF ERISA OR SECTION 4975 OF
THE CODE (“SIMILAR LAW”) OR (II)(A) THIS NOTE IS RATED AT LEAST INVESTMENT GRADE
AS OF THE DATE OF PURCHASE OR TRANSFER, IT BELIEVES THAT THIS NOTE IS PROPERLY
TREATED AS INDEBTEDNESS WITHOUT SUBSTANTIAL EQUITY FEATURES FOR PURPOSES OF THE
PLAN ASSET REGULATIONS AND AGREES TO SO TREAT THIS NOTE AND (B) THE TRANSFEREE’S
ACQUISITION, HOLDING AND DISPOSITION OF THIS NOTE OR ANY BENEFICIAL INTEREST
HEREIN WILL SATISFY THE REQUIREMENTS OF PROHIBITED TRANSACTION CLASS EXEMPTION
(“PTCE”) 84-14, PTCE 90-1, PTCE 91-38, PTCE 95-60, PTCE 96-23 OR THE STATUTORY
PROHIBITED TRANSACTION EXEMPTION FOR SERVICE PROVIDERS SET FORTH IN SECTION
408(b)(17) OF ERISA AND SECTION 4975(d)(20) OF THE CODE OR ANY SIMILAR CLASS OR
STATUTORY EXEMPTION AND WILL NOT RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION
UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE OR, IN THE CASE OF A
GOVERNMENTAL, NON-U.S. OR CHURCH PLAN SUBJECT TO SIMILAR LAW, WILL NOT VIOLATE
ANY SIMILAR LAW. [FOR CLASS 1 SPECIFIED NOTES ONLY UNLESS OTHERWISE SPECIFIED IN
THE RELATED INDENTURE SUPPLEMENT] [EACH HOLDER OF THIS NOTE OR ANY BENEFICIAL
INTEREST HEREIN SHALL BE DEEMED TO REPRESENT THAT IT IS NOT, AND IS NOT
ACQUIRING, HOLDING OR TRANSFERRING THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN
ON BEHALF OF, OR USING ASSETS OF, AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN
SECTION 3(3) OF ERISA, A PLAN DESCRIBED IN SECTION 4975(e)(1) OF THE CODE, AN
ENTITY WHICH IS DEEMED TO HOLD THE ASSETS OF ANY SUCH EMPLOYEE BENEFIT PLAN OR
PLAN PURSUANT TO 29 C.F.R. SECTION 2510.3-101 AS MODIFIED BY SECTION 3(42) OF
ERISA, WHICH EMPLOYEE BENEFIT PLAN, PLAN OR ENTITY IS SUBJECT TO TITLE I OF
ERISA OR SECTION 4975 OF THE CODE, OR A GOVERNMENTAL, NON-U.S. OR CHURCH PLAN
WHICH IS SUBJECT TO ANY SIMILAR LAW.]
THE TRANSFER OF THIS NOTE IS SUBJECT TO CERTAIN RESTRICTIONS AND CONDITIONS SET
FORTH IN SECTION 6.5 OF THE BASE INDENTURE AND SECTION [ ] OF THE RELATED
INDENTURE SUPPLEMENT UNDER WHICH THIS NOTE IS ISSUED (A COPY OF WHICH IS
AVAILABLE FROM THE ISSUER UPON REQUEST). EACH TRANSFEREE OF THIS NOTE SHALL
PROVIDE THE NOTE REGISTRAR AND THE ISSUER THE CERTIFICATION REQUIRED BY SECTION
6.5(i) [FOR CLASS 1 SPECIFIED NOTES ONLY] [AND SECTION 6.5(m)] OF THE BASE
INDENTURE AND THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN MAY BE TRANSFERRED IN
AN OFF-SHORE TRANSACTION AS DEFINED IN THE 1933 ACT TO A PERSON WHO


Exhibit A-3-2



--------------------------------------------------------------------------------





TAKES DELIVERY IN THE FORM OF AN INTEREST IN A RULE 144A NOTE OR (IN CERTAIN
LIMITED CIRCUMSTANCES) A DEFINITIVE NOTE ONLY (IN THE CASE OF AN INTEREST IN A
RULE 144A GLOBAL NOTE) IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN SECTION
6.5 OF THE BASE INDENTURE AND (IN THE CASE OF A DEFINITIVE NOTE) UPON RECEIPT BY
THE NOTE REGISTRAR AND INDENTURE TRUSTEE OF SUCH CERTIFICATION. PRIOR TO
PURCHASING THIS NOTE, PROSPECTIVE PURCHASERS SHOULD CONSULT WITH COUNSEL WITH
RESPECT TO THE AVAILABILITY AND CONDITIONS OF EXEMPTIONS FROM THE RESTRICTIONS
ON RESALE OR TRANSFER.
THIS NOTE IS A LIMITED RECOURSE OBLIGATION OF THE ISSUER, AND IS LIMITED TO
RIGHT OF PAYMENT TO AMOUNTS AVAILABLE FROM THE TRUST ESTATE AS PROVIDED IN THE
INDENTURE. THE ISSUER IS NOT PERSONALLY LIABLE FOR PAYMENTS ON THIS NOTE. THIS
NOTE DOES NOT EVIDENCE AN OBLIGATION OF OR AN INTEREST IN, AND IS NOT GUARANTEED
BY, THE SERVICER, THE INDENTURE TRUSTEE, THE CALCULATION AGENT, THE PAYING
AGENT, THE SECURITIES INTERMEDIARY, THE ADMINISTRATOR OR ANY AFFILIATE OF ANY OF
THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY OR PRIVATE
INSURER.
UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY, A NEW YORK CORPORATION (“DTC”) TO THE NOTE REGISTRAR FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY NOTE ISSUED IS REGISTERED
IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER,
PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS
WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.








Exhibit A-3-3



--------------------------------------------------------------------------------





Ditech PLS Advance Trust II
ADVANCE RECEIVABLES BACKED NOTES, SERIES [ ]
CLASS [ ] NOTE
Ditech PLS Advance Trust II, a Delaware statutory trust (the “Issuer”), for
value received, hereby promises to pay to [], or registered assigns (the
“Noteholder”), [interest, fees and principal as provided in the Indenture] [the
principal sum of [] ($[]), or such part thereof as may be advanced and
outstanding hereunder and to pay interest on such principal sum or such part
thereof as shall remain unpaid from time to time, at the rate and at the times
provided in the Indenture] [and to pay any fees in connection therewith from
time to time in the amounts and at the times provided in the Indenture].
Principal of this Note is payable on each applicable [Interim Payment Date and]
Payment Date as set forth in Section[s] [4.4] and 4.5 of the Base Indenture and
Section [ ] of the [Series Name] Indenture Supplement. The outstanding Note
Balance of this Note bears interest at the applicable Note Interest Rate as set
forth in the Indenture. On each applicable [Interim Payment Date and] Payment
Date, in accordance with the terms and provisions of the Indenture, interest on
this Note will be paid as set forth in Section[s] [4.4] and 4.5 of the Base
Indenture and Section [ ] of the [Series Name] Indenture Supplement.
Capitalized terms used but not defined herein have the meanings set forth in the
Indenture, (as may be amended from time to time, the “Base Indenture”), dated as
of February 9, 2018, and effective as of February 12, 2018, among the Issuer,
Wells Fargo Bank, N.A., a national banking association, as indenture trustee
(the “Indenture Trustee”), as calculation agent (the “Calculation Agent”), as
paying agent (the “Paying Agent”) and as securities intermediary (the
“Securities Intermediary”), Ditech Financial LLC, a Delaware limited liability
company (“Ditech”), as Administrator on behalf of the Issuer (the
“Administrator”), and as Servicer (the “Servicer”) under the Designated
Servicing Agreements, and Credit Suisse First Boston Mortgage Capital LLC
(“Credit Suisse”), as Administrative Agent (the “Administrative Agent”), and an
Indenture Supplement (the “[Insert Series Name] Indenture Supplement” and
together with the Base Indenture, the “Indenture”), dated as of [___________],
20[__], by and among [insert parties to Indenture Supplement].
[In the event of a VFN Principal Balance increase funded by the Noteholders, the
Noteholder of this Note shall, and is hereby authorized to, record on the
schedule attached to this Note the date and amount of any VFN Principal Balance
increase funded by it, and each repayment thereof; provided, that failure to
make any such recordation on such schedule or any error in such schedule shall
not adversely affect any Noteholder’s rights with respect to the VFN Principal
Balance and its right to receive interest payments in respect thereof.]
[By its acceptance of this Note, each Noteholder covenants and agrees, until the
termination of the Revolving Period, on each Funding Date to advance amounts in
respect of any VFN Principal Balance increase hereunder to the Issuer, subject
to and in accordance with the terms of the Indenture


Exhibit A-3-4



--------------------------------------------------------------------------------





and that certain Note Purchase Agreement (the “Note Purchase Agreement”), dated
as of [___________], 20[__], by and among [insert parties to Note Purchase
Agreement]].
[In the event of a payment of all or a portion of the Note Balance of this Note,
in accordance with the terms and provisions of the Indenture, the Noteholder
thereof shall, and is hereby authorized to, record on the schedule attached to
this Note the date and amount of the Outstanding Note Balance of this Note
following such payment.]
Absent manifest error, the [Note] [VFN Principal] Balance of each Note as set
forth in the notations made by the related Noteholder on such Note shall be
binding upon the Indenture Trustee, the Note Registrar and the Issuer; provided,
that failure by a Noteholder to make such recordation on its Note or any error
in such notation shall not adversely affect any Noteholder’s rights with respect
to the [Note] [VFN Principal] Balance of its Note and such Noteholder’s right to
receive payments in respect of principal and interest in respect thereof.
Reference is hereby made to the further provisions of this Note set forth on the
reverse hereof, which further provisions shall for all purposes have the same
effect as if set forth at this place.
The statements in the legend set forth above are an integral part of the terms
of this Note and by acceptance hereof each Holder of this Note agrees to be
subject to and bound by the terms and provisions set forth in such legend.
This Note is a Regulation S Global Note deposited with DTC acting as Depository,
and registered in the name of Cede & Co., a nominee of DTC, and Cede & Co., as
holder of record of this Note, shall be entitled to receive payments of
principal and interest, other than principal and interest due at the maturity
date, by wire transfer of immediately available funds.
The statements in the legend relating to DTC set forth above are an integral
part of the terms of this Note and by acceptance thereof each holder of this
Note agrees to be subject to and bound by the terms and provisions set forth in
such legend, if any.
Unless the certificate of authentication hereon shall have been executed by an
Authorized Signatory of the Indenture Trustee and, if an Authenticating Agent
has been appointed by the Indenture Trustee pursuant to Section 11.12 of the
Base Indenture, such Authenticating Agent by manual signature, this Note shall
not entitle the Noteholder hereof to any benefit under the Indenture and/or be
valid for any purpose.
THIS NOTE AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO OR
IN CONNECTION WITH THIS NOTE, THE RELATIONSHIP OF THE PARTIES HEREUNDER, AND/OR
THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES
HEREUNDER WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICT OF LAW PRINCIPLES THEREOF
OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW)
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.


Exhibit A-3-5



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed, manually
or in facsimile, by an Issuer Authorized Officer, as of the date set forth
below.
Date:__________, 2018


DITECH PLS ADVANCE TRUST II


By: Wilmington Trust, National Association, not in its individual capacity but
solely as Owner Trustee




By:______________________________________
Issuer Authorized Officer








Exhibit A-3-6



--------------------------------------------------------------------------------





[INDENTURE TRUSTEE’S
CERTIFICATE OF AUTHENTICATION
This is one of the Notes of the Class designated herein and referred to in the
within-mentioned Indenture.
Date:__________, 2018


WELLS FARGO BANK, N.A., not in its individual
capacity but solely as Indenture Trustee




By:____________________________________    
Title: Authorized Signatory of Indenture Trustee]




[AUTHENTICATING AGENT’S
CERTIFICATE OF AUTHENTICATION
This is one of the Notes of the Class designated herein and referred to in the
within-mentioned Indenture.
Date:__________, 2018


                            
as Authenticating Agent




By:____________________________________    
Title:    Authorized Signatory of Authenticating Agent]








Exhibit A-3-7



--------------------------------------------------------------------------------





[REVERSE OF NOTE]
This Note is one of the duly authorized Class [ ] Notes of the Issuer,
designated as its Ditech PLS Advance Trust II Advance Receivables Backed Notes,
Series [ ], Class [ ] (herein called the “Class [__] Notes”), all issued under
the Indenture. Reference is hereby made to the Indenture for a statement of the
respective rights and obligations thereunder of the Issuer, the Indenture
Trustee, the Calculation Agent, the Paying Agent, the Securities Intermediary
and the Holders of the Notes. To the extent that any provision of this Note
contradicts or is inconsistent with the provisions of the Indenture, the
provisions of the Indenture shall control and supersede such contradictory or
inconsistent provision herein. The Notes are subject to all terms of the
Indenture.
The payments on the Class [ ] Notes are [senior to the Class [ ] Notes, the
Class [ ] Notes and the Class [ ] Notes][, and subordinate to the Class [ ]
Notes, the Class [] Notes and the Class [ ] Notes], as and to the extent
provided in the Indenture.
The principal of and interest and fees on this Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts. All payments made by the Issuer
with respect to this Note shall be applied in accordance with the Indenture.
The entire unpaid principal amount and all accrued and unpaid interest and fees
of this Note shall be due and payable on the earlier of (i) any Redemption
Payment Date as set forth in Section 13.1 of the Indenture [or in Section [ ] of
the [Series Name] Indenture Supplement] and (ii) the Stated Maturity Date.
Notwithstanding the foregoing, the entire unpaid principal amount and all
accrued and unpaid interest of the Notes shall be immediately due and payable on
the date on which an Event of Default of the kind specified in clause (d) or (e)
of Section 8.1 of the Base Indenture occurs, and, if any other Event of Default
occurs and is continuing, then and in each and every such case, either the
Indenture Trustee or the requisite percentage of Noteholders of each Series, by
notice in writing to the Issuer (and to the Indenture Trustee if given by the
Holders), may declare all Notes to be immediately due and payable in the manner
provided in the Indenture. All applicable principal payments on the Notes shall
be made to the Holders of the Notes entitled thereto in accordance with the
terms of the Indenture.
The Trust Estate secures this Class [ ] Note and all other Class [ ] Notes
equally and ratably without prejudice, priority or distinction between any Class
[ ] Note and any other Class [ ] Note. The Notes are limited recourse
obligations of the Issuer and are limited in right of payment to amounts
available from the Trust Estate, as provided in the Indenture. The Issuer shall
not otherwise be liable for payments on the Notes, and none of the owners,
agents, officers, directors, employees, or successors or assigns of the Issuer
shall be personally liable for any amounts payable, or performance due, under
the Notes or the Indenture.
Any payment of interest or principal on this Note shall be paid on the
applicable [Interim Payment Date and] Payment Date as set forth in the Indenture
to the Person in whose name this Note (or one or more predecessor Notes) is
registered in the Note Register as of the close of business on the related
Record Date by wire transfer in immediately available funds to the account
specified


Exhibit A-3-8



--------------------------------------------------------------------------------





in writing by the related Noteholder to the extent provided by the Indenture and
otherwise by check mailed to the Noteholder.
[Any reduction in the Note Balance of this Note (or any one or more predecessor
Notes) effected by any payments made on any applicable [Interim Payment Date
and] Payment Date shall be binding upon all future Holders of this Note and of
any Note issued upon the registration of transfer hereof or in exchange hereof
or in lieu hereof, whether or not noted hereon.]
[Any reduction in the Maximum VFN Principal Balance or the VFN Principal
Balance, as the case may be, of this Class [ ] Note (or any one or more
predecessor Notes) effected by any payments made with respect thereto or
otherwise pursuant to the terms of the Indenture shall be binding upon all
future Holders of this Class [ ] Note and of any Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof, whether
or not noted hereon. Any VFN Principal Balance increase of this Class [ ] Note
(or any one or more predecessor Notes) effected by payments to the Issuer shall
be binding upon the Issuer and shall inure to the benefit of all future Holders
of this Class [ ] Note and of any Note issued upon the registration of transfer
hereof or exchange hereof or in lieu hereof, whether or not noted hereon.]
As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register upon
surrender of this Note for registration of transfer at the office or agency
designated by the Issuer pursuant to the Indenture, duly endorsed by, or
accompanied by a written instrument of transfer in the form attached hereto duly
executed by, the Holder hereof or such Holder’s attorney duly authorized in
writing, with such signature guaranteed by an “eligible guarantor institution”
meeting the requirements of the Securities Transfer Agent’s Medallion Program
(“STAMP”), and thereupon one or more new Notes of authorized denominations and
in the same [aggregate principal amount] [VFN Principal Balance] will be issued
to the designated transferee or transferees. No service charge will be charged
for any registration of transfer or exchange of this Note, but the Issuer may
require the Noteholder to pay a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection with any such registration
of transfer or exchange.
Each Noteholder, by acceptance of a Note or a beneficial ownership interest in a
Note, covenants and agrees that no recourse may be taken, directly or
indirectly, with respect to the obligations of the Issuer or the Indenture
Trustee on the Notes or under the Indenture or any certificate or other writing
delivered in connection therewith, against (i) the Indenture Trustee or Owner
Trustee in their individual capacities, (ii) any owner of a beneficial ownership
interest in the Issuer or (iii) any partner, owner, beneficiary, agent, officer,
director, employee or “control person” within the meaning of the 1933 Act and
the Securities Exchange Act of 1934, as amended, of the Indenture Trustee or
Owner Trustee in its individual capacity, any holder of a beneficial ownership
interest in the Issuer or the Indenture Trustee or Owner Trustee or of any
successor or assign of the Indenture Trustee or Owner Trustee in its individual
capacity, except as any such Person may have expressly agreed and except that
any such partner, owner or beneficiary shall be fully liable, to the extent
provided by applicable law, for any unpaid consideration for stock, unpaid
capital contribution or failure to pay any installment or call owing to such
entity.


Exhibit A-3-9



--------------------------------------------------------------------------------





Each Noteholder, by accepting a Note and each Note Owner by accepting a Note or
a beneficial interest in a Note agrees that it will not at any time prior to the
date which is one year and one day, or, if longer, the applicable preference
period then in effect, after the payment in full of all the Notes, institute
against Ditech PLS Advance Facility Depositor LLC (the “Depositor”) or the
Issuer, or join in any institution against the Depositor or the Issuer of, any
receivership, insolvency, bankruptcy or other similar proceedings, or other
proceedings under any United States federal or state bankruptcy or similar law
in connection with any obligations relating to the Notes, this Indenture, any
Supplemental Credit Enhancement Agreement, any Derivative Agreement and any
Liquidity Facility.
The Issuer has entered into the Indenture and this Note is issued with the
intention that, for United States federal, state and local income and franchise
tax purposes, the Notes will qualify as indebtedness secured by the Receivables.
Each Noteholder, by its acceptance of a Note, and each purchaser of a beneficial
interest therein, by accepting such beneficial interest, agrees to treat such
Notes as debt for United States federal, state and local income and franchise
tax purposes, unless otherwise required by Applicable Law in a proceeding of
final determination.
Prior to the due presentment for registration of transfer of this Note, the
Issuer, the Indenture Trustee, the Note Registrar, the Paying Agent and any
agent of the Issuer, the Note Registrar, the Paying Agent or the Indenture
Trustee may treat the Person in whose name this Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Note be
overdue, and none of the Issuer, the Indenture Trustee, the Note Registrar, the
Paying Agent or any such agent shall be affected by notice to the contrary.
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer or other parties thereto and the rights of the Holders of the Notes under
the Indenture at any time pursuant to the terms and provisions of Article XII of
the Base Indenture and Section [ ] of the [Series Name] Indenture Supplement.
The Indenture also contains provisions permitting the Holders of Notes
representing specified percentages of the Outstanding Notes or a particular
Class of Notes, on behalf of all of the Noteholders, or the Administrative
Agent, as applicable, to waive compliance by the Issuer with certain provisions
of the Indenture and certain past defaults under the Indenture and their
consequences. Any such consent or waiver by the Holder of this Note (or any one
or more predecessor Notes) shall be conclusive and binding upon such Holder and
upon all future Holders of this Note and of any Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof whether
or not notation of such consent or waiver is made upon this Note. The Indenture
also permits the Indenture Trustee to amend or waive certain terms and
conditions set forth in the Indenture without the consent of any Noteholder.
The term “Issuer” as used in this Note includes any successor to the Issuer
under the Indenture.
Notwithstanding any other provisions herein or in the Indenture, a Holder of
this Note will have the right, which is absolute and unconditional, to receive
payment of the principal of and interest on this Note on the Stated Maturity
Date and to institute suit for the enforcement of any


Exhibit A-3-10



--------------------------------------------------------------------------------





such payment, and such right will not be impaired without the consent of the
Holder; provided, however, that notwithstanding any other provision of the
Indenture to the contrary, the obligation to pay principal of or interest on
this Note or any other amount payable to the Holder will be without recourse to
the Receivables Seller, the Depositor, the Administrator, the Servicer, the
Indenture Trustee, the Calculation Agent, the Paying Agent, the Securities
Intermediary or any Affiliate (other than the Issuer), officer, employee or
director of any of them, and the obligation of the Issuer to pay principal of or
interest on this Note or any other amount payable to the Holder will be limited
to amounts available from the Trust Estate and subject to the priority of
payment set forth in the Indenture.
Notwithstanding any other terms of the Indenture or this Note, the obligations
of the Issuer hereunder are limited recourse obligations of the Issuer, payable
solely from the Trust Estate, and following realization of the Trust Estate and
application of the proceeds thereof in accordance with the terms of the
Indenture, the Holder hereof shall not be entitled to take any further steps to
recover any sums due but still unpaid hereunder or thereunder, all claims in
respect of which shall be extinguished and shall not thereafter revive. No
Holder of this Note shall have recourse for the payment of any amount owing in
respect of this Note or the Indenture or for any action or inaction of the
Issuer against any officer, director, employee, shareholder, stockholder or
incorporator of the Issuer or any of their successors or assigns for any amounts
payable under this Note or the Indenture. The foregoing provisions of this Note
shall not (i) prevent recourse to the Trust Estate for the sums due or to become
due under any security, instrument or agreement which is part of the Trust
Estate, (ii) save as specifically provided therein, constitute a waiver, release
or discharge of any indebtedness or obligation evidenced by this Note or secured
by the Indenture, or (iii) limit the right of any Person, to name the Issuer as
a party defendant in any proceeding or in the exercise of any other remedy under
this Note or the Indenture, so long as no judgment in the nature of a deficiency
judgment or seeking personal liability shall be asked for or (if obtained)
enforced against any such Person or entity.








Exhibit A-3-11



--------------------------------------------------------------------------------





ASSIGNMENT
Social Security or taxpayer I.D. or other identifying number of assignee:
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers
unto:__________________________________________________________________
(name and address of assignee)
the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints,


_____________ attorney, to transfer said Note on the books kept for registration
thereof,


with full power of substitution in the premises.


Dated:            


Signature Guaranteed:
__________________*/


*/NOTICE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note in every
particular, without alteration, enlargement or any change whatever. Such
signature must be guaranteed by an “eligible guarantor institution” meeting the
requirements of STAMP.










Exhibit A-3-12



--------------------------------------------------------------------------------





Schedule to Series [ ], Class [ ] Note
dated as of [ ], 20[ ]
of Ditech PLS Advance Trust II
[Interim Payment Date]
[Payment Date]
[Payment Date of Additional Note Balance/Decrease Note Balance]
Aggregate Amount of [principal payment] [Funding of VFN Principal Balance
Increase] on Class [___] Notes
[Percentage Interest in] Aggregate Note Balance of the Class [___] Notes
following [advance/] payment
[Percentage of Interest in] Aggregate Note Balance of this Class [___] Note
following [advance/] payment
Note Balance of Note following [advance/] payment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











Exhibit A-3-13



--------------------------------------------------------------------------------






Exhibit A-4
FORM OF DEFINITIVE REGULATION S NOTE
Class [ ] Note                    [Initial Note Balance: $[ ]]
Note Number: []                [Maximum VFN Principal Balance: $$[ ]]


THE OUTSTANDING NOTE BALANCE OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE
INITIAL NOTE BALANCE SHOWN ON THE FACE HEREOF.
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “1933 ACT”), OR ANY STATE SECURITIES LAWS. THE ISSUER HAS NOT AGREED TO
REGISTER THE NOTES UNDER THE 1933 ACT, TO QUALIFY THE NOTES UNDER THE SECURITIES
LAWS OF ANY STATE OR TO PROVIDE REGISTRATION RIGHTS TO ANY NOTEHOLDER.
THE HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER THIS NOTE ONLY (A) PURSUANT TO A REGISTRATION STATEMENT WHICH
HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) PURSUANT TO REGULATION S OF
THE 1933 ACT IN AN OFF-SHORE TRANSACTION AS DEFINED IN THE 1933 ACT TO A PERSON
THAT IS NOT A U.S. PERSON AS DEFINED IN REGULATION S OF THE 1933 ACT [FOR CLASS
1 SPECIFIED NOTES ONLY] [IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN
RULE 144A UNDER THE 1933 ACT) OR (C) PURSUANT TO ANOTHER EXEMPTION FROM
REGISTRATION UNDER THE 1933 ACT, IN EACH CASE IN COMPLIANCE WITH THE
REQUIREMENTS OF THE INDENTURE AND APPLICABLE STATE SECURITIES LAWS.
[FOR CLASS 1 SPECIFIED NOTES ONLY] [NO TRANSFER OF A BENEFICIAL INTEREST IN A
SPECIFIED NOTE WILL BE EFFECTIVE, AND ANY SUCH TRANSFER WILL BE VOID AB INITIO,
UNLESS THE PROSPECTIVE TRANSFEREE PROVIDES CERTAIN REPRESENTATIONS, WARRANTIES
AND COVENANTS IN WRITING TO THE INDENTURE TRUSTEE AND NOTE REGISTRAR AS PROVIDED
IN SECTION 6.5(M) OF THE INDENTURE. EACH PROSPECTIVE TRANSFEREE OF A BENEFICIAL
INTEREST IN A SPECIFIED NOTE WILL BE DEEMED TO MAKE SUCH REPRESENTATIONS BY ITS
ACCEPTANCE OF SUCH BENEFICIAL INTEREST.]
[FOR A NOTE THAT IS NOT A CLASS 1 SPECIFIED NOTE UNLESS OTHERWISE SPECIFIED IN
THE RELATED INDENTURE SUPPLEMENT] [EACH HOLDER OF THIS NOTE OR ANY BENEFICIAL
INTEREST HEREIN SHALL DELIVER TO THE INDENTURE TRUSTEE AND THE NOTE REGISTRAR A
CERTIFICATION TO THE EFFECT THAT EITHER (I) IT IS NOT, AND IS NOT ACQUIRING,
HOLDING OR TRANSFERRING THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN ON BEHALF
OF, OR USING THE ASSETS OF, (I) ANY EMPLOYEE BENEFIT PLAN AS DEFINED IN SECTION
3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,


Exhibit A-4-1



--------------------------------------------------------------------------------





AS AMENDED (“ERISA”) OR ANY PLAN AS DEFINED IN SECTION 4975(e)(1) OF THE CODE,
AN ENTITY THAT IS DEEMED TO HOLD THE ASSETS OF ANY SUCH EMPLOYEE BENEFIT PLAN OR
PLAN PURSUANT TO 29 CFR SECTION 2510-3.101 AS MODIFIED BY SECTION 3(42) OF ERISA
(THE “PLAN ASSET REGULATIONS”), WHICH EMPLOYEE BENEFIT PLAN, PLAN OR ENTITY IS
SUBJECT TO TITLE I OF ERISA OR SECTION 4975 OF THE CODE, (EACH, A “PLAN”), OR A
GOVERNMENTAL, NON-U.S. OR CHURCH PLAN THAT IS SUBJECT TO ANY U.S. FEDERAL,
STATE, LOCAL OR OTHER LAW THAT IS SUBSTANTIALLY SIMILAR TO TITLE I OF ERISA OR
SECTION 4975 OF THE CODE (“SIMILAR LAW”) OR (II)(A) THIS NOTE IS RATED AT LEAST
INVESTMENT GRADE AS OF THE DATE OF PURCHASE OR TRANSFER, IT BELIEVES THAT THIS
NOTE IS PROPERLY TREATED AS INDEBTEDNESS WITHOUT SUBSTANTIAL EQUITY FEATURES FOR
PURPOSES OF THE PLAN ASSET REGULATIONS AND AGREES TO SO TREAT THIS NOTE AND (B)
THE TRANSFEREE’S ACQUISITION, HOLDING AND DISPOSITION OF THIS NOTE OR ANY
BENEFICIAL INTEREST HEREIN WILL SATISFY THE REQUIREMENTS OF PROHIBITED
TRANSACTION CLASS EXEMPTION (“PTCE”) 84-14, PTCE 90-1, PTCE 91-38, PTCE 95-60,
PTCE 96-23 OR THE STATUTORY PROHIBITED TRANSACTION EXEMPTION FOR SERVICE
PROVIDERS SET FORTH IN SECTION 408(b)(17) OF ERISA AND SECTION 4975(d)(20) OF
THE CODE OR ANY SIMILAR CLASS OR STATUTORY EXEMPTION AND WILL NOT RESULT IN A
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE OR, IN THE CASE OF A GOVERNMENTAL, NON-U.S. OR CHURCH PLAN SUBJECT TO
SIMILAR LAW, WILL NOT VIOLATE ANY SIMILAR LAW.] [FOR CLASS 1 SPECIFIED NOTES
ONLY UNLESS OTHERWISE SPECIFIED IN THE RELATED INDENTURE SUPPLEMENT] [EACH
HOLDER OF THIS NOTE OR ANY BENEFICIAL INTEREST HEREIN SHALL DELIVER TO THE
INDENTURE TRUSTEE AND THE NOTE REGISTRAR A CERTIFICATION TO THE EFFECT THAT IT
IS NOT, AND IS NOT ACQUIRING, HOLDING OR TRANSFERRING THIS NOTE OR ANY
BENEFICIAL INTEREST HEREIN ON BEHALF OF, OR USING ASSETS OF, AN “EMPLOYEE
BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF ERISA, A PLAN DESCRIBED IN SECTION
4975(e)(1) OF THE CODE, AN ENTITY WHICH IS DEEMED TO HOLD THE ASSETS OF ANY SUCH
EMPLOYEE BENEFIT PLAN OR PLAN PURSUANT TO 29 C.F.R. SECTION 2510.3-101 AS
MODIFIED BY SECTION 3(42) OF ERISA, WHICH EMPLOYEE BENEFIT PLAN, PLAN OR ENTITY
IS SUBJECT TO TITLE I OF ERISA OR SECTION 4975 OF THE CODE, OR A GOVERNMENTAL,
NON-U.S. OR CHURCH PLAN WHICH IS SUBJECT TO ANY SIMILAR LAW.]
THE TRANSFER OF THIS NOTE IS SUBJECT TO CERTAIN RESTRICTIONS AND CONDITIONS SET
FORTH IN SECTION 6.5 OF THE BASE INDENTURE AND SECTION [ ] OF THE RELATED
INDENTURE SUPPLEMENT UNDER WHICH THIS NOTE IS ISSUED (A COPY OF WHICH IS
AVAILABLE FROM THE ISSUER UPON REQUEST). EACH TRANSFEREE OF THIS NOTE SHALL
PROVIDE THE NOTE REGISTRAR AND THE ISSUER THE CERTIFICATION[S] REQUIRED BY
SECTION 6.5(j) [FOR CLASS 1 SPECIFIED NOTES ONLY][AND SECTION 6.5(m)] OF THE
BASE INDENTURE AND THIS NOTE MAY BE TRANSFERRED ONLY UPON RECEIPT BY THE NOTE


Exhibit A-4-2



--------------------------------------------------------------------------------





REGISTRAR AND INDENTURE TRUSTEE OF SUCH CERTIFICATION. PRIOR TO PURCHASING THIS
NOTE, PROSPECTIVE PURCHASERS SHOULD CONSULT WITH COUNSEL WITH RESPECT TO THE
AVAILABILITY AND CONDITIONS OF EXEMPTIONS FROM THE RESTRICTIONS ON RESALE OR
TRANSFER.
THIS NOTE IS A LIMITED RECOURSE OBLIGATION OF THE ISSUER, AND IS LIMITED TO
RIGHT OF PAYMENT TO AMOUNTS AVAILABLE FROM THE TRUST ESTATE AS PROVIDED IN THE
INDENTURE. THE ISSUER IS NOT PERSONALLY LIABLE FOR PAYMENTS ON THIS NOTE. THIS
NOTE DOES NOT EVIDENCE AN OBLIGATION OF OR AN INTEREST IN, AND IS NOT GUARANTEED
BY, THE SERVICER, THE INDENTURE TRUSTEE, THE CALCULATION AGENT, THE PAYING
AGENT, THE SECURITIES INTERMEDIARY, THE ADMINISTRATOR OR ANY AFFILIATE OF ANY OF
THEM AND IS NOT INSURED OR GUARANTEED BY ANY GOVERNMENTAL AGENCY OR PRIVATE
INSURER.








Exhibit A-4-3



--------------------------------------------------------------------------------





Ditech PLS Advance Trust II
ADVANCE RECEIVABLES BACKED NOTES, SERIES [ ]
CLASS [ ] NOTE
Ditech PLS Advance Trust II, a Delaware statutory trust (the “Issuer”), for
value received, hereby promises to pay to [], or registered assigns (the
“Noteholder”), [interest, fees and principal as provided in the Indenture] [the
principal sum of [] ($[]), or such part thereof as may be advanced and
outstanding hereunder and to pay interest on such principal sum or such part
thereof as shall remain unpaid from time to time, at the rate and at the times
provided in the Indenture] [and to pay any fees in connection therewith from
time to time in the amounts and at the times provided in the Indenture].
Principal of this Note is payable on each applicable [Interim Payment Date and]
Payment Date as set forth in Section[s] [4.4] and 4.5 of the Base Indenture and
Section [ ] of the [Series Name] Indenture Supplement. The outstanding Note
Balance of this Note bears interest at the applicable Note Interest Rate as set
forth in the Indenture. On each applicable [Interim Payment Date and] Payment
Date, in accordance with the terms and provisions of the Indenture, interest on
this Note will be paid as set forth in Section[s] [4.4] and 4.5 of the Base
Indenture and Section [ ] of the [Series Name] Indenture Supplement.
Capitalized terms used but not defined herein have the meanings set forth in the
Indenture, (as may be amended from time to time, the “Base Indenture”), dated as
of February 9, 2018, and effective as of February 12, 2018, among the Issuer,
Wells Fargo Bank, N.A., a national banking association, as indenture trustee
(the “Indenture Trustee”), as calculation agent (the “Calculation Agent”), as
paying agent (the “Paying Agent”) and as securities intermediary (the
“Securities Intermediary”), Ditech Financial LLC, a Delaware limited liability
company (“Ditech”), as Administrator on behalf of the Issuer (the
“Administrator”), and as Servicer (the “Servicer”) under the Designated
Servicing Agreements, and Credit Suisse First Boston Mortgage Capital LLC
(“Credit Suisse”), as Administrative Agent (the “Administrative Agent”), and an
Indenture Supplement (the “[Insert Series Name] Indenture Supplement” and
together with the Base Indenture, the “Indenture”), dated as of [___________],
20[__], by and among [insert parties to Indenture Supplement].
[In the event of a VFN Principal Balance increase funded by the Noteholders, the
Noteholder of this Note shall, and is hereby authorized to, record on the
schedule attached to this Note the date and amount of any VFN Principal Balance
increase funded by it, and each repayment thereof; provided, that failure to
make any such recordation on such schedule or any error in such schedule shall
not adversely affect any Noteholder’s rights with respect to the VFN Principal
Balance and its right to receive interest payments in respect thereof.]
[By its acceptance of this Note, each Noteholder covenants and agrees, until the
termination of the Revolving Period, on each Funding Date to advance amounts in
respect of any VFN Principal Balance increase hereunder to the Issuer, subject
to and in accordance with the terms of the Indenture


Exhibit A-4-4



--------------------------------------------------------------------------------





and that certain Note Purchase Agreement (the “Note Purchase Agreement”), dated
as of [___________], 20[__], by and among [insert parties to Note Purchase
Agreement]].
[In the event of a payment of all or a portion of the Note Balance of this Note,
in accordance with the terms and provisions of the Indenture, the Noteholder
thereof shall, and is hereby authorized to, record on the schedule attached to
this Note the date and amount of the Outstanding Note Balance of this Note
following such payment.]
Absent manifest error, the [Note] [VFN Principal] Balance of each Note as set
forth in the notations made by the related Noteholder on such Note shall be
binding upon the Indenture Trustee, the Note Registrar and the Issuer; provided,
that failure by a Noteholder to make such recordation on its Note or any error
in such notation shall not adversely affect any Noteholder’s rights with respect
to the [Note] [VFN Principal] Balance of its Note and such Noteholder’s right to
receive payments in respect of principal and interest in respect thereof.
Reference is hereby made to the further provisions of this Note set forth on the
reverse hereof, which further provisions shall for all purposes have the same
effect as if set forth at this place.
The statements in the legend set forth above are an integral part of the terms
of this Note and by acceptance hereof each Holder of this Note agrees to be
subject to and bound by the terms and provisions set forth in such legend.
Unless the certificate of authentication hereon shall have been executed by an
Authorized Signatory of the Indenture Trustee and, if an Authenticating Agent
has been appointed by the Indenture Trustee pursuant to Section 11.12 of the
Base Indenture, such Authenticating Agent by manual signature, this Note shall
not entitle the Noteholder hereof to any benefit under the Indenture and/or be
valid for any purpose.
THIS NOTE AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO OR
IN CONNECTION WITH THIS NOTE, THE RELATIONSHIP OF THE PARTIES HEREUNDER, AND/OR
THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES
HEREUNDER WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICT OF LAW PRINCIPLES THEREOF
OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW)
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.






Exhibit A-4-5



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Issuer has caused this instrument to be signed, manually
or in facsimile, by an Issuer Authorized Officer, as of the date set forth
below.
Date:__________, 2018


DITECH PLS ADVANCE TRUST II


By: Wilmington Trust, National Association, not in its individual capacity but
solely as Owner Trustee




By:______________________________________    








Exhibit A-4-6



--------------------------------------------------------------------------------





[INDENTURE TRUSTEE’S
CERTIFICATE OF AUTHENTICATION
This is one of the Notes of the Class designated herein and referred to in the
within-mentioned Indenture.
Date:__________, 2018


WELLS FARGO BANK, N.A., not in its individual
capacity but solely as Indenture Trustee




By:____________________________________    
Title: Authorized Signatory of Indenture Trustee]








[AUTHENTICATING AGENT’S
CERTIFICATE OF AUTHENTICATION
This is one of the Notes of the Class designated herein and referred to in the
within-mentioned Indenture.
Date:__________, 2018


______________________________________________    
as Authenticating Agent




By:____________________________________    
Title:    Authorized Signatory of Authenticating Agent]






Exhibit A-4-7



--------------------------------------------------------------------------------





[REVERSE OF NOTE]
This Note is one of the duly authorized Class [ ] Notes of the Issuer,
designated as its Ditech PLS Advance Trust II Advance Receivables Backed Notes,
Series [ ], Class [ ] (herein called the “Class [__] Notes”), all issued under
the Indenture. Reference is hereby made to the Indenture for a statement of the
respective rights and obligations thereunder of the Issuer, the Indenture
Trustee, the Calculation Agent, the Paying Agent, the Securities Intermediary
and the Holders of the Notes. To the extent that any provision of this Note
contradicts or is inconsistent with the provisions of the Indenture, the
provisions of the Indenture shall control and supersede such contradictory or
inconsistent provision herein. The Notes are subject to all terms of the
Indenture.
The payments on the Class [ ] Notes are [senior to the Class [ ] Notes, the
Class [ ] Notes and the Class [ ] Notes][, and subordinate to the Class [ ]
Notes, the Class [] Notes and the Class [ ] Notes], as and to the extent
provided in the Indenture.
The principal of and interest and fees on this Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts. All payments made by the Issuer
with respect to this Note shall be applied in accordance with the Indenture.
The entire unpaid principal amount and all accrued and unpaid interest and fees
of this Note shall be due and payable on the earlier of (i) any Redemption
Payment Date as set forth in Section 13.1 of the Indenture [or in Section [ ] of
the [Series Name] Indenture Supplement] and (ii) the Stated Maturity Date.
Notwithstanding the foregoing, the entire unpaid principal amount and all
accrued and unpaid interest of the Notes shall be immediately due and payable on
the date on which an Event of Default of the kind specified in clause (d) or (e)
of Section 8.1 of the Base Indenture occurs, and, if any other Event of Default
occurs and is continuing, then and in each and every such case, either the
Indenture Trustee or the requisite percentage of Noteholders of each Series, by
notice in writing to the Issuer (and to the Indenture Trustee if given by the
Holders), may declare all Notes to be immediately due and payable in the manner
provided in the Indenture. All applicable principal payments on the Notes shall
be made to the Holders of the Notes entitled thereto in accordance with the
terms of the Indenture.
The Trust Estate secures this Class [ ] Note and all other Class [ ] Notes
equally and ratably without prejudice, priority or distinction between any Class
[ ] Note and any other Class [ ] Note. The Notes are limited recourse
obligations of the Issuer and are limited in right of payment to amounts
available from the Trust Estate, as provided in the Indenture. The Issuer shall
not otherwise be liable for payments on the Notes, and none of the owners,
agents, officers, directors, employees, or successors or assigns of the Issuer
shall be personally liable for any amounts payable, or performance due, under
the Notes or the Indenture.
Any payment of interest or principal on this Note shall be paid on the
applicable [Interim Payment Date and] Payment Date as set forth in the Indenture
to the Person in whose name this Note (or one or more predecessor Notes) is
registered in the Note Register as of the close of business on the related
Record Date by wire transfer in immediately available funds to the account
specified


Exhibit A-4-8



--------------------------------------------------------------------------------





in writing by the related Noteholder to the extent provided by the Indenture and
otherwise by check mailed to the Noteholder.
[Any reduction in the Note Balance of this Note (or any one or more predecessor
Notes) effected by any payments made on any applicable [Interim Payment Date
and] Payment Date shall be binding upon all future Holders of this Note and of
any Note issued upon the registration of transfer hereof or in exchange hereof
or in lieu hereof, whether or not noted hereon.]
[Any reduction in the Maximum VFN Principal Balance or the VFN Principal
Balance, as the case may be, of this Class [ ] Note (or any one or more
predecessor Notes) effected by any payments made with respect thereto or
otherwise pursuant to the terms of the Indenture shall be binding upon all
future Holders of this Class [ ] Note and of any Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof, whether
or not noted hereon. Any VFN Principal Balance increase of this Class [ ] Note
(or any one or more predecessor Notes) effected by payments to the Issuer shall
be binding upon the Issuer and shall inure to the benefit of all future Holders
of this Class [ ] Note and of any Note issued upon the registration of transfer
hereof or exchange hereof or in lieu hereof, whether or not noted hereon.]
As provided in the Indenture and subject to certain limitations set forth
therein, the transfer of this Note may be registered on the Note Register upon
surrender of this Note for registration of transfer at the office or agency
designated by the Issuer pursuant to the Indenture, duly endorsed by, or
accompanied by a written instrument of transfer in the form attached hereto duly
executed by, the Holder hereof or such Holder’s attorney duly authorized in
writing, with such signature guaranteed by an “eligible guarantor institution”
meeting the requirements of the Securities Transfer Agent’s Medallion Program
(“STAMP”), and thereupon one or more new Notes of authorized denominations and
in the same [aggregate principal amount] [VFN Principal Balance] will be issued
to the designated transferee or transferees. No service charge will be charged
for any registration of transfer or exchange of this Note, but the Issuer may
require the Noteholder to pay a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection with any such registration
of transfer or exchange.
Each Noteholder, by acceptance of a Note or a beneficial ownership interest in a
Note, covenants and agrees that no recourse may be taken, directly or
indirectly, with respect to the obligations of the Issuer or the Indenture
Trustee on the Notes or under the Indenture or any certificate or other writing
delivered in connection therewith, against (i) the Indenture Trustee or Owner
Trustee in their individual capacities, (ii) any owner of a beneficial ownership
interest in the Issuer or (iii) any partner, owner, beneficiary, agent, officer,
director, employee or “control person” within the meaning of the 1933 Act and
the Securities Exchange Act of 1934, as amended, of the Indenture Trustee or
Owner Trustee in its individual capacity, any holder of a beneficial ownership
interest in the Issuer or the Indenture Trustee or Owner Trustee or of any
successor or assign of the Indenture Trustee or Owner Trustee in its individual
capacity, except as any such Person may have expressly agreed and except that
any such partner, owner or beneficiary shall be fully liable, to the extent
provided by applicable law, for any unpaid consideration for stock, unpaid
capital contribution or failure to pay any installment or call owing to such
entity.


Exhibit A-4-9



--------------------------------------------------------------------------------





Each Noteholder, by accepting a Note and each Note Owner by accepting a Note or
a beneficial interest in a Note agrees that it will not at any time prior to the
date which is one year and one day, or, if longer, the applicable preference
period then in effect, after the payment in full of all the Notes, institute
against Ditech PLS Advance Facility Depositor LLC (the “Depositor”) or the
Issuer, or join in any institution against the Depositor or the Issuer of, any
receivership, insolvency, bankruptcy or other similar proceedings, or other
proceedings under any United States federal or state bankruptcy or similar law
in connection with any obligations relating to the Notes, this Indenture, any
Supplemental Credit Enhancement Agreement, any Derivative Agreement and any
Liquidity Facility.
The Issuer has entered into the Indenture and this Note is issued with the
intention that, for United States federal, state and local income and franchise
tax purposes, the Notes will qualify as indebtedness secured by the Receivables.
Each Noteholder, by its acceptance of a Note, and each purchaser of a beneficial
interest therein, by accepting such beneficial interest, agrees to treat such
Notes as debt for United States federal, state and local income and franchise
tax purposes, unless otherwise required by Applicable Law in a proceeding of
final determination.
Prior to the due presentment for registration of transfer of this Note, the
Issuer, the Indenture Trustee, the Note Registrar, the Paying Agent and any
agent of the Issuer, the Note Registrar, the Paying Agent or the Indenture
Trustee may treat the Person in whose name this Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Note be
overdue, and none of the Issuer, the Indenture Trustee, the Note Registrar, the
Paying Agent or any such agent shall be affected by notice to the contrary.
The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Issuer or other parties thereto and the rights of the Holders of the Notes under
the Indenture at any time pursuant to the terms and provisions of Article XII of
the Base Indenture and Section [ ] of the [Series Name] Indenture Supplement.
The Indenture also contains provisions permitting the Holders of Notes
representing specified percentages of the Outstanding Notes or a particular
Class of Notes, on behalf of all of the Noteholders, or the Administrative
Agent, as applicable, to waive compliance by the Issuer with certain provisions
of the Indenture and certain past defaults under the Indenture and their
consequences. Any such consent or waiver by the Holder of this Note (or any one
or more predecessor Notes) shall be conclusive and binding upon such Holder and
upon all future Holders of this Note and of any Note issued upon the
registration of transfer hereof or in exchange hereof or in lieu hereof whether
or not notation of such consent or waiver is made upon this Note. The Indenture
also permits the Indenture Trustee to amend or waive certain terms and
conditions set forth in the Indenture without the consent of any Noteholder.
The term “Issuer” as used in this Note includes any successor to the Issuer
under the Indenture.
[For any Note issued in definitive form] [This Note is issuable only in
definitive form in denominations as provided in the [Series Name] Indenture
Supplement, subject to certain limitations therein set forth.]


Exhibit A-4-10



--------------------------------------------------------------------------------





Notwithstanding any other provisions herein or in the Indenture, a Holder of
this Note will have the right, which is absolute and unconditional, to receive
payment of the principal of and interest on this Note on the Stated Maturity
Date and to institute suit for the enforcement of any such payment, and such
right will not be impaired without the consent of the Holder; provided, however,
that notwithstanding any other provision of the Indenture to the contrary, the
obligation to pay principal of or interest on this Note or any other amount
payable to the Holder will be without recourse to the Receivables Seller, the
Depositor, the Administrator, the Servicer, the Indenture Trustee, the
Calculation Agent, the Paying Agent, the Securities Intermediary or any
Affiliate (other than the Issuer), officer, employee or director of any of them,
and the obligation of the Issuer to pay principal of or interest on this Note or
any other amount payable to the Holder will be limited to amounts available from
the Trust Estate and subject to the priority of payment set forth in the
Indenture.
Notwithstanding any other terms of the Indenture or this Note, the obligations
of the Issuer hereunder are limited recourse obligations of the Issuer, payable
solely from the Trust Estate, and following realization of the Trust Estate and
application of the proceeds thereof in accordance with the terms of the
Indenture, the Holder hereof shall not be entitled to take any further steps to
recover any sums due but still unpaid hereunder or thereunder, all claims in
respect of which shall be extinguished and shall not thereafter revive. No
Holder of this Note shall have recourse for the payment of any amount owing in
respect of this Note or the Indenture or for any action or inaction of the
Issuer against any officer, director, employee, shareholder, stockholder or
incorporator of the Issuer or any of their successors or assigns for any amounts
payable under this Note or the Indenture. The foregoing provisions of this Note
shall not (i) prevent recourse to the Trust Estate for the sums due or to become
due under any security, instrument or agreement which is part of the Trust
Estate, (ii) save as specifically provided therein, constitute a waiver, release
or discharge of any indebtedness or obligation evidenced by this Note or secured
by the Indenture, or (iii) limit the right of any Person, to name the Issuer as
a party defendant in any proceeding or in the exercise of any other remedy under
this Note or the Indenture, so long as no judgment in the nature of a deficiency
judgment or seeking personal liability shall be asked for or (if obtained)
enforced against any such Person or entity.








Exhibit A-4-11



--------------------------------------------------------------------------------





ASSIGNMENT
Social Security or taxpayer I.D. or other identifying number of assignee:
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers
unto:__________________________________________________________________
(name and address of assignee)
the within Note and all rights thereunder, and hereby irrevocably constitutes
and appoints,


_____________ attorney, to transfer said Note on the books kept for registration
thereof,


with full power of substitution in the premises.


Dated:            


Signature Guaranteed:
__________________*/


*/NOTICE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note in every
particular, without alteration, enlargement or any change whatever. Such
signature must be guaranteed by an “eligible guarantor institution” meeting the
requirements of STAMP.








Exhibit A-4-12



--------------------------------------------------------------------------------





Schedule to Series [ ], Class [ ] Note
dated as of [ ], 20[ ]
of Ditech PLS Advance Trust II
[Interim Payment Date]
[Payment Date]
[Payment Date of Additional Note Balance/Decrease Note Balance]
Aggregate Amount of [principal payment] [Funding of VFN Principal Balance
Increase] on Class [___] Notes
[Percentage Interest in] Aggregate Note Balance of the Class [___] Notes
following [advance/] payment
[Percentage of Interest in] Aggregate Note Balance of this Class [___] Note
following [advance/] payment
Note Balance of Note following [advance/] payment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 











Exhibit A-4-13



--------------------------------------------------------------------------------






Exhibit B-1
FORM OF TRANSFEREE CERTIFICATE FOR TRANSFERS OF NOTES PURSUANT TO RULE 144A
Issuer
Ditech PLS Advance Trust II

c/o Wilmington Trust, National Association, as Owner Trustee
Rodney Square North
1100 North Market Street
Wilmington, DE 19890


Administrator
Ditech Financial LLC

1100 Virginia Drive
Suite 100A
Ft. Washington PA, 19034


Depositor
Ditech PLS Advance Facility Depositor LLC

c/o Ditech Financial LLC
1100 Virginia Drive
Suite 100A
Ft. Washington PA, 19034


Indenture Trustee
Wells Fargo Bank, N.A.

MAC N9300-070
600 South Fourth Street, 7th Floor
Minneapolis, Minnesota 55479
Attn: Client Manager, Ditech PLS Advance Trust II, Series [ ]


Re:    $[ ] Ditech PLS Advance Trust II Advance Receivable Backed Notes, Series
20__-__, Class ____
Reference is hereby made to the Indenture, dated as of February 9, 2018, and
effective as of February 12, 2018 (as may be amended from time to time the
“Indenture”), among Ditech PLS Advance Trust II, as Issuer, Ditech Financial
LLC, as Administrator and Servicer, Wells Fargo Bank, N.A., as Indenture
Trustee, Calculation Agent, Paying Agent and Securities Intermediary and Credit
Suisse First Boston Mortgage Capital LLC, as Administrative Agent. Capitalized
terms used but not defined herein shall have the meanings given to them in the
Indenture.
[NOTE: COMPLETE [A] FOR A TRANSFER OF AN INTEREST IN A REGULATION S GLOBAL NOTE
TO A TRANSFEREE THAT TAKES DELIVERY IN THE FORM OF AN INTEREST IN A RULE 144A
GLOBAL NOTE DURING THE DISTRIBUTION COMPLIANCE PERIOD. COMPLETE [B] FOR A
TRANSFER OF AN INTEREST IN A REGULATION S GLOBAL NOTE TO A TRANSFEREE THAT TAKES
DELIVERY IN THE FORM OF AN INTEREST IN A RULE 144A DEFINITIVE NOTE. COMPLETE [C]
FOR A TRANSFER OF AN INTEREST IN A REGULATION S DEFINITIVE NOTE TO A TRANSFEREE
THAT TAKES DELIVERY IN THE


Exhibit B-1-1



--------------------------------------------------------------------------------





FORM OF AN INTEREST IN A RULE 144A GLOBAL NOTE. COMPLETE [D] FOR A TRANSFER OF
AN INTEREST IN A REGULATION S DEFINITIVE NOTE TO A TRANSFEREE THAT TAKES
DELIVERY IN THE FORM OF A RULE 144A DEFINITIVE NOTE. COMPLETE [E] FOR A TRANSFER
OF AN INTEREST IN A RULE 144A GLOBAL NOTE TO A TRANSFEREE THAT TAKES DELIVERY IN
THE FORM OF AN INTEREST IN A RULE 144A DEFINITIVE NOTE. COMPLETE [F] FOR A
TRANSFER OF AN INTEREST IN RULE 144A DEFINITIVE NOTE TO A TRANSFEREE THAT TAKES
DELIVERY IN THE FORM OF AN INTEREST IN A RULE 144A GLOBAL NOTE. COMPLETE [G] FOR
A TRANSFER OF AN INTEREST IN A RULE 144A DEFINITIVE NOTE TO A TRANSFEREE THAT
TAKES DELIVERY IN THE FORM OF A RULE 144A DEFINITIVE NOTE.]
[A]    This letter relates to _____ principal amount of Notes that are held in
the form of a beneficial interest in a Regulation S Global Note (ISIN No. _____)
(CUSIP No. _____) in the name of (the “Transferor”) through [Euroclear]
[Clearstream], which in turn holds through the Depository. The Transferor has
requested a transfer of such beneficial interest in the Notes for a beneficial
interest in a Rule 144A Global Note (CUSIP No. _____) in the name of _____ (the
“Transferee”), to be held through the Depository. Delivered herewith is a
Transferee Certification completed by the Transferee.
[B]    This letter relates to _____ principal amount of Notes that are held in
the form of a beneficial interest in a Regulation S Global Note (ISIN No. _____)
(CUSIP No. _____) in the name of (the “Transferor”) through [Euroclear]
[Clearstream], which in turn holds through the Depository. The Transferor has
requested a transfer of such beneficial interest in the Notes for a Rule 144A
Definitive Note (CUSIP No. _____) in the name of _____ (the “Transferee”),
pursuant to Section 6.5 of the Indenture. Delivered herewith is a Transferee
Certification completed by the Transferee.
[C]    This letter relates to a Regulation S Definitive Note (ISIN No. _____)
(CUSIP No. _____) in the principal amount of _____ in the name of _____ (the
“Transferor”). The Transferor has requested a transfer of such Note for a
beneficial interest in a Rule 144A Global Note (CUSIP No. _____) in the name of
_____ (the “Transferee”), to be held through the Depository. Delivered herewith
is a Transferee Certification completed by the Transferee.
[D]    This letter relates to a Regulation S Definitive Note (ISIN No. _____)
(CUSIP No. _____) in the principal amount of _____ in the name of _____ (the
“Transferor”). The Transferor has requested a transfer of such Note for a Rule
144A Definitive Note (CUSIP No. _____) in the name of (the “Transferee”)
pursuant to Section 6.5 of the Indenture. Delivered herewith is a Transferee
Certification completed by the Transferee.
[E]    This letter relates to _____ principal amount of Notes that are held in
the form of a beneficial interest in a Rule 144A Global Note (CUSIP No. _____)
in the name of _____ (the “Transferor”) through the Depository. The Transferor
has requested a transfer of such beneficial interest in the Notes for a Rule
144A Definitive Note (CUSIP No. _____) in the name of _____ (the “Transferee”)
pursuant to Section 6.5 of the Indenture. Delivered herewith in a Transferee
Certification completed by the Transferee.




Exhibit B-1-2



--------------------------------------------------------------------------------





[F]    This letter relates to a Rule 144A Definitive Note (CUSIP No. _____) in
the principal amount of _____ in the name of _____ (the “Transferor”). The
Transferor has requested a transfer of such Note for a beneficial interest in a
Rule 144A Global Note (CUSIP No. _____) in the name of _____ (the “Transferee”),
to be held through the Depository. Delivered herewith is a Transferee
Certification completed by the Transferee.
[G]    This letter relates to a Rule 144A Definitive Note (CUSIP No. _____) in
the principal amount of _____ in the name of _____ (the “Transferor”). The
Transferor has requested a transfer of such Notes for another Rule 144A
Definitive Note (CUSIP No. _____) in the name of _____ (the “Transferee”)
pursuant to Section 6.5 of the Indenture. Delivered herewith is a Transferee
Certification completed by the Transferee.
In connection with such request, and in respect of such Notes, the Transferor
does hereby certify that such Notes are being transferred in accordance with (i)
the transfer restrictions set forth in the Indenture and the Notes and (ii) Rule
144A under the Securities Act to a Transferee that the Transferor reasonably
believes is purchasing the Notes for its own account and the Transferor
reasonably believes that the Transferee is a “qualified institutional buyer”
within the meaning of Rule 144A, and such Transferee is aware that the sale to
it is being made in reliance upon Rule 144A, in each case in a transaction
meeting the requirements of Rule 144A and in accordance with any applicable
securities laws of any state of the United States or any other jurisdiction.
If the Transferor is the Noteholder of a Regulation S Note (or an interest
therein) and intends to transfer such Note (or such interest) to the Transferee
taking delivery of such Note (or such interest) in the form of a Restricted Note
(or interest therein), the Transferor hereby certifies that the transfer is
being made after the end of the Distribution Compliance Period.








Exhibit B-1-3



--------------------------------------------------------------------------------









The certificate and the statements contained herein are made for your benefit.
[INSERT NAME OF TRANSFEROR]




By:________________________________        
Name:
Title:


Dated:










Exhibit B-1-4



--------------------------------------------------------------------------------







TRANSFEREE CERTIFICATION
Issuer
Ditech PLS Advance Trust II

c/o Wilmington Trust, National Association, as Owner Trustee
Rodney Square North
1100 North Market Street
Wilmington, DE 19890


Administrator
Ditech Financial LLC

1100 Virginia Drive
Suite 100A
Ft. Washington PA, 19034


Depositor
Ditech PLS Advance Facility Depositor LLC

c/o Ditech Financial LLC
1100 Virginia Drive
Suite 100A
Ft. Washington PA, 19034


Indenture Trustee
Wells Fargo Bank, N.A.

MAC N9300-070
600 South Fourth Street, 7th Floor
Minneapolis, Minnesota 55479
Attn: Client Manager, Ditech PLS Advance Trust II, Series [ ]


Re:    $[ ] Ditech PLS Advance Trust II Advance Receivable Backed Notes, Series
20__-__, Class ____
Reference is hereby made to the Indenture, dated as of February 9, 2018, and
effective as of February 12, 2018 (as may be amended from time to time, the
“Indenture”), among Ditech PLS Advance Trust II, as Issuer, Ditech Financial
LLC, as Administrator and Servicer, Wells Fargo Bank, N.A., as Indenture
Trustee, Calculation Agent, Paying Agent and Securities Intermediary and Credit
Suisse First Boston Mortgage Capital LLC, as Administrative Agent. Capitalized
terms used but not defined herein shall have the meanings given to them in the
Indenture.
The undersigned (the “Transferee”) intends to purchase $_____ Note Balance of
Class _____ Notes (the “Notes”) from the Transferor named in the Transfer
Certificate to which this Transferee Certification is attached. In connection
with the registration of the transfer of such Notes, the Transferee hereby
executes and delivers to each of you this “Transferee Certification” in which
the Transferee certifies to each of you the information set forth herein.
1.    The Transferee is a “qualified institutional buyer” as that term is
defined in Rule 144A (“Rule 144A”) promulgated under the Securities Act of 1933,
as amended (the “1933 Act”) and has completed the form of certification to that
effect attached hereto as Annex A1 (if the Transferee is not a registered
investment company) or Annex A2 (if the Transferee is a registered investment
company). The Transferee is aware that the sale to it is being made in reliance
on Rule 144A.


Exhibit B-1-5



--------------------------------------------------------------------------------





2.    The Transferee hereby represents and warrants to you and the addressees
hereof that (Check one of the following):
The Transferee IS NOT (i) a Person or entity holding for the benefit of either
or both of the Issuer and the Receivables Seller or (ii) a Person that is an
Affiliate of either or both of the Issuer and the Receivables Seller.
The Transferee IS (i) a Person or entity holding for the benefit of either or
both of the Issuer and the Receivables Seller or (ii) a Person that is an
Affiliate of either or both of the Issuer and the Receivables Seller.
3.     The Transferee understands that the Notes have not been registered under
the 1933 Act or registered or qualified under any state securities laws and that
no transfer may be made unless the Notes are registered under the 1933 Act and
under applicable state law or unless the transfer complies with Section 6.5 of
the Indenture and any provision in any applicable Indenture Supplement. The
Transferee further understands that neither the Transferor, the Administrator,
the Servicer, the Indenture Trustee nor the Note Registrar is under any
obligation to register the Notes or make an exemption from such registration
available.
4.    The Transferee is acquiring the Notes for its own account or for the
account of a “qualified institutional buyer” (as defined in Rule 144A, a “QIB”),
and understands that such Notes may be resold, pledged or transferred only (a)
to a person reasonably believed to be such a QIB that purchases for its own
account or for the account of a QIB to whom notice is given that the resale,
pledge or transfer is being made in reliance on Rule 144A or (b) to a transferee
that is a person that is not a U.S. person acquiring such interest in an
“offshore transaction” (as defined in Regulation S) in compliance with the
provisions of Regulation S, if the transfer is otherwise made in accordance with
any applicable securities laws of any state of the United States or any other
relevant jurisdiction. In addition, such transfer may be subject to additional
restrictions and is subject to compliance with certain procedures, as set forth
in Section 6.5 of the Indenture referred to below and any provision in any
applicable Indenture Supplement. By its execution of this agreement, the
Transferee agrees that it will not resell, pledge or transfer any of the Notes
to anyone otherwise than in strict compliance with Rule 144A, or pursuant to
another exemption from registration under the 1933 Act and all applicable state
securities laws, and in strict compliance with the transfer restrictions set
forth in Section 6.5 of the Indenture. The Transferee will not attempt to
transfer any or all of the Notes pursuant to Rule 144A unless the Transferee
offers and sells such Certificates only to QIBs or to offerees or purchasers
that the Transferee and any person acting on behalf of the Transferee reasonably
believe (as described in paragraph (d)(l) of Rule 144A) is a QIB.
5.    The Transferee has been furnished with all information that it requested
regarding (a) the Notes and distributions thereon and (b) the Indenture.
6.    The Transferee has knowledge in financial and business matters and is
capable of evaluating the merits and risks of an investment in the Notes; the
Transferee has sought such accounting, legal and tax advice as it has considered
necessary to make an informed investment decision; and the Transferee (or any
account or which it is pursuing) is able to bear the economic risk of an
investment in the Notes and can afford a complete loss of such investment.


Exhibit B-1-6



--------------------------------------------------------------------------------





7.    The Transferee is an “accredited investor” as defined in paragraph (1),
(2), (3) or (7) of Rule 501(a) under the 1933 Act.
8.    Either (i) the Transferee is not, and is not acquiring, holding or
transferring the Notes on behalf of or using assets of, an “employee benefit
plan” as defined in section 3(3) of ERISA, a plan described in section
4975(e)(1) of the Code, an entity which is deemed to hold the assets of any such
employee benefit plan or plan pursuant to 29 C.F.R. section 2510.3-101 as
modified by section 3(42) of ERISA (the “Plan Asset Regulations”), which
employee benefit plan, plan or entity is subject to Title I of ERISA or section
4975 of the Code, or a governmental, non-U.S. or church plan which is subject to
any U.S. federal, state, local or other law that is substantially similar to
Title I of ERISA or section 4975 of the Code (“Similar Law”), or (ii) (A) the
Transferee is acquiring a Note other than a Specified Note, (B) as of the date
of the transfer or purchase, the Note is rated at least investment grade, it
believes that such Note is properly treated as indebtedness without substantial
equity features for purposes of the Plan Asset Regulations and agrees to so
treat such Note and (C) the Transferee’s acquisition, holding and disposition of
the Notes will satisfy the requirements of Prohibited Transaction Class
Exemption (“PTCE”) 84-14 (relating to transactions affected by a qualified
professional asset manager), PTCE 90-1 (relating to investments by insurance
company pooled separate accounts), PTCE 91-38 (relating to investments in bank
collective investment funds), PTCE 95-60 (relating to transactions involving
insurance company general accounts), PTCE 96-23 (relating to transactions
directed by an in-house professional asset manager) or the statutory prohibited
transaction exemption for service providers set forth in section 408(b)(17) of
ERISA and Section 4975(d)(20) of the Code or a similar class or statutory
exemption and will not result in a non-exempt prohibited transaction under
section 406 of ERISA or section 4975 of the Code (or, in the case of a
governmental, non-U.S. or church plan subject to Similar Law, will not violate
any such substantially Similar Law).
9.    If the Transferee is acquiring the Notes as a fiduciary or agent for one
or more investor accounts, it represents that it has sole investment discretion
with respect to each such account and it has full power to make the foregoing
acknowledgments, representations, warranties and agreements on behalf of each
such account.
All capitalized terms used but not otherwise defined herein have the respective
meanings assigned thereto in the Indenture, pursuant to which the Notes were
issued.
IN WITNESS WHEREOF, the undersigned has caused this Transferee Certification to
be executed by its duly authorized representative as of the day and year first
above written.
[TRANSFEREE]




By:______________________________________
Name:








Title:






Exhibit B-1-7



--------------------------------------------------------------------------------







Annex A1 to Exhibit B-1
TRANSFEREES OTHER THAN REGISTERED INVESTMENT COMPANIES
1.    As indicated below, the undersigned is the President, Chief Financial
Officer, Senior Vice President or other executive officer of the Transferee.
2.    The Transferee is a “qualified institutional buyer” as that term is
defined in Rule 144A (“Rule 144A”) promulgated under the Securities Act of 1933,
as amended (the “1933 Act”), because (a) the Transferee owned and/or invested on
a discretionary basis at least $_____ in securities [Note to reviewer - the
amount in the previous blank must be at least $100,000,000 unless the Transferee
is a dealer, in which case the amount filled in the previous blank must be at
least $10,000,000.] (except for the excluded securities referred to in paragraph
3 below) as of _____ [specify a date on or since the end of the Transferee’s
most recently ended fiscal year] (such amount being calculated in accordance
with Rule 144A) and (b) the Transferee meets the criteria listed in the category
marked below.
_____ Corporation, etc. The Transferee is an organization described in Section
501(c)(3) of the Internal Revenue Code of 1986, as amended, a corporation (other
than a bank as defined in Section 3(a)(2) of the 1933 Act or a savings and loan
association or other similar institution referenced in Section 3(a)(5)(A) of the
Act), a partnership, or a Massachusetts or similar business trust.
_____ Bank. The Transferee (a) is a national bank or banking institution as
defined in Section 3(a)(2) of the 1933 Act, or any foreign bank or equivalent
institution, acting for its own account or the accounts of other qualified
institutional buyers, and (b) that in the aggregate owns and invests on a
discretionary basis at least $100 million in securities of issuers that are not
affiliated with it and that has an audited net worth of at least $25 million as
demonstrated in its latest annual financial statements, as of a date not more
than 16 months preceding the date of sale under Rule 144A in the case of a U.S.
bank, and not more than 18 months preceding such date of sale for a foreign bank
or equivalent institution.
_____ Savings and Loan. The Transferee is a savings and loan association,
building and loan association, cooperative bank, homestead association or
similar institution referenced in Section 3(a)(5)(A) of the 1933 Act. The
Transferee is supervised and examined by a state or federal authority having
supervisory authority over any such institutions or is a foreign savings and
loan association or equivalent institution and has an audited net worth of at
least $25,000,000 as demonstrated in its latest annual financial statements as
of a date not more than 16 months preceding the date of this certification in
the case of a U.S. savings and loan association or similar institution, and not
more than 18 months preceding the date of this certification in the case of a
foreign savings and loan association or equivalent institution, a copy of which
financial statements is attached hereto.
_____ Broker-dealer. The Transferee is a dealer registered pursuant to Section
15 of the Securities Exchange Act of 1934, as amended (the “1934 Act”).








Exhibit B-1-8



--------------------------------------------------------------------------------





_____ Insurance Company. The Transferee is an insurance company as defined in
Section 2(13) of the 1933 Act, whose primary and predominant business activity
is the writing of insurance or the reinsuring of risks underwritten by insurance
companies and which is subject to supervision by the insurance commissioner or a
similar official or agency of a state, territory or the District of Columbia.
_____ State or Local Plan. The Transferee is a plan established and maintained
by a state, its political subdivisions, or any agency or instrumentality of a
state or its political subdivisions, for the benefit of its employees.
_____ ERISA Plan. The Transferee is an employee benefit plan within the meaning
of Title I of the Employee Retirement Income Security Act of 1974, as amended.
_____ Investment Adviser. The Transferee is an investment adviser registered
under the Investment Advisers Act of 1940, as amended.
_____ Other. The Transferee qualifies as a “qualified institutional buyer” as
defined in Rule 144A on the basis of facts other than those listed in any of the
entries above. If this response is marked, the Transferee must certify on
additional pages, to be attached to this certification, to facts that satisfy
the Servicer that the Transferee is a “qualified institutional buyer” as defined
in Rule 144A.
3.    The term “securities” as used herein does not include (a) securities of
issuers that are affiliated with the Transferee, (b) securities constituting the
whole or part of an unsold allotment to or subscription by the Transferee, if
the Transferee is a dealer, (c) bank deposit notes and certificates of deposit,
(d) loan participations, (e) repurchase agreements, (f) securities owned but
subject to a repurchase agreement and (g) currency, interest rate and commodity
swaps.
4.    For purposes of determining the aggregate amount of securities owned
and/or invested on a discretionary basis by the Transferee, the Transferee used
the cost of such securities to the Transferee and did not include any of the
securities referred to in the preceding paragraph. Further, in determining such
aggregate amount, the Transferee may have included securities owned by
subsidiaries of the Transferee, but only if such subsidiaries are consolidated
with the Transferee in its financial statements prepared in accordance with
generally accepted accounting principles and if the investments of such
subsidiaries are managed under the Transferee’s direction. However, such
securities were not included if the Transferee is a majority-owned, consolidated
subsidiary of another enterprise and the Transferee is not itself a reporting
company under the 1934 Act.
5.    The Transferee acknowledges that it is familiar with Rule 144A and
understands that the Transferor and other parties related to the Notes are
relying and will continue to rely on the statements made herein because one or
more sales to the Transferee may be made in reliance on Rule 144A.
6.    Will the Transferee be purchasing        _____ ____
the Notes only for the Transerree’s        YES NO
own account?








Exhibit B-1-9



--------------------------------------------------------------------------------





If the answer to the foregoing question is “NO”, the Transferee agrees that, in
connection with any purchase of securities sold to the Transferee for the
account of a third party (including any separate account) in reliance on Rule
144A, the Transferee will only purchase for the account of a third party that at
the time is a “qualified institutional buyer” within the meaning of Rule 144A.
In addition, the Transferee agrees that the Transferee will not purchase
securities for a third party unless the Transferee has obtained a current
representation letter from such third party or taken other appropriate steps
contemplated by Rule 144A to conclude that such third party independently meets
the definition of “qualified institutional buyer” set forth in Rule 144A.
The Transferee will notify each of the parties to which this certification is
made of any changes in the information and conclusions herein. Until such notice
is given, the Transferee’s purchase of the Notes will constitute a reaffirmation
of this certification as of the date of such purchase. In addition, if the
Transferee is a bank or savings and loan as provided above, the Transferee
agrees that it will furnish to such parties updated annual financial statements
promptly after they become available.
IN WITNESS WHEREOF, the undersigned has caused this certificate to be executed
by its duly authorized representative this _____ day of _____, _____.


________________________________________        
Print Name of Transferee
By:
Name:
Title:
Date:








Exhibit B-1-10



--------------------------------------------------------------------------------





Annex A2 to Exhibit B-1
REGISTERED INVESTMENT COMPANIES
1.    As indicated below, the undersigned is the President, Chief Financial
Officer or Senior Vice President of the entity purchasing the Notes (the
“Transferee”) or, if the Transferee is part of a Family of Investment Companies
(as defined in paragraph 3 below), is an officer of the related investment
adviser (the “Adviser”).
2.    The Transferee is a “qualified institutional buyer” as that term is
defined in Rule 144A (“Rule 144A”) promulgated under the Securities Act of 1933,
as amended (the “1933 Act”), because (a) the Transferee is an investment company
(a “Registered Investment Company”) registered under the Investment Company Act
of 1940, as amended (the “1940 Act”) and (b) as marked below, the Transferee
alone, or the Transferee’s Family of Investment Companies, owned at least $[Note
to reviewer - the amount in the previous blank must be at least $100,000,000] in
securities (other than the excluded securities referred to in paragraph 4 below)
as of [specify a date on or since the end of the Transferee’s most recently
ended fiscal year]. For purposes of determining the amount of securities owned
by the Transferee or the Transferee’s Family of Investment Companies, the cost
of such securities to the Transferee or the Transferee’s Family of Investment
Companies was used.
_____ The Transferee owned $_____ in securities (other than the excluded
securities referred to in paragraph 4 below) as of the end of the Transferee’s
most recent fiscal year (such amount being calculated in accordance with Rule
144A).
_____ The Transferee is part of a Family of Investment Companies which owned in
the aggregate $_____ in securities (other than the excluded securities referred
to in paragraph 4 below) as of the end of the Transferee’s most recent fiscal
year (such amount being calculated in accordance with Rule 144A).
3.    The term “Family of Investment Companies” as used herein means two or more
Registered Investment Companies except for a unit investment trust whose assets
consist solely of shares of one or more Registered Investment Companies
(provided that each series of a “series company,” as defined in Rule 18f-2 under
the 1940 Act, shall be deemed to be a separate investment company) that have the
same investment adviser (or, in the case of a unit investment trust, the same
depositor) or investment advisers (or depositors) that are affiliated (by virtue
of being majority-owned subsidiaries of the same parent or because one
investment adviser is a majority-owned subsidiary of the other).
4.    The term “securities” as used herein does not include (a) securities of
issuers that are affiliated with the Transferee or are part of the Transferee’s
Family of Investment Companies, (b) bank deposit notes and certificates of
deposit, (c) loan participations, (d) repurchase agreements, (e) securities
owned but subject to a repurchase agreement and (f) currency, interest rate and
commodity swaps.
5.    The Transferee is familiar with Rule 144A and understands that the parties
to which this certification is being made are relying and will continue to rely
on the statements made herein because one or more sales to the Transferee will
be in reliance on Rule 144A. In addition, the Transferee will only purchase for
the Transferee’s own account.




Exhibit B-1-11



--------------------------------------------------------------------------------





6.    The undersigned will notify the parties to which this certification is
made of any changes in the information and conclusions herein. Until such
notice, the Transferee’s purchase of the Purchased Certificates will constitute
a reaffirmation of this certification by the undersigned as of the date of such
purchase.
IN WITNESS WHEREOF, the undersigned has caused this certificate to be executed
by its duly authorized representative this ____ of,.


______________________________________________        
[Print Name of Transferee or Adviser]




By:___________________________________        
Name:
Title:




_____________________________________________    
IF AN ADVISER:




_____________________________________________        
[Print Name of Transferee]


Date:__________________            








Exhibit B-1-12



--------------------------------------------------------------------------------






Exhibit B-2
FORM OF TRANSFEREE CERTIFICATE FOR TRANSFER OF NOTES PURSUANT TO REGULATION S
[Transferee to Receive Regulation S Note]


Issuer
Ditech PLS Advance Trust II

c/o Wilmington Trust, National Association, as Owner Trustee
Rodney Square North
1100 North Market Street
Wilmington, DE 19890


Administrator
Ditech Financial LLC

1100 Virginia Drive
Suite 100A
Ft. Washington PA, 19034


Depositor
Ditech PLS Advance Facility Depositor LLC

c/o Ditech Financial LLC
1100 Virginia Drive
Suite 100A
Ft. Washington PA, 19034


Indenture Trustee
Wells Fargo Bank, N.A.

MAC N9300-070
600 South Fourth Street, 7th Floor
Minneapolis, Minnesota 55479
Attn: Client Manager, Ditech PLS Advance Trust II, Series [ ]


Re:    $[ ] Ditech PLS Advance Trust II Advance Receivable Backed Notes, Series
20__-__, Class ____
Reference is hereby made to the Indenture, dated as of February 9, 2018, and
effective as of February 12, 2018 (as may be amended from time to time, the
“Indenture”), among Ditech PLS Advance Trust II, as Issuer, Ditech Financial
LLC, as Administrator and Servicer, Wells Fargo Bank, N.A., as Indenture
Trustee, Calculation Agent, Paying Agent and Securities Intermediary and Credit
Suisse First Boston Mortgage Capital LLC, as Administrative Agent. Capitalized
terms used but not defined herein shall have the meanings given to them in the
Indenture.
[NOTE: COMPLETE [A] FOR A TRANSFER OF AN INTEREST IN A RULE 144A GLOBAL NOTE TO
A TRANSFEREE THAT TAKES DELIVERY IN THE FORM OF AN INTEREST IN A REGULATION S
GLOBAL NOTE DURING THE DISTRIBUTION COMPLIANCE PERIOD. COMPLETE [B] FOR A
TRANSFER OF AN INTEREST IN A RULE 144A GLOBAL NOTE TO A TRANSFEREE THAT TAKES
DELIVERY IN THE FORM OF AN INTEREST IN A REGULATION S DEFINITIVE NOTE. COMPLETE
[C] FOR A TRANSFER OF AN INTEREST IN A RULE 144A DEFINITIVE NOTE TO A TRANSFEREE
THAT TAKES DELIVERY IN THE FORM OF AN


Exhibit B-2-1



--------------------------------------------------------------------------------





INTEREST IN A REGULATION S GLOBAL NOTE. COMPLETE [D] FOR A TRANSFER OF AN
INTEREST IN A RULE 144A DEFINITIVE NOTE TO A TRANSFEREE THAT TAKES DELIVERY IN
THE FORM OF A REGULATION S DEFINITIVE NOTE. COMPLETE [E] FOR A TRANSFER OF AN
INTEREST IN A REGULATION S GLOBAL NOTE TO A TRANSFEREE THAT TAKES DELIVERY IN
THE FORM OF AN INTEREST IN A REGULATION S DEFINITIVE NOTE. COMPLETE [F] FOR A
TRANSFER OF AN INTEREST IN REGULATION S DEFINITIVE NOTE TO A TRANSFEREE THAT
TAKES DELIVERY IN THE FORM OF AN INTEREST IN A REGULATION S GLOBAL NOTE.
COMPLETE [G] FOR A TRANSFER OF AN INTEREST IN A REGULATION S DEFINITIVE NOTE TO
A TRANSFEREE THAT TAKES DELIVERY IN THE FORM OF A REGULATION S DEFINITIVE NOTE.]
[A]    This letter relates to _____ principal amount of Notes that are held in
the form of a beneficial interest in a Regulation S Global Note (ISIN No. _____)
(CUSIP No. _____) in the name of (the “Transferor”) through [Euroclear]
[Clearstream], which in turn holds through the Depository. The Transferor has
requested a transfer of such beneficial interest in the Notes for a beneficial
interest in a Rule 144A Global Note (CUSIP No. _____) in the name of _____ (the
“Transferee”), to be held through the Depository. Delivered herewith is a
Transferee Certification completed by the Transferee.
[B]    This letter relates to _____ principal amount of Notes that are held in
the form of a beneficial interest in a Regulation S Global Note (ISIN No. _____)
(CUSIP No. _____) in the name of (the “Transferor”) through [Euroclear]
[Clearstream], which in turn holds through the Depository. The Transferor has
requested a transfer of such beneficial interest in the Notes for a Rule 144A
Definitive Note (CUSIP No. _____) in the name of _____ (the “Transferee”),
pursuant to Section 6.5 of the Indenture. Delivered herewith is a Transferee
Certification completed by the Transferee.
[C]    This letter relates to a Regulation S Definitive Note (ISIN No. _____)
(CUSIP No. _____) in the principal amount of _____ in the name of _____ (the
“Transferor”). The Transferor has requested a transfer of such Note for a
beneficial interest in a Rule 144A Global Note (CUSIP No. _____) in the name of
_____ (the “Transferee”), to be held through the Depository. Delivered herewith
is a Transferee Certification completed by the Transferee.
[D]    This letter relates to a Regulation S Definitive Note (ISIN No. _____)
(CUSIP No. _____) in the principal amount of _____ in the name of _____ (the
“Transferor”). The Transferor has requested a transfer of such Note for a Rule
144A Definitive Note (CUSIP No. _____) in the name of (the “Transferee”)
pursuant to Section 6.5 of the Indenture. Delivered herewith is a Transferee
Certification completed by the Transferee.
[E]    This letter relates to _____ principal amount of Notes that are held in
the form of a beneficial interest in a Rule 144A Global Note (CUSIP No. _____)
in the name of _____ (the “Transferor”) through the Depository. The Transferor
has requested a transfer of such beneficial interest in the Notes for a Rule
144A Definitive Note (CUSIP No. _____) in the name of _____ (the “Transferee”)
pursuant to Section 6.5 of the Indenture. Delivered herewith in a Transferee
Certification completed by the Transferee.








Exhibit B-2-2



--------------------------------------------------------------------------------





[F]    This letter relates to a Rule 144A Definitive Note (CUSIP No. _____) in
the principal amount of _____ in the name of _____ (the “Transferor”). The
Transferor has requested a transfer of such Note for a beneficial interest in a
Rule 144A Global Note (CUSIP No. _____) in the name of _____ (the “Transferee”),
to be held through the Depository. Delivered herewith is a Transferee
Certification completed by the Transferee.
[G]    This letter relates to a Rule 144A Definitive Note (CUSIP No. _____) in
the principal amount of _____ in the name of _____ (the “Transferor”). The
Transferor has requested a transfer of such Notes for another Rule 144A
Definitive Note (CUSIP No. _____) in the name of _____ (the “Transferee”)
pursuant to Section 6.5 of the Indenture. Delivered herewith is a Transferee
Certification completed by the Transferee.
In connection with such request, and in respect of such Notes, the Transferor
does hereby certify that such Notes are being transferred in accordance with (i)
the transfer restrictions set forth in the Indenture and the Notes, and that:
(i)    the offer of the Notes was not made to a person in the United States;
(ii)    at the time the buy order was originated, the Transferee was outside the
United States or the Transfer and any person acting on its behalf reasonably
believed that the Transferee was outside the United States
(iii)    no directed selling efforts have been made in contravention of the
requirements of Rule 903 or 904 of Regulation S, as applicable;
(iv)    the transaction is not part of a plan or scheme to evade the
registration requirements of the United States Securities Act of 1933, as
amended (the “Securities Act”); and
(v)    the Transferee is not a U.S. person.
If the Transferor is the Noteholder of a Regulation S Note (or an interest
therein) and intends to transfer such Note (or such interest) to the Transferee
taking delivery of such Note (or such interest) in the form of a Restricted Note
(or interest therein), the Transferor hereby certifies that the transfer is
being made after the end of the Distribution Compliance Period.








Exhibit B-2-3



--------------------------------------------------------------------------------







The certificate and the statements contained herein are made for your benefit.


________________________________________            
Print Name of Transferee
By:
Name:
Title:
Date:








Exhibit B-2-4



--------------------------------------------------------------------------------







TRANSFEREE CERTIFICATION
Issuer
Ditech PLS Advance Trust II

c/o Wilmington Trust, National Association, as Owner Trustee
Rodney Square North
1100 North Market Street
Wilmington, DE 19890


Administrator    Ditech Financial LLC
1100 Virginia Drive
Suite 100A
Ft. Washington PA, 19034


Depositor    Ditech PLS Advance Facility Depositor LLC
c/o Ditech Financial LLC
1100 Virginia Drive
Suite 100A
Ft. Washington PA, 19034


Indenture Trustee    Wells Fargo Bank, N.A.
MAC N9300-070
600 South Fourth Street, 7th Floor
Minneapolis, Minnesota 55479
Attn: Client Manager, Ditech PLS Advance Trust II, Series [ ]


Re:    $[ ] Ditech PLS Advance Trust II Advance Receivable Backed Notes, Series
20__-__, Class ____
Reference is hereby made to the Indenture, dated as of February 9, 2018, and
effective as of February 12, 2018 (as may be amended from time to time, the
“Indenture”), among Ditech PLS Advance Trust II, as Issuer, Ditech Financial
LLC, as Administrator and Servicer, Wells Fargo Bank, N.A., as Indenture
Trustee, Calculation Agent, Paying Agent and Securities Intermediary and Credit
Suisse First Boston Mortgage Capital LLC, as Administrative Agent. Capitalized
terms used but not defined herein shall have the meanings given to them in the
Indenture.
The undersigned (the “Transferee”) intends to purchase $_____ Note Balance of
Class _____ Notes (the “Notes”) from the Transferor named in the Transfer
Certificate to which this Transferee Certification is attached. In connection
with the registration of the transfer of such Notes, the Transferee hereby
executes and delivers to each of you this “Transferee Certification” in which
the Transferee certifies to each of you the information set forth herein.
1.    The Transferee (i) is acquiring such Notes in an offshore transaction in
accordance with Rule 904 of Regulation S, (ii) is acquiring such Notes for its
own account, (iii) is not acquiring, and has not entered into any discussions
regarding its acquisition of, such Notes while it is in the United States


Exhibit B-2-5



--------------------------------------------------------------------------------





of America or any of its territories or possessions, (iv) understands that such
Notes are being sold without registration under the Securities Act by reason of
an exemption that depends, in part, on the accuracy of these representations,
(v) understands that such Notes may not, absent an applicable exemption, be
transferred without registration and/or qualification under the Securities Act
and applicable state securities laws and the laws of any other applicable
jurisdiction and (vi) understands that prior to the end of the Distribution
Compliance Period, interests in a Regulation S Note may only be held through
Euroclear or Clearstream.
2.    The Transferee understands that the Notes have not been registered under
the Securities Act and, therefore, cannot be offered or sold in the United
States or to U.S. persons (as defined in Rule 902(k) promulgated under the
Securities Act) unless they are registered under the Securities Act or unless an
exemption from registration is available. Accordingly, the certificates
representing the Notes will bear a legend stating that the Notes have not been
registered under the Securities Act and setting forth certain of the
restrictions on transfer of the Notes. The Transferee understands that the
Issuer has no obligation to register the Notes under the Securities Act or to
comply with the requirements for any exemption from the registration
requirements of the Securities Act.
3.    The Transferee understands that the Notes (or any interest therein) may be
resold, pledged or transferred only (a) to a person whom the Transferee
reasonably believes after due inquiry is, and who has certified that it is, a
“qualified institutional buyer” (a “QIB”) that purchases for its own account or
for the account of a QIB to whom notice is given that the resale, pledge or
transfer is being made in reliance on Rule 144A or (b) to a transferee that is a
non-U.S. person acquiring such interest in an “offshore transaction” (as defined
in Regulation S) in compliance with the provisions of Regulation S, if the
transfer is otherwise made in accordance with any applicable securities laws of
any state of the United States or any other relevant jurisdiction. In addition,
such transfer may be subject to additional restrictions and is subject to
compliance with certain procedures, as set forth in Section 6.5 of the Indenture
referred to above.
4.    The Transferee has been furnished with all information that it requested
regarding (a) the Notes and distributions thereon and (b) the Indenture.
5.    The Transferee has knowledge in financial and business matters and is
capable of evaluating the merits and risks of an investment in the Notes; the
Transferee has sought such accounting, legal and tax advice as it has considered
necessary to make an informed investment decision; and the Transferee (or any
account or which it is pursuing) is able to bear the economic risk of an
investment in the Notes and can afford a complete loss of such investment.
6.    [For Notes other than Specified Notes (unless otherwise specified in the
related Supplement)] Either (i) the Transferee is not, and is not acquiring,
holding or transferring the Notes on behalf of or with assets of, an “employee
benefit plan” as defined in section 3(3) of ERISA, a plan described in section
4975(e)(1) of the Code, an entity which is deemed to hold the assets of any such
employee benefit plan or plan pursuant to 29 C.F.R. Section 2510.3-101 as
modified by section 3(42) of ERISA (the “Plan Asset Regulations”), which
employee benefit plan, plan or entity is subject to Title I of ERISA or section
4975 of the Code, or a governmental, non-U.S. or church plan which is subject to
any U.S. federal, state, local or other law that is substantially similar to
Title I of ERISA or section 4975 of the Code (“Similar Law”), or (ii) (A) as of
the date of the transfer or purchase, the Note is rated at least investment
grade, it believes that such Note is properly treated as indebtedness without
substantial equity features for purposes of the Plan Asset Regulations and
agrees to so treat such Note and (B) the


Exhibit B-2-6



--------------------------------------------------------------------------------





Transferee’s acquisition, holding and disposition of the Notes will satisfy the
requirements of Prohibited Transaction Class Exemption (“PTCE”) 84-14 (relating
to transactions affected by a qualified professional asset manager), PTCE 90-1
(relating to investments by insurance company pooled separate accounts), PTCE
91-38 (relating to investments in bank collective investment funds), PTCE 95-60
(relating to transactions involving insurance company general accounts), PTCE
96-23 (relating to transactions directed by an in-house professional asset
manager) or the statutory prohibited transaction exemption for service providers
set forth in Section 408(b)(17) of ERISA and Section 4975(d)(20) of the Code or
a similar class or statutory exemption and will not result in a non-exempt
prohibited transaction under section 406 of ERISA or section 4975 of the Code
(or, in the case of a governmental, non-U.S. or church plan subject to Similar
Law, will not violate any such substantially Similar Law). [For Specified Notes
(unless otherwise specified in the related Supplement)] The Transferee is not,
and is not acquiring, holding or transferring the Notes on behalf of or with
assets of, an “employee benefit plan” as defined in section 3(3) of ERISA, a
plan described in section 4975(e)(1) of the Code, an entity which is deemed to
hold the assets of any such employee benefit plan or plan pursuant to 29 C.F.R.
Section 2510.3-101 as modified by section 3(42) of ERISA, which employee benefit
plan, plan or entity is subject to Title I of ERISA or section 4975 of the Code,
or a governmental, non-U.S., or church plan which is subject to any Similar Law.
7.    All capitalized terms used but not otherwise defined herein have the
respective meanings assigned thereto in the Indenture, pursuant to which the
Notes were issued.








Exhibit B-2-7



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the undersigned has caused this Transferee Certification to
be executed by its duly authorized representative as of the day and year first
above written.
[TRANSFEREE]




By:________________________________________    
Name:
Title:








Exhibit B-2-8



--------------------------------------------------------------------------------






Exhibit C
VERIFICATION AGENT PROCEDURES


Verification Agent Procedures will be performed on each funding date, monthly
and quarterly basis in accordance with the requirements set forth below.
i.
Funding Date Procedures - four per month

a.
Ensure that all of previous day’s wire and transfers were enacted properly by
all parties.

b.
Verify funding report balances to prior month’s similar funding report.

c.
Ensure that current funding date report activity is calculated based on accurate
advance rates

d.
Verify Sales Notice matches funding report.

e.
Provide sign-off of funding date to all parties.

f.
Tie funding date activity to recovery backup provided by Servicer



ii.
Monthly Procedures

a.
Manufactured Housing (MH) and Home Equity (HE) Delinquency Advances

The following procedures will be performed on 5 Trusts from Schedule VIII and
Schedule IX of the Receivables Loan Agreement.
i.
Delinquency advance calculation for each trust:

1.
MH only -- Agree the trust account collections to the calculated remittance
using the Advance Facility reports and other reports provide by Servicer.

2.
HE and MH - Agree the calculated remittance to scheduled principal, scheduled
interest, payoffs, and liquidations from backup provided by Servicer.

ii.
HE and MH -- For each selected trust, agree 5 days of collections deposited to
the collection account from the Corporate Account using Bank Statements and
collection account support.

iii.
MH only -- Recoveries:

1.
Agree 5 recoveries to servicing activities to validate FIFO reimbursement using
screen shots of Servicer’s system provided.

2.
Note if the recoveries were not applied in a FIFO reimbursement manner.

iv.
MH only -- For 5 loans agree the posting of cash for liquidated and PIF loans to
screen shots of Servicer’s system.

v.
MH only - For non-recoverable advances or charged off loans, note the
reimbursement is from general funds in the respective Collection Account (top of
waterfall).



iii.
Quarterly Procedures

a.
Manufactured Housing (MH) and Home Equity (HE) Protective Advances

The following procedures will be performed on 10 Trusts from Schedule X, XI and
XII of the Receivables Loan Agreement on a quarterly basis.


Exhibit C-1



--------------------------------------------------------------------------------





i.
HE and MH - For 5 loan level advances agree the invoice with disbursement
activity via appropriate servicing system backup.

1.
To include backup activity for Check, ACH, Money Order or any other payment
methods selected above.

2.
Check reasonableness of amounts detailed in backup provided for Protective
Advances selected.

ii.
HE and MH - Recovery Activity:

1.
Agree 5 consecutive days of recovery activity to source documentation for the
period.

2.
Note any amounts collected from servicing system that have not been deposited to
the trust account.

3.
For the selected Trust agree the recovery amount to the trust remittance
activity.

iii.
HE and MH - For not more than 5 liquidated loans, agree the recovery of advances
from the liquidation proceeds Corporate and Protective Recoveries File and
servicing system screen shots.

iv.
HE and MH - Agree Green Tree’s General Ledger reconciliations for servicing
advances using Green Tree General Ledger Account Reconciliation Format, Green
Tree GL Balance Report, and GL source documentation.

b.
MH only -- For a total of 15 loan level manufactured housing protective advances
aged more than 150 days, agree the recovery data to the monthly remittance
information provided.

c.
Manufactured Housing (MH) and Home Equity (HE) Delinquency Advances

i.
Stop Advance

1.
Verify 10 new stop advance loans are stops consistent with Servicer’s stop
advance policies.

2.
Document any changes made to Servicer’s current stop advance policies.

3.
Verify that all loans designated stop advance have no advances remitted after
the stop advance date

d.
Bank Account Reconciliation:

1.
Review clearing/suspense account bank reconciliation exceptions list noting any
un-reconciled differences or unusual items for significant amounts.

e.
Obtain the loan level detail borrowing base files and $0 UPB Green Tree Query
Report and perform procedures below:

i.
Note any outstanding advance balances on loans with zero UPB.

ii.
Note any amounts written-off and verify amount was able to be repaid from excess
Green Tree funds in Advance Trust Account.

f.
For applicable 1st lien real estate loans, verify that property valuations have
been ordered in a timely manner.

i.
For a total of 15 loans that are more than 90 days delinquent, verify that a
valid BPO/AVM has been ordered and matches servicing system backup if
applicable. ii. Note any exceptions.    



Exhibit C-2



--------------------------------------------------------------------------------






Exhibit D
FORM OF ADDITIONAL TRANSFEREE CERTIFICATION REQUIRED UNDER SECTION 6.5(M) OF THE
INDENTURE
TRANSFEREE CERTIFICATION
Issuer
Ditech PLS Advance Trust II

c/o Wilmington Trust, National Association, as Owner Trustee
Rodney Square North
1100 North Market Street
Wilmington, DE 19890


Administrator
Ditech Financial LLC

1100 Virginia Drive
Suite 100A
Ft. Washington PA, 19034


Depositor
Ditech PLS Advance Facility Depositor LLC

c/o Ditech Financial LLC
1100 Virginia Drive
Suite 100A
Ft. Washington PA, 19034


Indenture Trustee
Wells Fargo Bank, N.A.

MAC N9300-070
600 South Fourth Street, 7th Floor
Minneapolis, Minnesota 55479
Attn: Client Manager, Ditech PLS Advance Trust II, Series [ ]


Re:    $[ ] Ditech PLS Advance Trust II Advance Receivable Backed Notes, Series
20__-__, Class ____


Reference is hereby made to the Indenture, dated as of February 9, 2018, and
effective as of February 12, 2018 (as may be amended from time to time, the
“Indenture”), among Ditech PLS Advance Trust II, as Issuer, Ditech Financial
LLC, as Administrator and Servicer, Wells Fargo Bank, N.A., as Indenture
Trustee, Calculation Agent, Paying Agent and Securities Intermediary and Credit
Suisse First Boston Mortgage Capital LLC, as Administrative Agent. Capitalized
terms used but not defined herein shall have the meanings given to them in the
Indenture.
The undersigned (the “Transferee”) intends to purchase a beneficial interest in
a Class 1 Specified Note representing $_____ principal balance of a Class 1
Specified Note from _____ [the Transferor named in the Transfer Certificate to
which this Transferee Certification is attached]. In connection with the
transfer of such beneficial interest in a Class 1 Specified Note (the
“Transfer”), the Transferee does hereby certify that:


Exhibit D-1



--------------------------------------------------------------------------------





(i)    Either (a) it is not and will not become for U.S. federal income tax
purposes a partnership, Subchapter S corporation or grantor trust (each such
entity a “flow-through entity”) or (b) if it is or becomes a flow-through
entity, then (I) none of the direct or indirect beneficial owners of any of the
interests in such flow-through entity has or ever will have more than 50% of the
value of its interest in such flow-through entity attributable to the beneficial
interest of such flow-through entity in the Notes, other interest (direct or
indirect) in the Issuer, or any interest created under the Indenture and (II) it
is not and will not be a principal purpose of the arrangement involving the
flow-through entity’s beneficial interest in any Class 1 Specified Note to
permit any partnership to satisfy the 100-partner limitation of Section
1.7704-1(h)(1)(ii) of the Treasury Regulations necessary for such partnership
not to be classified as a publicly traded partnership under the Internal Revenue
Code.
(ii)    It is not acquiring any beneficial interest in the Class 1 Specified
Note and it will not sell, transfer, assign, participate, or otherwise dispose
of any or beneficial interest in the Class 1 Specified Note and it will not
cause any beneficial interest in the Class 1 Specified Note to be marketed, in
each case on or through an “established securities market” or a “secondary
market (or the substantial equivalent thereof),” each within the meaning of
Section 7704(b) of the Internal Revenue Code, including, without limitation, an
interdealer quotation system that regularly disseminates firm buy or sell
quotations.
(iii)    Its beneficial interest in the Class 1 Specified Notes is not and will
not be in an amount that is less than the minimum denomination for the Class 1
Specified Notes set forth in the Indenture, and it does not and will not hold
any beneficial interest in the Class 1 Specified Note on behalf of any Person
whose beneficial interest in the Class 1 Specified Note is in an amount that is
less than the minimum denomination for the Class 1 Specified Notes set forth in
the Indenture. It will not sell, transfer, assign, participate, or otherwise
dispose of any beneficial interest in the Class 1 Specified Note or enter into
any financial instrument or contract the value of which is determined by
reference in whole or in part to any Class 1 Specified Note, in each case if the
effect of doing so would be that the beneficial interest of any Person in a
Class 1 Specified Note would be in an amount that is less than the minimum
denomination for the Class 1 Specified Notes set forth in the Indenture.
(iv)    It will not transfer any beneficial interest in the Class 1 Specified
Note (directly, through a participation thereof, or otherwise) unless, prior to
the transfer, the transferee shall have executed and delivered to the Indenture
Trustee and the Note Registrar, and any of their respective successors or
assigns, a Transferee Certification substantially in the form of Exhibit E of
the Indenture.
(v)    It will not use the Class 1 Specified Note as collateral for the issuance
of any securities that could cause the Trust to become subject to taxation as a
taxable mortgage pool taxable as a corporation, publicly traded partnership
taxable as a corporation or association taxable as a corporation, each for U.S.
federal income tax purposes, provided that it may engage in any repurchase
transaction (repo) the subject matter of which is a Class 1 Specified Note,
provided the terms of such repurchase transaction are generally consistent with
prevailing market practice.


Exhibit D-2



--------------------------------------------------------------------------------





(vi)    It will not take any action and will not allow any other action that
could cause the Trust to become taxable as a corporation for U.S. federal income
tax purposes.
(vii)    The Transferee understands that tax counsel to the Trust has provided
an opinion substantially to the effect that the Trust will not be taxable as a
corporation for U.S. federal income tax purposes and that the validity of such
opinion is dependent in part on the accuracy of the representations herein.
(viii)    This Transferee Certification has been duly executed and delivered and
constitutes the legal, valid and binding obligation of the Transferee,
enforceable against the Transferee in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws or equitable principles affecting the enforcement of
creditors’ rights generally and general principles of equity, and
indemnification sought in respect of securities laws violations may be limited
by public policy.
(ix)    It acknowledges that the Depositor, the Issuer, the Trustee, the Note
Registrar and others will rely on the truth and accuracy of the foregoing
representations and warranties, and agrees that if it becomes aware that any of
the foregoing made by it or deemed to have been made by it are no longer
accurate, it shall promptly notify the Issuer.
THE UNDERSIGNED HEREBY ACKNOWLEDGES THAT ANY TRANSFER TO OR BY THE UNDERSIGNED
IN VIOLATION OF ANY OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE
VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO OR BY THE
TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE
INDENTURE TRUSTEE, THE NOTE REGISTRAR OR ANY OTHER PERSON.
[TRANSFEREE]




By:_____________________________________    
Name:
Title:








Exhibit D-3



--------------------------------------------------------------------------------






Exhibit E
FORM OF ADDITIONAL TRANSFEREE CERTIFICATION REQUIRED UNDER SECTION 6.5(N) OF THE
INDENTURE
TRANSFEREE CERTIFICATION
Issuer
Ditech PLS Advance Trust II

c/o Wilmington Trust, National Association, as Owner Trustee
Rodney Square North
1100 North Market Street
Wilmington, DE 19890


Administrator
Ditech Financial LLC

1100 Virginia Drive
Suite 100A
Ft. Washington PA, 19034


Depositor
Ditech PLS Advance Facility Depositor LLC

c/o Ditech Financial LLC
1100 Virginia Drive
Suite 100A
Ft. Washington PA, 19034


Indenture Trustee
Wells Fargo Bank, N.A.

MAC N9300-070
600 South Fourth Street, 7th Floor
Minneapolis, Minnesota 55479
Attn: Client Manager, Ditech PLS Advance Trust II, Series [ ]


Re:    $[ ] Ditech PLS Advance Trust II Advance Receivable Backed Notes, Series
20__-__, Class ____


Reference is hereby made to the Indenture, dated as of February 9, 2018, and
effective as of February 12, 2018 (as may be amended from time to time, the
“Indenture”), among Ditech PLS Advance Trust II, as Issuer, Ditech Financial
LLC, as Administrator and Servicer, Wells Fargo Bank, N.A., as Indenture
Trustee, Calculation Agent, Paying Agent and Securities Intermediary and Credit
Suisse First Boston Mortgage Capital LLC, as Administrative Agent. Capitalized
terms used but not defined herein shall have the meanings given to them in the
Indenture.
The undersigned (the “Transferee”) intends to purchase a beneficial interest in
a Class 2 Specified Note representing $_____ principal balance of a Class 2
Specified Note from _____ [the Transferor named in the Transfer Certificate to
which this Transferee Certification is attached]. In connection with the
transfer of such beneficial interest in a Class 2 Specified Note (the
“Transfer”), the Transferee does hereby certify that:


Exhibit E-1



--------------------------------------------------------------------------------





(i)    Either (a) it is not and will not become for U.S. federal income tax
purposes a partnership, Subchapter S corporation or grantor trust (each such
entity a “flow-through entity”) or (b) if it is or becomes a flow-through
entity, then (I) none of the direct or indirect beneficial owners of any of the
interests in such flow-through entity has or ever will have more than 50% of the
value of its interest in such flow-through entity attributable to the beneficial
interest of such flow-through entity in the Notes, other interest (direct or
indirect) in the Issuer, or any interest created under the Indenture and (II) it
is not and will not be a principal purpose of the arrangement involving the
flow-through entity’s beneficial interest in any Class 2 Specified Note to
permit any partnership to satisfy the 100-partner limitation of Section
1.7704-1(h)(1)(ii) of the Treasury Regulations necessary for such partnership
not to be classified as a publicly traded partnership under the Internal Revenue
Code.
(ii)    It is not acquiring any beneficial interest in the Class 2 Specified
Note and it will not sell, transfer, assign, participate, or otherwise dispose
of any or beneficial interest in the Class 2 Specified Note and it will not
cause any beneficial interest in the Class 2 Specified Note to be marketed, in
each case on or through an “established securities market” or a “secondary
market (or the substantial equivalent thereof),” each within the meaning of
Section 7704(b) of the Internal Revenue Code, including, without limitation, an
interdealer quotation system that regularly disseminates firm buy or sell
quotations.
(iii)    Its beneficial interest in the Class 2 Specified Notes is not and will
not be in an amount that is less than the minimum denomination for the Class 2
Specified Notes set forth in the Indenture, and it does not and will not hold
any beneficial interest in the Class 2 Specified Note on behalf of any Person
whose beneficial interest in the Class 2 Specified Note is in an amount that is
less than the minimum denomination for the Class 2 Specified Notes set forth in
the Indenture. It will not sell, transfer, assign, participate, or otherwise
dispose of any beneficial interest in the Class 2 Specified Note or enter into
any financial instrument or contract the value of which is determined by
reference in whole or in part to any Class 2 Specified Note, in each case if the
effect of doing so would be that the beneficial interest of any Person in a
Class 2 Specified Note would be in an amount that is less than the minimum
denomination for the Class 2 Specified Notes set forth in the Indenture.
(iv)    It will not transfer any beneficial interest in the Class 2 Specified
Note (directly, through a participation thereof, or otherwise) unless, prior to
the transfer, the transferee shall have executed and delivered to the Indenture
Trustee and the Note Registrar, and any of their respective successors or
assigns, a Transferee Certification substantially in the form of Exhibit F of
the Indenture.
(v)    It will not use the Class 2 Specified Note as collateral for the issuance
of any securities that could cause the Trust to become subject to taxation as a
taxable mortgage pool taxable as a corporation, publicly traded partnership
taxable as a corporation or association taxable as a corporation, each for U.S.
federal income tax purposes, provided that it may engage in any repurchase
transaction (repo) the subject matter of which is a Class 2 Specified Note,
provided the terms of such repurchase transaction are generally consistent with
prevailing market practice.


Exhibit E-2



--------------------------------------------------------------------------------





(vi)    It will not take any action and will not allow any other action that
could cause the Trust to become taxable as a corporation for U.S. federal income
tax purposes.
(vii)    It is a “United States person,” as defined in Section 7701(a)(30) of
the Internal Revenue Code and will not transfer to, or cause such Class 2
Specified Note to be transferred to, any person other than a “United States
person,” as defined in Section 7701(a)(30) of the Internal Revenue Code.
(viii)    The Transferee understands that tax counsel to the Trust has provided
an opinion substantially to the effect that the Trust will not be taxable as a
corporation for U.S. federal income tax purposes and that the validity of such
opinion is dependent in part on the accuracy of the representations herein.
(ix)    This Transferee Certification has been duly executed and delivered and
constitutes the legal, valid and binding obligation of the Transferee,
enforceable against the Transferee in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws or equitable principles affecting the enforcement of
creditors’ rights generally and general principles of equity, and
indemnification sought in respect of securities laws violations may be limited
by public policy.
(x)    It acknowledges that the Depositor, the Issuer, the Trustee, the Note
Registrar and others will rely on the truth and accuracy of the foregoing
representations and warranties, and agrees that if it becomes aware that any of
the foregoing made by it or deemed to have been made by it are no longer
accurate, it shall promptly notify the Issuer.
THE UNDERSIGNED HEREBY ACKNOWLEDGES THAT ANY TRANSFER TO OR BY THE UNDERSIGNED
IN VIOLATION OF ANY OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE
VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO OR BY THE
TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE
INDENTURE TRUSTEE, THE NOTE REGISTRAR OR ANY OTHER PERSON.
[TRANSFEREE]




By:_______________________________    
Name:
Title:








Exhibit E-3



--------------------------------------------------------------------------------






Exhibit F-1
AUTHORIZED REPRESENTATIVES OF THE INDENTURE TRUSTEE, CALCULATION AGENT, PAYING
AGENT AND SECURITIES INTERMEDIARY
Name
Title
Signature
Mark DeFabio
VP
 /s/ Mark DeFabio
Barry Akers
VP
 /s/ Barry Akers
Cleon Kelly
AVP
 /s/ Cleon Kelly







Exhibit F-1-1



--------------------------------------------------------------------------------






Exhibit F-2
AUTHORIZED REPRESENTATIVES OF THE ADMINISTRATOR AND THE SERVICER
Name
Title
Signature
Patricia Hobbib
SVP and Secretary
 /s/ Patricia Hobbib
Cheryl A. Collins
SVP and Treasurer
 /s/ Cheryl A. Collins
Kimberly A. Perez
SVP and Chief Accounting Officer
 /s/ Kimberly A. Perez









Exhibit F-2-1



--------------------------------------------------------------------------------






Exhibit F-3
AUTHORIZED REPRESENTATIVES OF THE ADMINISTRATIVE AGENT
Name
Title
Signature
Margaret D. Dellafera
Vice President
 /s/ Margaret D. Dellafera
Kwaw de Graft-Johnson
Vice President
 /s/ Kwaw de Graft-Johnson
Elie Chau
Vice President
 /s/ Elie Chau









Exhibit F-3-1



--------------------------------------------------------------------------------






Exhibit F-4
AUTHORIZED REPRESENTATIVES OF THE ISSUER
See attached.




Exhibit F-4-1



--------------------------------------------------------------------------------










Name
Office
Signature
William J. Farrell
Executive Vice President
 /s/ William J. Farrell
Patric J. Tadie
Group Vice President
 /s/ Patric J. Tadie
John M. Beeson, Jr.
Senior Vice President
 /s/ John M. Beeson, Jr.
Cynthia L. Corliss
Senior Vice President
/s/ Cynthia L. Corliss
Lon P. LeClair
Senior Vice President
 /s/ Lon P. LeClair
Jean-Christopher R. Schroeder
Senior Vice President
 /s/ Jean-Christopher R. Schroeder
Matthew J. McAfee
Group Vice President
 /s/ Matthew J. McAfee
Robert Barnett III
Administrative Vice President
 /s/ Robert Barnett III
Nadine L. Black
Administrative Vice President
 /s/ Nadine L. Black
Robert D. Brown
Administrative Vice President
 /s/ Robert D. Brown
Steven M. Cimalore
Administrative Vice President
 /s/ Steven M. Cimalore
John A. Hayes, III
Administrative Vice President
 /s/ John A. Hayes, III
Tira L. Johnson
Administrative Vice President
 /s/ Tira L. Johnson





--------------------------------------------------------------------------------





Edward C. Jones, Jr.
Administrative Vice President
 /s/ Edward C. Jones, Jr.
Jason L. Kyler
Administrative Vice President
 /s/ Jason L. Kyler
Roseline K. Maney
Administrative Vice President
 /s/ Roseline K. Maney
Jennifer E. Matz
Administrative Vice President
 /s/ Jennifer E. Matz
Christopher J. Monigle
Administrative Vice President
 /s/ Christopher J. Monigle
Timothy Mowdy
Administrative Vice President
 /s/ Timothy Mowdy
Sandra R. Ortiz
Administrative Vice President
 /s/ Sandra R. Ortiz
Mary Kay Pupillo
Administrative Vice President
 /s/ Mary Kay Pupillo
Nicholas D. Tally
Administrative Vice President
 /s/ Nicholas D. Tally
David A. Vanaskey, Jr.
Administrative Vice President
 /s/ David A. Vanaskey, Jr.
Nicholas A. Adams
Vice President
 /s/ Nicholas A. Adams
Adnan Ahmad
Vice President
 /s/ Adnan Ahmad
Dara Alderton
Vice President
 /s/ Dara Alderton
Hsiao (Ling) Amoroso
Vice President
 /s/ Hsiao (Ling) Amoroso



2



--------------------------------------------------------------------------------





Mary E. Anderson
Vice President
 /s/ Mary E. Anderson
Beth Andrews
Vice President
 /s/ Beth Andrews
M. Anthony Argenio
Vice President
 /s/ M. Anthony Argenio
Mary Alice Avery
Vice President
 /s/ Mary Alice Avery
David Bagley
Vice President
 /s/ David Bagley
Joseph Baker
Vice President
 /s/ Joseph Baker
Robert W. Bilodeau
Vice President
 /s/ Robert W. Bilodeau
Robert H. Bockrath, II
Vice President
 /s/ Robert H. Bockrath, II
Felicia M. Boyer
Vice President
 /s/ Felicia M. Boyer
Mark H. Brzoska
Vice President
 /s/ Mark H. Brzoska
Brian Buchanan
Vice President
 /s/ Brian Buchanan
Jason Buechele
Vice President
 /s/ Jason Buechele
William Cardozo
Vice President
 /s/ William Cardozo
Joseph Clark
Vice President
 /s/ Joseph Clark



3



--------------------------------------------------------------------------------





Dorri Costello
Vice President
 /s/ Dorri Costello
Deborah M. Daniello
Vice President
 /s/ Deborah M. Daniello
Drew H. Davis
Vice President
 /s/ Drew H. Davis
Robert Randall Deen
Vice President
 /s/ Robert Randall Deen
James C. Deitrick
Vice President
 /s/ James C. Deitrick
John T. Deleray
Vice President
 /s/ John T. Deleray
Patrick J. Donahue
Vice President
 /s/ Patrick J. Donahue
Robert J. Donaldson
Vice President
 /s/ Robert J. Donaldson
Cynthia Duke
Vice President
 /s/ Cynthia Duke
Kevin M. Ebert
Vice President
 /s/ Kevin M. Ebert
Michael T. Edgington
Vice President
 /s/ Michael T. Edgington
Donald E. Evans, Jr.
Vice President
 /s/ Donald E. Evans, Jr.
Patricia A. Evans
Vice President
 /s/ Patricia A. Evans
Joseph B. Feil
Vice President
 /s/ Joseph B. Feil



4



--------------------------------------------------------------------------------





Peter F. Finkel
Vice President
 /s/ Peter F. Finkel
Nancy L. George
Vice President
 /s/ Nancy L. George
Gregory Golden
Vice President
 /s/ Gregory Golden
Jared J. Grunig
Vice President
 /s/ Jared J. Grunig
Donald C. Hargadon
Vice President
 /s/ Donald C. Hargadon
Gregory Hasty
Vice President
 /s/ Gregory Hasty
William M. Hearn
Vice President
 /s/ William M. Hearn
Thomas Herring, Jr.
Vice President
 /s/ Thomas Herring, Jr.
Charles Hicks
Vice President
 /s/ Charles Hicks
Garry Hills
Vice President
 /s/ Garry Hills
Robert P. Hines, Jr.
Vice President
 /s/ Robert P. Hines, Jr.
Paul C. Hoek
Vice President
 /s/ Paul C. Hoek
Joy E. Holloway
Vice President
 /s/ Joy E. Holloway
Rex F. Hood
Vice President
 /s/ Rex F. Hood



5



--------------------------------------------------------------------------------





Michael W. Ingraham
Vice President
 /s/ Michael W. Ingraham
Joshua G. James
Vice President
 /s/ Joshua G. James
Nancy James
Vice President
 /s/ Nancy James
Jason L. Johnson
Vice President
 /s/ Jason L. Johnson
Benjamin F. Jordan
Vice President
/s/ Benjamin F. Jordan
Jeffery A. Kemp
Vice President
 /s/ Jeffery A. Kemp
Tamara L. Krawczyk
Vice President
 /s/ Tamara L. Krawczyk
Eleanor D. Kress
Vice President
 /s/ Eleanor D. Kress
Renee A. Kuhl
Vice President
 /s/ Renee A. Kuhl
Susan Laratonda
Vice President
 /s/ Susan Laratonda
Baron W. Legault
Vice President
 /s/ Baron W. Legault
Andrew P. Lennon
Banking Officer
 /s/ Andrew P. Lennon
Camilla J. Lindsey
Vice President
 /s/ Camilla J. Lindsey
Larry R. Long
Vice President
 /s/ Larry R. Long



6



--------------------------------------------------------------------------------





Jennifer A. Luce
Vice President
 /s/ Jennifer A. Luce
Shawn T. Lucey
Vice President
 /s/ Shawn T. Lucey
Virginia Machamer
Vice President
 /s/ Virginia Machamer
Victoria L. Manrique
Vice President
 /s/ Victoria L. Manrique
Jeanie Mar
Vice President
 /s/ Jeanie Mar
Meghan H. McCauley
Vice President
 /s/ Meghan H. McCauley
Nicole A. McClelland
Vice President
 /s/ Nicole A. McClelland
Frank W. McDonald
Vice President
 /s/ Frank W. McDonald
Aaron G. McManus
Vice President
 /s/ Aaron G. McManus
Alphonse C. Miller
Vice President
 /s/ Alphonse C. Miller
Shaheen Mohajer
Vice President
 /s/ Shaheen Mohajer
Dante M. Monakil
Vice President
 /s/ Dante M. Monakil
W. Thomas Morris, II
Vice President
 /s/ W. Thomas Morris, II
John Mulvena
Vice President
 /s/ John Mulvena



7



--------------------------------------------------------------------------------





John T. Needham Jr.
Vice President
 /s/ John T. Needham Jr.
Paul J. Nelson
Vice President
 /s/ Paul J. Nelson
Caroline R. Oakes
Vice President
 /s/ Caroline R. Oakes
Barbara O'Brien
Vice President
 /s/ Barbara O'Brien
Joseph P. O'Donnell
Vice President
 /s/ Joseph P. O'Donnell
James Olek
Vice President
 /s/ James Olek
Jeanne M. Oller
Vice President
 /s/ Jeanne M. Oller
Michael W. Orendorf
Vice President
 /s/ Michael W. Orendorf
Erik Overcash
Vice President
 /s/ Erik Overcash
Catherine A. Parranto
Vice President
 /s/ Catherine A. Parranto
Kara Lee Partin
Vice President
 /s/ Kara Lee Partin
Sophie B. Pendolino
Vice President
 /s/ Sophie B. Pendolino
Robert J. Perkins
Vice President
 /s/ Robert J. Perkins
Timothy M. Powers
Vice President
 /s/ Timothy M. Powers



8



--------------------------------------------------------------------------------





Margaret Pulgini
Vice President
 /s/ Margaret Pulgini
Robert L. Reynolds
Vice President
 /s/ Robert L. Reynolds
Amy G. Roe
Vice President
 /s/ Amy G. Roe
Jeffery Rose
Vice President
 /s/ Jeffery Rose
Amy Rubincam
Vice President
 /s/ Amy Rubincam
Erik L. Saville
Vice President
 /s/ Erik L. Saville
Jane Y. Schweiger
Vice President
 /s/ Jane Y. Schweiger
Adam Scozzafava
Vice President
 /s/ Adam Scozzafava
Jeffrey M. Seling
Vice President
 /s/ Jeffrey M. Seling
Rachel L. Simpson
Vice President
 /s/ Rachel L. Simpson
Christopher J. Slaybaugh
Vice President
 /s/ Christopher J. Slaybaugh
Jay Smith IV
Vice President
 /s/ Jay Smith IV
Jane Snyder
Vice President
 /s/ Jane Snyder
Jacqueline E. Solone
Vice President
 /s/ Jacqueline E. Solone



9



--------------------------------------------------------------------------------





Aaron Soper
Vice President
 /s/ Aaron Soper
Erwin Soriano
Vice President
 /s/ Erwin Soriano
W. Chris Sponenberg
Vice President
 /s/ W. Chris Sponenberg
Mary C. St. Amand
Vice President
 /s/ Mary C. St. Amand
Lynn Mary Steiner
Vice President
 /s/ Lynn Mary Steiner
Mary Alice Stopyra
Vice President
 /s/ Mary Alice Stopyra
Nedine P. Sutton
Vice President
 /s/ Nedine P. Sutton
Aimee Lynn Tabor
Vice President
 /s/ Aimee Lynn Tabor
Boris Treyger
Vice President
 /s/ Boris Treyger
Adam R. Vogelsong
Vice President
 /s/ Adam R. Vogelsong
Brooks Von Arx, Jr.
Vice President
 /s/ Brooks Von Arx, Jr.
John D. Wallen
Vice President
 /s/ John D. Wallen
Mindy Walser
Vice President
 /s/ Mindy Walser
Michael H. Wass
Vice President
 /s/ Michael H. Wass



10



--------------------------------------------------------------------------------





Andrew Wassing
Vice President
 /s/ Andrew Wassing
Steven J. Wattie
Vice President
 /s/ Steven J. Wattie
Leigh H. Weiss
Vice President
 /s/ Leigh H. Weiss
Farrah F. Welsh
Vice President
 /s/ Farrah F. Welsh
Julie M. Westrich
Vice President
 /s/ Julie M. Westrich
Cindy L. White
Vice President
 /s/ Cindy L. White
Gerald C. Williston, Sr.
Vice President
 /s/ Gerald C. Williston, Sr.
Todd M. Winchel
Vice President
 /s/ Todd M. Winchel
Michelle M. Wojciechowicz
Vice President
 /s/ Michelle M. Wojciechowicz
Anita R. Woolery
Vice President
 /s/ Anita R. Woolery
David B. Young
Vice President
 /s/ David B. Young
Jennifer K. Anderson
Assistant Vice President
 /s/ Jennifer K. Anderson
Maureen A. Auld
Assistant Vice President
 /s/ Maureen A. Auld
Steven M. Barone
Assistant Vice President
 /s/ Steven M. Barone



11



--------------------------------------------------------------------------------





Stevie Blackston
Assistant Vice President
 /s/ Stevie Blackston
Tashia Campbell
Assistant Vice President
 /s/ Tashia Campbell
Beverly D. Capers
Assistant Vice President
 /s/ Beverly D. Capers
Colin M. Casner
Assistant Vice President
 /s/ Colin M. Casner
Elizabeth M. Cerro
Assistant Vice President
 /s/ Elizabeth M. Cerro
Catherine A. Chandler
Assistant Vice President
 /s/ Catherine A. Chandler
Christine Cotton
Assistant Vice President
 /s/ Christine Cotton
Karin W. Cranz
Assistant Vice President
 /s/ Karin W. Cranz
Dennis Cristofoletti
Assistant Vice President
 /s/ Dennis Cristofoletti
Serena D'Amato
Assistant Vice President
 /s/ Serena D'Amato
Hallie Field
Assistant Vice President
 /s/ Hallie Field
Gregory S. Foltz
Assistant Vice President
 /s/ Gregory S. Foltz
Shawn Goffinet
Assistant Vice President
 /s/ Shawn Goffinet
Todd Goldstein
Assistant Vice President
 /s/ Todd Goldstein



12



--------------------------------------------------------------------------------





S. Bernadette Greaver
Assistant Vice President
 /s/ S. Bernadette Greaver
Nancy E. Hagner
Assistant Vice President
 /s/ Nancy E. Hagner
Christopher Hickok
Assistant Vice President
 /s/ Christopher Hickok
Patricia Hohensee
Assistant Vice President
 /s/ Patricia Hohensee
Elisabeth Hudgens
Assistant Vice President
 /s/ Elisabeth Hudgens
Melissa Jalace-Vasold
Assistant Vice President
 /s/ Melissa Jalace-Vasold
June T. Jones
Assistant Vice President
 /s/ June T. Jones
Eric A. Kardash
Assistant Vice President
 /s/ Eric A. Kardash
Janet Krone
Assistant Vice President
 /s/ Janet Krone
Melissa A. Marion
Assistant Vice President
 /s/ Melissa A. Marion
Douglas P. Marmion
Assistant Vice President
 /s/ Douglas P. Marmion
Chad May
Assistant Vice President
 /s/ Chad May
Dawn McCarthy
Assistant Vice President
 /s/ Dawn McCarthy
Stephen McPherson
Assistant Vice President
 /s/ Stephen McPherson



13



--------------------------------------------------------------------------------





Sally M. Molina
Assistant Vice President
 /s/ Sally M. Molina
Dawn M. Nelson
Assistant Vice President
 /s/ Dawn M. Nelson
Susan T. O'Neal
Assistant Vice President
 /s/ Susan T. O'Neal
Zdravka S. Panchev
Assistant Vice President
 /s/ Zdravka S. Panchev
Jose L. Paredes
Assistant Vice President
 /s/ Jose L. Paredes
Patricia F. Pikus
Assistant Vice President
 /s/ Patricia F. Pikus
Rita Marie Ritrovato
Assistant Vice President
 /s/ Rita Marie Ritrovato
Melinda L. Romay
Assistant Vice President
 /s/ Melinda L. Romay
Kristin L. Schillinger
Assistant Vice President
 /s/ Kristin L. Schillinger
Ruth K. Shiffler
Assistant Vice President
 /s/ Ruth K. Shiffler
Dayna L. Smith
Assistant Vice President
 /s/ Dayna L. Smith
Susan Beth Sobocinski
Assistant Vice President
 /s/ Susan Beth Sobocinski
Joan H. Stapley
Assistant Vice President
 /s/ Joan H. Stapley
Elizabeth Stier
Assistant Vice President
 /s/ Elizabeth Stier



14



--------------------------------------------------------------------------------





Sarah Stokes
Assistant Vice President
 /s/ Sarah Stokes
Rosemary A. Toobert
Assistant Vice President
 /s/ Rosemary A. Toobert
Michelle Tornabene
Assistant Vice President
 /s/ Michelle Tornabene
Paula Warrenfeltz
Assistant Vice President
 /s/ Paula Warrenfeltz
Russell T. Whitley
Assistant Vice President
 /s/ Russell T. Whitley
James G. Wisniewski
Assistant Vice President
 /s/ James G. Wisniewski
Ann K. Wright
Assistant Vice President
 /s/ Ann K. Wright
Clarice Wright
Assistant Vice President
 /s/ Clarice Wright
Matthew Bosnjak
Banking Officer
 /s/ Matthew Bosnjak
Leslie Brooks
Banking Officer
 /s/ Leslie Brooks
Andrea K. Cabrera
Banking Officer
 /s/ Andrea K. Cabrera
Mark Campise
Banking Officer
 /s/ Mark Campise
Rachel Cebada
Banking Officer
 /s/ Rachel Cebada
Cynthia Cerda
Banking Officer
 /s/ Cynthia Cerda



15



--------------------------------------------------------------------------------





Alisha M. Clendaniel
Banking Officer
 /s/ Alisha M. Clendaniel
Craig Cramer
Banking Officer
 /s/ Craig Cramer
Russel L. Crane
Banking Officer
 /s/ Russel L. Crane
Rosemarie A. DiBattista
Banking Officer
 /s/ Rosemarie A. DiBattista
Abonie Edwards
Banking Officer
 /s/ Abonie Edwards
Audrey M. Gordon
Banking Officer
 /s/ Audrey M. Gordon
Mary Ellen Gray
Banking Officer
 /s/ Mary Ellen Gray
Darcy Green
Banking Officer
 /s/ Darcy Green
Daniel J. Greene
Banking Officer
 /s/ Daniel J. Greene
Margaret Griffith
Banking Officer
 /s/ Margaret Griffith
Arlene M. Henn
Banking Officer
 /s/ Arlene M. Henn
Sherri Hicks
Banking Officer
 /s/ Sherri Hicks
Lynette J. Hilgar
Banking Officer
 /s/ Lynette J. Hilgar
Cora Holland-Koller
Banking Officer
 /s/ Cora Holland-Koller



16



--------------------------------------------------------------------------------





Patrick A. Kanar
Banking Officer
 /s/ Patrick A. Kanar
Charlotte A. Kardatzke
Banking Officer
 /s/ Charlotte A. Kardatzke
Nicole Kroll
Banking Officer
 /s/ Nicole Kroll
Judith N. Krunk
Banking Officer
 /s/ Judith N. Krunk
Marie McMullen
Banking Officer
 /s/ Marie McMullen
Kila Mullikin
Banking Officer
 /s/ Kila Mullikin
J. Christopher Murphy
Banking Officer
 /s/ J. Christopher Murphy
Ken M. Newcomer
Banking Officer
 /s/ Ken M. Newcomer
Trudy A. O'Grady
Banking Officer
 /s/ Trudy A. O'Grady
Julianne N. Powers
Banking Officer
 /s/ Julianne N. Powers
Wilfredo Rodriguez, Jr.
Banking Officer
 /s/ Wilfredo Rodriguez, Jr.
Jamie Danita Roseberg
Banking Officer
 /s/ Jamie Danita Roseberg
Angela Rossi
Banking Officer
 /s/ Angela Rossi
Lora K. Russell
Banking Officer
 /s/ Lora K. Russell



17



--------------------------------------------------------------------------------





Susan E. Russell
Banking Officer
 /s/ Susan E. Russell
Rachel Schlee
Banking Officer
 /s/ Rachel Schlee
Christy Marie Sheppard
Banking Officer
 /s/ Christy Marie Sheppard
Susan Wi Tan
Banking Officer
 /s/ Susan Wi Tan
Scott Wetzel
Banking Officer
 /s/ Scott Wetzel
Jennifer L. Wieszcholek
Banking Officer
 /s/ Jennifer L. Wieszcholek
Katherine V. Whitestone
Banking Officer
 /s/ Katherine V. Whitestone





18

